Exhibit 10.2

Final Execution Version

MASTER SERVICES AGREEMENT

Between

Health Net, Inc.

and

Cognizant Technology Solutions U.S. Corporation

Dated

September 30, 2008

The mark *** indicates that text has been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended, and filed separately with Securities and Exchange Commission.

 

 

Terms and Conditions

      Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

TABLE OF CONTENTS

 

1

  

PREAMBLE

   1   

1.1           Background and Purpose

   1   

1.2           Objectives

   1   

1.3           Structure of Agreement

   2   

1.4           Construction of Preamble

   4

2

  

DEFINITIONS

   4   

2.1           Defined Terms

   4   

2.2           Other Terms

   7

3

  

SERVICES

   7   

3.1           Provision of the Services

   7   

3.2           Implied Services

   7   

3.3           Evolution of the Services

   8   

3.4           Users of the Services

   8   

3.5           Services Not Exclusive; Variable

   8   

3.6           Cooperation and Coordination with Other Parties

   9   

3.7           New Services

   9

4

  

TERM AND REGULATORY APPROVALS

   9   

4.1           Initial Term

   9   

4.2           Renewal Terms

   10   

4.3           Regulatory Approvals and Federal Business

   10

5

  

PERFORMANCE

   10   

5.1           Performance, Generally

   10   

5.2           Place of Performance

   10   

5.3           Time of Performance

   11   

5.4           Manner of Performance

   11   

5.5           Quality Assurance and Continuous Improvement

   12   

5.6           User Satisfaction

   12

6

  

SERVICE LEVELS

   12   

6.1           General

   12   

6.2           Failure to Perform

   12

7

  

SUPPLIER PERSONNEL

   12   

7.1           Provision of Suitable Personnel

   12   

7.2           Screening and Background Checks

   12   

7.3           Responsibility for Supplier Personnel, Generally

   13   

7.4           Key Supplier Positions

   13   

7.5           Removal and Replacement of Supplier Personnel

   14   

7.6           Controlling Turnover of Supplier Personnel

   14   

7.7           Subcontracting

   15   

7.8           Managed Third Parties

   16

8

  

HEALTH NET RESPONSIBILITIES

   16   

8.1           Appointment of Health Net Program Management Office (PMO)
Personnel

   16   

8.2           Health Net Cooperation Duties

   16   

8.3           Savings Clause

   17

9

  

CHARGES

   17

 

 

Terms and Conditions

   i    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

  

9.1           Pass-Through Expenses

   17   

9.2           Incidental Expenses

   18   

9.3           Taxes

   18   

9.4           Benchmarking

   20

10

  

INVOICING AND PAYMENT

   20   

10.1        Invoicing

   20   

10.2        Payment Due

   21   

10.3        Accountability

   21   

10.4        Proration

   21   

10.5        Refundable Items

   21   

10.6        Deductions

   22   

10.7        Disputed Charges

   22

11

  

TRANSFER OR USE OF RESOURCES

   22   

11.1        Transfer of Personnel

   22   

11.2        Health Net Owned Equipment

   22   

11.3        Health Net Leased Equipment

   23   

11.4        Health Net Third Party Service Contracts

   23   

11.5        Health Net Owned Software

   23   

11.6        Health Net Licensed Software

   24   

11.7        Health Net Facilities

   25   

11.8        Terms Applicable to Health Net Facilities, Generally

   25   

11.9        Required Consents

   26   

11.10      Health Net Resources Provided to Supplier Personnel Working On-site

   26

12

  

RESOURCE ACQUISITIONS DURING THE TERM

   27   

12.1        General Responsibility and Compatibility

   27   

12.2        Equipment

   27   

12.3        Software

   27   

12.4        Network Connectivity

   28   

12.5        Health Net Rights to certain Software upon Termination/Expiration

   28

13

  

TRANSITION

   28   

13.1        “Transition” Defined

   28   

13.2        Transition Plan

   28   

13.3        Conduct of the Transition

   29   

13.4        Health Net Cooperation and Support

   29   

13.5        Completion of Transition Projects

   29

14

  

DATA SECURITY AND PROTECTION

   30   

14.1        “Health Net Data” Defined

   30   

14.2        Health Net Data, Generally

   30   

14.3        Data Security

   30   

14.4        Compliance with Data Privacy and Data Protection Laws, Regulations
and Policies

   31   

14.5        Import/Export Controls

   31   

14.6        Compliance with Gramm-Leach-Bliley (“GLB Act”)

   32

15

  

INTELLECTUAL PROPERTY RIGHTS

   32   

15.1        Defined Terms

   33   

15.2        Independent IP

   33   

15.3        Copyright in Work Product

   34

 

 

Terms and Conditions

   ii    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

  

15.4        Intellectual Property Rights Other than Copyright

   34   

15.5        Other Developed Items

   35   

15.6        Intellectual Property Rights Agreements with Supplier Personnel

   35   

15.7        Other Obligations and Rights Regarding Work Product

   35   

15.8        Mental Impressions

   35

16

  

TERMINATION

   36   

16.1        Termination By Health Net

   36   

16.2        Termination By Supplier

   38   

16.3        Extension of Termination/Expiration Date

   38   

16.4        Partial Termination

   38   

16.5        Disengagement Assistance

   38   

16.6        Survival

   39   

16.7        Bid Assistance

   40

17

  

GOVERNANCE AND MANAGEMENT

   41   

17.1        Governance Structure and Processes

   41   

17.2        Meetings

   41   

17.3        Reports

   42   

17.4        Procedures Manual

   42   

17.5        Change Control

   43   

17.6        Annual Technology Plan

   44

18

  

AUDITS AND RECORDS

   45   

18.1        Audit Rights

   45   

18.2        Audit Follow-up

   46   

18.3        Confidentiality of Audits

   46   

18.4        Records Retention

   46   

18.5        Supplier Audits

   47   

18.6        Financial Reports

   47   

18.7        Overcharges

   47

19

  

REPRESENTATIONS, WARRANTIES AND COVENANTS OF SUPPLIER

   47   

19.1        Work Standards

   47   

19.2        Maintenance

   47   

19.3        Efficiency and Cost-Effectiveness

   48   

19.4        Technology

   48   

19.5        Deliverables

   48   

19.6        Documentation

   48   

19.7        Compatibility

   48   

19.8        Non-Infringement

   48   

19.9        Viruses

   49   

19.10      Disabling Code

   50   

19.11      Compliance with Health Net Policies and Procedures

   50   

19.12      Compliance with Laws; Export Control

   50   

19.13      Date and Currency Compliance

   50   

19.14      Corporate Social Responsibility

   50   

19.15      Subcontractor Confidentiality and Assignment

   51   

19.16      No Improper Inducements

   51

20

  

MUTUAL REPRESENTATIONS AND WARRANTIES; DISCLAIMER

   51   

20.1        Mutual Representations and Warranties

   51   

20.2        Disclaimer

   52

 

 

Terms and Conditions

   iii    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

21

  

CONFIDENTIALITY

   52   

21.1        “Confidential Information” Defined

   52   

21.2        Obligations of Confidentiality

   53   

21.3        No Implied Rights

   54   

21.4        Compelled Disclosure

   54   

21.5        Confidential Treatment of this Agreement

   54   

21.6        Disclosure of Information Concerning Tax Treatment

   54   

21.7        Return or Destruction

   54   

21.8        Duration of Confidentiality Obligations

   55

22

  

INSURANCE

   55

23

  

INDEMNIFICATION

   55   

23.1        “Claim” and “Losses” Defined

   55   

23.2        Indemnification By Supplier

   56   

23.3        Infringement Claims

   56   

23.4        Indemnification By Health Net

   56   

23.5        Indemnification Procedures

   57   

23.6        Subrogation

   58

24

  

LIABILITY

   58   

24.1        General Intent

   58   

24.2        Limitations of Liability

   58   

24.3        Force Majeure

   59   

24.4        Disaster Recovery and Business Continuity

   60

25

  

RULES OF CONSTRUCTION

   61   

25.1        Entire Agreement

   61   

25.2        Contracting Parties; No Third Party Beneficiaries

   61   

25.3        Contract Amendments and Modifications

   61   

25.4        Governing Law

   61   

25.5        Relationship of the Parties

   62   

25.6        Consents and Approvals

   62   

25.7        Waiver

   62   

25.8        Remedies Cumulative

   62   

25.9        References

   62   

25.10      Rules of Interpretation

   63   

25.11      Order of Precedence

   63   

25.12      Severability

   63   

25.13      Counterparts

   63   

25.14      Reading Down

   63

26

  

DISPUTE RESOLUTION

   63   

26.1        Informal Dispute Resolution

   64   

26.2        Litigation

   64   

26.3        Continued Performance

   65   

26.4        Equitable Remedies

   65   

26.5        Waiver of Jury Trial

   65   

26.6        Disclaimer of Uniform Computer Information Transactions Act

   66

27

  

GENERAL

   66   

27.1        Binding Nature and Assignment

   66   

27.2        Nondiscrimination

   66

 

 

Terms and Conditions

   iv    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

  

27.3        Beneficiary Hold Harmless

   67   

27.4        Notices

   67   

27.5        Non-solicitation of Employees

   67   

27.6        Legal Compliance

   68   

27.7        Covenant of Good Faith

   68   

27.8        Public Disclosures

   68   

27.9        Service Marks

   68   

27.10      Mutually Negotiated

   69

 

 

Terms and Conditions

   v    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

Master Services Agreement

This Agreement, effective as of September 30, 2008 (the “Effective Date”), is
between Health Net, Inc., a Delaware corporation with its principal place of
business located at 21650 Oxnard Street, Woodland Hills, CA 91367 and Cognizant
Technology Solutions U.S. Corporation (“Supplier”), a Delaware corporation
having an office at 500 Frank W. Burr Blvd., Teaneck, New Jersey 07666 (each, a
“Party” and collectively, the “Parties”). The Parties agree that the following
terms and conditions shall apply to the services to be provided by Supplier to
Health Net under this Agreement, in consideration of certain payments to be made
by Health Net, all as more specifically described below.

 

1 PREAMBLE

 

1.1 Background and Purpose

This Agreement is made and entered into with reference to the following:

 

  (a) Health Net, Inc. is among the nation’s largest publicly traded managed
health care companies. Its mission is to help people be healthy, secure and
comfortable. Health Net, Inc. is among the nation’s largest publicly traded
managed health care companies. Its mission is to help people be healthy, secure
and comfortable. The company’s health plans and government contracts
subsidiaries provide health benefits to approximately 6.7 million individuals
across the country through group, individual, Medicare, Medicaid and TRICARE and
Veterans Affairs programs.

 

  (b) Supplier and its Affiliates are providers of application maintenance and
development services.

 

  (c) Prior to the Effective Date, Supplier provided services to Health Net
pursuant to a Master Staff Augmentation and Application Development Services
Agreement (the “Staff Augmentation Agreement”), effective as of May 3, 2006. The
Staff Augmentation Agreement will remain in effect after the Effective Date, as
set forth in Section 25.1(b).

 

  (d) After a comprehensive evaluation and negotiation process, Health Net has
selected Supplier to also provide the Services described in this Agreement,
during the Term of the Agreement and pursuant to the terms and conditions of
this Agreement, and Supplier desires to provide to Health Net the Services
through the execution of this Agreement and the attached schedules, exhibits and
appendices, all of which are governed by the terms and conditions set forth in
this Agreement.

 

1.2 Objectives

 

  (a) Health Net and Supplier have agreed upon the following over-arching goals
and objectives as those they expect to be accomplished by their execution of
this Agreement and the performance of Services entered into pursuant to the
Agreement:

 

  (i) A seamless transition of outsourced services to Supplier from Health Net
and incumbent vendors in a manner that ensures minimal business disruption and
business risk to Health Net;

 

 

Terms and Conditions

   1    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

  (ii) A Technical Solution and Service delivery model that is scalable and
responsive to change;

 

  (iii) Quality of service consistent with that of the leading providers of
similar services and continuous improvement;

 

  (iv) A Technical Solution and Services that keep pace with modernization and
consumerization of technology;

 

  (v) Supplier integration among other Health Net service providers to Health
Net and service-wide responsibility for the Services; and

 

  (vi) Services and solutions that are continuously aligned to Health Net
business needs and imperatives – i.e., a Technical Solution, Service delivery
model and platform that will support rapid scalability, growth, and change in
the composition and location of Health Net’s businesses.

 

  (b) The goals and objectives set out in this Section 1.2 are intended to be a
general introduction to, and statement of the spirit of, this Agreement.
Although they are not intended to expand or reduce the scope of the Parties’
express obligations under this Agreement, Supplier’s performance under this
Agreement will be measured, in part, based on the extent to which Supplier’s
performance causes or contributes to the achievement of them. Further, to the
extent that the terms of this Agreement do not address a particular
circumstance, are unclear or ambiguous, or require the Parties to discuss,
negotiate or agree on a particular matter, such terms must be construed in
accordance with, and each Party must act to give the fullest possible effect to,
the goals and objectives set out in this Section 1.2.

 

1.3 Structure of Agreement

This document (the “Terms and Conditions”) sets out the basic terms and
conditions under which the Parties will conduct the transactions contemplated by
this Agreement. In addition, there will be a number of Schedules and Exhibits
attached to the Terms and Conditions, including:

 

Schedule A (Services)

Exhibit A-1 (Intentionally Left Blank)

Exhibit A-2 (Transition Description)

Attachment A-2-1 (Transition Plan)

Exhibit A-3 (Solution Description)

Exhibit A-4 (In-Scope Applications)

Exhibit A-5 (Change Control Process)

Attachment A-5-1 (Sample Change Notice)

Exhibit A-6 (Project Framework)

Attachment A-6-1 (Deliverable Acceptance Procedures)

Exhibit A-7 (In Flight Projects)

Exhibit A-8 (Testing Center of Excellence)

 

 

Terms and Conditions

   2    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

Exhibit A-9 (SAP Responsibility Matrix)

Exhibit A-10 (Intentionally Left Blank)

Exhibit A-11 (Network Diagram)

Schedule B (Service Levels)

Exhibit B-1 (Service Level Metrics)

Exhibit B-2 (Remedy Incident and Problem Priority Level Definitions)

Exhibit B-3 (Service Request Completion Times)

Schedule C (Charges)

Exhibit C-1 (Production Support Charge)

Exhibit C-2 (Individual Application Production Support Charges)

Exhibit C-3 (Applications Development Charges)

Exhibit C-4 (Applications Development Hours – Onshore and Offshore Personnel)

Exhibit C-5 (Transitioned Employees)

Exhibit C-6 (T&M Rates)

Exhibit C-7 (Skillset Mix and Supporting Skillset Rates)

Schedule D (Key Supplier Positions)

Schedule E (Transitioned Employees)

Exhibit E-1 (Affected Employees)

Exhibit E-2 (Employees on Approved Leave)

Exhibit E-3 (Transition Start Date and Scheduled Steady-State Date)

Schedule F (Facilities)

Exhibit F-1 (Seat Requirements)

Schedule G (Governance)

Schedule H (Insurance)

Schedule I (Third Party Service Contracts)

Schedule J (Software)

Exhibit J-1 (Health Net Owned Service Delivery Software)

Exhibit J-2 (Health Net Leased Service Delivery Software)

Exhibit J-3 (Health Net Associated Tools and Software)

Exhibit J-4 (Cognizant Office Productivity Software)

Schedule K (Business Associate Addendum)

Schedule L (Disengagement Assistance)

Schedule M (Health Net Policies and Procedures)

Schedule N (Equipment)

Schedule O (Approved Subcontractors)

Schedule P (Reports)

Schedule Q (Glossary)

 

 

Terms and Conditions

   3    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

Schedule R (Supplier Competitors)

Schedule S (Form Non-Disclosure Agreement)

Schedule T (Security Questionnaire)

 

1.4 Construction of Preamble

The provisions of this Section 1 are intended to provide a general introduction
to this Agreement and a context in which to interpret this Agreement’s terms and
conditions in circumstances where their meanings are unclear or ambiguous. It is
not intended to alter the plain meaning of this Agreement or to expand the scope
of the Parties’ express obligations under it.

 

2 DEFINITIONS

 

2.1 Defined Terms

The following capitalized terms, when used in this Agreement, will have the
meanings given them below:

 

  (a) “Affiliate” means, with respect to an entity, any other entity or person
Controlling, Controlled by or under common Control with such entity.

 

  (b) “Agreement” shall mean this Terms and Conditions document as well as all
schedules, exhibits, and appendices attached hereto, as the same may be amended
by the Parties from time to time in accordance with Section 25.3.

 

  (c) “Application” or “Application Software” means Software that performs
specific End User-related data processing, data management and
telecommunications tasks.

 

  (d) “Beneficiary” means a person who has enrolled in and/or is eligible to
receive services under a Benefit Program at the time services are rendered. The
Parties acknowledge that the term “member” may be used by Health Net and for
purposes of this Agreement, the term Beneficiary includes the term “member”
wherever used.

 

  (e) “Benefit Program” means a plan offered by Health Net or its Affiliates
whereby Health Net or a Health Net Affiliate is obligated to provide or arrange
for health care services, or compensation therefor, to Beneficiaries in
accordance with the provisions contained in such plans.

 

  (f) “Commercially Reasonable Efforts” means taking all such steps and
performing in such a manner as a well managed company would undertake where it
was acting in a determined, prudent and reasonable manner to achieve a
particular desired result for its own benefit.

 

  (g)

“Control” and its derivatives, such as “Controlling” means with regard to any
entity the legal, beneficial or equitable ownership, directly or indirectly, of:
(i) fifty percent (50%) or more of the capital stock (or other ownership
interest if not a stock corporation) of such entity ordinarily having voting
rights; or (ii) (A) twenty percent (20%) or more of the capital stock (or other
ownership interest if not a stock corporation) and (B) either

 

 

Terms and Conditions

   4    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

 

(1) a greater percentage than any other juridical person or (2) management
control in fact or by agreement.

 

  (h) “Deliverable” means any tangible Work Product produced in the course of
performing the Services that is listed or described in a Statement of Work, Work
Order or other Service request document (or a project plan developed pursuant to
this Agreement) or is otherwise required to be delivered by Supplier to Health
Net in order to satisfy Supplier’s obligations with respect to any item to be
provided by Supplier under a Statement of Work, Work Order or other Service
request document or project plan.

 

  (i) “Disengagement Assistance” means, collectively, the Functions that Health
Net requests from Supplier or that are otherwise required to enable an orderly
transfer of Services from Supplier to Health Net or its designees without
interruption or adverse effect to Health Net in connection with the cessation of
any Services, or the expiration or earlier termination (for any reason) of this
Agreement, in whole or in part, including the Functions described in
Section 16.5 and Schedule L (Disengagement Assistance).

 

  (j) “Disengagement Assistance Period” means the period of time that Supplier
is obligated to provide Disengagement Assistance pursuant to Section 16.5(a).

 

  (k) “Documentation” means written materials (including materials published on
an Internet or Intranet site or otherwise online) that are available or
necessary to instruct or assist End Users, operators or systems personnel in the
installation, development, maintenance, operation, use or modification of any
Equipment, Software, system, or Deliverable (including applicable functional and
technical specifications), as such documentation is updated from time to time.

 

  (l) “Effective Date” has the meaning set forth in the preamble.

 

  (m) “End Users” means direct users of the Services provided under this
Agreement.

 

  (n) “Equipment” means any computer and telecommunications machines or other
hardware (without regard to the entity owning or leasing it) used by the
Supplier in the provision of the Services, including all associated attachments,
features, accessories and peripheral devices and related services (e.g.,
maintenance and support services, upgrades, and subscriptions services).

 

  (o) “Financial Responsibility” means having responsibility for furnishing and
paying for resources or certain services related to resources.

 

 

(p)

“Former Health Net Affiliate” means: (i) any entity affiliated with Health Net
at any time during the Term (such designation expiring at the end of the
twenty-fourth (24th) month after the date that such entity ceases to Control, be
Controlled by, or be under common Control with, Health Net); or (ii) the
purchaser of all or substantially all of the assets of any line of business of
Health Net or its Affiliates (such designation (A) applying only with respect to
the business so acquired; and (B) expiring at the end of the twenty-fourth
(24th) month after the date of such purchase.) At Health Net’s option, each
Former Health Net Affiliate shall be deemed to be an Affiliate of Health Net.

 

  (q) “Health Net Facility” means a Health Net office or business location at
which, or with respect to which, Supplier performs the Services.

 

 

Terms and Conditions

   5    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

  (r) “In-Scope Applications” has the meaning set forth in Section 1.3 of
Schedule A.

 

  (s) “IT Infrastructure” means the Equipment and Software (regardless of
ownership) that comprise the infrastructure of Health Net’s and its Affiliates’
information technology organizations.

 

  (t) “Law” means: (i) any applicable law, statute, regulation, ordinance or
subordinate legislation in force from time to time to which a Party or any of
its Affiliates is subject; (ii) the common law as applicable to the Parties or
any of their Affiliates from time to time; (iii) any binding court order,
judgement or decree (including consent agreements); and (iv) any applicable
directive, policy, rule or order that is binding on a Party or any of its
Affiliates and that is made or given by any government, an agency thereof, or
any regulatory body; of any country, the European Union, or other national,
federal, commonwealth, state, provincial or local jurisdiction, and of any
exchange or association (including the New York Stock Exchange and the National
Association of Securities Dealers) whose regulations are binding on either Party
pursuant to a self-regulating mechanism approved by a governmental entity.

 

  (u) “Out-of-Pocket Expenses” means reasonable, demonstrable and actual
out-of-pocket expenses incurred by Supplier for Equipment, materials, supplies
or services provided to or for Health Net as identified in this Agreement, but
not including Supplier’s actual or allocated overhead costs, administrative
expenses or other mark-ups.

 

  (v) “Required Consents” means such consents as may be required for (i) the
assignment to a Party, or the grant to a Party of rights of access and use, of
resources otherwise provided to or licensed by the other Party.

 

  (w) “Service Commencement Date” shall mean February 2, 2009, which is the date
that Supplier shall achieve Steady-State with respect to the first In-Scope
Application, as set forth on Exhibit A-2-1 to Schedule A, or any other date
mutually agreed by the Parties in writing.

 

  (x) “Software” means program code (in both object code and Source Code forms)
and all supporting documentation, media, on-line help facilities and tutorials,
including any update, enhancement, modification, releases and Derivative Work of
any item comprising Software.

 

  (y) “Source Code” means the computer code of Software in programming
languages, including all comments and procedural code, and all related
development documents (e.g., flow charts, schematics, statements of principles
of operations, End User manuals, architectural standards, Documentation, and any
other specification that are used to create or that comprise the computer code,
of the Software concerned.

 

  (z) “Supplier Competitor” means those entities listed in Schedule R.

 

  (aa) “Supplier Personnel” means, collectively, any and all personnel furnished
or engaged by Supplier to perform any part of the Services, including: (i) the
employees of Supplier; (ii) Subcontractors; and (iii) the employees of such
Subcontractors.

 

  (bb)

“Systems Software” means those programs or programming (including the supporting
Documentation, media, on-line help facilities and tutorials) that perform
(i) tasks basic to

 

 

Terms and Conditions

   6    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

 

the functioning of Equipment and which are required to operate the Applications
Software or a system; or (ii) tasks other than as performed by Applications
Software of a system. If programs or programming are not Applications Software,
they are deemed to be Systems Software. Systems Software includes mainframe,
midrange and desktop operating systems, server operating systems, network
operating systems, systems utilities (including measuring and monitoring tools),
data security Software and telecommunications monitors.

 

  (cc) “Use” means to access, use, copy, maintain, modify, enhance, perform,
display, distribute and create derivative works.

 

2.2 Other Terms

Other capitalized terms used in this Agreement but not defined above are defined
where they are used and have the meanings there indicated. Those terms,
acronyms, and phrases utilized in the information technology or health and
wellness industry which are not otherwise defined in this Agreement shall be
interpreted in accordance with their generally understood meaning in such
industry or business context.

 

3 SERVICES

 

3.1 Provision of the Services

Starting on the Service Commencement Date, Supplier will provide the following
services, functions and responsibilities, as they may be supplemented, enhanced,
modified or replaced (collectively, the “Services”):

 

  (a) the functions, responsibilities, activities and tasks (collectively,
“Functions”) described in Schedule A (Services) or elsewhere in this Agreement
or in a Work Order executed pursuant to Exhibit A-6, other than those expressly
designated as Functions for which Health Net is responsible;

 

  (b) any Functions performed during the *** months preceding the Effective Date
by Health Net’s or its Affiliates’ personnel (including employees and
contractors) who were transitioned to Supplier or displaced pursuant to the
Transition Plan, or whose Functions were displaced pursuant to the Transition
Plan; and

 

  (c) performance, management, and completion of the projects listed or
described in Exhibit A-7 (In-Flight Projects), the Transition as described in
Exhibit A-2 (Transition), and any projects requested by Health Net.

 

3.2 Implied Services

If any Functions, other than those retained by Health Net under this Agreement,
are reasonably required for, and incidental to or inherent in, the proper
performance and provision of the Services (regardless of whether they are
specifically described in the Agreement), they shall be deemed to be implied by
and included within the scope of the Services to be provided by Supplier to the
same extent and in the same manner as if specifically described in the
Agreement.

 

 

Terms and Conditions

   7    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

3.3 Evolution of the Services

Throughout the Term, Supplier will seek to improve the quality, efficiency and
effectiveness of the Services to keep pace with technological advances and
support Health Net’s (and its Affiliates’) evolving business needs and efforts
to maintain competitiveness in the markets in which it (and they) competes.
Without limiting the generality of the foregoing, Supplier will: (i) identify
and apply ‘best practice’ techniques and methodologies in performing and
delivering the Services, (ii) train Supplier Personnel in new techniques and
technologies used generally within Supplier’s organization or the IT services
industry and approved by Health Net for use in rendering the Services; and
(iii) make investments to maintain the currency of Supplier’s tools,
infrastructure and other resources used by Supplier to render the Services.
Changes in the Services pursuant to this Section 3.3 will not be considered New
Services.

 

3.4 Users of the Services

 

  (a) Supplier will provide the Services to Health Net and, as designated by
Health Net from time to time, its Affiliates, Former Health Net Affiliates,
licensees, customers, providers, contractors and other entities with whom Health
Net has a business relationship with Health Net which is broader than the mere
resale of Services (each such entity a “Service Recipient”). For purposes of
this Agreement, Services provided to such entities shall be deemed to be
Services provided to Health Net.

 

  (b) With respect to Former Health Net Affiliates, Supplier will continue to
provide the Services being provided as of the date of divestiture as is
requested by Health Net for as long as such entity continues to meet the
definition of “Former Health Net Affiliate” (or such shorter period of time
designated by Health Net). There shall be no additional charge or fee (i.e., in
addition to the charges for the actual Services as provided in this Agreement)
for the provision of Services to Former Health Net Affiliates.

 

3.5 Services Not Exclusive; Variable

 

  (a) This Agreement is non-exclusive. Except as set forth in Section 7.10 of
Schedule C, nothing in this Agreement shall be construed to limit in any way
Health Net’s ability to request that other third parties provide, or propose to
provide, services that are the same as or similar to the Services, including
with respect to the In-Scope Applications. Health Net (and its Affiliates) may
contract with other suppliers for any products and services, including products
and services that are similar to or competitive with the Services or that
formerly were part of the Services. In the case of Health Net’s withdrawal of
portions of the Services from Supplier (including a withdrawal by Health Net of
any In-Scope Applications from the scope of this Agreement), the charges shall
be reduced using the unit rates and charging methodologies provided in Schedule
C (Charges), or otherwise in an equitable manner to the extent such unit rates
and charging methodologies do not apply to the withdrawn portions of the
Services.

 

  (b) The Services are variable in volume. Such variations are provided for in
the charging mechanisms set forth in Schedule C (Charges). Supplier shall be
responsible for adjusting the resources used to provide the Services to
accommodate the changes in volume (regardless of the amount of time remaining in
the Term) in such a manner as to comply with all Service Levels. Supplier shall
not be entitled to receive an adjustment to the Charges resulting from such
variations in volume except as set forth in Schedule C (Charges).

 

 

Terms and Conditions

   8    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

  (c) Except as set forth in Section 7.10 of Schedule C, Health Net (and its
Affiliates) make no commitment for any minimum or maximum volume, scope, or
value of the Services under this Agreement or to any minimum or maximum payments
to be made to Supplier.

 

3.6 Cooperation and Coordination with Other Parties

 

  (a) If Health Net performs itself, or retains a third party to perform, any
services that interface or interact with the Services, or that formerly were
part of the Services, Supplier will, in accordance with and subject to
Section 3.6(b), cooperate and coordinate with Health Net or such third party as
reasonably required for Health Net or the third party to perform such services.
Supplier’s cooperation and coordination will include, as applicable:
(i) providing reasonable access to the facilities being used by Supplier to
provide the Services as necessary for Health Net or the third party to perform
its work; (ii) providing reasonable access to the Equipment and Software used in
providing the Services to the extent permitted under any applicable agreements
with third parties; and (iii) providing such information regarding the operating
environment, system constraints and other operating parameters as a person with
reasonable commercial skills and expertise would find reasonably necessary for
Health Net or the third party to perform its work.

 

  (b) Third parties retained by Health Net who utilize Supplier’s resources
shall comply with Supplier’s reasonable security and confidentiality
requirements and, as relevant, with Supplier’s reasonable work standards,
methodologies and procedures, if provided in writing by Supplier to Health Net
and such third parties. Supplier shall immediately notify Health Net if an act
or omission of such a third party may cause a problem or delay in providing the
Services and shall work with Health Net to prevent or circumvent such problem or
delay.

 

3.7 New Services

 

  (a) “New Services” means Functions Health Net requests Supplier to perform
under this Agreement

 

  (i) that are materially different from, and in addition to, the Services, and

 

  (ii) for which there is no existing charging mechanism in this Agreement.

 

  (b) Supplier will not perform any additional Functions that would constitute
New Services prior to informing Health Net what the additional charges would be
for performing them, and receiving Health Net’s authorization to proceed. Such
New Services and such additional charges would be set forth in a Change Order or
contract amendment signed by both Parties. Additionally, if Supplier does
perform the additional Functions without Health Net’s prior authorization, they
will be deemed to have been performed as part of the Services at no charge.

 

4 TERM AND REGULATORY APPROVALS

 

4.1 Initial Term

 

 

Terms and Conditions

   9    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

The term of this Agreement shall be commence on the Effective Date and expire on
December, 31, 2013, unless it is terminated earlier or is extended pursuant to
the terms of this Agreement (such period, together with all extensions thereof,
the “Term”).

 

4.2 Renewal Terms

By giving notice to Supplier no less than three months prior to the
then-existing expiration date of the Agreement, Health Net may extend the Term
for a period designated by Health Net of up to one year on the terms and
conditions (including pricing and cost-of-living adjustments pursuant to
Section 8.1 of Schedule C) then in effect. Health Net shall have two (2) such
extension options of up to one year each.

 

4.3 Regulatory Approvals and Federal Business

 

  (a) Health Net’s obligations under this Agreement are conditioned upon Health
Net obtaining regulatory consents and approvals from the appropriate
governmental or other regulatory body necessary or advisable for Health Net to
obtain in order to proceed with the transactions contemplated by this Agreement.
In the event that Health Net is not able to obtain such a consent or approval,
Health Net shall have the right to remove any impacted services from the scope
of this Agreement without charge, and the Parties shall cooperate to make such
changes as may be necessary to remove such Services from scope.

 

  (b) Supplier shall comply with provisions arising our of Health Net’s
contracts for federal business, including restrictions against providing
services from offshore and audit requirements.

 

5 PERFORMANCE

 

5.1 Performance, Generally

Supplier is responsible for managing and successfully performing, completing,
and delivering the Services, subject to the overall direction of Health Net and
with the cooperation and support of Health Net as specified in this Agreement.

 

5.2 Place of Performance

Supplier will perform the Services primarily at the Health Net Facilities
described in Section 2 of Schedule F (Facilities), and the Supplier facilities
and Subcontractor facilities described in Sections 3(a) and 4 of Schedule F
(Facilities), respectively, (the “Supplier Facilities”). During the Term,
Supplier will not change any location from which it provides Services to Health
Net, or materially reallocate the volume or nature of work processed between
locations from which it provides Services to Health Net, without Health Net’s
prior written approval, which may be granted or withheld in Health Net’s
discretion. Supplier will manage any approved relocations in accordance with
this Agreement and a migration plan to be prepared by Supplier and approved by
Health Net. Prior to seeking Health Net’s approval of any proposed relocation,
Supplier will fully examine and evaluate the risks and anticipated effects of
the contemplated relocation on the Services and Health Net, including the
operational, technical, security, regulatory, and other effects, and will
prepare and submit to Health Net an analysis of the effects. Supplier will be
responsible for all costs, taxes and other expenses incurred by Supplier, and
any new or additional costs, taxes and other expenses incurred by Health Net and
reasonably demonstrated to Supplier

 

 

Terms and Conditions

   10    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

that are related to any Supplier-initiated relocation of an operational facility
from which the Services are provided.

 

5.3 Time of Performance

 

  (a) Supplier will (and will provide the resources necessary to) perform and
complete the Services diligently and in a timely manner and in accordance with
any applicable time schedules set forth in this Agreement.

 

  (b) Supplier will promptly notify Health Net upon becoming aware of any
circumstances that may reasonably be expected to jeopardize the timely and
successful completion (or delivery) of any Service, project or Deliverable.
Supplier will use Commercially Reasonable Efforts to avoid or minimize any
delays in performance and will inform Health Net of the steps Supplier is taking
or will take to do so, and the projected actual completion (or delivery) time.

 

  (c) If Supplier believes a delay in performance by Health Net (or a third
party service provider Health Net is responsible for managing) has caused or
will cause Supplier to be unable to perform its obligations on time, Supplier
will promptly so notify Health Net and use Commercially Reasonable Efforts to
perform its obligations on time notwithstanding Health Net’s (or its third party
service provider’s) failure to perform. If Supplier’s use of Commercially
Reasonable Efforts to perform on time in such a circumstance would cause
Supplier to incur significant Out-of-Pocket Expenses, Supplier will so notify
Health Net. In that case, Supplier’s obligation to continue its efforts to work
around the Health Net-caused delay will be subject to Health Net agreeing to
reimburse Supplier for its additional Out-of-Pocket Expenses incurred in the
course of such efforts.

 

5.4 Manner of Performance

Except as this Agreement expressly provides otherwise, Supplier will perform the
Services at least at the same level and with at least the same degree of
accuracy, quality, timeliness, responsiveness and efficiency as was provided
prior to the Effective Date by or for Health Net and other Service Recipients
and in compliance with the following:

 

  (a) all applicable Service Levels;

 

  (b) the Procedures Manual;

 

  (c) applicable standards, policies and procedures of Health Net (and its
Affiliates) provided in this Agreement or provided to Supplier in connection
with this Agreement;

 

  (d) all other compliance obligations of Supplier under this Agreement,
including compliance with data security requirements in Section 14 and
compliance with Law obligations in Section 27.6; and

 

  (e) in cases where this Agreement does not prescribe or otherwise regulate the
manner of Supplier’s performance of the Services, proven best practices followed
by the leading providers of similar services.

 

 

Terms and Conditions

   11    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

5.5 Quality Assurance and Continuous Improvement

In performing the Services, Supplier will follow commercially reasonable quality
assurance procedures designed to ensure that the Services are performed with a
high degree of professional quality and reliability. Such procedures shall
include checkpoint reviews, testing, acceptance, and other procedures for Health
Net to confirm the quality of Supplier’s performance. Supplier, as part of its
total quality management process, will provide continuous quality assurance and
quality improvement through: (i) the identification and application of proven
techniques and tools from other installations within its operations; and
(ii) the implementation of concrete programs, practices and measures designed to
improve performance (including the Service Levels). Supplier will utilize
project management tools, including productivity aids and project management
systems, as appropriate in performing the Services.

 

5.6 User Satisfaction

Supplier will conduct Satisfaction Surveys in accordance with Section 6 of
Schedule B. Health Net’s satisfaction with the Services will be taken into
account by Supplier in its performance appraisals of Supplier Personnel.

 

6 SERVICE LEVELS

 

6.1 General

Quantitative performance standards for certain of the Services (“Service
Levels”) are set forth in Schedule B (Service Levels).

 

6.2 Failure to Perform

Supplier will place ***%) of the aggregate monthly charges payable by Health Net
under this Agreement (excluding Pass-Through Expenses) at risk each month for
Service Level Credits (such amount the “Amount at Risk”). Supplier’s obligation
to pay Service Level Credits is further described in Schedule B. Health Net may
allocate the Pool Percentage Available for Allocation among Critical Service
Levels for the purpose of calculating Service Level Credits, as further
described in Schedule B.

 

7 SUPPLIER PERSONNEL

 

7.1 Provision of Suitable Personnel

Supplier will assign an adequate number of Supplier Personnel to perform the
Services who are properly educated, trained, familiar with and fully qualified
for the Services they are assigned to perform, and Supplier shall ensure (to the
extent reasonably possible) that any outgoing Supplier Personnel leaving the
Health Net account spend a reasonable period of time training the new Supplier
Personnel who will be replacing such outgoing personnel. Supplier is responsible
for taking action at its own expense such that Supplier Personnel assigned to
perform Services have the legal right to work in the countries in which they are
assigned to work.

 

7.2 Screening and Background Checks

Supplier shall, at no additional expense to Health Net, and prior to placing any
Supplier Personnel at Health Net or on the Health Net account, complete
background checks for all such personnel,

 

 

Terms and Conditions

   12    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

excluding Transitioned Employees (“Background Checks”). Background Checks shall
include, without limitation, verification of work history, I-9 completion (to
the extent required by the laws of the United States), reference checks from at
least three (3) prior employers (if such personnel have had three prior
employers, and if not then from such personnel’s prior employers), drug testing
and such other background checks as Health Net may request. Checks shall also
identify State, county, federal and other applicable jurisdictions felonies and
misdemeanor convictions and verify the social security number of such personnel,
if applicable to such personnel. The personnel will be asked for education and,
with respect to United States resident personnel, the last seven (7) years of
residences. Subject to applicable Law, Supplier Personnel may be tested for
drugs and/or alcohol whenever Supplier or Health Net has reasonable suspicion
that the personnel is under the influence of drugs and/or alcohol in the
workplace or has violated the substance abuse policy. Such personnel have the
right to refuse to submit to drug or alcohol testing; however, any personnel who
does so will be subject to removal from the Health Net account. Results of
Background Checks and drug testing will remain Supplier’s Confidential
Information and will not be provided to Health Net, but any negative or
questionable Background Check or drug test of a personnel will require Supplier
to remove or not assign such personnel. Supplier shall hire all Supplier
Personnel and other personnel involved in the Health Net account strictly in
accordance with all Laws applicable to the hiring and employment of individuals
including, without limitation, the Fair Labor Standards Act, Immigration Reform
and Control Act and all equal employment opportunity Laws.

 

7.3 Responsibility for Supplier Personnel, Generally

Supplier will manage, supervise and provide direction to Supplier Personnel and
cause them to comply with the obligations and restrictions applicable to
Supplier under this Agreement. Supplier will make Supplier Personnel aware of,
and cause them to comply with, Health Net’s safety and security policies that
have been made known to Supplier while they are performing Services at Health
Net Facilities or accessing Health Net Data or systems. As between Supplier and
Health Net, Supplier is responsible for all wages, salaries and other amounts
due Supplier Personnel, and for all tax withholdings, unemployment insurance
premiums, pension and social welfare plan contributions, and other employer
obligations with respect to Supplier Personnel. Supplier is responsible for the
acts and omissions of Supplier Personnel under or relating to this Agreement.

 

7.4 Key Supplier Positions

 

  (a) “Key Supplier Positions” means those positions designated as Key Supplier
Positions in Schedule D (Key Supplier Positions). Supplier’s Client Partner will
be one of the Key Supplier Positions. Supplier will cause each of the Supplier
Personnel filling the Key Supplier Positions (whether as of the Effective Date,
or replacement personnel filling such Key Supplier Position during the Term) to
devote substantially full time and effort to the provision of the Services.
Supplier Personnel approved as of the Effective Date to fill the Key Supplier
Positions are listed in Schedule D (Key Supplier Positions).

 

  (b)

Before the initial and each subsequent assignment of an individual to a Key
Supplier Position, Supplier will notify Health Net of the proposed assignment,
introduce the individual to appropriate Health Net representatives and,
consistent with Supplier’s personnel practices, provide Health Net a curriculum
vitae and other information about the individual reasonably requested by Health
Net. Upon request, Supplier will provide Health Net representatives an
opportunity to meet with the individual. If Health Net in good faith objects to
the proposed assignment, the Parties will attempt to resolve Health

 

 

Terms and Conditions

   13    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

 

Net’s concerns on a mutually agreeable basis. If the Parties have not been able
to resolve Health Net’s concerns within five (5) Business Days, Supplier may not
assign the individual to that position and must propose the assignment of
another suitably qualified individual.

 

  (c) Health Net may from time to time change the positions designated as Key
Supplier Positions under this Agreement. However, without Supplier’s consent,
the number of Key Supplier Positions may not exceed the number designated in
Schedule D (Key Supplier Positions) as of the Effective Date.

 

  (d) Without prior written approval by Health Net, Supplier will not reassign
or replace any person assigned to a Key Supplier Position during the *** of his
or her assignment to such Key Supplier Position (or during such other timeframe
for a particular Key Supplier Position that may be stated in Schedule D).
Supplier will give Health Net, where reasonably possible, at least sixty (60)
days advance notice of a proposed change in personnel filling a Key Supplier
Position, and will discuss with Health Net any objections Health Net may have.
Supplier will arrange***, for the proposed replacement to work side-by-side with
the individual being replaced during the notice period to effectuate a seamless
transfer of knowledge prior to the incumbent leaving the Key Supplier Position.
Individuals filling Key Supplier Positions may not be transferred or re-assigned
until a suitable replacement has been approved by Health Net, and no such
re-assignment or transfer may occur at a time or in a manner that would have an
adverse impact on delivery of the Services or Health Net’s operations. Supplier
will establish and maintain an up-to-date succession plan for the individuals
serving in Key Supplier Positions. Supplier may remove an individual filling a
Key Supplier Position after notification to Health Net for reasons of death,
disability, resignation or termination from employment by Supplier, or otherwise
as mutually agreed by the Parties.

 

7.5 Removal and Replacement of Supplier Personnel

Health Net may immediately remove any Supplier Personnel from any Health Net
Facilities if the person is threatening or abusive, commits a crime, engages in
an act of dishonesty while performing Services for Health Net or violates Health
Net’s policies and procedures pertaining to safety, security or use of Health
Net Facilities. If Health Net determines in good faith that the continued
assignment to Health Net’s account of any of the Supplier Personnel is not in
the best interests of Health Net, then Health Net may give Supplier written
notice to that effect. After receipt of such a notice, Supplier will have a
reasonable period of time (not to exceed ten (10) Business Days) in which to
investigate the matters stated in the notice, discuss its findings with Health
Net and resolve Health Net’s concerns. If, following such process, Health Net
requests replacement of the individual, Supplier will replace the individual
with another suitably qualified person.

 

7.6 Controlling Turnover of Supplier Personnel

Health Net and Supplier agree that it is in their mutual best interests to keep
the turnover rate of Supplier Personnel to a reasonably low level. Accordingly,
if Health Net believes that Supplier’s turnover rate is excessive and so
notifies Supplier, Supplier will provide data concerning its turnover rate and
meet with Health Net to discuss the reasons for, and impact of, the turnover
rate. *** Notwithstanding any turnover of Supplier Personnel, Supplier remains
obligated to perform the Services in compliance with the requirements of this
Agreement.

 

 

Terms and Conditions

   14    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

7.7 Subcontracting

“Subcontractor” means a third party engaged by Supplier to provide products
and/or services used by Supplier in rendering the Services, as well as any
entity to whom a Subcontractor further subcontracts (or otherwise sub-delegates)
any of its subcontracted duties or obligations. Supplier may subcontract or
delegate the performance of Services only in accordance with the following:

 

  (a) Supplier may subcontract the performance of Services to any of its
wholly-owned Affiliates who are qualified to conduct business in the United
States.

 

  (b) Supplier may, in the ordinary course of business, subcontract for third
party services or products (which include services and products from non-wholly
owned Supplier Affiliates) that satisfy the following conditions: (i) are not
dedicated to performance of Services for Health Net, (ii) are not material to a
Function constituting a part of the Services, and (iii) do not result in a
material change in the way Supplier conducts its business; provided (1) such
subcontract does not adversely affect Health Net; and (2) in each case Supplier
provides at least sixty (60) days prior written notice of the same to Health
Net. If Health Net expresses concerns to Supplier about a subcontract covered by
this paragraph, Supplier will discuss such concerns with Health Net and work to
resolve Health Net’s concerns on a mutually acceptable basis.

 

  (c) Except as provided in Sections 7.7(a) and 7.7(b), Supplier shall not
subcontract for performance of, or delegate any of its responsibilities under
this Agreement without first obtaining the prior written approval of Health Net.
When seeking such approval, Supplier will (i) give Health Net reasonable prior
written notice specifying the components of the Services affected, the scope of
the proposed subcontract, the identity and qualifications of the proposed
Subcontractor and the results of any due diligence carried out with regard to
the proposed Subcontractor; and (ii) at Health Net’s request, provide Health Net
a description of the scope and material terms (other than financial) of the
proposed subcontract. Health Net may approve or reject proposed Subcontractors
in its discretion. Health Net may also condition the approval of a proposed
Subcontractor on Supplier’s obtaining the right from the proposed Subcontractor
to assign the related subcontract to Health Net upon expiration/termination of
this Agreement, and at such time and upon Health Net’s request, Supplier shall
so assign the subcontract to Health Net. Health Net may require Supplier to
replace any previously approved Subcontractor found, in the reasonable judgment
of Health Net, to be unacceptable. Any such Subcontractors approved by Health
Net, in its discretion, shall be an “Approved Subcontractor” hereunder.

 

  (d) Approved Subcontractors as of the Effective Date are listed in Schedule P
(Approved Subcontractors).

 

  (e) In any subcontracts entered into by Supplier after the Effective Date for
performance of the Services, Supplier will require the Subcontractor to be bound
to Supplier by all applicable terms of this Agreement and to assume toward
Supplier all of the applicable obligations and responsibilities that Supplier,
by this Agreement, has assumed toward Health Net.

 

  (f)

Supplier may use Approved Subcontractors to perform the Services to the extent
permitted by Health Net’s approval. Supplier is responsible for managing all
Subcontractors. Supplier remains responsible for all Functions delegated to

 

 

Terms and Conditions

   15    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

 

Subcontractors to the same extent as if such Functions were to be performed by
Supplier acting through its officers, directors, employees, and agents and, for
purposes of this Agreement, such Functions will be deemed Functions performed by
Supplier. Supplier will be Health Net’s sole point of contact regarding the
Services, including with respect to payment.

 

  (g) Supplier may disclose Health Net Confidential Information only to Approved
Subcontractors who have agreed in writing to protect the confidentiality of such
Confidential Information in a manner substantially equivalent to that required
of Supplier under this Agreement and to permit both Supplier and Health Net, or
both, to enforce such terms directly against such Subcontractor. As between the
Parties, Supplier shall be responsible for all acts and omissions of
(i) Supplier’s independent contractors and other Subcontractors as if they were
Supplier’s employees and (ii) any third party to whom Supplier permits access to
Health Net Data or Health Net Confidential Information.

 

7.8 Managed Third Parties

“Managed Third Parties” are third parties under contract to Health Net or its
Affiliates who supply applications Software and tools which are part of the
In-Scope Applications and Associated Tools and Software or which will be used by
Supplier in rendering the Services, all pursuant to the contracts identified in
Schedule I. Health Net shall have the right to add additional entities as
Managed Third Parties by sending written notice to Supplier. Except where
Schedule A (Services) provides otherwise, (A) Supplier is responsible for
coordinating with the Managed Third Parties, including contacting such parties
and working with such parties to obtain patches and resolve problems, and
(B) Supplier will notify Health Net promptly if Supplier becomes aware that a
Managed Third Party is failing to perform or observe its contractual
responsibilities to Health Net, or otherwise adversely affecting the Services or
Health Net (or its Affiliates), and in addition to its obligations in Schedule
A, will work with Health Net in an effort to cause the Managed Third Party to
meet its contractual obligations.

 

8 HEALTH NET RESPONSIBILITIES

 

8.1 Appointment of Health Net Program Management Office (PMO) Personnel

Health Net will designate an individual to serve as Health Net’s “Program
Manager”, who will be Supplier’s principal point of contact for obtaining
decisions, information, approvals and acceptances required from Health Net.

 

8.2 Health Net Cooperation Duties

 

  (a) In support of Supplier’s performance of the Services and subject to
Section 8.3, Health Net will perform the Functions identified in this Agreement
as retained Health Net Functions and provide or make available to Supplier the
Equipment, Software, Health Net Facilities and other resources that this
Agreement specifies are to be provided by Health Net.

 

  (b) Health Net will cooperate with Supplier, including by making available
management decisions, information, approvals and acceptances, as reasonably
requested by Supplier so that Supplier may accomplish its obligations and
responsibilities under this Agreement.

 

 

Terms and Conditions

   16    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

8.3 Savings Clause

Health Net’s failure to perform its responsibilities set forth in this Agreement
(or cause them to be performed) will not constitute grounds for termination by
Supplier except as provided in Section 16.2 (Termination by Supplier).
Supplier’s nonperformance of its obligations under this Agreement will be
excused if and to the extent (a) such Supplier nonperformance results from
Health Net’s failure to perform its responsibilities, and (b) Supplier provides
Health Net with reasonable notice of such nonperformance and uses Commercially
Reasonable Efforts to perform notwithstanding Health Net’s failure to perform.
If Supplier’s use of Commercially Reasonable Efforts to perform in such a
circumstance would cause Supplier to incur significant Out-of-Pocket Expenses,
Supplier may so notify Health Net. If it does, Supplier’s obligation to continue
its efforts to work around Health Net’s failure to perform will be subject to
Health Net agreeing to reimburse Supplier for its additional Out-of-Pocket
Expenses incurred in the course of such efforts. SUPPLIER ACKNOWLEDGES THAT
HEALTH NET WOULD NOT BE WILLING TO ENTER INTO THIS AGREEMENT WITHOUT ASSURANCE
THAT THIS AGREEMENT MAY NOT BE TERMINATED BY SUPPLIER AND THAT SUPPLIER SHALL
NOT HAVE THE RIGHT TO SUSPEND PERFORMANCE OF THE SERVICES EXCEPT, AND ONLY TO
THE EXTENT, EXPLICITLY PROVIDED HEREIN.

 

9 CHARGES

Schedule C (Charges) sets forth all the charges payable to Supplier for
performing the Services and the associated invoicing and payment procedures and
terms. Health Net will not be required to pay Supplier any amounts for or in
connection with performing the Services and fulfilling Supplier’s obligations
under this Agreement other than those amounts expressly payable to Supplier
under this Agreement.

 

9.1 Pass-Through Expenses

 

  (a) “Pass-Through Expenses” means third party charges that are to be both
(i) paid by Health Net (either (A) directly to the third party or (B) to
Supplier, which, in turn, pays the third party) on an Out-of-Pocket Expenses
basis, and (ii) administered by Supplier. Any Pass-Through Expenses shall be
agreed upon in accordance with Section 7.1 of Schedule C. Supplier shall arrange
for delivery by third parties to Supplier of invoices for Pass-Through Expenses,
and Supplier promptly shall review such invoices and provide Health Net with the
original invoice together with a statement identifying which charges are proper
and valid and should be paid by Health Net.

 

  (b) Supplier shall use Commercially Reasonable Efforts to minimize the amount
of Pass-Through Expenses. With respect to services or materials paid for on a
Pass-Through Expenses basis, Health Net reserves the right to: (i) obtain such
services or materials directly from a third party; (ii) designate the third
party source for such services or materials; (iii) designate the particular
services or materials (e.g., equipment make and model) Supplier shall obtain;
(iv) designate the terms for obtaining such services or materials (e.g.,
purchase or lease and lump sum payment or payment over time); (v) require
Supplier to identify and consider multiple sources for such services or
materials or to conduct a competitive procurement; and (vi) review and approve
the applicable Pass-Through Expenses before entering into a contract for
particular services or materials.

 

 

Terms and Conditions

   17    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

9.2 Incidental Expenses

Supplier acknowledges that, except as may be otherwise provided in this
Agreement, expenses that Supplier expects to incur in performing the Services
(including travel and lodging, document reproduction and shipping, and
long-distance telephone) are included in Supplier’s Charges and rates set forth
in this Agreement. Accordingly, such Supplier expenses are not separately
reimbursable by Health Net unless, on a case-by-case basis for unusual expenses,
Health Net has agreed in advance and in writing to reimburse Supplier for the
expense.

 

9.3 Taxes

The Parties’ respective responsibilities for taxes arising under or in
connection with this Agreement shall be as follows:

 

  (a) Each Party shall be responsible for any personal property taxes on
property it owns or leases, for franchise and privilege taxes on its business,
and for taxes based on its net income or gross receipts.

 

  (b) Supplier shall be responsible for any sales, use, excise, value-added,
services, consumption and other taxes and duties payable by Supplier on the
goods or services used or consumed by Supplier in providing the Services where
the tax is imposed on Supplier’s acquisition or use of such goods or services
and the amount of tax is measured by Supplier’s costs in acquiring such goods or
services.

 

  (c) Health Net shall be responsible for any sales, use, excise, value-added,
services, consumption or other tax that is assessed on the provision of the
Services as a whole, or on any particular Service by any governmental or taxing
authority within the United States; provided, however, that (i) Supplier
invoices reflect on a current basis (and in any event before any such tax
becomes due and payable) the amount of any such tax in each jurisdiction and the
taxable Services to which such tax relates, (ii) if Supplier fails to reflect on
its invoice any such tax on a current basis, Supplier shall be financially
responsible for any penalties and interest assessed by the taxing authority with
respect to such tax, and (iii) if Supplier fails to reflect any such tax on an
Supplier invoice within *** after the date that such tax is due and payable,
Supplier shall be financially responsible for the full amount of such tax,
including any penalties and interest.

 

  (d) Supplier shall be responsible for any sales, use, excise, value-added,
services, consumption or other tax that is assessed on the provision of the
Services as a whole, or on any particular Service, by any governmental or taxing
authority outside the United States as of the Effective Date or during the Term.

 

  (e)

Supplier shall be responsible for any payments required to compensate Supplier
Personnel for compensatory tax treatment resulting from Supplier Personnel
traveling to perform services, subject to the remainder of this paragraph. In
the event that the assignment (or potential assignment) of particular Supplier
Personnel to perform Services for Health Net has reached a point such that the
continued assignment of such particular personnel is likely to trigger
compensatory tax treatment of the travel related expenses reimbursed to such
particular Supplier Personnel, Supplier may inform Health Net in writing that
Supplier is close to becoming subject to compensatory tax treatment as a result
of such assignment, and shall provide an estimate of the amount of such
compensatory tax liability. If Supplier fails to so notify Health Net, Supplier
shall remain

 

 

Terms and Conditions

   18    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

 

responsible for any amounts resulting from compensatory tax treatment of such
particular Supplier Personnel. Following such notice by Supplier, Health Net may
then elect by sending written notice to Supplier to be financially responsible
for any payments required to compensate Supplier with respect to such particular
Supplier Personnel in an amount equal to the compensatory taxes assessed to such
particular Supplier Personnel as the result of such assignment to the Health Net
account. If Health Net does not so elect, Supplier shall remain responsible for
any amounts resulting from compensatory tax treatment of such particular
Supplier Personnel, provided, however, Supplier may then relocate such Supplier
Personnel to avoid such taxes, and the Parties shall cooperate to make other
arrangements so that the Services will be performed without interruption.

 

  (f) In the event that a sales, use, excise, value added, services, consumption
or other tax is assessed on the provision of any of the Services, the Parties
shall work together to segregate the payments under this Agreement into three
(3) payment streams:

 

  (i) those for taxable Services;

 

  (ii) those for which Supplier functions merely as a payment agent for Health
Net in receiving goods, supplies, or services (including leasing and licensing
arrangements); and

 

  (iii) those for other nontaxable Services.

 

  (g) The Parties agree to cooperate with each other to enable each to more
accurately determine its own tax liability and to minimize such liability to the
extent legally permissible. Supplier’s invoices shall separately state the
amounts of any taxes Supplier is collecting from Health Net, and Supplier shall
remit such taxes to the appropriate authorities. Each Party shall provide and
make available to the other any resale certificates, information regarding
out-of-state or out-of-country sales or use of equipment, materials or services,
and other exemption certificates or information reasonably requested by the
other Party.

 

  (h) Supplier shall promptly notify Health Net of, and coordinate with Health
Net the response to and settlement of, any claim for taxes asserted by
applicable taxing authorities for which Health Net is responsible hereunder, it
being understood that with respect to any claim arising out of a form or return
signed by a Party to this Agreement, such Party shall have the right to elect to
control the response to and settlement of the claim, but the other Party shall
have all rights to participate in the responses and settlements that are
appropriate to its potential responsibilities or liabilities. If Health Net
requests Supplier to challenge the imposition of any tax, Supplier shall do so
in a timely manner and Health Net shall reimburse Supplier for the reasonable
legal fees and expenses it incurs. Health Net shall be entitled to any tax
refunds or rebates granted to the extent such refunds or rebates are of taxes
that were paid by Health Net.

 

  (i) Supplier is responsible, at its own risk and expense, for determining the
extent (if any) to which Supplier will be required to collect and remit
national, federal, state or local (or foreign) taxes: (i) on (or in respect of)
any products or Services provided by Supplier or any of its Subcontractors under
this Agreement in the jurisdictions in (or from) which Supplier chooses to
provide the Services, or (ii) on (or in respect of) Supplier’s charges to Health
Net under this Agreement.

 

 

Terms and Conditions

   19    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

9.4 Benchmarking

 

  (a) Health Net shall have the right during the Term, beginning on the ***
anniversary of the Effective Date, to benchmark the charges for all or a portion
of the Services pursuant to this Section 9.4, provided that benchmarking of
particular Charges cannot be undertaken more than one time in any *** period.
Health Net may conduct such a benchmarking pursuant to this Section 9.4 not more
*** during the Term.

 

  (b) A benchmarking under this Section shall be conducted by an independent
industry-recognized benchmarking service provider designated by Health Net and
approved by Supplier (“Benchmarker”). Supplier agrees that Gartner Group,
Nautilus Advisors, and Compass Group are acceptable as a Benchmarker. *** The
Parties shall reasonably cooperate with the Benchmarker, including, as
appropriate, making available knowledgeable personnel and pertinent documents
and records. Prior to conducting the Benchmarking, Benchmarker, Health Net and
Supplier shall enter into commercially reasonable confidentiality agreements to
protect the confidential information of Benchmarker, Health Net and Supplier. In
the event Health Net or any Benchmarker requires either (i) onsite access to
Supplier facilities or (ii) direct access to Supplier systems, Health Net or the
Benchmarker, as applicable, shall comply with all reasonable security guidelines
with respect to the benchmarking.

 

  (c) The Benchmarker shall perform the benchmarking in accordance with
Benchmarker’s documented procedures which shall be provided upon request to the
Parties prior to the start of the benchmarking process. The Benchmarker shall
compare the charges under this Agreement for the Services being benchmarked to
the costs being incurred in a representative sample of IT operations (as
applicable) by or for other entities. The Benchmarker shall select the
representative sample from entities (i) identified by the Benchmarker and
approved by the Parties and (ii) identified by a Party and approved by the
Benchmarker. The sample transactions shall be similar to the transaction
contemplated by this Agreement and the service providers shall be similar to
Supplier. The following conditions apply to the representative sample: (A) it
shall include not less than *** entities and (B) it may include entities that
are outsourcing customers of Supplier.

 

  (d) ***

 

  (e) ***

 

  (f) ***

 

10 INVOICING AND PAYMENT

 

10.1 Invoicing

 

  (a) Supplier shall invoice Health Net for all amounts due under this Agreement
on a monthly basis in arrears (i.e., Charges for Services delivered in August
will be invoiced on the invoice delivered to Health Net in September), or as
otherwise agreed by the Parties in writing. Each invoice shall, for each Charge
on the invoice, cite the specific section of the Agreement on which such Charge
is based. Supplier shall include the calculations utilized to establish the
Charges.

 

 

Terms and Conditions

   20    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

  (b) To the extent a credit may be due Health Net pursuant to this Agreement,
Supplier shall provide Health Net with an appropriate credit against amounts
then due and owing. If no further payments are due to Supplier, Supplier shall
pay such amounts to Health Net within *** days.

 

  (c) Supplier shall render a single consolidated invoice for each month’s
Charges showing such details as reasonably specified by Health Net, including as
necessary to satisfy Health Net’s internal accounting and chargeback
requirements (such as allocating Charges among Service components, locations and
departments). The form of invoice shall be mutually agreed by the Parties during
Transition and any changes to such form invoice during the Term must be approved
by Health Net.

 

  (d) Each month’s invoice shall be complete as to the Charges for such month.
Supplier may not charge Health Net any additional amounts for a month for which
an invoice has been rendered, except where a particular month’s invoice
(i) indicates that certain Charges are incapable of being determined as of the
date of such invoice and (ii) Supplier provides an estimate of such Charges so
that Health Net can make appropriate accruals, in which event Supplier may
includes such Charges on a later invoice, although in no event shall Charges be
billed more than *** days after the month during which the invoice for such
Charges should have been provided to Health Net pursuant to Section 10.1(a)

 

10.2 Payment Due

Subject to the other provisions of this Section 10, invoices provided for under
Section 10.1 and properly submitted to Health Net pursuant to this Agreement
shall be due and payable by Health Net within *** days after receipt thereof.
Any amount due under this Agreement for which a time for payment is not
otherwise specified shall be due and payable within *** days after receipt of a
proper invoice for such amount.

 

10.3 Accountability

Supplier shall maintain complete and accurate records of and supporting
documentation for the amounts billable to and payments made by Health Net
hereunder in accordance with generally accepted accounting principles applied on
a consistent basis. Supplier agrees to provide Health Net with documentation and
other information with respect to each invoice as may be reasonably requested by
Health Net to verify accuracy and compliance with the provisions of this
Agreement.

 

10.4 Proration

Except as may be otherwise provided in this Agreement, periodic Charges under
this Agreement are to be computed on a calendar month basis, and shall be
prorated for any partial month.

 

10.5 Refundable Items

 

  (a) Prepaid Amounts. Where Health Net has prepaid for a service or function
for which Supplier is assuming Financial Responsibility under this Agreement,
Supplier shall refund to Health Net, upon either Party identifying the
prepayment, that portion of such prepaid expense which is attributable to
periods on and after the Effective Date.

 

 

Terms and Conditions

   21    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

  (b) Refunds and Credits. If Supplier should receive a refund, credit or other
rebate for goods or services previously paid for by Health Net, Supplier shall
promptly notify Health Net of such refund, credit or rebate and shall promptly
pay the full amount of such refund, credit or rebate, as the case may be, to
Health Net.

 

10.6 Deductions

With respect to any amount to be paid by Health Net hereunder, Health Net may
deduct from such amount any amount that Supplier is obligated to pay Health Net
hereunder.

 

10.7 Disputed Charges

Subject to Section 10.6, Health Net shall pay undisputed Charges when such
payments are due under this Section 10 and Schedule C. Health Net may withhold
and/or set off payment of particular Charges that Health Net disputes in good
faith, and may set off amounts due and owing to Health Net as credits against
Charges payable to Supplier under this Agreement. If any such disputed Charges
have already been paid, Health Net may deduct such disputed Charges from future
amounts owed by Health Net to Supplier. If an invoiced amount is disputed in
good faith by Health Net, then Health Net shall provide written notification to
Supplier of the dispute and the basis for such dispute, and the Parties shall
utilize the procedures in Section 26.1 to resolve the issue. In the event that
Charges cover both disputed and undisputed items, Health Net shall pay all
undisputed items in accordance with this Agreement. If, after following the
procedures in Section 26.1, it is determined that Health Net should have paid
all or a portion of the disputed amounts, (a) Supplier shall submit to Health
Net an invoice for an amount equal to the amount of disputed charges that Health
Net should have paid, and (b) Health Net will endeavor to remit payment for such
invoice as promptly as possible, but in no event more than *** days from receipt
of such invoice.

 

11 TRANSFER OR USE OF RESOURCES

This Section 11 sets forth the processes by which certain resources used by
Health Net prior to the Effective Date will be transferred or otherwise made
available to Supplier for use in providing the Services. RIGHTS OF USE GRANTED
BY HEALTH NET TO SUPPLIER UNDER THIS SECTION 11 ARE GRANTED ON AN ‘AS-IS,
WHERE-IS’ BASIS, WITHOUT WARRANTIES OF ANY KIND.

 

11.1 Transfer of Personnel

Schedule E (Transitioned Employees) sets forth general terms and conditions
governing the recruitment and transition of existing Health Net personnel to
Supplier.

 

11.2 Health Net Owned Equipment

 

  (a) “Health Net Owned Equipment” means Equipment owned by Health Net (or a
Health Net Affiliate) that is to be made available to Supplier for use in
providing the Services. The Health Net Owned Equipment is listed or described in
Schedule N (Health Net Equipment).

 

  (b)

As of the Effective Date, Health Net grants to Supplier, without sale, the right
to use the Health Net Owned Equipment listed or described as retained Health Net
Owned Equipment in Schedule N (Health Net Equipment) during the Term during its
remaining useful life until , for each item of Equipment, the earlier of (A) the
cessation or

 

 

Terms and Conditions

   22    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

 

termination of the applicable Services, or (B) the expiration of the Term.

 

11.3 Health Net Leased Equipment

 

  (a) “Health Net Leased Equipment” means Equipment leased by Health Net (or a
Health Net Affiliate) that is to be made available to Supplier for use in
providing the Services. The Health Net Leased Equipment is listed or described
as such in Schedule N (Health Net Equipment).

 

  (b) As of the Effective Date, Health Net grants to Supplier, without
assignment of the lease and solely for the purpose of providing the Services,
the right to use the Health Net Leased Equipment listed or described as retained
Health Net Leased Equipment in Schedule N (Health Net Equipment) during the Term
(or the applicable lease term, if shorter) solely to perform the Services. Until
the earlier of (A) the cessation or termination of the applicable Services, or
(B) the end of the applicable lease term, Supplier will comply with the duties
imposed on Health Net by the leases for such equipment that have been disclosed
to Supplier.

 

11.4 Health Net Third Party Service Contracts

 

  (a) “Health Net Third Party Service Contracts” means third party service
contracts of Health Net (or a Health Net Affiliate) that are to be made
available to Supplier for use in providing the Services. The Health Net Third
Party Service Contracts are listed in Schedule I (Health Net Third Party Service
Contracts).

 

  (b) Health Net grants to Supplier, without assignment of such contract, but
subject to the Parties obtaining any Required Consents pursuant to Section 11.9,
the right to use the services provided to Health Net under the other Health Net
Third Party Service Contracts listed or described in Schedule I (Health Net
Third Party Service Contracts) during the applicable contract term solely as
necessary to perform the Services. Supplier will comply with the duties imposed
on Health Net by the Health Net Third Party Contracts that have been disclosed
to Supplier.

 

  (c) When Health Net Third Party Service Contracts are no longer required for
performance of the Services, and in any event upon the earlier of (A) the
cessation or termination of the applicable Services, or (B) the end of the
applicable contract term, Supplier will cease use of such Health Net Third Party
Service Contracts.

 

11.5 Health Net Owned Software

 

  (a) “Health Net Owned Software” means Software owned (i.e., in which the
copyright is owned) by Health Net (or a Health Net Affiliate) that is either
(i) to be made available to Supplier for use in providing the Services (“Health
Net Owned Service Delivery Software”), which is listed in Exhibit J-1 to
Schedule J (Software), or (ii) In-Scope Applications (“Health Net Owned In-Scope
Applications”); or (iii) Associated Tools and Software, which are listed in
Exhibit J-3 to Schedule J (Software) (“Health Net Owned Associated Tools and
Software”).

 

  (b)

Health Net (and each of its Affiliates) retains all of its right, title and
interest in and to the Health Net Owned Software. As of the Effective Date,
Health Net grants to Supplier a fully paid-up, nonexclusive license during the
Term to Use the Health Net Owned

 

 

Terms and Conditions

   23    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

 

Software solely to perform the Services. The Health Net Owned Software will be
made available to Supplier in object code form (and, at Health Net’s election,
Source Code form) in an agreed format, together with available documentation and
other related materials. Supplier is not permitted to Use Health Net Owned
Software for the benefit of any entity other than Health Net (and other Service
Recipients under this Agreement) without the prior written consent of Health
Net, which may be withheld in Health Net’s discretion.

 

  (c) When Health Net Owned Software is no longer required for performance of
the Services, or in any event upon the earlier of (i) the cessation or
termination of the applicable Services, or (ii) the expiration of the Term,
Supplier will return such Software to Health Net in an agreed format or, at
Health Net’s election, destroy it and certify the destruction of all copies in
Supplier’s (or any of its Subcontractor’s) possession or control.

 

11.6 Health Net Licensed Software

 

  (a) “Health Net Licensed Software” means Software owned (i.e., in which the
copyright is owned) by a party other than Health Net (or a Health Net Affiliate)
that is either (i) licensed by Health Net (or a Health Net Affiliate) and is to
be made available by Health Net to Supplier for use in providing the Services
(“Health Net Licensed Service Delivery Software”), which is listed in Exhibit
J-2 to Schedule J (Software), or (ii) In-Scope Applications (“Health Net
Licensed In-Scope Applications”), or (iii) Associated Tools and Software, which
are listed in Exhibit J-3 to Schedule J (Software) (“Health Net Licensed
Associated Tools and Software”).

 

  (b) Subject to the Parties having obtained any Required Consents pursuant to
Section 11.9 (Required Consents), as of the Effective Date, Health Net grants to
Supplier, without assignment of the license, such rights during the Term (or the
applicable license term, if shorter) as Health Net has (or later obtains) to Use
the Health Net Licensed Software solely to perform the Services. The Health Net
Licensed Software will be made available to Supplier in object code form (and,
at Health Net’s election, Source Code form) in an agreed format, together with
available documentation and other related materials. Supplier will comply with
the duties, including use and non-disclosure restrictions, imposed on Health Net
(or its Affiliate) by the licenses for the Health Net Licensed Software that
have been disclosed to Supplier and any other reasonable restrictions required
by Health Net and provided by Health Net with respect to such Software. Supplier
will not seek to modify or otherwise revoke such terms.

 

  (c) When Health Net Licensed Software is no longer required for performance of
the Services, or in any event upon the earlier of (i) the cessation or
termination of the applicable Services, or (ii) the expiration of the Term,
Supplier will return such Software to Health Net in an agreed format or, at
Health Net’s election, destroy it and certify the destruction of all copies in
Supplier’s (or any of its Subcontractor’s) possession or control.

 

  (d) In addition, if Health Net assigns its license to any Software to Supplier
under this Agreement, then if requested by Health Net upon termination or
expiration of this Agreement, Supplier shall assign such Software back to Health
Net effective as of the date Supplier ceases to provide Services using such
license.

 

 

Terms and Conditions

   24    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

11.7 Health Net Facilities

 

  (a) “Health Net Facilities” means facilities that are owned or leased by
Health Net (or a Health Net Affiliate) that are to be made available to Supplier
as hereafter described for use in providing the Services. Health Net Facilities
are listed as such in Schedule F (Facilities). Health Net shall make Health Net
Facilities available for (i) the Transitioned Employees and (ii) the number of
Supplier Personnel set forth on Exhibit F-1, in accordance with the ramp-up plan
set forth in Exhibit F-1. The specific Health Net Facility in which space will
be made available is set forth on Schedule F.

 

  (b) Subject to Health Net having obtained any Required Consents pursuant to
Section 11.9, Health Net grants to Supplier the right to access the Health Net
Facilities, to the extent permitted by applicable lease agreements, solely to
perform the Services and as described in Sections 11.7(a) and 11.8 until the
earlier of (i) the cessation or termination of the corresponding Service or
(ii) the expiration of the Term. Supplier will comply with the duties imposed on
Health Net (or its Affiliate) by each lease for the Health Net Facilities.

 

11.8 Terms Applicable to Health Net Facilities, Generally

 

  (a) The following provisions are applicable with respect to the Health Net
Facilities: Health Net retains responsibility for management and maintenance of
the building and property electrical systems, water, sewer, lights, heating,
ventilation and air conditioning (“HVAC”) systems, physical security services
and general custodial/landscape services (including monitoring and maintaining
the uninterruptible power supply (“UPS”) system, air handlers and water chillers
that are primary support for the raised-floor environment in Health Net
Facilities).

 

  (b) Supplier is responsible for providing the other facilities and
facilities-related support it needs to provide the Services.

 

  (c) Health Net will inform Supplier of any plans or determination to relocate
the Health Net Facilities so that Supplier will have a reasonable amount of time
to prepare for and implement such relocation as it affects Supplier. Health Net
agrees to reimburse Supplier for Supplier’s Out-of-Pocket expenses incurred in
such relocation, subject to notice and prior approval by Health Net.

 

  (d) Supplier may use Health Net Facilities for the sole and exclusive purpose
of providing the Services. Any other uses are subject to the prior approval of
Health Net in its discretion. The use of Health Net Facilities by Supplier does
not constitute a leasehold or other property interest in favor of Supplier.

 

  (e) Supplier will use the Health Net Facilities in an efficient manner and in
a manner that is coordinated and does not interfere with Health Net’s business
operations. Supplier is responsible for any damage to Health Net Facilities
resulting from the negligence or intentional misconduct of Supplier (or its
Subcontractors or other guests) or other failure to comply with its obligations
under this Agreement respecting the Health Net Facilities.

 

  (f)

Supplier will keep the Health Net Facilities in good order, not commit or permit
waste or damage to them or use them for any unlawful purpose or act. Supplier
will comply with Health Net’s standard policies and procedures and with
applicable leases made available to Supplier regarding access to and use of the
Health Net Facilities, including procedures

 

 

Terms and Conditions

   25    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

 

for the physical security of the Health Net Facilities.

 

  (g) Supplier will permit Health Net and its agents and representatives to
enter any portions of the Health Net Facilities occupied by Supplier Personnel
at any time.

 

  (h) Supplier may not make improvements or changes involving structural,
mechanical or electrical alterations to the Health Net Facilities without Health
Net’s prior written approval. Any improvements to the Health Net Facilities will
become the property of Health Net.

 

  (i) When Health Net Facilities are no longer required for performance of the
Services, or in any event upon expiration or termination of this Agreement (or
the applicable lease term, if shorter), Supplier will return them to Health Net
in substantially the same condition as when Supplier began use of them, subject
to reasonable wear and tear.

 

11.9 Required Consents

 

  (a) Health Net, with the cooperation of Supplier, is responsible for obtaining
Required Consents under any of the leases, contracts or licenses referred to in
this Section 11 (Transfer or Use of Resources). Health Net will work diligently
to obtain such Required Consents as soon as practicable after the Effective
Date. Health Net will pay any fees (such as transfer or upgrade fees) required
to obtain a Required Consent. Unless and until any Required Consent has been
obtained, Supplier will determine and adopt, subject to Health Net’s prior
approval, such alternative approaches as are necessary and sufficient for
Supplier to provide the Services without the Required Consent.

 

  (b) If Health Net is not able to obtain any such Required Consent, or if
Health Net elects not to obtain a Required Consent because of the cost or other
terms required to obtain such Required Consent, Health Net reserves the right to
remove from the scope of this Agreement any affected In-Scope Applications and
in such event (i) the Production Support Charge will be reduced in accordance
with Section 4.3 of Schedule C, (ii) the Minimum Commitment set forth in
Section 7.10 of Schedule C shall be equitably adjusted, and (iii) Health Net
shall have the right to rehire Transitioned Employees that are or will perform
Services with respect to such In-Scope Applications. Health Net’s right to
remove In-Scope Applications (and the corresponding adjustment to charges and
minimums) shall include the right to remove In-Scope Applications that relate to
an In-Scope Application for which a Required Consent is not obtained if in
Health Net’s reasonable determination such other In-Scope Applications should be
grouped together for operational, maintenance or other reasons.

 

11.10 Health Net Resources Provided to Supplier Personnel Working On-site

 

  (a) “On-site Health Net Resources” means the reasonable office space,
furniture, fixtures, desktop computers, software, telephones, office supplies,
and other resources to be provided or made available by Health Net (or its
Affiliates) to Supplier Personnel assigned by mutual agreement of the Parties to
work on-site at facilities of Health Net (or its Affiliates).

 

  (b)

Except as otherwise provided in this Agreement, Health Net will provide to
Supplier Personnel located and authorized to work on-site at Health Net
Facilities the reasonable use of On-site Health Net Resources substantially
equivalent to those made available by

 

 

Terms and Conditions

   26    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

 

Health Net (or its Affiliate) to its own personnel who perform similar
functions; provided, however, that Health Net will not be responsible for
providing any mobile or portable computing or communications devices to Supplier
Personnel except as otherwise provided in this Agreement.

 

  (c) Supplier shall comply and cause Supplier Personnel to comply with Health
Net’s policies and procedures regarding access to and use of the On-site Health
Net Resources that have been disclosed in writing, or otherwise made available,
to Supplier, including procedures for the physical and logical security, and
shall submit to periodic Health Net compliance inspections and security audits.

 

  (d) Supplier will use the On-site Health Net Resources in an efficient manner
and for the sole purpose of providing the Services. Supplier will be responsible
for damage to the On-site Health Net Resources caused by the negligence or
intentional misconduct of Supplier Personnel. When the On-site Health Net
Resources are no longer required for performance of the Services, Supplier will
return them to Health Net in substantially the same condition as they were in
when Supplier began use of them, subject to reasonable wear and tear.

 

12 RESOURCE ACQUISITIONS DURING THE TERM

 

12.1 General Responsibility and Compatibility

 

  (a) Except for any resources for which Health Net has Financial Responsibility
pursuant to this Agreement, Supplier is solely responsible (and has Financial
Responsibility) for providing all Equipment, Software, facilities, personnel,
third party services and other resources required to perform and render the
Services in accordance with this Agreement.

 

  (b) Supplier shall provide the Services using tools and processes that are
compatible with those used by Health Net and its other service providers to
provide other information technology services within the Health Net environment.
This includes implementing and maintaining interfaces with Heath Net and other
service provider problem management, change control, and configuration
management systems to the extent required to maintain such compatibility.

 

12.2 Equipment

Health Net shall retain Financial Responsibility for Equipment required within
its (or its third party service provider’s) data centers to host Health Net
Owned Software and Health Net Leased Software. ***

 

12.3 Software

In addition to Software provided by Health Net pursuant to Section 11.5(b) and
11.6(b), Health Net shall provide any additional software development tools that
Health Net proposes that Supplier use to provide the Services, ***. With respect
to any Software that will be more expensive for Health Net to provide to
Supplier Personnel to utilize offshore than it would be to use onsite at Health
Net Facilities, Health Net reserves the right to require Supplier to use any
such Software onsite as requested by Health Net.

 

 

Terms and Conditions

   27    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

12.4 Network Connectivity

Supplier shall be *** for providing network connectivity between facilities
necessary to provide the Services, including connectivity from Health Net
Facilities or Health Net’s outsourcing vendor facilities to Supplier’s
facilities, onshore and offshore. The Parties shall work together to determine
the bandwidth, access, security and other requirements for such network
connectivity. A diagram of the network is attached as Exhibit A-11 to Schedule A
and the network connectivity is further described in Exhibit A-3 (Solution).

 

12.5 Health Net Rights to certain Software upon Termination/Expiration

 

  (a) Supplier Proprietary Items. Supplier shall not, without Health Net’s prior
written consent, use any Supplier-owned Software or Supplier Affiliate-owned
Software, tools, methods, processes, templates or similar items (“Supplier
Proprietary Items”) to create, maintain, modify, enhance or create derivative
works of any Deliverable or In-Scope Application, ***

 

  (b) Third Party Software. Supplier shall not utilize any third party owned
Software to provide the Services that is not generally available
commercial-off-the-shelf Software, without Health Net’s prior written approval,
which approval Health Net may withhold in its discretion. Without limiting
Health Net’s rights under this Section, as a condition to granting such consent,
Health Net may require Supplier to obtain for Health Net, a perpetual,
non-exclusive license for Health Net and its Affiliates (and their respective
service providers) to Use such non-commercially available third party Software
to provide services similar to the Services to Health Net and the service
recipients, at no additional charge to Health Net. Such license shall be
effective upon the expiration or termination of the Agreement, or portion
thereof.

 

  (c) Relationship to License in Section 15.2(b). Nothing set forth in this
Section 12.5 shall limit Health Net’s rights under Section 15.2(b).

 

13 TRANSITION

 

13.1 “Transition” Defined

“Transition” means the process (and associated time period, starting on the
Effective Date) of migrating performance of the Services from Health Net’s as-is
operating environment to Supplier’s initial target environment, making the
initial planned improvements to the infrastructure used to perform and deliver
the Services, and causing any required knowledge transfer from Health Net
personnel to Supplier Personnel.

 

13.2 Transition Plan

 

  (a)

The Transition shall be conducted in accordance with a written plan (the
“Transition Plan”) which shall include: (i) a description of the operations
being transitioned; (ii) a general description of the methods and procedures,
personnel and organization Supplier will use to perform the Transition; (iii) a
schedule of the Transition activities; (iv) a detailed description of the
respective roles and responsibilities of Health Net and Supplier; (v) such other
information and planning as are necessary to conduct the Transition in
accordance with the other terms in this Agreement. A draft of the Transition
Plan as of the Effective Date is attached to this Agreement as Exhibit A-2 and

 

 

Terms and Conditions

   28    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

 

Attachment A-2-1. References to the Transition Plan shall include their
respective project plans. Supplier shall be responsible for revising and
finalizing the Transition Plan, provided that: (A) Supplier shall cooperate and
work closely with Health Net in finalizing the plans (including incorporating
Health Net’s reasonable comments); and (B) all changes to the plans shall be
subject to approval by Health Net.

 

  (b) As part of the Transition, Supplier will also assume responsibility for
completing the projects listed or described in Exhibit A-7 (In-Flight Projects),
which are in progress as of the Effective Date and being performed by resources
that are being transferred or made available to Supplier under this Agreement
(the “In-Flight Projects”).

 

13.3 Conduct of the Transition

Beginning on the Effective Date, Supplier will carry out and complete the
Transition in accordance with the Transition Plan, including its time schedule.
Except as otherwise expressly provided in the Transition Plan, Supplier’s
responsibilities with respect to the Transition include:

 

  (a) performing and managing the Transition and In-Flight Projects and
activities;

 

  (b) establishing communications lines and network connections, and providing
Equipment, Software, tapes, records and supplies, as made necessary by the
Transition;

 

  (c) performing the Services without interruption, and without disrupting
Health Net’s business operations;

 

  (d) ***; and

 

  (e) otherwise performing such migration tasks as are necessary to enable
Supplier to complete the Transition and provide the Services.

 

13.4 Health Net Cooperation and Support

Health Net will cooperate with Supplier in the conduct of the Transition and
provide support as described in the Transition Plan.

 

13.5 Completion of Transition Projects

 

  (a) Health Net reserves the right to monitor, test and otherwise observe and
participate in the Transition. Supplier will notify Health Net without delay if
any Health Net monitoring, testing or participation has caused (or Supplier
expects it to cause) a problem or delay in the Transition and work with Health
Net to prevent or circumvent the problem or delay.

 

  (b) No functionality of Health Net’s as-is environment will be disabled until
Supplier demonstrates to Health Net’s reasonable satisfaction that the affected
processes and operations have been successfully migrated to Supplier’s target
environment and are functioning properly in that environment. Health Net may
require Supplier to stop proceeding with all or any part of the Transition if
Health Net determines in good faith that such transition, or any part of such
transition, poses a risk or hazard to Health Net’s business interests

 

  (c)

If any of the Transition projects are not completed on schedule and the delay is
not due to

 

 

Terms and Conditions

   29    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

 

the fault of Health Net (or its Affiliates, customers or other suppliers), then
for the period of delay:

 

  (i) if Supplier’s charges to Health Net are greater than they would have been
if the delayed Transition project had been completed on schedule, Health Net
will receive a credit against Supplier’s monthly charges in an amount equal to
the difference between Supplier’s actual charges and what Supplier’s charges
would have been if the delayed Transition project had been completed on
schedule; and

 

  (ii) ***

 

14 DATA SECURITY AND PROTECTION

 

14.1 “Health Net Data” Defined

“Health Net Data” means all data and information in any form, whether or not
Confidential Information, entered in Software or Equipment, directly or
indirectly, by or on behalf of Health Net or another Service Recipient,
including Derivative Works of such data and information produced by or on behalf
of Supplier.

 

14.2 Health Net Data, Generally

As between the Parties, Health Net Data will be and remain the property of
Health Net. Supplier may not use Health Net Data for any purpose other than to
render the Services. No Health Net Data will be sold, assigned, leased or
otherwise disposed of to third parties or commercially exploited by or on behalf
of Supplier (or any of its Subcontractors). Neither Supplier nor any of its
Subcontractors may possess or assert any lien or other right against or to
Health Net Data. Without limiting the generality of the foregoing, Supplier may
only use personal identifying information as strictly necessary to render the
Services and must restrict access to such information to Supplier Personnel on a
strict need-to-know basis.

 

14.3 Data Security

 

  (a) The Parties’ respective responsibilities for data and systems security are
as set forth in this Section 14 and in Schedule A (Services).

 

  (b) When present at Health Net Facilities or accessing Health Net Data or
Health Net systems, Supplier will observe and comply with Health Net’s security
procedures that have been communicated to Supplier. Prior to performing Services
from any new service location (i.e., any service location other than those set
forth in Sections 3(a) and 4 of Schedule F (Facilities)), Supplier shall
complete the security questionnaire attached hereto as Schedule T (Security
Questionnaire).

 

  (c) Supplier will establish and maintain safeguards against the destruction,
loss or alteration of Health Net Data in the possession or control of Supplier
(or any of its Subcontractors) which are no less rigorous than those maintained
by Health Net as of the Effective Date and are no less rigorous than those
maintained by Supplier for its own data of a similar nature. Health Net may keep
backup Health Net Data in its possession if it chooses and establish backup
security for Health Net Data. Supplier will document such safeguards in the
Procedures Manual.

 

 

Terms and Conditions

   30    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

  (d) Without limiting the generality of the foregoing:

 

  (i) Supplier will use Commercially Reasonable Efforts, including through
systems security measures, to guard against the unauthorized access, alteration
or destruction of Software and Health Net Data. Such measures will include the
installation of Software that: (A) requires all users to enter a user
identification and password prior to gaining access to the information systems;
(B) controls and tracks the addition and deletion of users; (C) controls and
tracks user access to areas and features of the information systems, and
(D) encrypts Health Net Data and Confidential Information that is stored on or
sent from Supplier Personnel personal computers.

 

  (ii) Supplier Personnel will not attempt to access, or allow access to, any
Health Net Data that they are not permitted to access under this Agreement. If
such access is attained, Supplier will immediately report such incident to
Health Net, describing in detail the accessed Health Net Data, and take all
necessary measures to stop the access, prevent recurrences, and return to Health
Net any copied or removed Health Net Data.

 

14.4 Compliance with Data Privacy and Data Protection Laws, Regulations and
Policies

 

  (a) In carrying out its activities under this Agreement, each Party will
observe and comply with all applicable data privacy and data protection Laws. In
addition, when accessing or handling any Health Net Data that contains personal
identifying information, Supplier will comply with Health Net’s policies that
have been disclosed to Supplier relating to the use and disclosure of such
information.

 

  (b) The Parties hereby agree to the terms of the Business Associate Addendum
attached hereto as Schedule K (Business Associate Addendum), which is hereby
incorporated by reference. In the event of any conflict between the terms of
Section 21 (Confidentiality) and the terms and conditions of the Business
Associate Addendum, the terms and conditions that are more protective of the
individually identifiable health information (as such term is defined in HIPAA)
shall govern to the extent of that conflict.

 

14.5 Import/Export Controls

 

  (a) The Parties acknowledge that certain software and technical data exchanged
pursuant to this Agreement may be subject to import/export controls under the
Laws of the United States and other countries. Neither Party will import, export
or re-export any such items, any direct product of those items, or any technical
data in violation of applicable import/export control Laws.

 

  (b) Each Party will be responsible for compliance with import/export control
Laws with respect to any items it is deemed under such Laws to have imported or
exported, including responsibility for preparing and filing all required
documentation and obtaining all licenses, permits and authorizations required
for compliance. Each Party will cooperate with the other Party in that Party’s
efforts to comply with applicable import/export control Laws.

 

  (c)

Supplier will include with copies of all Software provided to Supplier by Health
Net’s U.S.-based personnel that Supplier will use outside of the United States
documentation

 

 

Terms and Conditions

   31    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

 

stating that “These commodities, technology or software were exported from the
United States in accordance with Export Administration Regulations. Diversion or
re-export contrary to U.S. law is prohibited.”

 

14.6 Compliance with Gramm-Leach-Bliley (“GLB Act”)

 

  (a) “GLB Act” shall mean the Gramm-Leach-Bliley Act, 15 USC §6801 et. seq.,
and the implementing regulations and regulatory interpretations thereto, as
amended from time to time. Supplier acknowledges that Health Net is subject to
Title V of the GLB Act, pursuant to which Health Net is required to obtain
certain undertakings from Supplier with regard to the privacy, use and
protection of nonpublic personal financial information of Health Net’s customers
or prospective customers (“Health Net Non-public Data”). Therefore,
notwithstanding anything to the contrary contained in this Agreement and in
addition to (and not in substitution for) Supplier’s other obligations
hereunder, Supplier agrees that:

 

  (i) it will not disclose or use any Health Net Non-public Data except to the
extent necessary to carry out its obligations under this Agreement and for no
other purpose;

 

  (ii) it will not disclose Health Net Non-public Data to any third party,
including, without limitation, its third party service providers without the
prior consent of Health Net and an agreement in writing from the third party to
use or disclose such Health Net Non-public Data only to the extent necessary to
carry out Supplier obligations under this Agreement and for no other purposes;
and

 

  (iii) it will maintain, and will require all third parties approved under
Section 7.7 to maintain, effective information security measures to protect
Health Net Non-public Data from unauthorized disclosure or use; and it will
provide Health Net with information regarding such security measures upon the
reasonable request of Health Net and promptly provide Health Net with
information regarding any failure of such security measures or any security
breach related to Health Net Non-public Data.

 

  (b) The obligations set forth in this Section 14.6 will survive termination or
expiration of this Agreement. For purposes of this Agreement, Health Net
Non-public Data includes the nonpublic personal information (as defined in
15 USC §6809(4)) received by Supplier in connection with the performance of its
obligations hereunder, including (i) an individual’s name, address, e-mail
address, IP address, telephone number and/or social security number; (ii) the
fact that an individual has a relationship with Health Net; and (iii) an
individual’s account information. For the avoidance of doubt, Health Net
Non-public Data does not include (A) information collected from Health Net
employees (in their capacity as employees, and not as Health Net’s customers) by
Supplier for the purpose of administering and providing the Services, and
(B) nonpublic information collected from a source other than Health Net that has
been obtained on a non-confidential basis and which is not subject to the GLB
Act.

 

15 INTELLECTUAL PROPERTY RIGHTS

This Section 15 sets forth the Parties’ respective rights in Work Product and
other materials provided or created pursuant to this Agreement. As between the
Parties, the rights apply as set forth in this Section 15

 

 

Terms and Conditions

   32    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

whether the work in question is performed solely by Supplier Personnel or by
Supplier Personnel working jointly with others.

 

15.1 Defined Terms

 

  (a) “Intellectual Property Rights” means all intellectual and industrial
property rights recognized in any jurisdiction, including copyrights, mask work
rights, moral rights, trade secrets, patent rights, rights in inventions,
trademarks, trade names and service marks (including applications for, and
registrations, extensions, renewals, and re-issuances of, the foregoing).

 

  (b) “Independent IP” of a party (including a third party) means any Software,
documents, materials, processes and other works of authorship that either
(i) were created by or for the party prior to the Effective Date, or (ii) are
subsequently created by or for the party outside the scope of and independent
from this Agreement; and thereby have not been created specifically for Health
Net hereunder.

 

  (c) “Work Product” means any Deliverables, Software, documents, materials,
processes, business processes, business models, business rules, business logic,
methods, reports, documents, templates, studies, strategies, operating models,
technical architecture, design ware, Software objects, Software programs and
programming, program listings, programming tools, interfaces, source code,
object code, specifications, design documents and analyses, abstracts and
summaries, software configurations, test plans, scenarios, scripts, work and
process flows, test results, inventions, and other items specifically produced
by Supplier Personnel for Health Net, whether developed solely or jointly, in
the course of performing the Services. A Work Product is either a “New Work” –
i.e., one that is not based upon any preexisting works – or a “Derivative Work”
– i.e., one that is based upon one or more preexisting works.

 

15.2 Independent IP

 

  (a) Except as otherwise expressly provided in this Agreement, including in
Section 15.2(b):

 

  (i) as between the Parties, each Party will have and retain all of its right,
title and interest, including Intellectual Property Rights, in and to its
Independent IP and any Derivative Works of its Independent IP, and will be
entitled to seek Intellectual Property Rights protection for its Independent IP
as it deems appropriate;

 

  (ii) a Party will not submit patent applications or otherwise seek to file for
or obtain Intellectual Property Rights protection with respect to or based upon
the other Party’s Independent IP without the other Party’s prior written
consent, which may be withheld at the other Party’s sole discretion;

 

  (iii) a Party will not be permitted to use the other Party’s Independent IP;
and

 

  (iv) EXCEPT AS PROVIDED IN SECTION 19.8, ANY RIGHTS OF USE OF A PARTY’S
INDEPENDENT IP GRANTED BY THIS AGREEMENT ARE GRANTED ON AN ‘AS-IS, WHERE-IS’
BASIS WITHOUT EXPRESS OR IMPLIED WARRANTIES OF ANY KIND.

 

 

Terms and Conditions

   33    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

  (b) If Supplier Personnel incorporates any Independent IP of Supplier or a
third party into a Work Product or deliver it to Health Net without first
notifying Health Net of its nature and entering into with Health Net, or
procuring for Health Net, a license to Use the Independent IP on terms that are
acceptable to Health Net, then (i) in the case of Supplier Independent IP,
Supplier hereby grants to Health Net and its Affiliates, and (ii) in the case of
third party Independent IP, Supplier shall procure for Health Net and its
Affiliates, a perpetual, irrevocable, non-exclusive, worldwide, paid-up right
and license to Use such Independent IP as part of the Work Product (including
***, programmer interfaces, available documentation, manuals, and other
materials necessary for the use thereof), and any Derivative Works of the Work
Product, in their businesses and to authorize others to do the same on their
behalf***. Any representations, warranties, and covenants of Supplier, and any
rights of Health Net under this Agreement, that are applicable to a Deliverable
or Work Product shall apply equally to any Independent IP of Supplier or a third
party incorporated into the Deliverable or Work Product.

 

  (c) If Health Net provides any of its Independent IP to Supplier for use in
rendering the Services, Health Net grants to Supplier a fully paid-up,
nonexclusive license during the Term to Use such Independent IP solely as
necessary to perform the Services, and to sublicense Approved Subcontractors to
do the same on Supplier’s behalf. Supplier may not Use Health Net’s Independent
IP for the benefit of any entities other than Health Net (and its Service
Recipients under this Agreement) without the prior written consent of Health
Net, which may be withheld at Health Net’s discretion.

 

15.3 Copyright in Work Product

As between the Parties, Health Net will be the sole and exclusive owner of the
copyright in each Work Product from the moment of its creation. Work Product
will be deemed to be a ‘work made for hire’ under the copyright Laws. Supplier
hereby irrevocably conveys and assigns to Health Net, without further
consideration, all of Supplier’s right, title, and interest in and to the
copyright in Work Product, whether or not the Work Product constitutes a work
made for hire under applicable copyright Laws. Health Net and its assigns will
have the right to register and hold in their own name the copyright in and to
such Work Product. Health Net grants to Supplier a fully paid-up, nonexclusive
license during the Term to Use such Work Product solely as necessary to perform
the Services, and to sublicense Approved Subcontractors to do the same on
Supplier’s behalf.

 

15.4 Intellectual Property Rights Other than Copyright

Health Net will be the sole and exclusive owner of all Intellectual Property
Rights (other than copyright, which is addressed in Section 15.3 above) in and
to any Work Product, including the following:

 

  (a) All Deliverables that are New Works;

 

  (b) All newly developed portions of Deliverables that are Derivative Works of
Independent IP owned or licensed by Health Net or Supplier (or their respective
Affiliates); and

 

  (c) All other Work Product, including Derivative Works of Independent IP owned
or licensed by Health Net or Supplier (or their respective Affiliates).

 

 

Terms and Conditions

   34    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

15.5 Other Developed Items.

 

  (a) Subject to the rights of any third parties in their Independent IP and
Derivative Works of their Independent IP and subject to Section Error! Reference
source not found. below, Supplier shall be the sole and exclusive owner of all
Intellectual Property Rights in any item produced by Supplier under this
Agreement that is not Work Product (“Other Developed Items”).

 

  (b) *** “Health Net Competitor” means any payer of claims for medical services
operating in any of the following states: Arizona, California, Connecticut, New
Jersey, New York, Oregon.

 

  (c) ***

 

15.6 Intellectual Property Rights Agreements with Supplier Personnel

Supplier is responsible for having in place with all Supplier Personnel (either
directly or indirectly through their respective employers) such agreements
respecting Intellectual Property Rights as are necessary for Supplier to fulfill
its obligations under this Section 15 (Intellectual Property Rights).

 

15.7 Other Obligations and Rights Regarding Work Product

 

  (a) Following the creation of any Work Product with respect to which any
Intellectual Property Rights will be owned by Health Net, Supplier will promptly
disclose the Work Product in writing to Health Net.

 

  (b) Each Party will remain free to develop, commercialize, use, publish and
distribute materials that may be similar to or competitive with Work Product
provided such activities are effected without breach of the Party’s obligations
under this Agreement and do not infringe or constitute a misappropriation of any
Intellectual Property Rights of the other Party.

 

  (c) All licenses and rights of Use granted under or pursuant to this Agreement
shall be deemed to be, for the purposes of Section 365(n) of the United States
Bankruptcy Code (the “Bankruptcy Code”), licenses to rights in “intellectual
property” as defined under the Bankruptcy Code. Accordingly, the licensee of
such rights shall retain and may fully exercise all of its rights and elections
under the Bankruptcy Code. Upon the commencement of bankruptcy proceedings by or
against either Party under the Bankruptcy Code, the other Party shall be
entitled to retain all of its license rights and Use rights granted under this
Agreement.

 

15.8 Mental Impressions

 

  (a) “Mental Impressions” means general ideas, concepts, know-how and
techniques relating to data processing and computer programming that are learned
and retained in the unaided memory of a Party’s and or any of its Affiliates’
personnel involved in performance of this Agreement who have had access to
Confidential Information or materials of the other Party and its Affiliates
without deliberately memorizing them for purposes of reuse.

 

 

Terms and Conditions

   35    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

  (b) Each Party and its Affiliates may use the Mental Impressions of their
personnel in their business activities provided that in doing so they do not
disclose Confidential Information of the other Party in violation of Section 21
(Confidentiality) or misappropriate or infringe the Intellectual Property Rights
of the other Party, its Affiliates, or third parties who have licensed or
provided materials to the other Party or its Affiliates.

 

16 TERMINATION

 

16.1 Termination By Health Net

 

  (a) Termination for Cause. If Supplier commits (i) a material breach of this
Agreement and fails to cure such breach within *** after receiving notice of the
breach from Health Net; or (ii) multiple breaches of this Agreement, whether
material or non-material, that collectively constitute a material breach of this
Agreement, then Health Net may, by giving notice to Supplier, terminate the
Agreement, in whole or in part, without charge, as of a date specified in the
notice of termination. Any termination by Health Net shall not constitute an
election of remedies and shall be without prejudice as to Health Net’s other
rights and remedies.

 

  (b) Termination for Convenience. Health Net may terminate this Agreement, in
whole or in part, at any time for convenience (i.e., for any reason or no
reason) by giving Supplier at least three (3) months prior written notice
specifying the terminated Services and designating the termination date and
paying to Supplier on the effective date of termination any applicable
termination charges set forth in Section 9 of Schedule C (Charges). If a
termination under this paragraph is a termination in part, the termination
charges payable by Health Net in respect of the termination will be equitably
prorated to reflect the portion of the Services being terminated. If a purported
termination for cause by Health Net under Section 16.1(a) is found by a
competent authority not to be a proper termination for cause, then such
termination will be deemed to be a termination for convenience by Health Net
under this paragraph. Health Net may elect to discontinue the performance of the
Services, in whole or in part, at a particular Health Net Facility and such
discontinuation will not constitute a termination for convenience, provided that
Health Net continues to receive the Services at other Health Net Facilities,
unless such discontinuation has the effect of discontinuing the Supplier’s
performance of the Services as a whole or of a major category of the Services as
described in Schedule A (Services).

 

  (c) Termination for certain Service Level Failures. If (1) Supplier fails to
meet a Critical Service Level more than *** times in any rolling *** month
period, or (2) the amount of Service Level Credits that Supplier is obligated to
credit to Health Net equals *** of the monthly charges (i.e., the maximum amount
of Service Level Credits for which Supplier is liable in a month), for *** or
more months in any rolling *** month period, then Health Net may, by giving
notice to Supplier, terminate the Agreement, in whole or in part, without
charge, as of a date specified in the notice of termination. The foregoing right
to terminate shall not be construed as precluding Health Net from claiming that
some other combination of failures to meet Service Levels is a material breach
of this Agreement and to exercise any available remedies in connection with such
material breach.

 

  (d)

Termination Following a Change of Control of Health Net. “Change of Control of
Health Net” means an announcement by Health Net (i) that any other entity,
person or “group” (as such term is used in Section 13(d) of the Securities
Exchange Act of 1934, as

 

 

Terms and Conditions

   36    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

 

amended) will acquire Control, of all or substantially all of the assets, of
Health Net (or any parent company of Health Net), whether directly or
indirectly, in a single transaction or series of related transactions, or
(ii) that Health Net (or any parent company of Health Net) will consolidate
with, or be merged with or into, another entity, or will sell, assign, convey,
transfer, lease or otherwise dispose of all or substantially all of its assets
to another person(s) or entity(ies). At any time within one year after the
effective date of the circumstances described in (i) or (ii) above, Health Net
may terminate this Agreement, in whole or in part by giving Supplier at least
ninety (90) days prior written notice specifying the terminated Services and
designating the termination date. Such termination shall be *** that Health Net
shall pay any outstanding Charges for all Services completed through to the
effective date of termination (including for work in progress).

 

  (e) Termination Following a Change of Control of Supplier. “Change of Control
of Supplier” means an announcement by Supplier (i) that any other entity, person
or “group” (as such term is used in Section 13(d) of the Securities Exchange Act
of 1934, as amended) will acquire Control, of all or substantially all of the
assets, of Supplier (or any parent company of Supplier), whether directly or
indirectly, in a single transaction or series of related transactions, or
(ii) that Supplier (or any parent company of Supplier) will consolidate with, or
be merged with or into, another entity, or will sell, assign, convey, transfer,
lease or otherwise dispose of all or substantially all of its assets to another
person(s) or entity(ies). At any time within *** after the effective date of the
circumstances described in (i) or (ii) above, Health Net may terminate this
Agreement, in whole or in part by giving Supplier at least ninety (90) days
prior written notice specifying the terminated Services and designating the
termination date. Such termination shall be *** that Health Net shall pay any
outstanding Charges for all Services completed through to the effective date of
termination (including for work in progress).

 

  (f) Termination in the Event of a Force Majeure. Health Net may terminate this
Agreement, in whole or in part, as provided in Section 24.3 (Force Majeure).

 

  (g) Termination Due to Regulatory Change. Health Net may terminate this
Agreement, in whole or in part, by giving Supplier at least ninety (90) days
prior written notice specifying the terminated Services and designating the
termination date if a Law enacted after the Effective Date (i) precludes or
substantially restricts Health Net from using or receiving Services or
(ii) substantially increases Health Net’s cost of using or receiving Services.
Such termination shall be *** that Health Net shall pay any outstanding charges
for all Services completed through to the effective date of termination
(including for work in progress).

 

  (h) Termination Due To Adverse Changes in Supplier’s Financial Circumstances.
If:

 

  (i) Supplier (i) files a petition in bankruptcy; (ii) has an involuntary
petition in bankruptcy filed against it which is not challenged within
twenty (20) days and dismissed within sixty (60) days; (iii) becomes insolvent,
(iv) makes a general assignment for the benefit of creditors; (v) admits in
writing its inability to pay its debts as they mature; (vi) has a receiver
appointed for its assets; (vii) has any significant portion of its assets
attached; or (viii) experiences a material negative change in its net assets
(i.e., total assets minus total liabilities); or

 

 

Terms and Conditions

   37    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

  (ii) either Moody’s Investors Service, Standard & Poors, or Dun & Bradstreet
lower Supplier’s credit rating from the rating as of the Effective Date by more
than two (2) steps;

then Health Net may by giving written notice to Supplier, terminate this
Agreement in whole or in part and *** as of the date specified in such notice of
termination. Supplier shall notify Health Net as soon as possible if one of the
circumstances in Sections 16.1(h)(i) or 16.1(h)(ii) occurs or is likely to
occur. Supplier shall (1) endeavor to certify to Health Net at least annually,
and (2) otherwise certify within ten (10) days of a request by Health Net, that
none of the circumstances in Sections 16.1(h)(i) or 16.1(h)(ii) have occurred as
of the date of certification or, to the best of Supplier’s knowledge, are likely
to occur within twenty (24) months after the date of certification.

 

16.2 Termination By Supplier

 

  (a) If Health Net fails to pay Supplier when due material undisputed charges
totaling at least *** Charges under this Agreement, and fails to make such
payment within *** days after the date Health Net receives notice of non-payment
from Supplier, then Supplier may terminate this Agreement by sending written
notice to Health Net, in which event the Agreement shall terminate as of the
date specified in the notice of termination.

 

  (b) If Health Net (i) commits a material breach of its obligations *** and
fails to cure such breach within *** days after receiving notice of such breach
from Supplier, ***, then Supplier may terminate this Agreement by sending
written notice to Health Net, in which event the Agreement shall terminate as of
the date specified in the notice of termination.

 

16.3 Extension of Termination/Expiration Date

Health Net may extend the effective date of termination/expiration one or more
times as it elects in its discretion. However, the total of all such extensions
may not exceed one hundred eighty (180) following the effective date of
termination/expiration in place immediately prior to the initial extension under
this Section 16.3. If any extension notice provided to Supplier within
thirty (30) days of the then-scheduled date of termination/expiration would
cause Supplier to incur significant Out-of-Pocket Expenses, Supplier may so
notify Health Net. In that case, the extension of this Agreement’s Term pursuant
to the notice will be subject to Health Net agreeing to reimburse Supplier for
its additional Out-of-Pocket Expenses incurred as a result of the extension
notice being provided within thirty (30) days of the then-scheduled date of
termination/expiration.

 

16.4 Partial Termination

If this Agreement is terminated in part pursuant to this Agreement, the portions
of this Agreement not terminated will continue in force according to the terms
of this Agreement. If this Agreement does not otherwise specify the basis for
determining Supplier’s charges for the continuing Services that are not
terminated, the charges payable under this Agreement will be equitably adjusted
to reflect the Services that have been terminated.

 

16.5 Disengagement Assistance

 

  (a)

General. Commencing *** months prior to expiration of this Agreement or on such
earlier date as Health Net may request, or commencing upon a notice of
termination

 

 

Terms and Conditions

   38    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

 

(including notice based upon default by Health Net) or of non-renewal of this
Agreement, and continuing (as requested by Health Net) for up to *** months
following the effective date of expiration or, if applicable, of termination of
this Agreement (as such effective date may be extended pursuant to
Section 16.3), or a portion thereof, Supplier shall provide Disengagement
Assistance to Health Net, or at Health Net’s request to Health Net’s designee.
Health Net’s request may be in the context of its reduction or removal *** of
the Services in accordance this Agreement (including a withdrawal by Health Net
of any In-Scope Applications), although this Agreement is not itself being
terminated. Supplier shall also provide Disengagement Assistance in the event of
any partial termination of this Agreement, such assistance to commence upon
notice of termination. Disengagement Assistance shall include the assistance
described in Schedule L and the following:

 

  (i) Health Net or Health Net’s designee shall be permitted to undertake,
without interference from Supplier, ***.

 

  (ii) As requested by Health Net, any or all of the Services provided by
Supplier prior to the effective date of termination/expiration. Actions by
Supplier under this Section 16.5(a)(ii) shall be subject to the other provisions
of this Agreement.

 

  (b) Charges for Disengagement Assistance. Charges for Disengagement Services
shall be as follows:

 

  (i) For Disengagement Assistance for which there is a predetermined charge in
Schedule C (e.g., for continuation of the business processing Services after the
expiration or termination of this Agreement), such pre-determined charge in
Schedule C shall apply. Supplier shall use Commercially Reasonable Efforts to
provide Disengagement Assistance utilizing Supplier Personnel then being
regularly utilized in performing the Services.

 

  (ii) For Disengagement Assistance for which there is no predetermined charges
in Schedule C (i.e., for assistance that is not part of the routine Services),
such assistance will be chargeable at the time and material rates set forth in
Schedule C to the extent performed by Supplier Personnel not otherwise
performing Services for Health Net prior to the effective date of termination or
expiration of this Agreement.

 

  (iii) If Supplier terminates for non-payment by Health Net under Section 16.2,
Supplier shall have the right to request payment of the charges for the
Disengagement Assistance monthly, in advance.

 

16.6 Survival

Any provision of this Agreement that contemplates or governs performance or
observance subsequent to termination or expiration of this Agreement will
survive the expiration or termination of this Agreement for any reason,
including the following Sections:

 

  (a) Section 2 (Definitions);

 

  (b) Section 12.5 (Health Net Rights to Certain Software Upon Termination/
Expiration);

 

 

Terms and Conditions

   39    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

  (c) Section 15 (Intellectual Property Rights);

 

  (d) Section 16.5 (Disengagement Assistance);

 

  (e) Section 18.4(b) (Records Retention);

 

  (f) Section 19.5 (Deliverables);

 

  (g) Section 19.8 (Non-Infringement);

 

  (h) Section 19.10 (Disabling Code);

 

  (i) Section 21 (Confidentiality);

 

  (j) Section 23 (Indemnification);

 

  (k) Section 24 (Liability); and

 

  (l) Section 25 (Rules of Construction).

 

16.7 Bid Assistance

 

  (a) In the process of deciding whether to undertake or allow any cessation of
Services, or any termination, expiration or renewal of this Agreement, in whole
or in part, Health Net may consider or seek offers for performance of services
similar to the Services. As and when reasonably requested by Health Net for use
in any such process, Supplier will provide to Health Net such information and
other cooperation regarding performance of the Services as would be reasonably
necessary to enable Health Net to prepare a request for proposal relating to
some or all of such services, and for a third party to conduct due diligence and
prepare an informed, non-qualified offer for such services.

 

  (b) Without limiting the generality of Section 16.7(a), the types of
information and level of cooperation to be provided by Supplier pursuant to this
Section 16.7 will be no less than those initially provided by Health Net to
Supplier prior to the Effective Date, and shall include the following
information which Health Net may distribute to third-party bidders in a request
for proposal(s), request for information, specification, or any other
solicitation relating to the Services and as necessary to support any related
due diligence activities:

 

  (i) General organization charts showing the overall structure of the IT
organization supporting Health Net, and a description of the roles and
responsibilities of the various functions described in such organization charts;

 

  (ii) The number***;

 

  (iii) Generic job descriptions of the functions and job classifications within
the IT organization providing Services;

 

  (iv) First-order descriptions of Health Net’s IT environment, including a
listing of major infrastructure components and locations;

 

 

Terms and Conditions

   40    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

  (v) Up-to-date Service Level performance histories, asset inventories
(including Equipment and Software) with current book values, third-party
contract lists, then-current work volumes and information relating to projects
underway; and

 

  (vi) Detailed network topographies.

 

17 GOVERNANCE AND MANAGEMENT

 

17.1 Governance Structure and Processes

Supplier acknowledges that it is a key business requirement of Health Net that
Supplier provide the Services in a consistent, integrated manner. To meet that
requirement, Supplier has organized its Health Net relationship and service
delivery team as described below and in Schedule G (Governance).

 

  (a) The Supplier organization responsible for Supplier’s relationship with
Health Net and delivery of the Services will be led by a project executive (the
“Client Partner”), whose counterpart will be Health Net’s Program Manager. The
Client Partner will serve as the single point of accountability for Supplier for
the Services and have day-to-day authority for undertaking to ensure Health Net
satisfaction. The Client Partner will be located during the Term at Health Net’s
Woodland Hills, California headquarters or such other locations as Health Net
may designate.

 

  (b) Health Net will provide annual performance appraisals for the Client
Partner. Health Net’s appraisals will be used by Supplier as a significant
component of the overall performance appraisals for such individual and as a
factor in determining their compensation and eligibility for promotions.

 

  (c) For each major project undertaken under this Agreement, Supplier will also
designate a project manager who will be assigned full-time or part-time and who
will have responsibility, working under the direction of the Client Partner, for
the successful completion and delivery of the project.

 

  (d) Schedule G (Governance) also contains a description of the committees and
governance processes the Parties have formed and will use to govern their
relationship and activities under this Agreement.

 

17.2 Meetings

Within sixty (60) days after the Effective Date, the Parties will determine an
appropriate set of meetings to be held between their representatives, which will
include at least a quarterly meeting of the Client Partner with Health Net’s
Program Manager. Supplier will prepare and circulate an agenda sufficiently in
advance of each meeting to give the participants an opportunity to prepare for
the meeting. Supplier will make such changes to the agenda as Health Net may
request. Health Net will chair all such meetings. At Health Net’s request,
Supplier will prepare and circulate minutes promptly after each meeting. Minutes
of the meetings will not be binding on either Party if they are in any way
inconsistent with this Agreement. At any time during the Term, Health Net may
reasonably request that the type, frequency, purpose or attendance at such
designated meetings to be modified, and if it does, Supplier shall reasonably
consent to such modifications.

 

 

Terms and Conditions

   41    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

17.3 Reports

 

  (a) Within sixty (60) days after the Effective Date, the Parties will
determine an appropriate set of periodic reports to be issued by Supplier to
Health Net. Such reports will be no less comprehensive than the internal
reporting of Health Net prior to the Effective Date and be issued at the
frequency reasonably requested by Health Net. Initially, Supplier will provide
to Health Net the reports described in Schedule P (Reports), which include
reports that were generated by the resources that have been transferred or made
available to Supplier, or displaced as a result of this Agreement.

 

  (b) As one such report, Supplier will provide a monthly performance report
describing Supplier’s performance of the Services in the preceding month and
containing the information described in Schedule B (Service Levels) (the
“Monthly Performance Report”). The Monthly Performance Report will be delivered
to Health Net not later than the fifteenth (15th) day of each month. Each
Monthly Performance Report will (i) separately address Supplier’s performance
under each Service Level; (ii) assess the degree to which Supplier has attained
or failed to attain the pertinent objectives for that month, including
measurements with respect to the Service Levels and other metrics specified by
Health Net; (iii) describe the status of each project, each ongoing problem
resolution effort and any other initiative; (iv) explain deviations from the
Service Levels and include for each deviation a plan for corrective action;
(v) set forth a record of the Equipment, Services, Software, personnel changes
and any other changes made during the reporting period that affect, or could
affect, the Services and describe the planned changes during the upcoming month
that may affect the Services; (vi) describe any changes in the status of, or
changes made to, the Health Net Facilities or the Health Net Resources;
(vii) set forth utilization of each Supplier resource (e.g., hour, FTE, etc.)
for which a charge is made under this Agreement; (viii) include all
documentation and other information that Health Net requests to verify
compliance with this Agreement; and (ix) provide Health Net with a month
financial projection of Supplier’s charges for the following month.

 

17.4 Procedures Manual

 

  (a) The “Procedures Manual” is a document (or set of documents) to be prepared
by Supplier describing how Supplier will perform and deliver the Services under
this Agreement, the Equipment and Software used, and the documentation (e.g.,
operations manuals, user guides, specifications) that provide further details of
the activities. The Procedures Manual will describe the activities Supplier
shall undertake in order to provide the Services, including those direction,
supervision, monitoring, staffing, reporting, planning and oversight activities
normally undertaken to provide services of the type Supplier is to provide under
this Agreement. The Procedures Manual also will include descriptions of the
acceptance testing procedures approved by Health Net, Supplier’s problem
management and escalation procedures, and the other standards and procedures of
Supplier pertinent to Health Net’s interactions with Supplier in obtaining the
Services. The Procedures Manual must be suitable for use by Health Net to
understand the Services.

 

  (b)

Working in consultation with Health Net, Supplier will deliver to Health Net for
review and comment, a draft Procedures Manual describing the Services
transitioned from Health Net to Supplier during each transition wave within
ninety (90) days after the occurrence of each transition wave. Supplier will
incorporate or address reasonable

 

 

Terms and Conditions

   42    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

 

comments or suggestions of Health Net and will finalize the Procedures Manual
with respect to each wave, within one hundred fifty (150) days after the
occurrence of such wave. The final Procedures Manual will be subject to the
approval of Health Net.

 

  (c) The Procedures Manual will be considered an operational document, which
Supplier may revise with the written approval of Health Net’s Program Manager
without the need to amend this Agreement. Supplier will periodically update the
Procedures Manual to reflect changes in the operations or procedures described
in it. Updates of the Procedures Manual will be provided to Health Net for
review, comment and approval.

 

  (d) Supplier will perform the Services in accordance with the most recent
Health Net-approved version of the Procedures Manual. In the event of a conflict
between the provisions of this Agreement and the Procedures Manual, the
provisions of this Agreement will control.

 

  (e) Notwithstanding anything to the contrary in Section 15 (Intellectual
Property Rights), Health Net and its Affiliates may retain and Use the
Procedures Manual in their businesses and for their benefit both during the Term
and following the expiration or termination of this Agreement for any reason.
Subject to appropriate non-disclosure agreements for the limited purpose of
protecting any Independent IP of Supplier incorporated into the Procedures
Manual, Health Net and its Affiliates may permit any of their other service
providers to use the Procedures Manual during and after the Term, but solely in
connection with their provision of services for Health Net and its Affiliates.

 

17.5 Change Control

 

  (a) “Change” means any addition to, modification or removal of any aspect of
the Services. “Change Control Process” means the written procedure set forth in
Exhibit A-5 (Change Control Process) for considering, analyzing, approving and
carrying out Changes designed to ensure that only desirable Changes are made and
that Changes made by or on behalf of Supplier are carried out in a controlled
manner with minimal disruption to the Services and Service Recipients’ business
operations.

 

  (b) Any changes to the Change Control Process set forth in Exhibit A-5 which
are agreed to by the Parties shall be documented in the Procedures Manual.

 

  (c) Except as otherwise expressly provided in Schedule A (Services), Health
Net has retained responsibility for establishing the IT architecture, standards
(including security standards) and strategic direction of Health Net (and its
Affiliates). Supplier will conform to and support such architecture, standards,
and strategic direction in rendering the Services. Any Equipment and Software
provided by or on behalf of Supplier that connects to Health Net’s IT
Infrastructure will comply with such architecture, standards, and strategic
direction and will only be introduced into the IT Infrastructure in accordance
with the Change Control Process.

 

  (d)

Supplier will not make any Changes, except in accordance with the Change Control
Process and with Health Net’s approval, that may reasonably be expected to do or
result in any of the following: (i) adversely affect the specifications,
functionality, performance or resource efficiency of any Services or
Deliverables; (ii) increase Health Net’s internal costs, Supplier’s charges to
Health Net under this Agreement or charges by other Health Net suppliers to
Health Net; (iii) disrupt or adversely affect any of Health Net’s or its

 

 

Terms and Conditions

   43    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

 

Affiliates’ business operations; or (iv) deployment of technology that is not
consistent with Health Net’s IT architecture, standards and strategic direction,
as communicated to Supplier.

 

  (e) Health Net will not be obliged to approve any Change proposed by Supplier
if implementation of the Change would increase Health Net’s internal costs or
Supplier’s Charges to Health Net under this Agreement or charges by other Health
Net suppliers to Health Net, or if it would otherwise adversely affect Health
Net’s or its Affiliates’ business or operations. Supplier shall not implement
any proposed Change that Health Net disapproves.

 

  (f) If an approved Change would result in New Services or a change in these
Terms and Conditions, the Change must be authorized via a contract amendment or
modification made pursuant to Section 25.3 (Contract Amendments and
Modifications).

 

17.6 Annual Technology Plan

Supplier will update Health Net’s annual technology plan in accordance with the
provisions of this Section 17.6 (Annual Technology Plan) (the “Technology
Plan”). Each Technology Plan updated by Supplier will include a review and
assessment of the immediately preceding Technology Plan. The Technology Plan
will consist of a three-year plan and an annual implementation plan as described
below.

 

  (a) Contents of the Technology Plan.

 

  (i) The Technology Plan will include a comprehensive assessment and strategic
analysis of Health Net’s then-current In-Scope Applications for the next three
(3) years, including an assessment of the appropriate direction for the systems
and services used in or comprising the In-Scope Applications in light of Health
Net’s business priorities and strategies and competitive market forces (to the
extent such business information is available or provided to Supplier). The
Technology Plan will include a specific identification of proposed Software and
Equipment strategies and direction, a cost projection, a costs-vs.-benefits
analysis of any proposed Changes, a description of the types of personnel skills
and abilities needed to respond to any recommended Changes or upgrades in
technology, a general plan and a projected time schedule for developing and
achieving the recommendations made, and references to appropriate operating
platforms that support Service Level requirements, exploit industry trends in
production capabilities and provide potential price-performance improvement
opportunities.

 

  (ii) As necessary to support the overall objectives and directions of the
three (3)-year plan, the annual implementation plan will provide specific
guidance as to the information services requirements, projects and plans for the
upcoming year, including details on operations, maintenance backlog and
development activities. The annual implementation plan will include a summary
review of Supplier’s performance of the Services in the year then concluding,
and will provide updates and revisions of the long-term plan as appropriate.
Supplier will prepare an annual implementation plan for each year of the Term.

 

  (b) Process for Developing the Technology Plan.

 

 

Terms and Conditions

   44    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

  (i) As part of the process of preparing the annual implementation plan,
(A) Health Net will inform Supplier of its strategic direction, (B) the Parties
will mutually agree on the content of the Technology Plan, and (C) the Parties
will review the overall operation of this Agreement to ensure that the Services
continue to be aligned with Health Net’s strategic business and IT requirements.

 

  (ii) Supplier will submit for Health Net’s review and approval a draft
Technology Plan that reflects the content agreed to pursuant to
Section 17.6(b)(i). Supplier will submit the final Technology Plan to Health Net
within fifteen (15) days after receiving Health Net’s comments on the draft.
Supplier will submit the draft of the Technology Plan within nine (9) months
after the Effective Date.

 

  (iii) The schedule for developing and delivering each Technology Plan will be
coordinated to support Health Net’s annual business planning cycle. Supplier
will update the Technology Plan during the year as necessary to reflect changes
to Health Net’s and its Affiliates’ businesses that materially affect the
validity of the then-current Technology Plan. Supplier will recommend
modifications to the Technology Plan as it deems appropriate, and will revise
the Technology Plan as requested or approved by Health Net.

 

18 AUDITS AND RECORDS

 

18.1 Audit Rights

 

  (a) Health Net and its agents, auditors (internal and external), regulators
and other representatives as Health Net may designate (collectively, “Auditors”)
will have the right to reasonably inspect, examine and audit those portions of
the systems, records, facilities, data, practices and procedures of Supplier and
its Subcontractors that are used in rendering the Services or pertain to the
Services (collectively, “Audits”) for any of the following purposes:

 

  (i) to verify the accuracy of Supplier’s invoices;

 

  (ii) to verify the integrity of those elements of Health Net’s corporate
control processes that are performed by Supplier, in order to permit Health
Net’s management and independent auditors to make certifications required by the
securities or other Laws of any country;

 

  (iii) to verify the integrity of Health Net Data and Supplier’s compliance
with the data privacy, data protection, confidentiality and security
requirements of this Agreement;

 

  (iv) to verify Supplier’s compliance with any other provisions of this
Agreement; and

 

  (v) to satisfy the requirements of the Health Net audit committee and
regulatory requirements that are provided or made available to Supplier.

 

  (b)

Audits will be conducted during business hours and upon reasonable advance
notice to Supplier except in the case of Audits by regulators, emergency or
security Audits and Audits investigating claims of illegal behavior. Health Net
and its Auditors will comply with Supplier’s reasonable security and
confidentiality requirements, guidelines and other

 

 

Terms and Conditions

   45    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

 

policies of Supplier when accessing facilities or other resources owned or
controlled by Supplier with respect to the Audit. Use of any third party auditor
that is a Supplier Competitor, shall be subject to Supplier’s prior written
approval, such approval not to be unreasonably withheld or delayed. Supplier
will cooperate fully with Health Net, its regulators and its and their Auditors
in conducting Audits and provide such assistance as they reasonably require to
carry out the Audits, including installing and operating audit software.
Furthermore, Supplier will comply with Health Net’s internal audit methodology,
as it is made know to Supplier by Health Net.

 

18.2 Audit Follow-up

 

  (a) Following an Audit or examination, Health Net may conduct, or request its
external Auditors or examiners to conduct, an exit conference with Supplier to
obtain factual concurrence with issues identified in the review. Supplier will
make available promptly to Health Net the results of any review or audit
conducted by Supplier and Supplier’s Affiliates (including by internal audit
staff or external auditors), or by inspectors, regulators or other
representatives, relating to Supplier’s operating practices and procedures to
the extent relevant to the Services or Health Net. Supplier shall comply with
Health Net’s internal audit methodology as Health Net makes it known to Supplier
in order resolve any issues that arise from the audit.

 

  (b) At Health Net’s request, Supplier will meet with Health Net to review each
audit report promptly after the issuance thereof and to mutually agree upon the
appropriate manner, if any, in which to respond to the changes suggested by the
audit report. Supplier and Health Net agree to develop operating procedures for
the sharing of audit and regulatory findings and reports related to Supplier’s
operating practices and procedures produced by auditors or regulators of either
Party. Supplier shall comply with Health Net’s internal audit methodology as
Health Net makes it known to Supplier.

 

18.3 Confidentiality of Audits

All Audit results and disclosed records will be treated as Supplier Confidential
Information (except to the extent they contain Health Net Confidential
Information or fall within an exception in Section 21.1(b)) and shall not be
used for any purpose except to verify Supplier’s compliance with its obligations
under this Agreement and except that such results and records may be disclosed
to regulators in accordance with Section 21.2(d).

 

18.4 Records Retention

 

  (a) In support of Health Net’s Audit rights, Supplier will keep and maintain
(i) financial records relating to this Agreement in accordance with generally
accepted accounting principles applied on a consistent basis, (ii) records
substantiating Supplier’s invoices, (iii) records pertaining to Supplier’s
compliance with the Service Levels, including root cause analyses, and (iv) such
other operational records pertaining to performance of the Services as Supplier
keeps in the ordinary course of its business.

 

  (b)

Supplier will retain such records and provide access to them upon request for
Audits until the last to occur of the following: (i) three (3) years after
expiration or termination of this Agreement; (ii) all pending matters relating
to this Agreement (including disputes) are closed; and (iii) the information is
no longer required to meet Health Net’s records retention policy as disclosed to
Supplier, as such policy may be revised from time to

 

 

Terms and Conditions

   46    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

 

time. Before destroying or otherwise disposing of such records, Supplier will
provide Health Net with sixty (60) days prior notice and offer Health Net the
opportunity to recover the records or to request Supplier to deliver the records
to Health Net, with Health Net paying Supplier’s Out-of-Pocket Expenses.

 

18.5 Supplier Audits

Supplier will conduct its own audits pertaining to the Services consistent with
the audit practices of well-managed companies that perform services similar to
the Services. Each year of the Term, Supplier will perform at each Supplier
Facility and obtain the appropriate compliance certification: (i) a security
audit; and (ii) a SAS *** audit (or in the future if a SAS *** report is no
longer available, a comparably detailed audit). Additionally or as part of the
SAS *** audit, Supplier shall perform an audit in order to verify compliance
with the provisions of the Sarbanes-Oxley Act of 2002, as such Act may be
amended from time to time. Supplier will provide Health Net with a summary of
the results of all Supplier audits relating to the Services. If a Supplier audit
indicates an adverse impact to Health Net Data, or to Health Net or other
Service Recipients, or any violation of this Agreement, Supplier will
immediately notify Health Net, providing pertinent details so that Health Net
can take steps to avoid or minimize the adverse impacts. Supplier will also
correct the errors or problems as soon as reasonably possible.

 

18.6 Financial Reports

At Health Net’s request, Supplier will provide to Health Net copies of all
publicly-available audited and unaudited financial statements of Supplier and
its Controlling Affiliates.

 

18.7 Overcharges

 

  (a) If as a result of an audit or otherwise it is determined that Supplier has
overcharged Health Net, Supplier shall credit Health Net’s account (or, at
Health Net’s option, pay Health Net directly) an amount equal to the overcharge
plus interest at *** calculated from the date the overcharge was paid by Health
Net.

 

  (b) If an audit of the charges discloses that Supplier’s overcharges exceeded
*** of the audited charges during the period audited, Supplier shall also***.

 

19 REPRESENTATIONS, WARRANTIES AND COVENANTS OF SUPPLIER

 

19.1 Work Standards

Supplier represents, warrants and covenants that the Services will be rendered
with promptness and diligence and be executed in a professional and workmanlike
manner in accordance with the practices and standards observed by the leading
companies in Supplier’s industry when performing similar services. Supplier
warrants and covenants that it will use adequate numbers of qualified Supplier
Personnel with suitable training, education, experience and skill to perform the
Services in accordance with timing and other requirements of this Agreement.

 

19.2 Maintenance

Supplier represents, warrants and covenants that it will maintain the Equipment
and Software so they operate in accordance with their specifications, including
(i) maintaining Equipment in good operating condition, subject to normal wear
and tear; (ii) undertaking repairs and preventive

 

 

Terms and Conditions

   47    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

maintenance on Equipment in accordance with the applicable Equipment
manufacturer’s recommendations; and (iii) performing Software maintenance in
accordance with the applicable Software vendor’s documentation and
recommendations.

 

19.3 Efficiency and Cost-Effectiveness

Supplier represents, warrants and covenants that it will use Commercially
Reasonable Efforts to use efficiently the resources or services necessary to
provide the Services. Supplier warrants and covenants that it will use
Commercially Reasonable Efforts to perform the Services in the most
cost-effective manner consistent with the required level of quality and
performance.

 

19.4 Technology

Supplier represents, warrants and covenants that it will provide the Services
using, consistent with the Change Control Process, proven, current technology
that will enable Health Net to take advantage of technological advancements
applicable to its and its Affiliates’ businesses and support Health Net’s
efforts to maintain competitiveness in the markets in which it competes.

 

19.5 Deliverables

Supplier represents, warrants and covenants that each Deliverable produced by
Supplier under this Agreement will not, during the Warranty Period, deviate in
any material respect from the specifications and requirements for such
Deliverable set forth or referred to in this Agreement (including its Schedules
and Exhibits or a statement of work, work order, project plan or similar
document developed pursuant to this Agreement). If Health Net notifies Supplier
of a breach of the foregoing warranty within the Warranty Period, Supplier will
promptly correct and redeliver the affected Deliverables at no additional charge
to Health Net without delay. “No additional charge” as used in the prior
sentence shall mean that Productive Hours incurred shall not count against the
Baseline AD Hours or otherwise be considered chargeable Application Development
Services. “Warranty Period” means the period of time commencing ***.

 

19.6 Documentation

Supplier represents, warrants and covenants that any Software Documentation
developed for Health Net by or on behalf of Supplier will (a) accurately and
with reasonable comprehensiveness describe the operation, functionality and use
of the Software or system, and (b) accurately describe in terms understandable
to a typical End User the functions and features of the Software or system and
the procedures for exercising such functions and features.

 

19.7 Compatibility

Supplier represents, warrants and covenants that, during the Warranty Period,
any Deliverables and other components of the Services that exist at the time
such Deliverables are developed and that are intended to interact or otherwise
work together as part of a functioning system will be compatible and will
properly inter-operate and work together as components of an integrated system.

 

19.8 Non-Infringement

 

  (a) Subject to Section 19.8(b), Supplier represents, warrants and covenants as
follows:

 

 

Terms and Conditions

   48    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

  (i) that Supplier and Supplier Personnel will perform their responsibilities
under this Agreement in a manner that does not infringe or constitute an
infringement or misappropriation of any Intellectual Property Rights of any
third party;

 

  (ii) that Supplier has all rights and licenses necessary to convey to Health
Net (and to its Affiliates, where applicable) the ownership of (or license
rights, as applicable), all Software, Work Products, Independent IP,
Deliverables and other items provided by or on behalf of Supplier;

 

  (iii) that no Software, Work Product, Independent IP, Deliverable or other
item provided by or on behalf of Supplier, nor their use by Health Net or other
Service Recipients, will infringe or constitute an infringement or
misappropriation of any Intellectual Property Right of any third party; and

 

  (iv) that Supplier shall not incorporate any Open Source Code into any
Deliverable or Work Product unless approved in writing by Health Net in advance.
“Open Source Code” means any Software that requires as a condition of its use,
modification or distribution that it be disclosed or distributed in source code
form or made available at no charge. Open Source Code includes software licensed
under the GNU General Public License (GPL) or the GNU Lesser/Library GPL.

 

  (b) Supplier will not be considered in breach of the representation, warranty
and covenant set forth in Section 19.8(a) to the extent (but only to the extent)
any claimed infringement or misappropriation is attributable to either of the
following:

 

  (i) Health Net’s modification of an item provided by or on behalf of Supplier
unless the modification was authorized, approved or made by Supplier; or

 

  (ii) Health Net’s combination, operation or use of an item provided by or on
behalf of Supplier with other specific items not furnished by, through or at the
specification of Supplier or its Subcontractors; provided, however, that this
exception will not be deemed to apply to the combination, operation or use of an
item with other commercially available products that could reasonably have been
anticipated to be used in combination with the item provided by or on behalf of
Supplier (e.g., the combination, operation or use of Application Software
provided by Supplier with a commercially available computer and System Software
not provided by Supplier).

 

19.9 Viruses

“Virus” means (i) program code or programming instruction(s) or set(s) of
instructions intentionally designed to disrupt, disable, harm, interfere with or
otherwise adversely affect computer programs, data files or operations; or
(ii) other code typically described as a virus, Trojan horse, worm, back door or
other type of harmful code. Supplier represents, warrants and covenants that
Supplier Personnel will not knowingly introduce a Virus or allow a Virus to be
introduced into Health Net’s or any other Service Recipient’s system or any
system used to provide the Services. In addition, Supplier will use Commercially
Reasonable Efforts to prevent Supplier Personnel from unknowingly introducing a
Virus or allowing a Virus to be introduced into Health Net’s or any other
Service Recipient’s system or any system used to provide the Services. If a
Virus is found to have been introduced into Health Net’s or other Service
Recipients’ systems or the systems used to provide the Services as a result of a
breach of the

 

 

Terms and Conditions

   49    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

foregoing representation, warranty and covenant, Supplier will use Commercially
Reasonable Efforts at no additional charge to assist Health Net in eradicating
the Virus and reversing its effects and, if the Virus causes a loss of data or
operational efficiency, to assist Health Net in mitigating and reversing such
losses.

 

19.10 Disabling Code

Supplier represents, warrants and covenants that in the course of providing the
Services it will not insert into Software or any systems used to provide the
Services any code that would have the effect of disabling or otherwise shutting
down all or any portion of the Services. With respect to any disabling code that
was already part of Software or systems used to provide the Services, Supplier
represents, warrants and covenants that it will not invoke such disabling code
or knowingly permit it to be invoked at any time without Health Net’s prior
written consent. For purposes of this warranty and covenant, programming errors
will not be deemed disabling code to the extent Supplier can demonstrate that
such errors were not made with the intention of disabling or otherwise shutting
down all or any portion of Health Net’s or any other Service Recipient’s systems
or any system used to provide the Services.

 

19.11 Compliance with Health Net Policies and Procedures

Supplier represents, warrants and covenants to Health Net that Supplier will
perform its obligations in a manner that complies with all Health Net policies
and procedures applicable to the performance and delivery of the Services, as
such policies and procedures are made known to Supplier and are amended from
time to time.

 

19.12 Compliance with Laws; Export Control

Supplier represents, warrants and covenants to Health Net that Supplier will
perform its obligations in a manner that complies with all Laws applicable to
its business, including Laws of any country or jurisdiction from which Supplier
provides the Services; including identifying and procuring any required permits,
certificates, approvals and inspections. Supplier represents, warrants and
covenants to Health Net that if a charge of non-compliance with such Laws
occurs, Supplier will promptly notify Health Net in writing and will indemnify
Health Net from all Losses resulting from such non-compliance.

 

19.13 Date and Currency Compliance

Supplier represents, warrants and covenants to Health Net that the Services and
any Deliverables provided by Supplier do and will, operate in a manner which
prevents ambiguous or erroneous output with respect to all (a) date-related data
and functions and (b) currency-related data and functions.

 

19.14 Corporate Social Responsibility

Supplier represents, warrants and covenants to Health Net that Supplier and
Supplier Facilities comply, and during the Term will comply, with the following:

 

  (a) Supplier will not use forced or compulsory labor in any form, including
prison, indentured, political, bonded or otherwise.

 

  (b)

Supplier will not follow policies promoting or resulting in unacceptable worker
treatment

 

 

Terms and Conditions

   50    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

 

such as the exploitation of children, physical punishment, female abuse,
involuntary servitude, or other forms of abuse.

 

  (c) Supplier will not discriminate based on race, creed, gender, marital or
maternity status, class or caste status, religious or political beliefs, age or
sexual orientation. Supplier’s decisions related to hiring, salary, benefits,
advancement, termination or retirement will be based solely on the ability of an
individual to do the job, Supplier’s business and technical requirements, and
those of Supplier’s customers.

 

  (d) Supplier’s management practices will recognize the dignity of the
individual employee and the right to a work place free of harassment, abuse or
corporal punishment, and will respect Supplier’s employees’ voluntary freedom of
association.

 

  (e) Supplier will comply with all applicable Laws concerning the conditions of
employment of its employees, including those relating to pay, benefits, and
working conditions.

 

  (f) Supplier will maintain on file all documentation needed to demonstrate
compliance with these standards and shall make these documents available for
Health Net and its auditors with or without prior notice. Supplier will
publicize to its employees and enforce a non-retaliation policy that permits
Supplier’s employees to speak with Health Net and Health Net’s auditors without
fear of retaliation by Supplier or Supplier’s management.

 

19.15 Subcontractor Confidentiality and Assignment

Supplier represents, warrants and covenants to Health Net that each of
Supplier’s Subcontractors performing the Services will, prior to performing any
Services, have executed an agreement satisfying the confidentiality and data
protection obligations provided in this Agreement.

 

19.16 No Improper Inducements

Supplier represents, warrants and covenants to Health Net that it has not
violated any applicable Laws or any Health Net policies of which Supplier has
been given notice regarding the offering of unlawful or improper inducements in
connection with this Agreement. If at any time during the Term, Health Net
determines that the foregoing representation, warranty and covenant is
inaccurate, then, in addition to any other rights Health Net may have at law or
in equity, Health Net may terminate this Agreement for cause without affording
Supplier an opportunity to cure.

 

20 MUTUAL REPRESENTATIONS AND WARRANTIES; DISCLAIMER

 

20.1 Mutual Representations and Warranties

Each Party represents, warrants and covenants to the other that:

 

  (a) It has the requisite corporate power and authority to enter into this
Agreement and to carry out the transactions and activities contemplated by this
Agreement;

 

  (b) The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated by this Agreement have been duly
authorized by the requisite corporate action on the part of such Party, are a
valid and binding obligation of such Party, and do not constitute a violation of
any existing judgment, order or decree;

 

 

Terms and Conditions

   51    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

 

  (c) The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated by this Agreement do not
constitute a material default under any existing material contract by which it
or any of its material assets is bound, or an event that would, with notice or
lapse of time or both, constitute such a default; and

 

  (d) There is no proceeding pending or, to the knowledge of the Party,
threatened that challenges or could reasonably be expected to have a material
adverse affect on this Agreement or the ability of the Party to perform and
fulfill its obligations under this Agreement.

 

20.2 Disclaimer

OTHER THAN AS PROVIDED IN THIS AGREEMENT, THERE ARE NO EXPRESS WARRANTIES AND
THERE ARE NO IMPLIED WARRANTIES, INCLUDING THE IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.

 

21 CONFIDENTIALITY

 

21.1 “Confidential Information” Defined

 

  (a) “Confidential Information” of a Party means any non-public, commercially
sensitive information (or materials) belonging to, concerning or in the
possession or control of the Party or any of its Affiliates (the “Furnishing
Party”) that is furnished, disclosed or otherwise made available (directly or
indirectly) to the other Party (the “Receiving Party”) (or entities or persons
acting on the other Party’s behalf) in connection with this Agreement and which
is either marked or identified in writing as confidential, proprietary, secret
or with another designation sufficient to give notice of its sensitive nature,
or is of a type that a reasonable person would recognize it to be confidential.
In the case of Health Net, “Confidential Information” includes any information
to which Supplier has access in Health Net Facilities or Health Net systems, all
Work Product and information pertaining to it, Health Net Data, Health Net Owned
Software, Health Net Leased Software, systems access codes and information
concerning Health Net’s and/or its Affiliates’ products, marketing strategies,
financial affairs, employees, customers (including protected health information)
or suppliers, regardless of whether or how it is marked. Any notes, memoranda,
compilations, derivative works, data files or other materials prepared by or on
behalf of the Receiving Party that contain or otherwise reflect or refer to
Confidential Information of the Furnishing Party will also be considered
Confidential Information of the Furnishing Party.

 

  (b) “Confidential Information” does not include any particular information
(other than protected health information) that the Receiving Party can
demonstrate: (i) was rightfully in the possession of, or was rightfully known
by, the Receiving Party without an obligation to maintain its confidentiality
prior to receipt from the Furnishing Party; (ii) was or has become generally
known to the public other than as a result of breach of this Agreement or a
wrongful disclosure by the Receiving Party or any of its agents; (iii) after
disclosure to the Receiving Party, was received from a third party who, to the
Receiving Party’s knowledge, had a lawful right to disclose such information to
the Receiving Party without any obligation to restrict its further use or
disclosure; or (iv) was independently developed by the Receiving Party without
use of or reference to any Confidential Information of the Furnishing Party.

 

 

Terms and Conditions

   52    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

21.2 Obligations of Confidentiality

 

  (a) Each Party acknowledges that it may be furnished, receive or otherwise
have access to Confidential Information of the other Party in connection with
this Agreement.

 

  (b) The Receiving Party will not reproduce Confidential Information of the
Furnishing Party except as reasonably required to accomplish the purposes and
objectives of this Agreement. The Receiving Party will not disclose the
Confidential Information of the Furnishing Party to any person or appropriate it
for the Receiving Party’s own use, or for any other person’s use or benefit,
except as specifically permitted by this Agreement or approved in writing by the
Furnishing Party.

 

  (c) The Receiving Party will keep the Confidential Information of the
Furnishing Party confidential and secure and will protect it from unauthorized
use or disclosure by using at least the same degree of care as the Receiving
Party employs to avoid unauthorized use or disclosure of its own Confidential
Information, but in no event less than reasonable care.

 

  (d) As necessary to accomplish the purposes of this Agreement, the Receiving
Party may disclose Confidential Information of the Furnishing Party to any
employee, officer, director, contractor, Service Recipient, agent or
representative of the Receiving Party who has a legitimate “need to know” the
information in question and who is bound to the Receiving Party to protect the
confidentiality of the information in a manner substantially equivalent to that
required of the Receiving Party under this Agreement. Health Net may also
provide Confidential Information of Supplier to contractors (including
outsourcing suppliers that may replace Supplier under this Agreement) who have a
legitimate “need to know” the Confidential Information in question in order to
provide services to Health Net, provided any such contractor and outsourcing
supplier (i) is bound to Health Net to use such Confidential Information for the
sole purpose of providing services to Health Net that relate to Deliverables,
In-Scope Applications, or the Services, and (ii) shall, prior to receipt of any
Confidential Information, execute a non-disclosure agreement with Supplier
substantially in the form set forth in Schedule S (the “Non-Disclosure
Agreement”), provided further that (A) Supplier has the right to make reasonable
modifications to the form of Non-Disclosure Agreement, and (B) Supplier shall
consider in good faith any changes to the form Non-Disclosure Agreement
reasonably requested by a contractor or outsourcing supplier and shall not
unreasonably withhold agreement to any such changes. The Receiving Party may
also disclose Confidential Information of the Furnishing Party to the Receiving
Party’s Auditors provided they are made aware of the Receiving Party’s
obligations of confidentiality with respect to the Furnishing Party’s
Confidential Information. Health Net and its Affiliates may also disclose
Supplier Confidential Information, including this Agreement and the transactions
contemplated by this Agreement, in any periodic reports filed or required to be
filed with the Securities and Exchange Commission (“SEC”) pursuant to the rules
and regulations promulgated by the SEC, as well as to the New York Stock
Exchange and any other regulatory agency or body charged with the
administration, oversight or enforcement of regulations applicable to any
business conducted by Health Net or any of its Affiliates.

 

  (e)

If any unauthorized disclosure, loss of, or inability to account for any
Confidential Information of the Furnishing Party occurs, the Receiving Party
will promptly so notify the Furnishing Party and will cooperate with the
Furnishing Party and take such actions as may be necessary or reasonably
requested by the Furnishing Party to minimize the

 

 

Terms and Conditions

   53    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

 

violation and any damage resulting from it.

 

21.3 No Implied Rights

Each Party’s Confidential Information will remain the property of that Party.
Nothing contained in this Section 21 (Confidentiality) will be construed as
obligating a Party to disclose its Confidential Information to the other Party,
or as granting to or conferring on a Party, expressly or by implication, any
rights or license to the Confidential Information of the other Party. Any such
obligation or grant will only be as provided by other provisions of this
Agreement.

 

21.4 Compelled Disclosure

If the Receiving Party becomes legally compelled to disclose any Confidential
Information of the Furnishing Party in a manner not otherwise permitted by this
Agreement, the Receiving Party will provide the Furnishing Party with prompt
notice of the request so that the Furnishing Party may seek a protective order
or other appropriate remedy. If a protective order or similar order is not
obtained by the date by which the Receiving Party must comply with the request,
the Receiving Party may furnish that portion of the Confidential Information
that it determines it is legally required to furnish. The Receiving Party will
exercise reasonable efforts to obtain assurances that confidential treatment
will be accorded to the Confidential Information so disclosed.

 

21.5 Confidential Treatment of this Agreement

Each Party may disclose the existence and general nature of this Agreement as
permitted by Section 27.8 (Public Disclosures), but otherwise the terms and
conditions of this Agreement will be considered the Confidential Information of
each Party; provided however, that the terms and conditions may be disclosed by
either Party in connection with an actual or good-faith proposed merger,
acquisition, or similar transaction, so long as such receiving entity first
agrees in writing to obligations substantially similar to those described in
this Section 21.

 

21.6 Disclosure of Information Concerning Tax Treatment

Notwithstanding anything to the contrary in this Section 21 (Confidentiality),
each Party (and its Affiliates), and any person acting on their behalf, may
disclose to any person or entity the “tax structure” and “tax treatment” (as
such terms are defined in the U.S. Internal Revenue Code and regulations under
it) of the transactions effected by this Agreement and any materials provided to
that Party (or its Affiliates) describing or relating to such tax structure and
tax treatment; provided, however, that this disclosure authorization will not be
interpreted to permit disclosure of (i) any materials or portions of materials
that are not related to the transaction’s tax structure or tax treatment, or
(ii) any materials or information that the Party (or its Affiliate(s)) must
refrain from disclosing to comply with applicable securities Laws.

 

21.7 Return or Destruction

As requested by the Furnishing Party during the Term, the Receiving Party will
return or provide the Furnishing Party a copy of any designated Confidential
Information of the Furnishing Party. When Confidential Information of the
Furnishing Party is no longer required for the Receiving Party’s performance
under this Agreement, or in any event upon expiration or termination of this
Agreement, the Receiving Party will return all materials in any medium that
contain, refer to, or relate to Confidential Information of the Furnishing Party
or, at the Furnishing Party’s election, destroy them. The Receiving Party may,
however, keep (a) any Confidential Information of the

 

 

Terms and Conditions

   54    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

Furnishing Party that the Receiving Party has a license to continue using,
(b) in the files of its legal department or outside counsel, for record purposes
only, one copy of any material requested to be returned or destroyed, and
(c) archival copies as may be necessary to comply with document retention laws
and regulations applicable to such Party’s business operations. Additionally, a
Party shall have no obligation to destroy any Confidential Information that is
subject to a claim, dispute, lawsuit, or subpoena or in any other circumstances
in which such Party reasonably believes that destruction of such Confidential
Information would be unethical or unlawful. At the Furnishing Party’s request,
the Receiving Party will certify in writing that it has returned or destroyed
all copies of the Furnishing Party’s Confidential Information in the possession
or control of the Receiving Party’s or any of its Affiliates or contractors.

 

21.8 Duration of Confidentiality Obligations

The Receiving Party’s obligations under this Section 21 (Confidentiality) apply
to Confidential Information of the Furnishing Party disclosed to the Receiving
Party before or after the Effective Date and will continue during the Term and
survive the expiration or termination of this Agreement as follows:

 

  (a) The Receiving Party’s obligations under Section 21.7 (Return or
Destruction) will continue in effect until fully performed;

 

  (b) As to any portion of the Furnishing Party’s Confidential Information that
constitutes a trade secret under applicable Law, the obligations will continue
for as long as the information continues to constitute a trade secret;

 

  (c) As to all other Confidential Information of the Furnishing Party, the
obligations will survive for two (2) years after the Receiving Party’s
fulfillment of its obligations under Section 21.7 (Return or Destruction) with
respect to the Confidential Information in question; and

 

  (d) With respect to protected health information, the obligations shall
survive indefinitely.

 

22 INSURANCE

Supplier represents that it has, as of the Effective Date, and agrees to
maintain in force throughout the Term at least the types and amounts of
insurance coverage specified in Schedule H (Supplier Insurance Coverage).

 

23 INDEMNIFICATION

 

23.1 “Claim” and “Losses” Defined

“Claim” means any demand, or any civil, criminal, administrative, or
investigative claim, action, or proceeding (including arbitration) commenced or
threatened against an entity or person. “Losses” means all losses, liabilities,
damages, liens, and claims, and all related costs, expenses, and other charges
suffered or incurred as a result of or in connection with a Claim, including
reasonable attorneys’ fees and disbursements, costs of investigation,
litigation, settlement, and judgment, and any taxes, interest, penalties, and
fines with respect to any of the foregoing.

 

 

Terms and Conditions

   55    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

23.2 Indemnification By Supplier

Supplier will at its expense indemnify, defend and hold harmless Health Net and
its Affiliates, and their respective officers, directors, customers, employees,
agents, representatives, successors and assigns (collectively, “Health Net
Indemnitees”) from and against any and all Losses suffered or incurred by any of
them arising from, in connection with, or based on any of the following,
whenever made:***

 

23.3 Infringement Claims

If any item used by Supplier to provide the Services or any Work Product
becomes, or in Supplier’s reasonable opinion is likely to become, the subject of
an infringement or misappropriation Claim, Supplier will, in addition to
indemnifying Health Net Indemnitees as provided in this Section 23
(Indemnification) and to the other rights Health Net may have under this
Agreement, and at law or equity, ***: (i) promptly *** secure the right to
continue using the item or Work Product, or (ii) if this cannot be accomplished
with Commercially Reasonable Efforts, then ***, replace or modify the item or
Work Product to make it non-infringing or without misappropriation, while not
degrading performance, functionality, or quality, increasing Health Net costs,
or disrupting Health Net’s business operations, or (iii) if neither of the
foregoing can be accomplished by Supplier with Commercially Reasonable Efforts,
and only in such event, then upon at least one hundred eighty (180) days’ prior
written notice to Health Net, (A) with respect to non-Work Product items,
Supplier may remove the item from use in performing the Services, in which case
Supplier’s Charges will be equitably adjusted to reflect such removal, and
(B) in the case of Work Product, Supplier may recall the Work Product and shall
refund to Health Net all Charges and fees paid by Health Net relating to such
Work Product. If removal of the item from use in performing Services or recall
of a Work Product causes the loss or degradation of the Services or any portion
of the Services that is material to Health Net or has a material impact on
Health Net, such loss, degradation or material impact will constitute a material
breach of this Agreement by Supplier in respect of which Health Net may exercise
its termination and other rights and remedies under this Agreement.

 

23.4 Indemnification By Health Net

Health Net will at its expense indemnify, defend and hold harmless Supplier, and
its officers, directors, employees, agents, representatives, successors and
assigns (collectively, “Supplier Indemnitees”) from and against any and all
Losses suffered or incurred by any of them arising from, in connection with or
based on any of the following, whenever made:

 

  (a) Any Claim by, on behalf of or relating to any of the Transitioned
Employees with respect to matters occurring prior to the Transfer Date,
excluding Claims for which Supplier is required to indemnify under Section
Error! Reference source not found.;

 

  (b) Any Claim by, on behalf of or relating to any Supplier Personnel who are
Transitioned Employee and which arises out of Health Net’s employee selection,
communications, recruitment or hiring process relating to Health Net’s rehiring
of such Transitioned Employees pursuant to the terms of this Agreement, except
to the extent caused by the misrepresentation or wrongful actions by Supplier;

 

  (c)

Any Claim relating to Health Net’s failure to observe or perform any duties or
obligations to be observed or performed prior to the Effective Date by Health
Net under any of the Health Net contracts referenced or identified in Section 11
(Transfer or Use of

 

 

Terms and Conditions

   56    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

 

Resources) that are assigned to Supplier or for which Supplier has assumed
financial, administrative or operational responsibility;

 

  (d) Any Claim relating to an alleged breach of Health Net’s obligations under
Section 21 (Confidentiality) or the Business Associate Agreement;

 

  (e) Any Claim relating to an alleged breach of Health Net’s obligations under
Section 27.6 (Legal Compliance);

 

  (f) Any Claim of infringement or misappropriation of any patent, trade secret,
copyright or other proprietary rights, alleged to have occurred because of
systems or other items provided to Supplier by Health Net; and

 

  (g) Any Claim for death or bodily injury, or the damage, loss or destruction
of real or tangible personal property of any third party (including employees of
Health Net or Supplier or their respective subcontractors) brought against a
Supplier Indemnitee alleged to have been caused by the tortious acts or
omissions of Health Net, Health Net personnel or anyone else for whose acts
Health Net is responsible. However, Health Net will have a right of contribution
from Supplier with respect to the Claim to the extent Supplier’s comparative
negligence is responsible for causing the alleged injury or damage, loss or
destruction.

 

23.5 Indemnification Procedures

The following procedures will apply to Claims for which a Party seeks to be
indemnified pursuant this Agreement:

 

  (a) Notice. Promptly after an indemnitee receives notice of any Claim for
which it will seek indemnification pursuant to this Agreement, the indemnitee
will notify the indemnitor of the Claim in writing. No failure to so notify the
indemnitor will abrogate or diminish the indemnitor’s obligations under this
Section 23 (Indemnification) if the indemnitor has or receives knowledge of the
Claim by other means or if the failure to notify does not materially prejudice
its ability to defend the Claim. Within fifteen (15) days after receiving an
indemnitee’s notice of a Claim, but no later than ten (10) days before the date
on which any formal response to the Claim is due, the indemnitor will notify the
indemnitee in writing as to whether the indemnitor acknowledges its
indemnification obligation and elects to assume control of the defense and
settlement of the Claim (a “Notice of Election”).

 

  (b) Procedure Following Notice of Election. If the indemnitor timely delivers
a Notice of Election to the address set forth in Section 27.4 acknowledging its
indemnification obligation and electing to assume control of the defense and
settlement of the Claim, it will be entitled to have sole control over the
defense and settlement of the Claim. After delivering a timely Notice of
Election acknowledging its indemnification obligation and electing to assume
control of the defense and settlement of the Claim, the indemnitor will not be
liable to the indemnitee for any legal expenses subsequently incurred by the
indemnitee in defending or settling the Claim. In addition, the indemnitor will
not be required to reimburse the indemnitee for any amount paid or payable by
the indemnitee in settlement of the Claim if the settlement was agreed to
without the written consent of the indemnitor.

 

 

Terms and Conditions

   57    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

  (c) Procedure Where No Notice of Election Is Delivered. If the indemnitor does
not deliver a timely Notice of Election for a Claim acknowledging its
indemnification obligation and electing to assume control of the defense and
settlement of the Claim, the indemnitee may defend and/or settle the Claim in
such manner as it may deem appropriate, at the cost and expense of the
indemnitor, including payment of any settlement, judgment or award and the costs
of defending or settling the Claim. The indemnitor will promptly reimburse the
indemnitee upon demand for all Losses suffered or incurred by the indemnitee as
a result of or in connection the Claim.

 

23.6 Subrogation

Upon fulfilling all of its obligations under this Section 23 (Indemnification)
with respect to a Claim, including making payment in full of all amounts due
pursuant to its indemnification obligations, the indemnitor will be subrogated
to the rights of the indemnitee(s) with respect to that Claim.

 

24 LIABILITY

 

24.1 General Intent

Subject to the specific provisions of this Section 24 (Liability), it is the
intent of the Parties that if a Party fails to perform its obligations in the
manner required by this Agreement, that Party will be liable to the other Party
for any actual damages suffered or incurred by the other Party as a result.

 

24.2 Limitations of Liability

 

  (a) Except as provided in Section 24.2(c), in no event, whether in contract or
in tort (including breach of warranty, negligence and strict liability in tort
or otherwise), will a Party be liable to the other Party for indirect,
incidental or consequential, exemplary, punitive or special damages of any kind
or nature whatsoever (including, without limitation, lost revenues, profits,
savings or business), even if such Party has been advised in advance of the
possibility of such damages or such damages could have been reasonably foreseen
by such Party.

 

  (b) Except as provided in Section 24.2(c), each Party’s total liability to the
other, whether in contract or in tort (including breach of warranty, negligence
and strict liability in tort) will be limited, in the aggregate, to an amount
equal to ***. The limitations specified in this Section will survive and apply
even if any limited remedy specified in this Agreement is found to have failed
of its essential purpose. For purposes of this Section, fees shall be deemed
payable when accrued to the benefit of and legally collectable by Supplier.

 

  (c) The limitations and exclusions of liability set forth in this Section 24.2
(Limitations of Liability) will not apply to any of the following: ***.

 

  (d) Without limiting (1) each Party’s responsibility for direct damages under
the Agreement, and (2) each Party’s right to claim other direct damages, the
following shall be considered direct damages and shall not be considered
consequential damages to the extent they result from a Party’s failure to
fulfill its obligations in accordance with this Agreement:

 

 

Terms and Conditions

   58    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

  (i) ***

 

  (ii) ***

 

  (iii) ***

 

  (iv) ***

 

  (v) ***

 

  (vi) ***

 

  (vii) ***

 

  (viii) ***

 

  (e) Each Party has a duty to mitigate the damages suffered by it for which the
other Party is or may be liable.

 

24.3 Force Majeure

 

  (a) No Party will be liable for any default or delay in the performance of its
obligations under this Agreement (i) if and to the extent such default or delay
is caused, directly or indirectly, by fire, flood, pestilence, earthquake,
elements of nature or acts of God, riots, or civil disorders, (ii) provided the
non-performing Party is without fault in causing such default or delay, and such
default or delay could not have been prevented by reasonable precautions and
could not reasonably be circumvented by the non-performing Party through the use
of alternate sources, workaround plans or other means (including with respect to
Supplier by Supplier meeting its obligations for performing disaster recovery
and business continuity services as described in this Agreement) (each such
event a “Force Majeure Event”).

 

  (b) In such event the non-performing Party will be excused from further
performance or observance of the obligations so affected for as long as such
circumstances prevail and such Party continues to use Commercially Reasonable
Efforts to recommence performance or observance without delay. Any Party so
delayed in its performance will immediately notify the Party to whom performance
is due by telephone (to be confirmed in writing within twenty-four (24) hours of
the inception of such delay) and describe at a reasonable level of detail the
circumstances causing such delay. To the extent the provision of the Services or
any part thereof is prevented or materially affected by a Force Majeure Event,
Health Net’s obligation to pay Charges hereunder shall accordingly be reduced by
an equitable amount (which in the case of total suspension of the Services would
be an amount equal to the total charges hereunder for the period of suspension).

 

  (c)

If any event under Section 24.3(a) substantially prevents, hinders or delays
performance of the Services, then Supplier shall use Commercially Reasonable
Efforts to identify another Supplier location from which it might provide the
Services without interference from such event, and if Health Net requests,
Supplier shall assist Health Net in identifying an alternate source that may be
able to provide the Services to Health Net during the time of such Force Majeure
Event. If any event under Section 24.3(a) substantially prevents, hinders or
delays performance of the Services necessary for the

 

 

Terms and Conditions

   59    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

 

performance of functions reasonably identified by Health Net as critical for
more than *** consecutive business days, then at Health Net’s option: (i) Health
Net may procure such Services from an alternate source, ***; (ii) Health Net may
terminate any portion of this Agreement so affected ***; or (iii) Health Net may
terminate this Agreement, ***, as of a date specified by Health Net in a written
notice of termination to Supplier. Supplier will not have the right to any
additional payments from Health Net for costs or expenses incurred by Supplier
as a result of any Force Majeure Event.

 

  (d) A force majeure event will not relieve Supplier of its obligations to
implement successfully all of the Services relating to disaster recovery
services that are included in this Agreement within the time period described in
this Agreement.

 

24.4 Disaster Recovery and Business Continuity

 

  (a) Supplier will at all times maintain disaster recovery and business
continuity plans, procedures and capabilities with respect to each Supplier
Facility that meets all reasonable Health Net and applicable regulatory
requirements. With respect to disaster recovery Supplier will, at a minimum:

 

  (i) Perform functions in accordance with internationally accepted IT recovery
planning standards and procedures agreed upon by Supplier and Health Net, which
standards and procedures will provide fully integrated cross-functional
recovery, as specified in the Procedures Manual and which will be no less
stringent than the standards and procedures used at well-managed operations
providing functions similar to the Services.

 

  (ii) Perform backups as specified in the Procedures Manual or as otherwise
reasonably necessary to maximize availability of the Services during problems,
such as disaster/business recovery functions for all Health Net Data, Equipment,
Services, and Software.

 

  (iii) Maintain backup telecommunications services that will allow Health Net
to dial-in to the hot site or any other remote facility used by Supplier during
a disaster.

 

  (iv) Provide technology change and upgrade capability to ensure that
contingency facilities stay current with the technology levels of the production
systems.

 

  (v) Develop and maintain a plan for the transition back from the disaster
recovery site to Supplier Facilities of the affected services and restoration of
Services at the affected site upon cessation of the disaster.

 

  (vi) Upon cessation of the disaster, promptly implement the plan to restore
the affected Services at the affected sites.

 

  (vii) Update and test not less often than annually Supplier’s disaster
recovery and business continuity plans, procedures and capabilities with respect
to each Supplier Facility and those related to or affecting the Services.

 

  (viii)

Interface Supplier’s disaster recovery and business continuity plans, procedures
and capabilities with, and provide support and assistance to Health Net in
connection with Health Net’s semi-annual testing of, Health Net’s disaster

 

 

Terms and Conditions

   60    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

 

recovery plans, processes and procedures.

 

  (b) Health Net will retain authority for developing policies and business
requirements regarding contingency planning, disaster recovery and business
continuity applicable to the Services and Health Net. Supplier will comply with
the Health Net disaster recovery plan and all other Health Net disaster recovery
policies and business requirements provided to Supplier, including any
regulatory requirements relative to financial institutions, to the extent such
plans, policies, requirements and regulations apply to the Services or to any
Supplier Maintained Application. Supplier will develop and execute contingency
planning and disaster recovery practices consistent with such policies, business
requirements, and regulations. Health Net will, from time to time, review and
modify the policies and business requirements and such modifications will be
implemented by Supplier. Health Net may from time to time request, and Supplier
shall provide to Health Net upon such request, copies of Supplier’s then-current
disaster recovery and business continuity plans, procedures and capabilities and
the results of any tests thereof.

 

25 RULES OF CONSTRUCTION

 

25.1 Entire Agreement

 

  (a) Subject to Section 25.1(b), this Agreement – consisting of the signature
page, these Terms and Conditions and the attached Schedules and Exhibits –
constitutes the entire agreement between the Parties with respect to its subject
matter and merges, integrates and supersedes all prior and contemporaneous
agreements and understandings between the Parties, whether written or oral,
concerning its subject matter.

 

  (b) Notwithstanding the foregoing, the Parties intend that the Staff
Augmentation Agreement shall continue to remain in effect unless and until such
Staff Augmentation Agreement expires or is terminated pursuant to the terms of
such Staff Augmentation Agreement. In addition, for the avoidance of doubt, no
volume discounts or other terms set forth in the Staff Augmentation Agreement
are applicable to this Agreement unless expressly so referenced in this
Agreement.

 

25.2 Contracting Parties; No Third Party Beneficiaries

This Agreement is entered into solely between, and may be enforced only by,
Health Net and Supplier. This Agreement does not create any legally enforceable
rights in third parties, including suppliers, subcontractors and customers of a
Party, except as provided in this paragraph and Section 23 (Indemnification).

 

25.3 Contract Amendments and Modifications

Any terms and conditions varying from this Agreement on any order or written
notification from either Party will not be effective or binding on the other
Party. This Agreement may be amended or modified solely in a writing signed by
an authorized representative of each Party.

 

25.4 Governing Law

This Agreement and performance under it shall be governed by and construed in
accordance with the laws of the state of New York without regard to its choice
of law principles.

 

 

Terms and Conditions

   61    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

25.5 Relationship of the Parties

Supplier, in furnishing the Services, is acting as an independent contractor.
Supplier has the sole right and obligation to supervise, manage, contract,
direct, procure, perform or cause to be performed, all work to be performed by
Supplier under this Agreement. Supplier is not an agent or partner of Health Net
and has no authority to represent or bind Health Net as to any matters, except
as expressly authorized in this Agreement. This Agreement establishes a
nonexclusive relationship between the Parties.

 

25.6 Consents and Approvals

Where approval, acceptance, consent or similar action by either Party is
required under this Agreement, such action will not be unreasonably delayed,
conditioned or withheld unless this Agreement expressly provides that it is in
the discretion of the Party. No approval or consent given by a Party under this
Agreement will relieve the other Party from responsibility for complying with
the requirements of this Agreement, nor will it be construed as a waiver of any
rights under this Agreement (except to the extent, if any, expressly provided in
such approval or consent). Each Party will, at the request of the other Party,
perform those actions, including executing additional documents and instruments,
reasonably necessary to give full effect to this Agreement.

 

25.7 Waiver

No failure or delay by a Party in exercising any right, power or remedy will
operate as a waiver of that right, power or remedy, and no waiver will be
effective unless it is in writing and signed by an authorized representative of
the waiving Party. If a Party waives any right, power or remedy, the waiver will
not waive any successive or other right, power or remedy that Party may have.

 

25.8 Remedies Cumulative

Except as otherwise expressly provided in this Agreement, all remedies provided
in this Agreement are cumulative and in addition to and not in lieu of any other
remedies available to a Party under this Agreement, at law, or in equity.

 

25.9 References

 

  (a) The section headings and the table of contents used in this Agreement are
for convenience of reference only and will not enter into the interpretation of
this Agreement.

 

  (b) Unless otherwise indicated, section references are to sections of the
document in which the reference is contained. For example, section references in
these Terms and Conditions are to sections of the Terms and Conditions and,
likewise, section references in a Schedule to this Agreement are to sections of
that Schedule.

 

  (c) References to numbered (or lettered) sections of this Agreement also refer
to and include all subsections of the referenced section.

 

  (d) Unless otherwise indicated, references to Schedules to this Agreement also
refer to and include all Exhibits to the referenced Schedule.

 

 

Terms and Conditions

   62    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

25.10 Rules of Interpretation

 

  (a) Unless the context requires otherwise, (i) “including” (and any of its
derivative forms) means including but not limited to, (ii) “may” means has the
right, but not the obligation to do something and “may not” means does not have
the right to do something, (iii) “will” and “shall” are expressions of command,
not merely expressions of future intent or expectation, (iv) “written” or “in
writing” is used for emphasis in certain circumstances, but that will not
derogate from the general application of the notice requirements set forth in
Section 27.4 (Notices) in those and other circumstances, (v) use of the singular
imports the plural and vice versa, and (vi) use of a specific gender imports the
other gender(s).

 

  (b) References in the Agreement to “hours”, “days”, or “years” that do not
specifically refer to Business Hours, Business Days or Contract Years are
references to clock hours, calendar days, or calendar years, respectively,
unless otherwise provided.

 

25.11 Order of Precedence

If there is any conflict between this Agreement and any document incorporated by
reference into this Agreement, the Parties shall attempt to read any such
conflicting provisions consistently, however, in the event such a consistent
reading cannot be accomplished, the order of precedence will be as follows:
(a) the Terms and Conditions and any amendments thereto, (b) the Schedules,
Exhibits and other attachments to this Agreement, and (c) other documents
incorporated by reference.

 

25.12 Severability

If any provision of this Agreement conflicts with the Law under which this
Agreement is to be construed or if any provision of this Agreement is held
invalid, illegal, or otherwise unenforceable by a competent authority, such
provision will, if possible, be deemed to be restated to reflect as nearly as
possible the original intentions of the Parties in accordance with applicable
Law. In any event, the remainder of this Agreement will remain in full force and
effect.

 

25.13 Counterparts

This Agreement may be executed in several counterparts and by facsimile or PDF
signature, all of which taken together constitute a single agreement between the
Parties. Each signed counter-part, including a signed counterpart reproduced by
reliable means (including facsimile and PDF), will be considered as legally
effective as an original signature.

 

25.14 Reading Down

If a provision of this Agreement is reasonably capable of an interpretation
which would make that provision valid, lawful and enforceable and an alternative
interpretation that would make it unenforceable, illegal, invalid or void then,
so far as is possible, that provision will be interpreted or construed to be
limited and read down to the extent necessary to make it valid and enforceable.

 

26 DISPUTE RESOLUTION

Any dispute between the Parties arising out of or relating to this Agreement,
including with respect to the interpretation of any provision of this Agreement
or with respect to performance by Supplier or Health

 

 

Terms and Conditions

   63    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

Net, will be resolved as provided in this Section 26 (Dispute Resolution).

 

26.1 Informal Dispute Resolution

 

  (a) Subject to Section 26.1(b), the Parties initially will attempt to resolve
any dispute arising out of or relating to this Agreement informally in
accordance with the following:

 

  (i) Within ten (10) days after a Party receives notice of a dispute from the
other Party (“Dispute Date”), it will designate a senior representative (i.e., a
person whose rank within the company is superior to, in the case of Supplier,
the Client Partner, and in the case of Health Net, the Health Net Program
Manager) who does not devote substantially all of his time to performance under
this Agreement, who will offer to meet with the designated senior representative
of the other Party for the purpose of attempting to resolve the dispute
amicably.

 

  (ii) The appointed representatives will meet promptly to discuss the dispute
and attempt to resolve it without the necessity of any formal proceeding. They
will meet as often as the Parties deem necessary in order that each Party may be
fully advised of the other’s position. During the course of discussion, all
reasonable requests made by one Party to the other for non-privileged
information reasonably related to the matters in dispute will be honored
promptly.

 

  (iii) The specific format for the discussions will be left to the discretion
of the appointed representatives.

 

  (b) Formal dispute resolution may be commenced by a Party upon the first to
occur of any of the following:

 

  (i) the appointed representatives conclude in good faith that amicable
resolution of the dispute through continued negotiation does not appear likely;

 

  (ii) thirty-five (35) days have passed from the Dispute Date (this period will
be deemed to run notwithstanding any claim that the process described in this
Section 26.1 (Informal Dispute Resolution) was not followed or completed); or

 

  (iii) commencement of formal dispute resolution is deemed appropriate by a
Party to avoid the expiration of an applicable limitations period or to preserve
a superior position with respect to other creditors, or a Party makes a good
faith determination, including as provided in Section 26.4 (Equitable Remedies),
that a breach of this Agreement by the other Party is such that a temporary
restraining order or other injunctive or conservatory relief is necessary.

 

26.2 Litigation

For all litigation which may arise with respect this Agreement, the Parties
irrevocably and unconditionally submit (a) to the exclusive jurisdiction and
venue (and waive any claim of forum non conveniens and any objections as to
laying of venue) of the United States District Court for the Central District of
California, or (b) if such court does not have subject matter jurisdiction, to
the Superior Court of the State of California, Los Angeles County in connection
with any action, suit or proceeding arising out of or relating to this
Agreement. The Parties further consent to the jurisdiction of any state court
located within a district that encompasses assets of a Party against

 

 

Terms and Conditions

   64    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

which a judgment has been rendered for the enforcement of such judgment or award
against the assets of such Party.

 

26.3 Continued Performance

Each Party agrees (a) to continue performing its obligations under this
Agreement while a dispute is being resolved except (and then only) to the extent
performance is prevented by the other Party or the issue in dispute precludes
performance, and (b) not to take any action that intentionally obstructs,
delays, or reduces in any way the performance of such obligations. For the
avoidance of doubt, a good faith dispute regarding invoiced charges and Health
Net’s withholding payment of disputed charges as permitted under this Agreement
will not be considered to prevent Supplier from performing the Services or
preclude performance by Supplier, nor will this Section 26.3 be interpreted to
limit either Party’s right to terminate this Agreement as provided in Section 16
(Termination).

 

26.4 Equitable Remedies

Each Party acknowledges that a breach of any of its obligations under the
Sections of this Agreement listed below, or its infringement or misappropriation
of any Intellectual Property Rights of the other Party, may irreparably harm the
other Party in a way that could not be adequately compensated by money damages.
In such a circumstance, the aggrieved Party may (in addition to all other
remedies and rights) proceed directly to court notwithstanding the other
provisions of this Section 26 (Dispute Resolution). If a court of competent
jurisdiction should find that a Party has breached (or attempted or threatened
to breach) any such obligations, such Party agrees that without posting bond or
proving damages and without any additional findings of irreparable injury or
other conditions to injunctive relief, it will not oppose the entry of an
appropriate order compelling its performance of such obligations and restraining
it from any further breaches (or attempted or threatened breaches) of such
obligations. The following Sections are subject to this paragraph:

 

  (a) Section 14 (Data Security and Protection);

 

  (b) Section 15 (Intellectual Property Rights);

 

  (c) Section 16 (Termination);

 

  (d) Section 21 (Confidentiality); and

 

  (e) Section 23 (Indemnification).

 

26.5 Waiver of Jury Trial

THE PARTIES HEREBY UNCONDITIONALLY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL
OF ANY CLAIM OR CAUSE OF ACTION ARISING DIRECTLY OR INDIRECTLY OUT OF, RELATED
TO, OR IN ANY WAY CONNECTED WITH, THE PERFORMANCE OR BREACH OF THIS AGREEMENT,
OR THE RELATIONSHIP THAT IS BEING ESTABLISHED BETWEEN THEM. The scope of this
waiver is intended to be all encompassing of any and all disputes that may be
filed in any court or other tribunal (including, without limitation, contract
claims, tort claims, breach of duty claims, and all other common law and
statutory claims). THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING, AND THE WAIVER SHALL APPLY

 

 

Terms and Conditions

   65    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS
AGREEMENT, AND RELATED DOCUMENTS, OR TO ANY OTHER DOCUMENTS OR AGREEMENTS
RELATING TO THIS TRANSACTION OR ANY RELATED TRANSACTION. In the event of
litigation, this Agreement may be filed as a consent to a trial by the court.

 

26.6 Disclaimer of Uniform Computer Information Transactions Act

TO THE MAXIMUM EXTENT PERMITTED UNDER APPLICABLE LAW, THE PARTIES DISCLAIM AND
NONE OF THIS AGREEMENT SHALL BE SUBJECT TO THE UNIFORM COMPUTER INFORMATION
TRANSACTIONS ACT (“UCITA”) (PREPARED BY THE NATIONAL CONFERENCE OF COMMISSIONERS
ON UNIFORM STATE LAWS) AS CURRENTLY ENACTED OR AS MAY BE ENACTED, CODIFIED OR
AMENDED FROM TIME TO TIME BY ANY JURISDICTION. TO THE EXTANT THAT ANY ASPECT OF
THIS AGREEMENT OR ANY LICENSE GRANTED UNDER THIS AGREEMENT IS UNCLEAR OR
DISPUTED BY THE PARTIES AND UCITA, IF APPLIED, WOULD CLARIFY SUCH LICENSE OR
RESOLVE SUCH DISPUTE, THE PARTIES AGREE TO CLARIFY SUCH LICENSE OR RESOLVE SUCH
DISPUTE INDEPENDENTLY OF UCITA BY APPLYING THE INTENT OF THE PARTIES AT THE TIME
THAT THEY ENTERED THIS AGREEMENT.

 

27 GENERAL

 

27.1 Binding Nature and Assignment

This Agreement is binding on the Parties and their respective successors and
permitted assigns. Supplier acknowledges that the Services are personal in
nature and that, as a result, Supplier may not assign this Agreement or delegate
its rights or obligations under this Agreement, whether by operation of law or
otherwise, without the prior written consent of Health Net. Health Net may not
assign this Agreement or delegate its rights or obligations under this Agreement
without the prior written consent of Supplier except to a Health Net Affiliate
or to the successor in a merger or reorganization of Health Net or an entity
that acquires Control of Health Net or acquires all or substantially all of
Health Net’s business or assets. Any attempted assignment in violation of this
Section 27.1 will be void and will constitute a material breach of this
Agreement by the Party attempting the assignment. A Party assigning this
Agreement or delegating its rights or obligations under this Agreement must
provide prompt notice of the assignment or delegation to the other Party after
its effective date.

 

27.2 Nondiscrimination

Neither Party shall discriminate against any Beneficiary in the provision of
Services hereunder, whether on the basis of the Beneficiary’s coverage under a
Benefit Program, age, sex, marital status, sexual orientation, race, color,
religion, ancestry, national origin, disability, handicap, health status, source
of payment, utilization of medical or mental health services or supplies, or
other unlawful basis including, without limitation, the filing by such
Beneficiary of any complaint, grievance or legal action against Supplier, Health
Net, or a Health Net Affiliate. Supplier agrees to make reasonable
accommodations for Beneficiaries with disabilities or handicaps, including but
not limited to, providing auxiliary aids and services to Beneficiaries at
Supplier’s expense, as required by law.

 

 

Terms and Conditions

   66    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

27.3 Beneficiary Hold Harmless

Supplier will (a) not hold any Beneficiary liable for fees that are the
responsibility of Health Net or a Health Net Affiliate; and (b) ensure that
Supplier’s subcontractors will not hold any Beneficiary liable for fees that are
the responsibility of Health Net or a Health Net Affiliate.

 

27.4 Notices

 

  (a) All notices, requests, demands and determinations under this Agreement
(other than routine operational communications), shall be in writing and shall
be deemed duly given (i) when delivered by hand, (ii) on the designated day of
delivery after being timely given to an express overnight courier with a
reliable system for tracking delivery, (iii) six (6) days after the day of
mailing, when mailed by United States mail, registered or certified mail, return
receipt requested and postage prepaid, and addressed as follows:

 

  (i) In the case of Health Net:

Health Net, Inc.

21650 Oxnard Street

Woodland Hills, CA 91367

Attn: Chief Procurement Officer

With a copy to:

Health Net, Inc.

21650 Oxnard Street

Woodland Hills, CA 91367

Attn: General Counsel

 

  (ii) In the case of Supplier:

Cognizant Technology Solutions US Corporation

500 Frank W. Burr Blvd.

Teaneck, New Jersey 07666

Attn: General Counsel

 

  (b) A Party may from time to time change its address or designee for
notification purposes by giving the other prior written notice of the new
address or designee and the date upon which it will become effective.

 

27.5 Non-solicitation of Employees

 

  (a) Subject to the provisions of Schedule E, Supplier will not solicit or seek
to procure the employment of any Health Net personnel, either directly or
indirectly (other than by general advertising not specifically targeted at
Health Net’s employees) until twelve (12) months after the date on which any
such Health Net personnel ceases to be employed by Health Net, without the prior
written consent of Health Net.

 

  (b) Subject to the provisions of Sections 16.5(a) and 11.9(b), Health Net will
not *** the employment of any Supplier Personnel, either directly or indirectly
(other than by general advertising not specifically targeted at Supplier’s
employees) until *** after the date that any such Supplier Personnel has ceased
performing Services under this Agreement, without the prior written consent of
Supplier.

 

 

Terms and Conditions

   67    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

27.6 Legal Compliance

 

  (a) Each Party agrees at its cost and expense to obtain all necessary
regulatory approvals applicable to its business, to obtain any necessary
licenses or permits for its business and to comply with all Laws applicable to
its business (or that of any of its Affiliates) or the performance of any of its
obligations under this Agreement.

 

  (b) In addition, in the case of any Laws that are specifically applicable to
the Services rendered by Supplier or to Supplier as a provider of the Services
to Health Net and its Affiliates, Supplier shall perform its obligations under
this Agreement in compliance with any associated Health Net standards, policies
and requirements that have been disclosed to Supplier in writing. If a Party is
charged with failing to comply with any such Laws, it shall promptly notify the
other Party of the charges in writing.

 

  (c) Each Party will bear the risk of and have Financial Responsibility for any
change in Laws applicable to it or its Affiliates, or their respective
businesses, or the performance of its obligations under this Agreement. If a
change to any Law applicable to Health Net results in the need for a change to a
Service or charges hereunder (the foregoing, a “Regulatory Change”), Supplier
shall make that Regulatory Change as soon as reasonably possible. The Parties
shall seek to agree to the details and cost of the Regulatory Change in
accordance with the Change Control Process. If there is any disagreement between
the Parties regarding any Regulatory Change or potential Regulatory Change,
then: (i) Health Net shall have the right to determine: (A) whether a Regulatory
Change is required; and (B) how Supplier should implement that Regulatory
Change; and (ii) as and if approved by Health Net, Health Net shall pay
Supplier’s reasonably incurred and properly evidenced labor and materials costs
of implementing the Regulatory Change; provided that if the Regulatory Change is
carried out for other customers of Supplier, Health Net shall only bear an
equitable proportion of Supplier’s reasonably incurred and properly evidenced
labor and materials costs.

 

27.7 Covenant of Good Faith

Each Party, in its respective dealings with the other Party under or in
connection with this Agreement, will act reasonably and in good faith.

 

27.8 Public Disclosures

All media releases, public announcements and public disclosures by either Party
relating to this Agreement or the subject matter of this Agreement, including
pro-motional or marketing material, but not including announcements intended
solely for internal distribution or disclosures to the extent required to meet
legal or regulatory requirements beyond the reasonable control of the disclosing
Party, will be coordinated with and approved by the other Party prior to
release.

 

27.9 Service Marks

Supplier will not, without Health Net’s consent, use the name, service marks or
trademarks of Health Net in any advertising or promotional materials prepared by
or on behalf of Supplier.

 

 

Terms and Conditions

   68    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

27.10 Mutually Negotiated

No rule of construction will apply in the interpretation of this Agreement to
the disadvantage of one Party on the basis that such Party put forward or
drafted this Agreement or any provision of this Agreement.

IN WITNESS WHEREOF, Health Net and Supplier have each caused this Agreement to
be signed and delivered by its duly authorized officer, all as of the date first
set forth above.

 

Health Net, Inc.     Cognizant Technology Solutions U.S. Corporation By:  

/s/ James E. Woys

    By:  

/s/ Dana Gilbert

Print Name:   James E. Woys     Print Name:   Dana Gilbert Title:   Chief
Operating Officer     Title:   Vice President Date:   September 30, 2008    
Date:   September 30, 2008

 

 

Terms and Conditions

   69    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

SCHEDULE A

SCOPE OF SERVICES

 

 

Schedule A

   A-i    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

SCHEDULE A

SCOPE OF SERVICES

Table of Contents

 

1.

   INTRODUCTION    1   

1.1

   General.    1   

1.2

   Hours of Coverage.    2   

1.3

   Definitions.    2   

1.4

   Application Portfolio.    2   

1.5

   Technical Solution.    3

2.

   CROSS-FUNCTIONAL SERVICES    3   

2.1

   Account Management.    3   

2.2

   Account Planning and Analysis.    4   

2.3

   Development Related Managed Third Party Contracts.    5   

2.4

   Project Management.    7   

2.5

   Continuous Process Improvement Services.    9   

2.6

   Service Level Monitoring and Reporting.    9   

2.7

   IT Continuity & Disaster Recovery Services.    10   

2.8

   Training Services.    12   

2.9

   Documentation.    15   

2.10

   Change and Release Management; Software Distribution.    15   

2.11

   Software Configuration Management.    18   

2.12

   Availability Management.    20   

2.13

   Security Management.    21   

2.14

   Information Retention.    23

3.

   APPLICATION SUPPORT SERVICES    23   

3.1

   Application Maintenance Services.    23   

3.2

   Operational Support Services.    27   

3.3

   Service Request and Trouble Ticket Management.    41   

3.4

   Minor Enhancement Services.    45

4.

   Software Quality Assurance/TESTING SERVICES.    45   

4.2

   Testing Center of Excellence (TCOE).    48   

4.3

   General Management and Oversight of Testing Services.    50   

4.4

   Execution of Tests.    51   

4.5

   Integration and Testing.    53

 

 

Schedule A    A-ii    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

5.

   Section 5: Application Development Services Requirements    61   

5.1

   Planning and Analysis    61   

5.2

   Requirements Definition    63   

5.3

   Design Specifications    64   

5.4

   Programming/Development    66   

5.5

   Unit Testing    67   

5.6

   Health Net Project Development Process    70

 

 

Schedule A    A-iii    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

List of Exhibits

 

Exhibit A-1:

   Intentionally Blank

Exhibit A-2:

   Transition Description

Attachment A-2-1:

   Transition Plan

Exhibit A-3:

   Solution Description

Exhibit A-4:

   In-Scope Applications

Exhibit A-5:

   Change Control Process

Exhibit A-6:

   Project Framework

Attachment A-6-1:

   Deliverable Acceptance Procedures

Exhibit A-7:

   In-Flight Projects

Exhibit A-8:

   Testing Center of Excellence

Exhibit A-9:

   SAP Roles and Responsibilities Matrix

Exhibit A-10:

   Intentionally Blank

Exhibit A-11:

   Network Diagram

 

 

Schedule A    A-iv    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

SCHEDULE A

SCOPE OF SERVICES

 

1. INTRODUCTION

 

  1.1 General.

(a) This Schedule A (Services) describes, among other things, the application
development, testing, and maintenance and support Services to be performed and
delivered by Supplier under this Agreement; the service delivery environments
from which Supplier will perform and deliver the Services; and the solution that
Supplier will implement or use in performing the Services. These Services are
separated into sections within this Schedule A. These sections are related to
Application Support Services, Software Quality/Assurance Testing Services, and
Application Development Services. The Services that are primarily associated
with each section can be found under the respective section. The separation of
Services into the section is for organizational purposes only and is not
intended to restrict that service only to the specific section within which such
service is described.

(i) Cross-Functional Services:

 

  (A) Account management and planning, including the development of strategy to
meet the goals of the project, the initiative or the overall goals of Health
Net.

 

  (B) Project management, work authorization, training, security, and disaster
recovery considerations; and

 

  (C) Monitoring and performing all tasks and responsibilities for management
documentation and management reporting in a form and format reasonably requested
by Health Net.

(ii) Application Support Services: This is concerned with how the applications
run in the technical and business environment. Tasks include: maintenance,
performing all the items necessary to support Software, including technology
planning, performance levels, availability levels, Software currency,
operational support, End User assistance, Problem management, Incident
management, security, disaster recovery, minor enhancements, and data and user
management.

(iii) Software Quality Assurance/Testing: The progressive transition of Software
and configurations from proof of concept through delivery into stable delivery
to production.

(iv) Application Development Services: These Services include performing the
construction of Software, proof of concept, management of Software,
configuration of systems, parameter changes, related testing, and implementation
of Software and Software tools used to provide the Services.

(b) The Services are required for Health Net’s business operations in the United
States, including its territories.

(c) References to specific resources (e.g., tools, systems) in this Schedule A
that are used by Supplier in performing the Services, shall be deemed to include
successor or replacement resources where Supplier implements any such successor
or replacement resources.

 

 

Schedule A    A-1    Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

(d) Supplier shall manage and perform the Services in a tightly integrated
manner (with appropriate consideration given at all times to the impact of
change to all Services) without regard to technology platform. All changes to
the In-Scope Applications should follow Application Development life cycle
procedures.

(e) All Equipment, Software and Services shall meet the configuration,
performance, information system security, and standardization requirements as
defined by the Health Net IT architectural standards.

(f) Supplier shall provide such information as may be requested by Health Net
from time to time to support Health Net’s investigation into potential
violations of Health Net’s policies and procedures; and

(g) All communications and documentation will be in English.

 

  1.2 Hours of Coverage.

The hours of coverage are set forth in Exhibit A-3 (Solution Description).

 

  1.3 Definitions.

Capitalized terms not defined in this Schedule A shall have the meaning given
them in Schedule Q (Glossary) or elsewhere in this Agreement.

(a) “Associated Tools and Software” means the tools and Software that are
components of the applications listed in Exhibit A-4. The Associated Tools and
Software are set forth in Exhibit J-3 to Schedule J, provided that Exhibit J-3
is not an exhaustive list of the third party tools and Software that are
components of the In-Scope Applications, nor does it include any Health Net
owned tools and Software that are components of the In-Scope Applications. Any
such tools and Software that are not listed on Exhibit A-4 shall nonetheless be
deemed part of the Associated Tools and Software for purposes of this Agreement.

(b) “Development Related Managed Third Parties” means the third party vendors
under the Development Related Managed Third Party Contracts.

(c) “Development Related Managed Third Party Contracts” shall mean Health Net’s
contracts for the following third party products: Unity, Macess, IVR, Value
Tech, and iMANY.

(d) “In-Scope Applications” means collectively the applications set forth in
Exhibit A-4, and their respective interfaces, data bases, data files,
configurations, reports, tasks, job schedules, job documentation, disaster
recovery processes, recovery processes, Source Code, development tools, screens
and web pages.

(e) “Project” (whether or not capitalized) means an AD Project, Minor
Enhancement, or other discrete non-recurring Service that has Deliverables and
requires startup, planning, execution, and completion.

 

  1.4 Application Portfolio.

Supplier shall perform the Services for all of the In-Scope Applications and,
where applicable, the Associated Tools and Software.

 

 

Schedule A    A-2    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

  1.5 Technical Solution.

Attached hereto as Exhibit A-3 is a draft, high level solution (the “Technical
Solution”), describing how Supplier will be performing the Services and meeting
Health Net’s business requirements as described in this Agreement (including
this Schedule and the Exhibits attached hereto). Within sixty (60) days
following the Effective Date, Supplier shall be responsible for revising,
elaborating on, fully describing, and finalizing the Technical Solution. The
Technical Solution may not modify or change the scope of Services to be provided
under, or any other terms or conditions of, this Agreement, and shall be
provided to Health Net for review, comment and approval. Such detailed Technical
Solution, including reasonable comments or suggestions of Health Net, shall be
incorporated into the Technology Plan described in Section 17.6 of the Terms and
Conditions. Supplier shall perform the Services in accordance with the
Technology Plan and the Technical Solution. The network diagram, which depicts
the network portion of the Technical Solution is attached as Exhibit A-11 to
this Schedule A.

 

2. CROSS-FUNCTIONAL SERVICES

Supplier shall provide the following cross-functional Services (the “Cross
Functional Services”) as such Services relate to the Application Support
Services, Application Development Services, Quality Assurance/Testing Services,
and any other Services the Parties may add to the scope of this Agreement. In
the event that Health Net terminates the provision of any part of the Services
pursuant to this Agreement, Supplier shall continue to provide the Services set
forth in this Section 2 as such Services relate to the remaining Services.

 

  2.1 Account Management.

Account management Services are those Functions associated with the ongoing
management of the Services environment. Supplier shall perform the account
management Services, including those Functions listed in the roles and
responsibilities table below, except for those Functions that are expressly
identified as retained Health Net responsibilities in the roles and
responsibilities table below.

Table 1. Account Management Roles and Responsibilities

 

Account Management Roles and Responsibilities

  

Supplier

  

Health Net

1.   Develop and document account management reporting procedures.    X    2.  
Approve account management reporting procedures.       X 3.   Develop a user
guide that defines Supplier’s Services (and how the End Users can use the
Services) in a format that is easily understood by the End Users.    X    4.  
Develop a service ordering process that clearly defines to the End User how to
order, change or delete services.    X    5.   Develop and document criteria and
formats for administrative, service activity and Service Level reporting.    X
   6.   Approve a “user” guide, service ordering process and all reporting
criteria and formats.       X

 

 

Schedule A    A-3    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

Account Management Roles and Responsibilities

  

Supplier

  

Health Net

7.   Develop and implement customer satisfaction program for tracking the
quality of Service delivery to End Users across the Services.    X    8.  
Approve customer satisfaction program and monitor results.       X 9.   Measure,
analyze and report system and service performance relative to requirements.    X
   10.   Prepare performance and other Service Level reports and provide as
scheduled.    X    11.   Prepare and provide activities reports.    X    12.  
Prepare reports on statistics and trends.    X    13.   Perform operations
inspections and other Service-related inspections to verify quality and accuracy
of the Services.    X   

 

  2.2 Account Planning and Analysis.

Account planning and analysis Services are the Functions associated with the
research of new technical trends, products and services, such as Equipment,
Software, business applications and business processes that offer opportunities
to improve the efficiency and effectiveness of the Services, as well as enhance
Health Net’s competitive business advantage. Supplier shall perform the planning
and analysis Services across all areas of service, including those Functions
listed in the roles and responsibilities table below, except for those Functions
that are expressly identified as retained Health Net responsibilities in the
roles and responsibilities table below.

Table 2. Planning and Analysis Roles and Responsibilities

 

Planning and Analysis Roles and Responsibilities

  

Supplier

  

Health Net

1.   Define Health Net business, functional, availability and service
requirements at the enterprise level.       X 2.   Propose planning and analysis
activities to improve the Services, including improvements for operational
efficiencies and risk mitigation strategies.    X    3.   Review and approve
services and standards for planning and analysis activities.       X 4.  
Recommend policies and procedures to perform planning and analysis activities
affecting all aspects of Services.    X   

 

 

Schedule A    A-4    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

Planning and Analysis Roles and Responsibilities

  

Supplier

  

Health Net

5.

  Review, authorize, and approve policies and procedures for the performance of
planning and analysis activities.       X

6.

  Continuously monitor technical trends through independent research; document
and report on products and services with potential use for Health Net on a
quarterly basis.    X   

7.

  Provide feasibility studies for the implementation of new technologies
(including security-related technologies) that best meet Health Net business
needs and cost, performance and quality objectives; present the findings of such
feasibility studies to Health Net on a quarterly basis.    X   

8.

  Conduct annual technical and business planning sessions to establish
standards, architecture and project initiatives.       X

9.

  Participate in annual technical and business planning sessions to establish
standards, architecture and project initiatives.    X   

10.

  Conduct planning for application currency (advantages of new versions of
applications, upgrades, patches, end of maintenance etc.)    X   

11.

  Participate in planning for application currency.       X

12.

  Conduct semiannual technical reviews.    X   

13.

  Conduct semiannual workshops on industry trends and best practices.    X   

14.

  Participate by collaborating with Health Net and other third parties as
required, in application security planning.    X   

 

  2.3 Development Related Managed Third Party Contracts.

Supplier will manage Application Development Services and Application Support
Services activities under the Development Related Managed Third Party contracts
in accordance with the requirements of this Agreement. Heath Net shall have the
right to add additional Development Related Managed Third Party Contracts by
sending written notice to Supplier and through the Change Control Process. Based
upon guidance and direction from Health Net, Supplier shall act in Health Net’s
interests at all times with regard to this responsibility. Without limiting the
generality of the foregoing, Supplier’s responsibility with respect to such
Development Related Managed Third Party Contracts shall include:

 

 

Schedule A    A-5    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

(a) Services Solution. Supplier shall provide solution management services for
the overall solution comprising the Services and related services provided to
Health Net by Supplier and the Development Related Managed Third Parties (the
“Services Solution”).

(b) Supplier Evaluation and Selection. At Health Net’s request, Supplier shall
provide Services to assist in defining criteria and measuring the adequacy of
Development Related Managed Third Parties products to meet Health Net’s needs.
Such activities may entail request for proposals, evaluation of responses,
participation in proof of concept demonstrations, functional analysis and
financial analysis.

(c) Contract Management. Supplier shall have access to all the Development
Related Managed Third Party Contracts. Supplier is responsible for managing,
facilitating, and directing communications between and among Health Net,
Supplier, the Development Related Managed Third Parties, and other third
parties. This responsibility shall include, if requested by Health Net, being
Health Net’s initial point of contact for all issues and communications with any
Development Related Managed Third Party, including issues regarding problem
management and resolution.

(d) Technology Management. Supplier shall maintain an up-to-date view of the
services provided by Development Related Managed Third Parties pursuant to the
Development Related Managed Third Party Contracts set forth in Schedule I in
order to stay informed of current technology and costs for such technology and
trends.

(e) Performance Management. Supplier shall assist in managing the performance of
Development Related Managed Third Parties, including: (i) monitoring, overseeing
and verifying that the Development Related Managed Third Parties are performing
all of their services and complying with all of their obligations to Health Net
that are being managed by Supplier, in the required manner and within required
time frames; (ii) reasonably cooperating in reviewing and verifying the accuracy
of, all invoices to be paid by Health Net to Development Related Managed Third
Parties relating to such managed services; and (iii) overseeing any changes to
services provided by Development Related Managed Third Parties, including
verifying that such modifications are performed within required time frames and
in accordance with the Development Related Managed Third Party’s obligations,
and providing progress reports to Health Net at regular intervals.

(f) Reporting Services. Supplier shall report to Health Net regarding
Development Related Managed Third Parties, on no less than a quarterly basis.
Such reporting shall detail the status on the activities described in this
Section 2.3, including:

(i) Recommending to Health Net alternative courses of action with regard to
(A) particular Development Related Managed Third Parties, (B) any modification
to the overall combination of services comprising the Services Solution, and
(C) any additional services from Supplier or third parties from which the
Services Solution could benefit; and

(ii) Assisting Health Net with a plan to exploit market changes for the benefit
of Health Net.

(g) Contract Negotiation. At Health Net’s request, Supplier shall assist and
provide information to Health Net in order that Health Net negotiate contracts
with existing and potential Development Related Managed Third Parties.

(h) Project Initiation and Management. At Health Net’s request, Supplier shall
work with the Development Related Managed Third Party to initiate and manage all
projects which Health Net would

 

 

Schedule A    A-6    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

like the Development Related Managed Third Parties to perform, including
creating modifications to such third party Software as may be necessary to keep
them operational or create new functionality. Supplier shall support Health Net
in conducting negotiations for projects with Development Related Managed Third
Parties. Unless otherwise directed by Health Net, Supplier shall evaluate the
project request issued by Health Net, provide assistance to Health Net in
conducting all bids, drafting any necessary RFP’s or other paperwork, and
drafting and complete all required documents in accordance with Health Net
policy and procedures, this Agreement, or the applicable third party contract,
as applicable.

(i) Partial Responsibility. For any particular (i) Development Related Managed
Third Party or (ii) service provided by a Development Related Managed Third
Party, Health Net may require that Supplier perform only a subset of the
responsibilities required under this Section 2.3, as opposed to all of the
responsibilities required hereunder.

(j) Health Net Obligations. Supplier shall know, and use Commercially Reasonable
Efforts to inform Health Net, of the performance obligations of a member of
Health Net under Development Related Managed Third Party Contracts.

 

  2.4 Project Management

As part of the Services, Supplier shall manage and complete Health Net projects
in accordance with Exhibit A-6 (Project Framework). Exhibit A-6 sets forth the
process to be followed by the Parties (1) in establishing the cost and time
frames of projects, and (2) authorizing, controlling and managing projects
throughout their life cycle. Supplier shall propose, implement and utilize
industry standard project management methodologies and processes for
all projects (chargeable and non-chargeable) commensurate with the duration,
scope and criticality of the project to successfully complete the project. The
processes will be approved by Health Net, and will include developing and
adhering to processes and documentation addressing the following:

(a) Planning projects, including:

(i) Forming project teams;

(ii) Defining the specific activities that must be performed to produce the
various project deliverables;

(iii) Sequencing the activities and documenting dependencies, estimating the
time needed to complete individual activities, and analyzing the activity
sequences, activity durations, and resource requirements;

(iv) Performing risk management planning, identifying quantitative and
qualitative risks, and documenting the characteristics of each;

(v) Using Planview or approved equivalent tool for reporting project updates and
status;

(vi) Determining which resources (e.g., people, hardware, and materials) and
which quantities of each should be used to perform project activities;

(vii) Assigning the human resources needed to work on the project;

(viii) Developing an estimate of the resource costs required to complete the
project;

 

 

Schedule A    A-7    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

(ix) Identifying which quality standards are relevant to the project and how
they can be satisfied;

(x) Identifying, documenting, and assigning project roles, responsibilities, and
reporting relationships;

(xi) Determining the information and communications needs of the stakeholders;

(xii) Developing procedures and techniques to enhance opportunities and to
reduce threats to the project;

(xiii) Providing inputs in support of any procurement needs of the In-Scope
Applications; and

(xiv) Developing project plans by taking the results of the above and
incorporating them into consistent, coherent documents that can be used to guide
both project execution and project control. The project plans include planning
inputs, historical information, organizational policies, constraints, and
assumptions.

(b) Monitoring and controlling projects, including:

(i) Managing personnel assigned to projects;

(ii) Implementing appropriate project management methodology, including the use
of approved project management tools;

(iii) Preparing performance, financial, utilization and status reports;

(iv) Providing appropriate access to information and project management
templates;

(v) Coordinating changes across/within projects;

(vi) Controlling changes to project scope;

(vii) Controlling changes to project schedules;

(viii) Controlling changes to project budgets;

(ix) Determining if projects comply with relevant quality standards and
identifying ways to eliminate unsatisfactory performance; and

(x) Tracking identified risks, monitoring residual risks, identifying new risks
and executing risk plans and evaluating their effectiveness in reducing risk.

(c) Upon mutual agreement by the Parties, assist Health Net procure third party
supplied items if Supplier can obtain third party supplier items upon more
favorable terms than Health Net would be able to obtain such items; and

(d) Executing project plans by performing the activities therein, including:

(i) Delivering projects;

 

 

Schedule A    A-8    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

(ii) Evaluating overall project performance on a regular basis to confirm
projects will satisfy the relevant quality standards;

(iii) Developing individual and group skills/competencies to enhance project
performance;

(iv) Conducting acceptance activities (e.g., testing and quality assurance
activities);

(v) Closing out projects and resolving any open items;

(vi) Providing administrative closure by generating, gathering, and
disseminating information and formalizing phase or project completion, including
evaluating projects and compiling lessons learned for use in planning future
projects or phases; and

(vii) Providing summary report from each previous project meeting.

 

  2.5 Continuous Process Improvement Services

Supplier will be responsible for establishing, implementing, managing and
maintaining a set of processes and procedures with which it continually monitors
and analyzes its service delivery methods and procedures using industry
recognized best practices to identify weaknesses and opportunities for
improvement in its service delivery methods and procedures and to systematically
implement those improvements. Supplier will provide quarterly reports on its
continuous process improvement activities, and where appropriate, allow Health
Net to provide input into the process.

Table 3. Continuous Process Improvement

 

Planning and Analysis Roles and Responsibilities

  

Supplier

  

Health Net

1.   Recommend structure to have quarterly reports, including costs and benefits
that will provide enhancements with significant benefits to Health Net.   

X

   2.   Review and approve design enhancements and standards for continuous
process improvement.       X 3.   Perform business liaison function to Health
Net business and operational units.       X 4.   Execute creation of project,
policy modification, or procedure modifications for process improvement once
approved by Health Net.    X   

 

  2.6 Service Level Monitoring and Reporting.

Service Level monitoring and reporting Services are those Functions associated
with monitoring of service delivery with respect to Service Levels. Supplier
shall report performance management information (e.g., performance metrics, and
system level information) to the designated Health Net

 

 

Schedule A    A-9    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

representative in a format agreed to by Health Net. Supplier shall perform the
Service Level monitoring and reporting Services, including those Functions
listed in the roles and responsibilities table below, except for those Functions
that are expressly identified as retained Health Net responsibilities in the
roles and responsibilities table below.

Table 4. Service-Level Monitoring and Reporting Responsibilities

 

Service Level Monitoring Roles and Responsibilities

  

Supplier

  

Health Net

1.   Measure, analyze, and provide management reports on performance relative to
Service Level requirements.    X    2.   Develop Service Level improvement
plans.    X    3.   Review and approve improvement plans.       X 4.   Implement
improvement plans.    X    5.   Report on Services performance improvement
results.    X    6.   Coordinate Service Level monitoring for Managed Third
Party contracts to the extent that the Service Levels agreements and monitoring
information are made available to the Supplier.    X    7.   Review and approve
SLA metrics and performance reports.       X

 

  2.7 IT Continuity & Disaster Recovery Services.

(a) IT continuity and disaster recovery Services are the Functions associated
with implementation, maintenance and testing of a mutually agreed-upon
technology business continuity plan (the “TBCP”) and solution for the Services.

(b) Supplier will comply with Health Net’s disaster recovery policies and
business requirements, including any applicable regulatory requirements, to the
extent such plans, policies, requirements and regulations apply to the Services.
Supplier shall also maintain and provide Health Net with disaster recovery plans
for all of Supplier’s service components (such as the facilities, operating
platforms, etc.) that are required to perform the Services, and implement such
plans in the event of a disaster.

(c) Supplier shall follow the existing TBCP in effect immediately prior to the
Effective Date. Supplier shall provide recommendations to update the TBCP
pursuant to item (d), and otherwise as necessary and appropriate to remain
current with the applications covered by the disaster recovery plan.

(d) Supplier shall review and revise, as necessary for the Services under this
Agreement, the TBCP in the following manner:

(i) Within the first ninety (90) days after the Effective Date, Supplier and
Health Net shall review Health Net’s existing TBCP. Based upon this joint
review, Supplier will propose updates and revisions to the existing TBCP, for
Health Net’s review and approval, to reflect the Services provided

 

 

Schedule A    A-10    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

and to respond appropriately to any new Health Net requirements. Health Net
shall provide Supplier with comments to Supplier’s review of the existing TBCP.

(ii) Within thirty (30) days after receiving Health Net’s comments, Supplier
shall provide Health Net for Health Net’s review, comment and approval, a
proposed revised draft of the TBCP, based on Health Net’s review and Supplier’s
proposed changes approved by Health Net.

(iii) Within thirty (30) days after receiving Health Net’s comments on the
revised draft provided by Supplier pursuant to Section (ii) above, provide
Health Net for Health Net’s approval the final proposed TBCP. The final revised
TBCP shall not be implemented until Health Net has approved it.

(iv) With cooperation and approval from Health Net, review and update, if
necessary, the TBCP on an annual basis or as otherwise warranted by business or
technical changes (or both) to verify compatibility with Health Net’s overall
business continuity plan. Supplier will receive business direction and
requirements from Health Net and must receive authorization from Health Net to
make significant changes to the strategic and/or tactical direction of the TBCP.

(e) The TBCP shall be maintained to reflect application changes and to enhance
the effectiveness of Health Net’s existing technology business
continuity/disaster recovery capabilities, including being used for business
contingency protection in order for Health Net to continue to meet promised and
contractually required Service Levels in the event of the full or partial loss
of Health Net’s primary computing location. Among other things, the TBCP shall:

(i) Contain a brief description of processes and procedures used to recover the
Services, and associated time frames for the recovery of such Services,
including a prioritized listing of applications, subject to Health Net’s review
and approval; and

(ii) Describe Supplier’s and Health Net respective recovery responsibilities.

(f) In the event of a disaster, Supplier shall provide technology business
continuity Functions in accordance with the TBCP. Supplier’s Functions shall
include the following:

(i) Providing a single point-of-contact for technology business continuity
related communications and activities;

(ii) Paying all travel and living expenses incurred by Supplier Personnel in the
performance of Supplier’s responsibilities described in this Section 2.7 for
Supplier’s facilities offshore; and

(iii) Upon cessation of the disaster, promptly implement the plan to restore the
affected Services at the affected sites.

(g) Supplier shall perform IT continuity, availability and disaster recovery
Services, including those Functions listed in the roles and responsibilities
table below, except for those Functions that are expressly identified as
retained Health Net responsibilities in the roles and responsibilities table
below.

 

 

Schedule A    A-11    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

Table 5. IT Continuity, Availability and Disaster Recovery Roles and
Responsibilities

 

Disaster Recovery Roles and Responsibilities

  

Supplier

  

Health Net

1.   Define Health Net disaster recovery strategy, requirements, scenarios and
establish RTO, RPOs and resiliency/redundancy requirements for IT Infrastructure
and systems.       X 2.   Assist in developing detailed disaster recovery plan
to achieve disaster recovery requirements.    X    3.   Conduct risk
assessments, including based on availability management information and security
management information.    X    4.   Conduct business impact analyses of
potential faults in the applications.    X    5.   Propose updates to disaster
recovery plans as needed to reflect changes in Health Net environment.    X   
6.   Review and approve disaster recovery plan.       X 7.   Establish DR test
requirements.       X 8.   Participate in disaster recovery tests that will
enable Health Net to test compatibility of their applications with the recovery
center environment.    X    9.   Review and approve disaster recovery testing
results.       X 10.   Participate in Joint Steering Committee and test team
meetings for DR test.    X    11.   Communicate proposed disaster recovery plan
changes due to application modifications.    X    12.   Identify and inform
Health Net of opportunities (if any) for improvement and efficiencies in
disaster recovery functions.    X    13.   Review and approve opportunities for
improvement and efficiencies in disaster recovery functions.       X 14.  
Recommend disaster recovery goals and initiatives for the following year.    X
   15.   In the event of an actual disaster, perform those responsibilities
identified as Supplier responsibilities in the TBCP, including assisting Health
Net in the recovery of lost data. Such assistance may include contacting third
parties and notifying them that a data file will need to be made available,
preparing any such files for uploading, coordinating with and assisting
infrastructure team to have these files uploaded into the production
environment.    X   

 

  2.8 Training Services.

Training Services are the Functions associated with the improvement of knowledge
of the receipt of the Services for Health Net and the End Users and the delivery
of Services for Supplier Personnel. Supplier shall provide the training
Services, including the following activities:

(a) Ongoing Supplier Personnel Training. Ongoing Supplier Personnel training
Services are the Functions associated with the improvement of Supplier personal
skills through education and instruction for Supplier’s staff, including the
Transitioned Employees. Supplier shall perform the ongoing Supplier Personnel
training Services, including:

 

 

Schedule A    A-12    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

(i) developing and implementing knowledge transfer procedures that allow for
more than one Supplier Personnel to understands key components of the business
and technical environment;

(ii) developing, implementing and documenting training requirements that support
the ongoing provision of Services, including providing refresher courses as
needed and ongoing instruction on new functionality;

(iii) providing training classes to remain current with processes, Software,
features and functions in order to improve Service performance skills (e.g.
Health Net testing standards will change over time);

(iv) performing disaster recovery education, awareness and staff training;

(v) performing analysis of the Health Net environment to identify the
appropriate sets of skills, training, and experience needed by Supplier
Personnel; and

(vi) implementing such training to address those needs identified in the Health
Net environment.

(b) Ongoing Health Net Service Recipient Training. Ongoing Health Net Service
Recipient training Services are the Functions associated with the improvement of
Health Net End Users receipt of the Services through education and instruction
of the Health Net End Users. Supplier shall perform the ongoing Health Net
Service Recipient training Services, including:

(i) instructing End Users on the provision of Supplier Services (e.g., rules of
engagement, requesting Services, etc.);

(ii) developing, implementing and maintaining a knowledge database;

(iii) providing training to End Users (upon request by Health Net) for
technological changes related to the Services that impact such End Users (e.g.,
new application functionality, etc.), including to facilitate Health Net’s full
exploitation of all relevant functional features;

(iv) proposing training for Health Net personnel, including classroom style and
computer-based training, to improve how-to-use skills related to IT service area
systems and Software;

(v) Supplementing disaster recovery education and awareness training related to
the TBCP;

(vi) Identifying opportunities for Health Net Intranet-based training; and

(vii) providing copies of training materials, Software manuals, online guides
for reference and self-help and Software manuals on Health Net Intranet; update
such training materials as necessary to keep them current based on changes in
the technology and environments.

(c) Health Net Required Training. Supplier Personnel are required to take the
following Health Net-provided training (administered online via Health Net’s HR
link):

(i) HIPAA: An Overview;

(ii) Business Code of Conduct at Health Net (Ethics);

 

 

Schedule A    A-13    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

(iii) The Painful Price of Healthcare Fraud;

(iv) Getting the Records Straight;

(v) Health Net General Compliance;

(vi) Medicare Part D: Fraud, Waste and Abuse (for all associates whose job
functions cover or may cover Medicare Part D);

(vii) Other training courses that Health Net requires its employees or
contractors to take, as reasonably requested by Health Net; and

(viii) Project development customized by the Supplier.

(d) Each Supplier Personnel shall complete the above training within sixty
(60) days after being assigned to the Health Net account, and annually
thereafter.

(e) For the In-Scope Applications, Supplier shall also perform the following
Functions as part of the training Services, except for those Functions that are
expressly identified as retained Health Net responsibilities in the roles and
responsibilities table below.

Table 6. Training Activities Roles and Responsibilities

 

Training Activities Roles and Responsibilities

  

Supplier

  

Health Net

1.

  Develop training plan as a part of the project plan.    X   

2.

  Approve training plan.       X

3.

  Provide technical training assistance to existing Health Net support
personnel, during deployment as requested.    X   

4.

  After project delivery, create, update and provide to Health Net, training
materials related to the technical and functional aspects of the application
developed or modified.    X   

5.

  Provide training to functional training staff.    X   

6.

  Provide End-User content for Health Net Applications.       X

7.

  Provide End-User training.       X

8.

  Create and maintain Health Net training instances or clients as required by
Health Net.    X   

9.

  Build/refresh training environment.    X   

 

 

Schedule A    A-14    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

  2.9 Documentation.

(a) Documentation Services means those Functions associated with developing,
revising, maintaining, reproducing, and distributing Documentation in hard copy
and/or electronic form. Supplier shall perform the Documentation Services,
including those Functions listed in the roles and responsibilities table below,
except for those Functions that are expressly identified as retained Health Net
responsibilities in the roles and responsibilities table below. Types of
documents covered by the Documentation Services include:

(i) Documenting application requirements, risks, specifications and
configurations, interfaces, designs, project status, and implementation plans;

(ii) Documenting application system security requirements and other
Documentation;

(iii) Documenting operating procedures for applications (job scheduling
prerequisites, backup, error handling etc.);

(iv) Documenting policies, procedures, application recovery procedures,
production and maintenance schedules and job schedules; and

(v) Providing End User Documentation and self-help resources.

Table 7. Documentation Roles and Responsibilities

 

Documentation Roles and Responsibilities

  

Supplier

  

Health Net

1.   Recommend Documentation requirements, location, and formats.    X    2.  
Conduct, at its option, regular reviews of the Documentation.       X 3.  
Review and approve Documentation requirements, location and formats as
appropriate.       X 4.   Develop and maintain Documentation in agreed format
for support of activities throughout the life cycle of Services as appropriate
(including for each of the document types listed above).    X    5.   Provide
additional information as requested to support Health Net Documentation
requirements and Health Net proposal efforts.    X   

 

  2.10 Change and Release Management; Software Distribution.

Change and release management Services include both change management Services
and release management Services, which are inter-related and complementary.

(a) Change Management Services (“Change Management” or “CM”) are those Functions
associated with utilizing standardized methods and procedures for efficient and
prompt handling of all changes, in order to minimize the impact of change upon
service quality and consequently to improve the day-to-day operations of the
organization. CM covers all aspects of managing the introduction and
implementation of changes, including their impacts on IT system(s), and the
management processes,

 

 

Schedule A    A-15    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

tools, and methodologies designed and utilized to support the IT systems. CM
includes the following process steps:

(i) Request process;

(ii) Recording/tracking process;

(iii) Prioritization process;

(iv) Scheduling process;

(v) Responsibility assignment process;

(vi) Impact assessment process;

(vii) Review / approval process;

(viii) Implementation process;

(ix) Verification (test) process;

(x) Release process; and

(xi) Closure process.

(b) Release Management Services (“RM”) are those Functions associated with
taking a holistic view of a change to an IT service and considering all aspects
of a release, both technical and non-technical together. RM includes the
planning for and oversight of the successful rollout of Software, and designing
and implementation of efficient procedures for distribution and installation of
changes. As part of performing the Release Management Services, Supplier should
perform those Functions necessary so that (1) changes are traceable, secure and
that only authorized and tested versions are installed, (2) changes are
implemented in a controlled manner and that approved configuration processes are
utilized, (3) exact execution and back-out plans are understood and executed as
needed, and 4) that master copies of new versions are secured in the definitive
Software library and configuration databases are updated.

(i) Release Management Services also include the generation of the control and
distribution of the application Software, associated job Documentation,
production scheduling, prerequisites, report distribution, and error-handling
instructions, which is usually achieved with a bundle of information called the
“Release Package”.

(ii) Release Package activities are the activities associated with the packaging
of Software changes into suitable releases to support application development
projects as approved by Health Net. Software version control, both electronic
and manual, is included.

(iii) Regularity of releases will be proposed by Supplier and approved by Health
Net (in its sole discretion), it being agreed that the regularity of such
releases could vary depending upon size and urgency of individual changes having
regard to risk mitigation. Supplier shall develop an ongoing process for the
implementation of a twelve (12) month rolling application release timetable
(with associated variation mechanism). The ongoing process and the initial
twelve (12) month rolling timetable for each application are to be approved by
Health Net.

 

 

Schedule A    A-16    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

(c) Health Net Software distribution management Services includes the control
and distribution of application Software into the Health Net application
environments, including test, SIT, UAT, and production.

(d) Supplier shall perform the Change Management and Release Management and
Software distribution Services, including those Functions listed in the roles
and responsibilities tables below, except for those Functions that are expressly
identified as retained Health Net responsibilities in the roles and
responsibilities table below.

Table 8. Change and Release Management Roles and Responsibilities

 

Change and Release Management Roles and Responsibilities

  

Supplier

  

Health Net

1.      

  Recommend Change Management and Release Management policies, and procedures
including operational turnover procedures, back out plans, training requirements
etc.    X   

2.

  Establish change classifications (impact, priority, risk) and change
authorization process.       X

3.

  Approve change and release management procedures and policies.       X

4.

  Document and classify proposed changes to the environment, analyze cost and
risk impact of those changes and establish Release Management plans for major
changes and submit such Documentation to Health Net for approval.    X   

5.

  Develop and maintain a schedule of approved changes and provide a plan to
track success, impact of change and provide to Health Net for review.    X   

6.

  Schedule and conduct Change Management meetings to include a review of
proposed changes, plan to track success, and the impact of implemented change;
provide agenda to Health Net prior to the meeting outlining which specific
changes should be discussed.    X   

7.

  Authorize and approve changes and the change schedule.       X

8.

  Review release management details and alter as appropriate to meet the needs
of Health Net (back out plan, go/no go decision).       X

9.

  Notify affected End Users of the timing and impact and impact of changes.   
   X

10.

  Implement changes and adhere to detailed release plans.    X   

11.

  Modify configuration items, asset management items to reflect changes.    X   

12.

  Execute operational turn-over procedures.    X   

13.

  Verify that the implemented changes meet objectives and do not have negative
impacts on the service delivery environment or on Health Net’s business.    X   

14.

  Monitor changes and report results of changes to Health Net.    X   

15.

  Conduct user acceptance tests as required.       X

16.

  Perform quality control processes.    X   

 

 

Schedule A    A-17    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

Table 9. Software Deployment/Management Roles and Responsibilities

 

Software Deployment/Management Roles and Responsibilities

  

Supplier

   Health
Net

1.

  Review and propose Software deployment/management tools, policies and
procedures.    X   

2.

  Review and approve Software deployment/ management policies and procedures and
tools.       X

3.

  Supply and configure the tools that run and support the modules/applications.
(e.g. SCLM, MKS).       X

4.

  Identify code that will be modified (checking out and creation of new modules)
in the Library tool, and performing the modifications of the code modules
themselves.    X   

5.

  Maintain and confirm compliance with agreed-upon Software
deployment/management policies and procedures.    X   

6.

  Manage deployment efforts using formal project management tools and
methodologies.    X   

7.

  Create the Release Package that identifies the components and the
prerequisites that must exist in the operational environment (e.g. desktop,
middleware or server Software levels and environments) the operational
scheduling of the modules, the report distribution, and the error condition
handling and procedures.    X   

8.

  Migrate the Release Package from the Unit Test environment up through the UAT
environments.    X   

9.

  Validate that the implementation plan contains the creation of the
infrastructure change packages needed to modify the operational infrastructure
environment to support application release.    X   

10.

  Approve special access needed to support the migration of the Release Package
into the production environment.       X

11.

  Migrate the Release Package into the production environment.       X

12.

  Secure the maintenance of the history of the code operating in the production
environment.       X

13.

  Conduct development reviews and provide results to Health Net.    X   

14.

  Support testing and deployment through the Software distribution facility.   
X   

 

  2.11 Software Configuration Management

(a) Software configuration management includes the identification and
maintenance of system components and the relationships and dependencies among
them. It is broken into the following three areas:

(i) Technical Configuration: Services related to the capture, maintenance and
storage of application-to-component and component-to-component relationships,
including historical relationships and transformations required to appropriately
manage and document configuration changes affecting the application and its
processing environment.

 

 

Schedule A    A-18    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

(ii) Application Configuration: Services related to application system settings
that are usually selected by the programming staff to control performance, or
features that are to be used in the Software.

(iii) Functional settings: Services related to configuration or value settings
that may be set by the programming staff but usually are being entered or
configured by the End Users. Who performs this Function is dependent on the
stability of the system, the magnitude of the change, and the preference of the
End Users. These choices reside in the policies manual for the system.

(b) Supplier shall perform the configuration management Services, including
those Functions listed in the roles and responsibilities tables below, except
for those Functions that are expressly identified as retained Health Net
responsibilities in the roles and responsibilities table below.

Table 10. Software Configuration Management Roles and Responsibilities

 

Software Configuration Management Activities Roles and Responsibilities

  

Supplier

   Health
Net

1.

  Gather/document business/functional requirements.       X

2.

  Present best practices and/or Health Net business specifics.    X   

3.

  Determine if the requirements can be met with programming, technical
configuration, application configuration, or functional settings.    X   

4.

  Support analysis and answer questions regarding how to configure the system to
achieve desired result.    X   

5.

  Analyze the configuration impacts to other business/functional areas within
the application and interfaces surrounding systems.    X   

6.

  Analyze and document security roles analysis (SOX Audit).    X   

7.

  Identify any hardware/server configuration changes due to functional Changes.
   X   

8.

  Complete and propose high-level design to translate the business requirements
to configuration changes and modules impacted.    X   

9.

  Approve meeting the requirements with programming, technical configuration,
application configuration, or functional settings.       X

10.

  Approve high level design including defining who is responsible.       X

11.

  Approve security roles analysis (SOX Audit).       X

12.

  Set up meetings with impacted business groups to explain the configuration
changes and specific/overall impact to the business and their areas.       X

13.

  Participate in getting approval, or sign off from the business owners on the
changes.    X   

14.

  Get the approval/sign off from the business owners of the changes and the
impact to their areas including security (SOX Audit).       X

15.

  Assist in coordinating that all the changes get made. This includes moving
through the promotion of configuration changes via the configuration transport
line.    X   

 

 

Schedule A    A-19    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

Software Configuration Management Activities Roles and Responsibilities

  

Supplier

  

Health
Net

16.   Validate completion of the change, including communication to interested
parties.       X 17.   Identify updates to ITG/Supplier policy and procedures.
Include assisting in the system development life cycle for systems which have
changes in the Documentation that has to be approved by both internal and
external Auditors.    X    18.   Update the ITG/Supplier policy and procedures.
Include updates to the system development life cycle – for a system which has
any changes in the Documentation that has to be approved by both internal and
external Auditors.      

X      

19.   Assist in the completion of documenting changes required for internal
audits.   

X      

   20.   Compile appropriate documentation of changes required for internal
audits.      

X      

 

  2.12 Availability Management.

The purpose of the “Availability Management” process is to consider the design,
implementation, measurement and management of those aspects of the Services and
other business process may impact availability so that business requirements for
availability are consistently met. Supplier’s responsibilities for Availability
Management will be to work with Health Net (and Health Net’s infrastructure
provider(s)) and include the following activities:

(i) determining availability requirements by collecting input from the Service
Level management organization;

(ii) determining vital business Functions by collecting input from the business
continuity management organization;

(iii) analyzing the impact on the business (where the relevant business
information is available) of potential increases and decreases in availability
of the business process;

(iv) defining availability objectives (other than Service Levels);

(v) monitoring availability (where permitted and technically feasible) and
conducting trend analysis;

(vi) reviewing and auditing scheduled downtime and unscheduled downtime;

(vii) conducting root cause analysis of low availability in conjunction with the
Problem management organization;

(viii) developing and maintaining an “Availability Plan”;

(ix) supporting planning and implementation of the applicable TBCP; and

 

 

Schedule A    A-20    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

(x) working closely with Health Net’s processing platforms partner(s) to ensure
the on-going availability of the In-Scope Applications and suitability of all
the environments.

 

  2.13 Security Management.

(a) Security management Services mean the Functions necessary to define and
implement overall security plans and roles to manage the integrity of the
In-Scope Applications. Security management Services will be done in accordance
with the Health Net policies and procedures. Security management Services will
include assistance with Health Net internal, external and Sarbannes-Oxley (SOX)
audits.

(b) As part of the security management Services, Supplier shall execute the
tasks required to maintain the integrity of the In-Scope Applications in
accordance with Section 2.13(a), including by:

(i) Developing and maintaining In-Scope Application security roles;

(ii) Providing a method to test the security of In-Scope Applications; and

(iii) Establishing procedures to verify compliance with Health Net security
standards.

(c) Supplier shall follow application security standards based on industry best
practices including:

(i) Enforcing input and parameter validation and restriction where possible;

(ii) Utilizing Health Net’s single sign-on authentication mechanism unless
otherwise authorized by Health Net in writing;

(iii) Applying individual and least privileged role based access;

(iv) Employing secure methods of session management;

(v) Facilitating individual user logging of transactions; and

(vi) Implementing encrypted communication over open networks.

(d) Supplier shall review Health Net application security standards and assist
Health Net in revising its application security standards in order to comply
with industry best practices;

(e) Supplier shall not use live production data in the development and test
environments, except with prior approval from Health Net;

(f) Supplier shall not download any information (including Health Net
Confidential Information) to hard drives on desktops or laptops or to any other
devices (e.g., thumb drives, etc);

(g) A “Security Incident” is defined as:

(i) Any real or suspected adverse event in relation to the security of Health
Net applications, systems, data or computer networks;

(ii) Network or host activity that potentially threatens the security of Health
Net systems;

 

 

Schedule A    A-21    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

(iii) The act of violating an explicit or implied security policy;

(iv) Attempts (either failed or successful) to gain unauthorized access to a
system or its data; or

(v) The unauthorized use of a system for the processing or storage of data.

(h) Supplier shall perform the security management Services within those
environments under the Supplier’s control, including those Functions listed in
the roles and responsibilities table below, except for those Functions that are
expressly identified as retained Health Net responsibilities in the roles and
responsibilities table below.

Table 11.Security Roles and Responsibilities

 

Security Roles and Responsibilities

  

Supplier

  

Health
Net

1.   Define security requirements and policies, answer questions and interface
to Supplier.       X 2.   Propose security standards, and procedures based on
industry security best practices and that comply with Health Net policies and
procedures.    X    3.   Implement security plans consistent with Health Net
security policies.    X    4.   Comply with Health Net processes and procedures
for access to Health Net systems.    X    5.   Maintain security and privacy of
Health Net Software code or data.    X    6.   Supplier shall perform the
physical security obligations in their offsite environments.    X    7.   Yearly
review of compliance with Health Net information security standards.       X 8.
  Review and approve security design methodology of In-Scope Applications.      
X 9.   Define Security Incident reporting requirements and procedures.       X
10.   Provide a monthly report on Security Incidents.    X    11.   Resolve
security violations.    X    12.   Define and implement corrective safeguards to
eliminate or prevent future Security Incidents (e.g., through the modification
of In-Scope Applications to prevent future Security Incidents).    X    13.  
Communication with Health Net business units, business partners, vendors, law
enforcement, media, or other external parties regarding Security Incidents.   
   X 14.   Establish application security architecture.       X 15.   Provide
standards, procedures and policies regarding application security.       X 16.  
Perform application security planning.    X    17.   Perform environment
(infrastructure) application security planning and installation planning.      
X 18.   Identify Health Net business and technical resources.       X

 

 

Schedule A    A-22    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

Security Roles and Responsibilities

  

Supplier

  

Health Net

19.

  Design security features in compliance with Health Net security policies,
including external and Health Net role based security models.    X   

20.

  Approve security features in compliance with Health Net security policies,
including external and Health Net role based security models.       X

 

  2.14 Information Retention.

Supplier shall support Health Net legal and comply with operational policies
surrounding the retention and the ability to retain information, complying with
laws, legal obligations, disaster recovery, and the determination of processes
executed in the creation/manipulation of Health Net Data and systems.

 

3. APPLICATION SUPPORT SERVICES

Supplier shall perform “Application Support Services”, which means those
Functions associated with running the application environment, operations, user
support, and repairing defects for the In-Scope Applications, including:

(a) those Functions described in this Section 3,

(b) the Cross Functional Services, as the Cross Functional Services relate to
the Functions described in this Section 3, and

(c) coordinating with Managed Third Parties in performing the Services described
in Sections 3(a) and 3(b) above.

The Parties agree that Supplier’s obligations with respect to certain of the
Associated Tools and Software may not require Supplier to perform all of the
Services described in clauses (i) and (ii) Therefore, within 60 days after the
Transition Date set forth in Exhibit E-3 for the In-Scope Application associated
with a specific tool or Software listed in Exhibit J-3 to Schedule J, the
Parties agree to evaluate such obligations with respect to the Associated Tools
and Software to determine whether Supplier should perform Services on a more
limited basis than described in clauses (i) and (ii). Any agreements by the
Parties for Supplier to provide less than all of the Services described in
clauses (i) and (ii) with respect to certain Associated Tools and Software shall
be documented pursuant , the Change Control Process, or by an Amendment to this
Agreement.

 

  3.1 Application Maintenance Services

“Application Maintenance Services” are those Functions associated with the
maintenance and repair of Software, including performing break-and-fix
activities, implementing commercial product patches, bug fix, service pack, and
performing application Software upgrades.

(a) Corrective and Emergency Maintenance. Corrective and emergency maintenance
Services mean the Functions associated with the repair of defects in in-scope
Software. Corrective and emergency maintenance Services enable applications
which are in production, to provide the required functionality. Full recovery of
the application(s) is to be completed unless otherwise approved by Health Net.
For corrective and emergency maintenance Services, Supplier shall perform the
following:

 

 

Schedule A    A-23    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

(i) Resolving abnormal terminations and correcting errors or invalid data,
including rescuing production systems and performing such Functions as are
necessary to resume functionality to clients (e.g., re-running jobs);

(ii) Performing permanent fixes so that Incidents and/or Problems do not recur;

(iii) Correcting Software defects or Problems that require Software or
operational modification and tracking and retaining responsibility for such
issues until they are resolved;

(iv) Maintaining all In-Scope Applications in accordance with this Section 3 so
that at all times the In-Scope Applications remain supported by the applicable
third party vendors, and in no event shall any In-Scope Application Software
version be older than N-2 (where “N” is the most current version of the
Software), unless otherwise specified by Health Net. Supplier shall notify
Health Net not less than 180 days in advance prior to the date that an In-Scope
Application would need to be upgraded in order to meet the foregoing
requirement. The Parties shall review and confirm in writing the current
Software versions for each of the In-Scope Applications within sixty (60) days
after the Transition Date set forth in Exhibit E-3 for each of the In-Scope
Applications, after which Supplier will maintain the Software currency as
described above.

(v) Assisting clients in the development of new operational procedures when
affected by Software modifications, patches and fixes;

(vi) Re-formatting printed reports and statements as necessary to meet business
requirements;

(vii) Providing appropriate back-out procedures if changes are not successfully
completed;

(viii) Repairing contaminated data and performing data recovery and back-outs if
necessary;

(ix) Scheduling the installation of the changes into production;

(x) Determining the applicability of developer patches and fixes to Software,
including assessing the impact on existing functionality, customizations,
interfaces, other software, and production operations;

(xi) Obtaining notices of patches and fixes for Software, as issued by
developers;

(xii) Developing and publishing testing schedules.

(b) Preventive Maintenance. Supplier shall perform preventive maintenance, which
includes resolution of issues which, if not addressed proactively, could impact
applications in production, including:

(i) Changing business volumes;

(ii) Staying on the most current release or as directed by Health Net;

(iii) Proactive performance tuning;

(iv) Proactive archiving;

 

 

Schedule A    A-24    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

(v) Pre-production execution simulation;

(vi) Manual production checklist for critical weekend, month-end and year-end
production, including resetting counters or accumulators; and

(vii) Special testing for events, such as:

Public holidays;

End of financial year;

End of calendar year;

Daylight savings time;

Leap Year; and

Last day of the month fall on the last day of the month for ODW.

(c) Adaptive Maintenance. Supplier shall perform adaptive maintenance, which
includes ensuring that application performance is not affected by changes to
interfacing applications, changes in the infrastructure that affect the In-Scope
Applications, new applications or packages and technical environment changes,
which, if not addressed proactively, could impact applications in production,
including:

(i) Upgrades of operating Software;

(ii) New/changed Equipment;

(iii) New/changed Software;

(iv) New/changed network Equipment (network and servers);

(v) New/changed policies;

(vi) Interface changes;

(vii) Infrastructure changes that affect In-Scope Applications, Associated Tools
and Software, or the Services generally;

(viii) Compliance to regulatory items; and

(ix) Inputs and assistance with any litigation-based reviews, regulatory
reviews, audits, compliance assessments and data-gathering exercises.

(d) Perfective Maintenance. Supplier shall perform perfective maintenance, which
includes performing Software tuning, code restructuring, and other efforts to
improve the efficiency and reliability of Software thereby minimizing on-going
maintenance and operational requirements. Perfective maintenance includes
ensuring that applications operate at peak efficiency with particular focus on
areas such as:

(i) System CPU hours;

 

 

Schedule A    A-25    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

(ii) General performance tuning;

(iii) Storage space;

(iv) Response time;

(v) Archiving;

(vi) Maintainability;

(vii) Availability;

(viii) Program performance tuning; and

(ix) Code complexity.

(e) Supplier shall perform activities to optimize the operational aspects of the
In-Scope Applications (“Application Optimization”). At all times, Supplier will
seek and implement actions to improve Application availability, performance and
response times. Supplier’s responsibilities for Application Optimization include
the following activities:

(i) continuous reviews of available and emerging technologies for potential
usage in respect of the In-Scope Applications;

(ii) gathering and analyzing availability and other performance data;

(iii) conducting regular reviews of the In-Scope Applications and the In-Scope
Application architecture seeking opportunities to consolidate systems and
infrastructure; and

(iv) evaluating and recommending opportunities for software substitution where
such substitutions may be better suited for Health Net’s requirements.

(f) Supplier shall perform the Application Maintenance Services, including those
Functions listed in the roles and responsibilities table below, except for those
Functions that are expressly identified as retained Health Net responsibilities
in the roles and responsibilities table below.

Table 12. Maintenance Roles and Responsibilities

 

Maintenance Roles and Responsibilities

  

Supplier

  

Health Net

1.

  Recommend maintenance and repair policies and procedures.    X   

2.

  Review and approve maintenance and repair policies and procedures.       X

3.

  Install Software maintenance releases and Software upgrades, unless otherwise
mutually agreed by the Parties.       X

4.

  Support Software distribution and version control, both electronic and manual.
   X   

5.

  Perform routine application management, including application tuning, bug
fixes, answer inquiries into functions and tools.    X   

 

 

Schedule A    A-26    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

Maintenance Roles and Responsibilities

  

Supplier

  

Health Net

6.   Coordinate with Managed Third Parties to perform Application Maintenance
Services, including application tuning, bug fixes, and answer inquiries into
functions and tools.,    X    7.   Manage availability and performance of
Application Software.    X    8.   Provide critical procedures and scheduling
choices during crisis times caused by abnormal conditions.    X    9.   On a
timely basis, proactively notify Health Net of changes and upgrades to Software.
   X    10.   Perform (a) corrective and emergency maintenance (b) preventive
maintenance, (c) adaptive maintenance and (d) perfective maintenance.    X   

 

  3.2 Operational Support Services

“Operational Support Services” are the Functions associated with providing an IT
environment that effectively and efficiently performs the functional and
operation procedures associated with the In-Scope Applications. Supplier shall
perform the Operational Support Services, including those Functions listed in
the roles and responsibilities table below, except for those Functions that are
expressly identified as retained Health Net responsibilities in the roles and
responsibilities table below.

Table 13. Operations Roles and Responsibilities

 

Operations Roles and Responsibilities

  

Supplier

  

Health Net

1.   Recommend operations policies and procedures, operational Documentation
requirements.    X    2.   Utilize Health Net’s enterprise system management
tools and processes that monitor the IT environment and workload and manage work
through these systems.    X    3.   Manage Software, and Services to meet the
Service Levels and other performance requirements and minimize Health Net
resource requirements.    X    4.   Provide scheduling rules for
managing/automating job execution, job workflow processes, file exchange
functions and print management.    X    5.   Propose operations policies and
procedures and operational Documentation requirements.    X    6.   Review and
approve operations policies and procedures and operational Documentation
requirements.       X 7.   Support production activities in accordance with
Health Net’s operational and production control policies and procedures. This
includes special file handling that comes due to client, vendor, regulator or
supplier needs.    X    8.   Develop operational Documentation in compliance
with operational Documentation requirements approved by Health Net.    X   

 

 

Schedule A    A - 27    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

Operations Roles and Responsibilities

  

Supplier

  

Health Net

9.   Enable and prepare data migration (load) from existing systems to new
systems, by electronic methods to the extent deemed to be included as Minor
Enhancements Services.    X    10.   Perform routine tasks, verifications, file
transfers, special requests that conform to processes and procedures that are
supporting business operations.    X    11.   Coordinate with Health Net
infrastructure to perform those Functions necessary to promote code from
non-production environments to production environments and, as requested by
Health Net on an ad hoc basis, to other non-production environments, including
by coordinating with Health Net infrastructure, application maintenance and
development teams as necessary.    X    12.   Provide support of the
code/configuration management tools (recommending roles, controls,
configuration, and associated processes).    X   

 

  (a) Capacity Management.

Capacity management Services are those Functions related to ensuring that the
capacity of the information technology Services matches the evolving demands of
the business in the most cost-effective and timely manner. Capacity management
Services involve providing advanced notification of application changes (e.g.
new or modified applications) consuming resources on CPU, memory, and disk
hardware as well as telecommunication networks.

 

  (b) User Administration.

(i) User administration Services are those Functions related to managing and
maintaining user accounts. Supplier shall perform the user administration
Services, including coordinating as necessary with Health Net’s IT
infrastructure department when performing Application Development Services.

(ii) In the Supplier controlled environments such as application development,
application test, and the offshore environments, Supplier must maintain
diligence to remove unused accounts and maintain access rights for users who
have transferred to other areas, in compliance with Health Net policies; and

(iii) Supplier shall perform the user administration Services, including those
Functions listed in the roles and responsibilities table below, except for those
Functions that are expressly identified as retained Health Net responsibilities
in the roles and responsibilities table below.

Table 14. User Administration Services Roles and Responsibilities

 

User Administration Services Roles and Responsibilities

  

Supplier

  

Health Net

1.   Request access to Health Net technology environment.    X    2.   Approve
requests to access Health Net technology environment and issue an ID that will
be used by Supplier Personnel.       X

 

 

Schedule A    A-28    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

User Administration Services Roles and Responsibilities

  

Supplier

  

Health

Net

3.   Develop applications in compliance with Health Net standards, for the
production environment with security roles that can be documented for and
administrated by Health Net Access Administration.    X    4.   Manage user
access in the application development and test environments in accordance with
Health Net’s security policies.    X   

(c) Technical End-User Support. Technical support Services are the activities
associated with technical support of In-Scope Applications and
applications-related tools (e.g., development tools) that are available to
certain of the End Users or other Health Net third parties (e.g., power users).
Such tools such as SAS, FOCUS, MS Access, Excel may result in inquiries and
request for assistance. Supplier shall make an effort to resolve these
inquiries, where the toolset is common within the Application portfolio.

Table 15 Technical and End-user Support Roles and Responsibilities

 

Production and Maintenance Support Roles and Responsibilities

  

Supplier

  

Health Net

1.  

Develop and recommend policies and procedures to implement technical End User
support.

   X    2.  

Approve policies and procedures.

      X 3.  

Document and implement the technical End User support policy and procedures.

   X   

(d) Production Control and Scheduling. Supplier’s responsibilities for
“Production Control and Scheduling” will be to work with Health Net (and Health
Net’s infrastructure provider(s)) and include the following activities:

(i) supporting the 24x7 (except during scheduled maintenance hours)
production-processing schedule as required;

(ii) monitoring and managing production schedules on an exception basis (e.g.,
during new product implementations, critical job stream executions); and

(iii) coordinating with production staff for scheduling.

(e) Application Operations Support. Supplier’s responsibilities for
“Applications Operations Support” include the following activities:

(i) monitoring business processes as defined by Health Net;

(ii) updating the system change request status;

(iii) supporting Health Net (and Health Net’s infrastructure provider(s)) in
scheduling, back-out recovery, job balancing, and production output monitoring
for completion and correctness, and monitoring exception logs;

 

 

Schedule A    A-29    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

(iv) supporting Health Net (and Health Net’s infrastructure provider(s)) in
adapting operational processes and procedures; and

(v) following Health Net’s instructions in the prioritization of business
process operations in the event of a disaster.

(f) Database Administration. Database administration support Services are those
Functions associated with the maintenance and support of existing and future
databases (e.g. MS SQL server, Oracle, DB2, etc.). Supplier’s responsibilities
in this regard include:

(i) Performing logical database design for Supplier-developed applications;

(ii) Performing physical database design for development and test databases;

(iii) Performing database tuning for test and development environments;

(iv) Performing SQL tuning;

(v) Managing and cleaning the database audit trail and archive logs in
development and test environments;

(vi) Performing database monitoring for development and test environments;

(vii) Performing database security administration for development and test
environments, including managing role and user database permissions in
accordance with Health Net policies;

(viii) Ensuring data integrity and implementing corrections;

(ix) Performing database support activities for development and test
environments, including:

 

  (A) Managing database availability and resources;

 

  (B) Managing database space (allocated and used);

 

  (C) Performing day-to-day operational database capacity planning and
performance tuning;

 

  (D) Performing physical database maintenance (including running of appropriate
utilities, jobs, and working problems/updates to existing jobs as required);

 

  (E) Performing data loads and unloads as required;

 

  (F) Monitoring the size of physical database objects;

 

  (G) Performing database reorganization, including to improve performance and
reclaim space; and

 

  (H) Performing grants, revokes, synonyms and aliases.

 

 

Schedule A    A-30    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

(x) Providing physical DBMS support for development and test application
databases;

(xi) Executing and completing imports for data restores in development and test
environments;

(xii) Creating new databases and objects in development and test environments;

(xiii) Performing schema changes in development and test environments (e.g.
creation, alteration, and deletion of tables and indices, compilation and
dropping of stored procedures and triggers);

(xiv) Establishing and maintaining database configuration and system parameters
in a consistent manner across like database development and test environments;

(xv) Executing processes for the proper maintenance and functioning of
development and test databases, e.g. updating table/index statistics, dropping
and rebuilding tables/indices, etc.;

(xvi) Determining development and test database reorganization requirements,
schedule and run reorganizations;

(xvii) Maintaining development and test operational database documentation and
the physical DBA support process and desk-side procedure documentation;

(xviii) Ensuring recoverability of development and test databases based on
Health Net requirements;

(xix) Ensuring performance of development and test databases based on Health Net
requirements;

(xx) Ensuring availability of development and test databases based on Health Net
requirements;

(xxi) Ensuring security of development and test databases based on Health Net
requirements;

(xxii) Providing DBMS expertise and guidance to development staff; and

(xxiii) Performing development and test database administration Services,
including those Functions listed in the roles and responsibilities table below,
except for those Functions that are expressly identified as retained Health Net
responsibilities.

Table 16. (DBA) Planning and Analysis Roles and Responsibilities

 

Planning and Analysis Roles and Responsibilities

  

Supplier

  

Health

Net

1.  

Provide infrastructure specification, planning and analysis requirements for new
applications.

   X    2.  

Provide estimates to support technical planning for capacity and performance.

   X    3.  

Monitor management reports for utilization trend analysis and provide growth
forecasts.

   X   

 

 

Schedule A    A-31    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

Planning and Analysis Roles and Responsibilities

  

Supplier

  

Health

Net

4.   Recommend Health Net data backup and retention policies and requirements.
   X    5.   Implement infrastructure, and maintain approved backup and
retention policies.       X 6.   Approve infrastructure, Health Net data backup
and retention policies and requirements plan.       X

Table 17. (DBA) Technical Infrastructure Engineering/Development Roles and
Responsibilities

 

Technical Infrastructure Engineering/Development Roles and Responsibilities

  

Supplier

   Health
Net 1.   Support developing recommendations of partitioned resources and/or
server domains for application performance/processing.    X    2.   Recommend
partitioned resources and/or server domains for application
performance/processing.       X 3.   Approve partitioned resources and/or server
domains.       X 4.   Implement and maintain partitioned resources and/or server
domains.       X

Table 18 (DBA) Integration and Testing Roles and Responsibilities

 

Integration and Testing Roles and Responsibilities

  

Supplier

  

Health

Net

1.   Maintain DBMS (Data Base Management System) Software release matrix across
development, integration QA, for all operating system, database, and application
releases and patches.    X    2.   Maintain DBMS Software release matrix across
UAT, and production systems for all operating system, database, and application
releases and patches.       X 3.   Manage Health Net’s development and
integration test application DBMS environments.    X    4.   Manage Health Net’s
production and UAT DBMS environments.       X 5.   Recommend DBMS Software
release matrix across all environments for all operating system, database, and
application releases and patches. Manage DBMS requirements for Health Net’s data
center development, system, and integration test environments.    X    6.  
Recommend DBMS Software release matrix across UAT and production systems for all
operating system, database, and application releases and patches. Manage DBMS
requirements for UAT and production environments.    X    7.   Prepare
de-identified/scrubbed data to support test scenarios within modified system.   
X    8.   Execute system and integration batch jobs on appropriate servers as
defined by Health Net schedules.    X   

 

 

Schedule A    A-32    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

Integration and Testing Roles and Responsibilities

  

Supplier

  

Health

Net

9.   Notify Health Net of job completion results.    X    10.   Prepare
de-identified/scrubbed data to support test scenarios within modified system.   
X   

Table 19. (DBA) Implementation and Migration Roles and Responsibilities

 

Implementation and Migration Roles and Responsibilities

  

Supplier

   Health
Net 1.  

Installing and upgrading server DBMS, operating systems.

      X 2.  

Installing and upgrading middleware and server utilities.

      X 3.  

Installing infrastructure as required (e.g., servers and storage devices).

      X 4.  

Supporting and recommending check-out of infrastructure changes.

   X    5.  

Approving infrastructure changes.

      X 6.  

Supporting testing of infrastructure changes as required.

   X   

Table 20. (DBA) Operations and Administration Roles and Responsibilities

 

Operations and Administration Roles and Responsibilities

  

Supplier

  

Health

Net

1.   Identify, track, and resolve Problems including: hardware failure, data
center facilities, system Software, network, support systems and batch.       X
2.   Identify and track application problems discovered by the Supplier    X   
3.   Escalate unresolved problems identified by Supplier to appropriate Health
Net personnel in accordance with established procedures.    X    4.   Coordinate
DBMS issues with third party vendors.    X    5.   Coordinate DBMS issues with
third party vendors in production in UAT environment.       X 6.   Maintain a
tape library, tape management system, and transport tapes to production area and
offsite locations as required.       X 7.   Provide audit capabilities and
reporting for all change management tasks.       X 8.   Recommend test and batch
scheduling requirements.    X    9.   Prepare test and batch jobs for execution.
   X    10.   Execute test and batch jobs on appropriate servers.       X 11.  
Propose job scheduling requirements, interdependencies, Health Net contacts, and
rerun requirements for all production jobs.    X    12.   Approve or define job
scheduling requirements, interdependencies, Health Net contacts, and rerun
requirements for all production jobs.       X

 

 

Schedule A    A-33    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

Operations and Administration Roles and Responsibilities

  

Supplier

  

Health

Net

13.   Maintain database of job scheduling, contact, rerun and interdependencies.
   X    14.   Propose job run parameters for DBMS system.    X    15.   Execute
production batch jobs on appropriate servers as defined by Health Net schedules.
      X 16.   Notify Health Net of job completion results.       X 17.  
Validate job results per Health Net instructions as requested.    X   

Table 21. (DBA) Database Administration Roles and Responsibilities

 

Database Administration Roles and Responsibilities

  

Supplier

  

Health
Net

1.   Define authorization policy for users, roles, schemas, etc. and approve
change requests.       X 2.   Execute authorization change requests.       X 3.
  Propose database authorization requirements for users, roles, schemas, etc.,
including database creation, upgrade and refresh, and DBMS system level changes,
generate Change requests for approval per the Change Control Process.    X    4.
  Propose security standards, backup schedules, retention periods, levels and
maintenance procedures.    X    5.   Approve database creation, upgrade, refresh
requirements, database definition and manipulation requirements for applications
and developer schemas. Approve database security standards and maintenance
procedures. Approve database backup schedules.       X 6.   Execute database
data definitions, creation, upgrade, system level changes (initialization
parameters), schema changes, processes (MAC for tables, triggers, attributes,
etc.) and refresh requirements for application development up to integration.   
X    7.   Execute database definition, creation, upgrade, system level changes
(initialization parameters), schema changes, processes (MAC for tables,
triggers, attributes, etc.). and refresh requirements for UAT and production
environments.       X 8.   Maintain documentation for all database instance
parameters and system settings.       X 9.   Maintain consistency of non-sizing
and non-platform specific database parameters and system settings across all
like instances; consistency must be maintained according to established
standards for development through integration testing UAT.    X    10.  
Maintain consistency of non-sizing and non-platform specific database parameters
and system settings across all like instances; consistency must be maintained
according to established for UAT through production.       X

 

 

Schedule A    A-34    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

Database Administration Roles and Responsibilities

  

Supplier

  

Health
Net

11.   Execute database data definitions for custom applications and developer
schemas.    X    12.   Recommend and execute database performance and tuning
scripts and keep database running at optimal performance for Health Net’s
workload.       X 13.   Implement and administer appropriate database management
tools across all database instances. Performance metrics and historical data
must be available for trending and reporting over a minimum of six (6) months.
      X 14.   Identify locking conflicts, latch contention, rollback
requirements, etc. for production and UAT database instances.       X 15.  
Resolve locking conflicts, latch contention, rollback requirements, etc. for all
database instances with Infrastructure support.    X    16.   Provide technical
assistance and subject matter expertise to Health Net applications developers
and third-party vendor support.    X    17.   Provide data dictionary expertise,
End User data assistance, metadata definition, data mapping functions and
creation of data cubes.    X    18.   Provide second-level help desk support for
Problems.    X    19.   Open, track, and manage to resolution all database
Problems with the appropriate database OEM support organization.       X 20.  
Document vendor tracking codes in Health Net Problem tracking system.       X
21.   Storage management.       X 22.   Execute Health Net’s database backup and
recovery policies.       X

 

  (g) SAP/Basis Administration.

(i) SAP Support Services. SAP support Services mean those Functions associated
with the maintenance and support of Health Net’s SAP environments, databases and
applications/ modules, and other systems that support SAP (collectively, the
“SAP Components”). Without limiting Supplier’s general obligations set forth
elsewhere in this Schedule A and this Agreement (including with respect to the
Production Support Services as they apply to SAP applications and modules),
Supplier shall perform the SAP support Services, including by monitoring,
managing and supporting the SAP Components. Supplier’s responsibilities shall
include those Functions described in Exhibit A-9, as well as the following:

(ii) SAP Operations.

Supplier’s responsibilities with respect to the SAP server environment include:

(A) Monitoring designated servers that support all of Health Net’s SAP systems
including CPU, disk ,database and memory activities;

 

 

Schedule A    A-35    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

(B) Monitoring the database and its components (e.g., tables, tablespaces,
indexes);

(C) Monitoring of operation related activities (e.g. print spools, system logs,
RFC connectivity, outbound email and fax transmissions);

(D) Monitoring the SAP system, including for failed updates, locked items
detection, match codes, availability (both with respect to database and
application servers), and SAP events;

(E) Monitor the background processing, including for change of operation modes,
job completion/failure, and exception processing (e.g., for long-running jobs);
and

(F) Maintaining responsibility for startup/shutdown of servers that support
Health Net’s SAP systems.

(iii) SAP Backup/Restore Management.

Supplier’s responsibilities with respect to the backup and restoration of the
SAP system include:

 

  (A) Developing overall backup/restore strategy (media, schedule, etc.) for the
entire SAP system and its components (e.g., the operating system backup /
restore, database system backup / restore, and SAP Software backup / restore);

 

  (B) Performing database backups and monitoring the execution of those backups
and notifying Health Net if a backup has failed;

 

  (C) Preparing the system for the restoration process and requesting the
necessary media; restoring the database to a point in time; performing a
database check after restore; validating integrity and consistency of restored
information; monitoring restoration process and notifying Health Net when
restoration is complete; and

 

  (D) Testing backup procedures periodically.

(iv) SAP Database Management.

Supplier’s responsibilities with respect to the database support and management
for the SAP systems include:

 

  (A) Developing and maintaining a database management strategy striving for
speed and efficiency;

 

  (B) Managing the SAP databases, including by performing database
reorganizations by scheduling reorganizations with Health Net, creating and
scheduling table/table space reorganization jobs, monitoring of the process and
the correction of failures, collecting data and reviewing the database structure
and fragmentation, applying database patches, performing database upgrades,
performing database imports and exports, and creating missing or additional
indices:

 

 

Schedule A    A-36    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

  (C) Providing Health Net with client copies and refreshing the databases
across all SAP systems and environments (e.g., sandbox, development, test/QA and
production); and

 

  (D) Resolving Problems associated with the database (including DB2/SAP
Problems, DB2 Administration related Problems) in accordance with the Problem
Management process described in Section 3.3.

(v) SAP Administration.

Supplier shall be responsible for the administration of the SAP systems,
including:

 

  (A) Accessing SAP Online Support Service (“OSS”) usage to search SAP’s help
desk for OSS notes to resolve SAP Basis-related Problems, including Problems
relating to the operating systems and database on which SAP is operated;

 

  (B) With Health Net’s approval, receiving, logging and performing SAP code
migration and applying a non-Source Code solution according to OSS notes or
other Software release notes, both in accordance with the Procedures Manual;

 

  (C) Logging new Basis problems and tracking resolution, and with Health Net’s
approval, releasing OSS problem notification to SAP;

 

  (D) With Health Net’s approval, request developer and object keys from SAP for
SAP development activities;

 

  (E) Upon approval by Health Net’s VP of Information Technology or Health Net’s
Chief Operations Office, or their approved designee, moving changes to any third
party standard Source Code from the test/QA environment to production in
accordance with the Change Control Process;

 

  (F) Monitoring the availability of correction packages, patches and new
releases; installing, testing, applying and implementing Health Net-approved
correction packages, patches and new releases; notifying appropriate parties of
the contents of correction packages and patches and new releases;

 

  (G) Tracking and maintaining the SAP Profile parameters, including by
maintaining an audited history for any changes to the profile parameters;

 

  (H) Defining and maintaining the SAP operation modes; ensuring correct
combination of work processes to accommodate the expected workload;

 

  (I) Investigating the reason for any locked entries and, with the cooperation
of the owner, releasing such locked entries;

 

 

Schedule A    A-37    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

  (J) Reprocessing and deleting failed updates (in cooperation with the owner)
and performing a root cause analysis for failed update tasks (by looking at the
OSS, etc.);

 

  (K) Switching operation modes, if required; defining and maintaining the
scheduling of SAP housekeeping jobs and of the SAP data dictionary;

 

  (L) With Health Net’s approval, receiving and logging code migration requests;
executing migration processes (puts, imports); executing R3Trans processes
(table copies, etc.); addressing migration problems; documenting and maintaining
migration execution procedures; and cleaning up the SAP environment (temp
programs, stale corrections, old change requests);

 

  (M) With Health Net’s approval, design and configure SAP clients, perform
client copies within one instance; perform external client removes, copies and
refreshes (R3Trans); perform client exports/imports between SAP instances and
administering client copy schedules; investigating and resolving functional
errors (application, database tables/fields, etc.); and submitting client
operations requests; and

 

  (N) Resolving SAP administration-related Problems in accordance with the
Problem Management process described in Section 3.3 and handling questions,
complaints and remarks related to SAP administration.

(vi) SAP Print Management.

Supplier shall be responsible for performing SAP print management functions,
including the following:

 

  (A) Setting up and maintaining connections to check printers;

 

  (B) Defining Health Net-approved print requirements; setting spool system
parameters; setting and maintaining a location for spool data; creating and
maintaining UNIX print queues; creating and maintaining printer definitions in
SAP; monitoring the impact to Application servers; managing the SAP spool
processes and Unix print queues; and investigate and resolving SAP print
problems; and

 

  (C) Configuring network printers; determining network printer specifications;
monitoring and detecting network printer problems; and resolving SAP-related
issues with network printers.

(vii) SAP Security.

Supplier shall be responsible for the security of the SAP system in accordance
with Health Net policies and procedures, including the following:

 

  (A) With Health Net’s approval, setting up password control parameters;

 

  (B) Upon Health Net’s request, canceling user sessions;

 

 

Schedule A    A-38    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

  (C) Switching a user session into debug mode;

 

  (D) Upon Health Net’s request, terminating programs;

 

  (E) With Health Net’s approval, maintaining the user ids (SAP*, DDIC), user
groups, passwords and access privileges for the database system, and operating
system; maintaining such ids, groups, passwords and access privileges in
confidence;

 

  (F) With Health Net’s approval, maintain user accounts and access assignments
in SAP environments with the exception of production environments administered
by Access Administration;

 

  (G) With Health Net’s approval, assigning and maintaining IP host addresses
ACCESS NETWORK and SERVER NETWORK class-c and maintaining OSS access (includes
SAP router, support connection); and

 

  (H) With Health Net’s approval, implement, configure, maintain, monitor and
resolve problems with authorization concepts (e.g. roles, BI authorizations,
authorizations, security parameters, secure custom objects, interfaces) in SAP
in accordance with the Security Administration Guide and defined SOX controls.

(viii) SAP Performance and Capacity Management.

Supplier shall be responsible for the performance and capacity management of the
SAP systems, including the following:

 

  (A) Sizing, designing and configuring Health Net’s SAP systems using standard
SAP sizing recommendations based on Health Nets capacity needs;

 

  (B) Performing trend analysis to detect long term performance problems and to
prevent performance degradation; using monitors and problem analyzers to
identify the performance and capacity problems; determine the actions needed to
be taken to resolve any performance or capacity problems (including by
consolidating data, when necessary); creating and disseminating reports
summarizing the performance and capacity utilization of the SAP systems;

 

  (C) Tuning the SAP Application for performance; configuring and implementing
tunable parameters; monitoring performance adjustments for their effectiveness;
performing SAP or Database profile modifications as required; adjusting memory
management services as needed ( ABAP short dumps, core dumps, etc.); managing
workload balancing; controlling the work process environment; and making
pro-active capacity recommendations (to prevent future bottlenecks); and

 

  (D)

Ensuring appropriate capacity to meet resource requirements the active capacity
planning, including analyzing the workload (e.g., CPU usage, memory usage, disk
usage, network, backup, facilities, reporting,

 

 

Schedule A    A-39    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

 

throughput), estimating resource requirements (e.g., for memory, disk I/O, CPU,
throughput), and defining future workload profile (e.g., for CPU, memory,
storage).

(ix) SAP System Configuration Services.

Supplier shall be responsible for updates and changes to the configuration of
the SAP Basis systems, including the operating system and the databases,
including the following:

 

  (A) Defining Health Net requirements; estimating resource requirements; sizing
and selecting the needed hardware, including by coordinating with third party
hardware vendors; developing backup and recovery strategies tailored to Health
Net’s requirements; designing the architecture and infrastructure of the SAP
system;

 

  (B) Performing installations and collaborate on hardware changes in accordance
with the following phases: developing a project plan; setting up all instances,
workload balancing, and workstation (if required); setting up RFC destinations;
configuring the code migration process (e.g. correction and transport system
(CTS), Java migration); testing the Basis Software; re-configuring and
distributing data across increased disk storage as required; developing hardware
and system software standards; receiving technical sign off by Health Net of the
install; performing acceptance testing; performing problem management during the
install process, include by acting as a liaison with SAP AG & HW suppliers;

 

  (C) With Health Net’s approval, receiving, logging and performing SAP code
migration and applying a non-source code solution according to OSS notes or
other Software release notes, both in accordance with the Procedures Manual;

 

  (D) Planning, testing and performing technical Software changes and upgrades;
and

 

  (E) Training Supplier’s staff on the SAP configurations.

(x) Background Processing.

Supplier shall be responsible for the background processing for the SAP systems,
including the following:

 

  (A) With Health Net’s approval, maintaining the SAP background calendar;

 

  (B) Notification for new/change/delete background jobs;

 

  (C) With coordination and approval of Health Net, the Supplier shall create
and/or modify SAP background job definitions and ABAP variants (including
creating variant variables and balancing the workload of background jobs) in
accordance with the batch administration guide and defined SOX controls; and

 

 

Schedule A    A-40    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

  (D) Performing those general production control and scheduling
responsibilities described in Section 3.2(e).

(xi) Documentation.

In addition to Supplier’s Documentation responsibilities set forth in
Section 2.9, Supplier shall develop, maintain and make available to Health Net
the following SAP-related documents: (A) Systems Operation Guide; (B) System
Backup/Recovery Guide; (C) Landscape Document; (D) Code Migration Work
Instructions; (E) Code Migration Policies & Procedures; (F) Printer Policies &
Procedures; (G) RFC Document; and (H) Start/Stop instructions (I) Security
Administration Guide (J) Batch Job Administration Guide.

 

  3.3 Service Request and Trouble Ticket Management.

(a) General. Supplier shall perform service request and trouble ticket
management Services, which are those Functions associated with tracking and
managing to resolution all inquires, service requests, Incidents and Problems,
including escalation to second-level specialists (e.g., Supplier resources,
Health Net resources, or other third parties) through a well-defined process,
including restoring normal service operation in a manner that minimizes adverse
impact on business operations as a result of Incidents and Problems (including
Incidents and Problems caused by errors in the IT Infrastructure). Supplier
shall also perform Incident and Problem management Services, which also include
Functions associated with preventing the recurrence of Incidents, including by
performing root cause analysis of Incidents and initiating actions to improve or
correct the situation. Supplier shall coordinate with Managed Third Parties in
performing service request and trouble ticket management Services and Incident
and Problem management Services set forth in this Section 3.3.

(b) Root Cause Analysis. Supplier will develop, implement, and maintain a root
cause analysis process and perform the activities required to diagnose, analyze,
recommend, and take corrective measures to prevent recurring Incidents,
Problems, inquiries or requests. Root cause analysis process exists to prevent
recurring Problems/trends and continually improve the Services and operations at
Health Net. Supplier’s root cause analysis responsibilities will include:

(i) Identifying the root cause of each Incident or Problem;

(ii) Developing action plans that permanently eliminate the recurring Problem or
Incident;

(iii) Ensuring appropriate resources are assigned as may be necessary to
identify and remedy the Problem or Incident, and track and report on any
consequences of the Problem or Incident;

(iv) Providing root cause reports to Health Net that detail the cause of, the
time-to-resolve, and the actions required to eliminate such Incidents or
Problems;

(v) Substantiating to Health Net that all reasonable actions have been taken to
prevent recurrence of such Problem or Incident; and

(vi) Identifying the root cause of such Incidents Problems or failures, where
possible.

(c) The following table identifies the underlying roles and responsibilities
associated with root cause analysis activities:

 

 

Schedule A    A-41    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

Table 22 Root Cause Analysis Roles and Responsibilities

 

Root Cause Analysis Roles and Responsibilities

  

Supplier

  

Health Net

1.   Perform root cause analysis for all Incidents and Problems identified by
Health Net as requiring root cause analysis.    X    2.   Perform root cause
analysis for all Priority Level 1 Incidents and Problems, and those Priority
Level 2 Incidents and Problems identified by Health Net; recommend appropriate
resolution action, where/whenever possible.    X    3.   Track and report on
progress of all root cause analysis efforts to confirm that root cause analysis
is performed and reported on (Incident reports / trouble tickets to remain open
until root cause analysis report is completed and submitted) and report that all
reasonable actions have been taken to prevent future reoccurrence.    X    4.  
Provide Health Net with a written report detailing the cause of and procedure
for correcting such failure; provide updates on a monthly basis until closure.
   X    5.   Document to Health Net that all reasonable actions have been taken
to prevent recurrence of such failure.    X    6.   Review and approve actions
for resolution of Problems as reported in root cause analysis recommendations.
      X

(d) Incident and Problem Management. Supplier will comply with Health Net’s
service request and trouble ticket management processes and will perform all
service request and trouble ticket management Functions, including those
Functions listed in the roles and responsibilities tables below, other than
those expressly identified as retained Health Net responsibilities:

Table 23. Incident and Problem Management Roles and Responsibilities.

 

Incident and Problem Management Roles and Responsibilities

  

Supplier

  

Health Net

1.   Recommend Incident and Problem management policies and procedures.    X   
2.   Approve Incident and Problem management policies, procedures and
operational turnover requirements.       X 3.   Establish operations and service
management quality assurance and control programs.    X    4.   Approve
operations and service management quality assurance and control programs.      
X 5.   Perform quality assurance and control programs.    X    6.   Coordinate
user support activities across all Services.    X    7.   Establish
Incident/Problem workflow, escalation, communication and reporting processes,
including for all levels of support.    X   

 

 

Schedule A    A-42    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

Incident and Problem Management Roles and Responsibilities

  

Supplier

  

Health Net

8.   Review and approve Incident and Problem classification (and re-classify
Incident and Problem Priority Levels in Health Net’s discretion), and workflow,
communication, escalation and reporting processes.       X 9.   Utilize, and
operate Health Net’s Incident and Problem management system; create a ticket for
all Incidents and Problems in the Incident and Problem management system.    X
   10.   Provide Health Net End Users and Health Net third party contractors
with access to the Incident and Problem management tool.       X 11.   Respond
to requests from the help desk and provide updates to the help desk on Incident
and Problem resolution status.    X    12.   Manage Incident and Problem
lifecycle including diagnosis, scoping, repair, and recovery. Confirm user
requirements were met and End User satisfaction prior to closing an Incident or
Problem. Provide Incident and Problem situation management, including on a 24
hours per day, 7 days per week, 52 weeks per year, basis as necessary to meet
the Service Levels and other performance standards set forth in this Agreement.
   X    13.   Manage efficient workflow of Incidents and Problems, including the
involvement of third party providers.    X    14.   Periodically review the
state of open Incidents and Problems and the progress being made in addressing
such Incidents and Problems.       X 15.   Participate in Incident and Problem
review sessions and provide status of Incidents and Problems categorized by
Priority classification or other categorization as may be requested by Health
Net (e.g., by Service Tower).    X    16.   Respond to system status
notifications as required in escalation and workflow processes.    X    17.  
Identify possible product enhancement opportunities for improved operational
performance and potential cost savings.    X    18.   Monitor Problems until
Problem resolution and confirmation.    X    19.   Work internally and with
other Supplier’s operational and technical staffs, and Health Net, to identify
solutions that minimize the need to call the help desk.    X    20.   Approve
solutions that minimize the need to call the help desk.       X

Table 24. Service Request Roles and Responsibilities

 

Service Request and Trouble Ticket Management Roles and Responsibilities

  

Supplier

  

Health Net

1.   Identify and describe priorities, response and resolution targets for
service calls and requests of differing impacts.       X

 

 

Schedule A    A-43    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

Service Request and Trouble Ticket Management Roles and Responsibilities

  

Supplier

  

Health Net

2.   Develop procedures to receive and respond calls for service according to
defined prioritization and resolution targets.    X    3.   Update all inquires,
and requests into Health Net’s Problem management system and categorize, and
capture all relevant information in a consistent format.    X    4.   Review and
approve procedures to receive and respond to Health Net calls.       X 5.  
Monitor and respond to service request submitted through the trouble ticketing
system.    X    6.   Provide point of contact for all service requests and
Problem notifications.    X    7.   Provide reporting of statistics and
performance.    X    8.   Document, and track the case activities, resolution in
the Problem management system, including updating of knowledge base for future
reoccurrences.    X    9.   Answer miscellaneous inquires to support business
processes as required.    X   

(e) Self Help. Self help Services means those Functions associated with the
implementation, maintenance, modification, and support of Self Service and other
tools that enable End Users to perform preliminary Problem diagnosis and
troubleshooting, submit various service requests (e.g., update configuration
tables) and minimize the need to call the help desk (collectively, “Self Help
Tools”). Supplier shall perform the self-help Services, including those
Functions listed in the roles and responsibilities table below, except for those
Functions that are expressly identified as retained Health Net responsibilities
in the roles and responsibilities table below.

Table 25. Self Help Services Roles and Responsibilities

 

Self Help Roles and Responsibilities

  

Supplier

  

Health Net

1.

 

Propose improvements to the Self Help Tools.

   X   

2.

 

Review and approve improvements to the Self Help Tools.

      X

3.

  Conduct Periodic reviews of the effectiveness of Self Help Tools’ capabilities
and usage and provide ideas during planning and analysis session.    X   

(f) Support to Health Net’s Help Desk. Supplier’s responsibilities for Support
to the global service desk include the following activities:

(i) providing information and any supplementary training to Health Net’s help
desk regarding In-Scope Applications of a sufficient level of detail to enable
the help desk to triage Incidents and Problems and / or resolve Incidents or
Problems for applications without requiring a transfer to a specialized resolver
group; and

(ii) providing Health Net’s help desk with a continuously updated list of
relevant support personnel including contact numbers as agreed in the Procedures
Manual.

 

 

Schedule A    A-44    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

(g) Notifications to Business Users. Supplier’s responsibilities for
notifications to End Users include the following activities:

(i) develop a communications plan with Health Net, which outlines in which
scenarios communications to relevant users may be required; and

(ii) provide the relevant communication notifications to Health Net’s help desk
to distribute them to the affected business users when warranted as per the
developed plan.

 

  3.4 Minor Enhancement Services

(a) Supplier shall perform Minor Enhancements, including:

(i) designing, developing and testing Minor Enhancements to In-Scope
Applications, utilizing Software development processes and controls appropriate
for such work; and

(ii) updating user, system, operations, and global service desk Documentation.

(b) In addition, Supplier shall provide warranty support for all Minor
Enhancements in accordance with Section19.5 of the Terms and Conditions.

 

4. Software Quality Assurance/TESTING SERVICES.

Supplier shall perform the “Software Quality Assurance/Testing Services”, which
means all Functions necessary to safely and reliably update the technical
applications environments with resolution of defects and functional enhancements
to the In-Scope Applications. Software Quality Assurance/Testing Services
include (i) those Functions described in this Section 4 and (ii) the Cross
Functional Services, as such Services relate to the Functions described in this
Section 4. Such Services may include:

(a) Testing Center of Excellence

(i) Collaborating in developing the plan to create a Testing Center of
Excellence (“TCOE”);

(ii) Implementing the plan to create a Testing Center of Excellence; and

(iii) Staffing and operating a TCOE to address ITG release, portfolio and
production support testing efforts.

(b) General Management and Oversight of the Testing Services

(i) Configure and prepare test environment;

(ii) Performing audit and oversight to validate compliance to processes;

(iii) Performing test planning and scheduling Services;

(iv) Using testing and defect tracking tools;

(v) Consistently implementing testing procedures, processes, and standards,
including the entry and exit criteria;

 

 

Schedule A    A-45    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

(vi) Implementing testing metrics as created by Health Net;

(vii) Providing testing infrastructure of personnel, processes, tools, and
Equipment; and

(viii) Reporting of results and findings during testing.

(c) Code Management includes;

(i) Using Source Code control tools;

(ii) Performing technical reviews as required; and

(iii) Performing Software distribution services preparation and validation for
delivery and control.

(d) Release Management includes;

(i) Performing implementation planning prerequisites, and co-requisites for a
successful implementation;

(ii) Performing coordination of implementation and migration, to production;

(iii) Performing release packaging, including production documentation
verification, standards adherence,

(iv) Performing the process to migrate infrastructure and configuration choices
between environments;

(v) Performing validation of package for Software distribution services; and

(vi) Performing certification/approval the release is ready to move to
production.

(e) Test Planning

(i) Providing scheduled reports on progress made on projects in test, including
identifying projects in trouble, and those that are on track;

(ii) Creation of test cases

(iii) Identifying reuse opportunities;

(iv) Identifying testing interdependencies between test teams / applications;

(v) Calculate the effort and plan for the schedule/ resources;

(vi) Contribution to the test strategy;

(vii) Preparation of test plans;

(viii) Identification of new test scenarios/ cases /scripts;

 

 

Schedule A    A-46    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

(ix) Identification of existing regression test cases/ scripts for modification;

(x) Identification of business critical scenarios, and

(xi) Review & approval of test strategy/plan from Health Net SMEs.

(f) Test Case/ Script Generation

(i) Providing scheduled reports on progress made on projects in test, including
identifying projects in trouble, and those that are on track;

(ii) Breakdown master test plan into individual work streams;

(iii) Create run plan based on scenarios created;

(iv) Establish key milestones and dependencies for the plans;

(v) Broken down resource plan and work stream structure with task allocation,
and

(vi) Document environment and data requirements with critical dependencies.

(g) Test Execution

(i) Testing production support activities, including the testing of maintenance
requests, production fixes, project enhancements and patch upgrades;

(ii) Providing scheduled reports on progress made on projects in test, including
identifying projects in trouble, and those that are on track;

(iii) Performing validation that the Release Package and implementation plan
support Health Net policies and procedures;

(iv) .Execution of planned test cases/scripts;

(v) Defect management and issue tracking, and

(vi) Review/publish test results.

(h) Test Closure

(i) Post deployment evaluation;

(i) Consolidated defect count;

(ii) Determining / updating Application quality index;

(iii) Document best practices and recommendations to improve testing process (if
any), and

(iv) Analyze the post production defects to understand defect leakage reasoning
and prepare a post implementation defect report to eliminate similar defects for
future releases.

 

 

Schedule A    A-47    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

  4.2 Testing Center of Excellence (TCOE)

Supplier shall create a Testing Center of Excellence, which Services solution
and structure diagrams are set forth in Exhibit A-8 (Testing Services). The TCOE
will be the single point of contact for all items participating in the testing
Services process, for the various testing phases such as:

(a) Developing and carrying out regression testing;

(b) Developing and carrying out system testing;

(c) Developing and carrying out functional testing;

(d) Developing and carrying out integration testing;

(e) Developing and carrying out package modification testing;

(f) Developing and carrying out stress/volume testing;

(g) Assist in developing and reviewing entry and exit test criteria;

(h) Implementing the entry and exit test criteria;

(i) Supporting user acceptance testing; and

(j) Developing and carrying out other related testing, as applicable, and
subject to Health Net’ s review and approval, to demonstrate the capabilities
and completeness of each project.

Supplier shall work with Health Net to finalize the plan to create the TCOE and
shall implement such plan in accordance with the Transition Plan so that
Supplier begins performing the Software Quality Assurance/Testing Services from
such TCOE within the timeframe set forth in such Transition Plan. In addition,
Supplier shall perform the Functions listed in the roles and responsibilities
table below, except for those Functions that are expressly identified as
retained Health Net responsibilities in the roles and responsibilities table
below.

Table 26. Roles and Responsibilities TCOE Testing services

 

Planning and Analysis Activities Analysis Roles and Responsibilities

  

Supplier

  

Health Net

1.    Work with Health Net to validate assumptions made for creating TCOE
solution.    X    2.    Work with Health Net to define testing and stakeholder
roles responsibilities and job titles / descriptions and other organizational
structure duties.    X    3.    Review and approve testing and stakeholder roles
and responsibilities and job titles / descriptions.       X 4.    Develop an
enterprise testing methodology.    X   

 

 

Schedule A    A-48    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

Planning and Analysis Activities Analysis Roles and Responsibilities

  

Supplier

  

Health Net

5.    Review and approve the enterprise testing methodology.       X 6.   
Develop testing policies, processes and standards.    X    7.    Review and
approve testing policies, processes and standards.       X 8.    Define and
monitor entry and exit criteria to enable stage containment.    X    9.   
Review and approve and entry and exit criteria to enable stage containment.   
   X 10.    Develop and execute the testing training & awareness plan.    X   
11.    Review and approve the testing training & awareness plan.       X 12.   
Establish, review, analyze and distribute test metrics and reports.    X    13.
   Review and approve test metrics and related reports.       X 14.    Establish
a process of continuous process improvement of metrics and reporting.    X   
15.    Establish test estimation and demand management processes.    X    16.   
Review and approve test estimation and demand management processes.       X 17.
   Create TCOE transition plan.    X    18.    Review and approve TCOE
transition plan.       X 19.    Work with the applications support Services
staff to develop and implement appropriate processes for tracking and resolving
defects.    X    20.    Design, develop and deploy automated test guidelines,
scripts/suites.    X    21.    Maintain automated test guidelines,
scripts/suites.    X    22.    Establish communication plan across multiple
vendor and Health Net geographical locations.    X    23.    Review and approve
communication plan across multiple vendor and Health Net geographical locations.
      X 24.    Create a knowledge repository that reflects Supplier’s testing   
X   

 

 

Schedule A    A-49    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

Planning and Analysis Activities Analysis Roles and Responsibilities

  

Supplier

  

Health Net

  

approach.

      25.   

Establish a process and implement tools for data masking and test data creation.

   X    26.   

Conduct Health Net specific semiannual technical reviews and workshops and
present back to Health Net on new technologies, industry trends and best
practices.

   X    27.   

Identify potential applications and Software tool enhancement opportunities for
improved performance and potential cost savings.

   X    28.   

Establish and define additional test cycle/stage acceptance criteria.

   X    29.   

Define and set-up a TCOE organization to provide overall test management
responsibility (execute, monitor, control).

      30.   

Manage TCOE resources, scope and requirements.

   X    31.   

Identify and document additional testing Service Level opportunities.

   X   

 

  4.3 General Management and Oversight of Testing Services.

As part of the Software Quality Assurance/Testing Services Supplier shall
provide Health Net management with appropriate visibility into the processes
being used by the Application Development Services team and of the Software
products being built. Supplier shall:

(a) Establish a reporting channel to Health Net and Supplier senior management
that is independent of the Application Development Services project manager.

(b) For each project, participate in the preparation and review of such
project’s Software development plan, standards, and procedures including the
following activities:

(i) Validate compliance with organizational policy;

(ii) Validate compliance with imposed standards and requirements; and

(iii) Propose standards that are appropriate for use by the project, topics that
should be addressed in the Software development plan, and other areas as
assigned by the project.

(c) Prior to delivery to Health Net, review Software work products to verify
compliance with Health Net requirements, including:

(i) Evaluating Software work products against the designated Software standards,
procedures, and contractual requirements.

(ii) Identifying, documenting and tracking deviations to closure.

 

 

Schedule A    A-50    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

(iii) Verifying corrections.

(iv) Validate that controls are in place for checkpoints that comprise the
development process. (e.g. requirements were accepted, design was approved,
prerequisites for entering and exiting each phase of test were met. )

(v) Validate that the Documentation repository holds the planning of the
solution, the modifications, the validation of technical solution, including the
design of Software changes, configurations, prerequisite infrastructure, system
settings, release packaging, testing and implementation.

(vi) Proactively notify Parties of the change entering the testing environment
and schedule.

(vii) Establish the test environment readiness, and associated test data.

(viii) Documentation of the results of the change going through the change
process, so continuous process improvement and regulatory oversight compliance
can be achieved.

(ix) Technical oversight and verification of the change package.

(x) Validate compliance to Health Net policies and procedures, including as set
forth in Exhibit A-8.

Table 27. General Planning of Quality Assurance Code Management and Release
Oversight.

 

Technical Support Roles and Responsibilities

  

Supplier

  

Health Net

1.  

Recommend policies and procedures to improve quality assurance, code management
and release oversight function.

   X    2.  

Participate in defining and provide formal approve changes in policies and
procedures.

      X 3.  

Update documented processes and procedures providing enhancements to the
processes.

   X    4.  

Provide technical support and training for updates in the process.

   X    5.  

Approval of policies and procedures with the testing Services area.

      X

 

  4.4 Execution of Tests.

Execution of tests involves the actual performance of the testing, including
both system and integration testing. Supplier shall perform the execution of
test Services, which include the following based on the test phase or test plan:

(i) Preparing test environment for the test phase;

(ii) Defining business test cycles for each test phase (i.e., a logical grouping
of test conditions defined with consideration for repeatability and reuse, as
well as functional area);

(iii) Defining business test scripts for each test phase (i.e., a definition of
the steps necessary to perform a given business function test), including
identifying additional test scripts associated with the integration of various
application group components, which may not have been

 

 

Schedule A    A-51    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

addressed by the individual teams and as applicable, combining test scripts for
projects affecting multiple application groups;

(iv) Defining business test environment requirements for each test phase (i.e.,
a detailed description of the components and configurations needed for the
business test environment);

(v) Defining system test scripts, including scripts used to test existing
interfaces to business applications as well as scripts used to test new
interfaces to applications (including as applicable for adaptive development
work);

(vi) Delivering the test plan, test cases and test scripts to Health Net for
review and approval;

(vii) Working out the detailed setup regarding coding components and test data
to be tested with the test team during design;

(viii) Developing necessary test data based on test cases and business scenarios
that are in accordance with Health Net’s standard methodologies (e.g., project
development) as made available to Supplier, except where Supplier is only
responsible for assisting Health Net in performing the testing, in which case
Supplier will provide necessary inputs (e.g. information on table, fields, key
fields, index fields, views etc.) to the Health Net project team to develop such
test data;

(ix) Creating and managing all test data and the test data management process.
Supplier will condition all test data and cases as needed to fulfill testing all
requirements;

(x) Adequately conditioning test accounts so that such information may be
accessed, as necessary, during the testing process;

(xi) Conducting each test phase other than UAT; coordinating and supporting
Health Net in Health Net’s UAT efforts;

(xii) Leveraging technology to automate scripts to improve quality and
throughput of testing;

(xiii) Completing test documents and certification for each test phase,
including for the quality testing tollgates;

(xiv) Conducting a quality audit review (e.g., quality completeness) for each
test phase;

(xv) Preparing and coordinating fail over testing for hardware, network and
Software failures. Supplier will work with appropriate Health Net hardware and
network subject matter experts to conduct and validate failure test cases and
scripts, reporting on results and recommending modifications as required to
insure reliability and performance in accordance with agreed upon
specifications. For the avoidance of doubt, nothing in this Section shall
require Supplier to be responsible for: (A) providing or maintaining hardware or
networks, or (B) hardware or network failures, provided that Supplier fulfilled
its obligations under this task order and did not cause such failure;

(xvi) Where applicable, conducting testing Services, including system testing
and stress testing within the test environment;

 

 

Schedule A    A-52    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

(xvii) Resolving testing issues and validating test results. Supplier will
perform root cause analysis on the defects identified in the testing and will
implement appropriate measures to eliminate the reoccurrence of defects;

(xviii) Providing test results to Health Net for review and approval;

(xix) Completing certification review for the testing phase;

(xx) Providing an assessment and communicating the overall impact and potential
risk to existing Software prior to implementing changes;

(xxi) Identifying adjustments to Health Net’s infrastructure as a result of
changes to architectural standards, new applications or discovered security
vulnerabilities;

(xxii) Executing job streams and various test processes required for testing;
and

(xxiii) Validating data backup and recovery is occurring.

Table 28. Operations and Administration of Testing Roles and Responsibilities

 

Operations and Administration Roles and Responsibilities

  

Supplier

  

Health Net

1.    Provide testing operations center to monitor service delivery.    X    2.
   Perform quality reviews of operations, polices and procedures for compliance
and improvement.    X    3.    Propose planning of testing environments and
appropriate reporting for testing environments.    X    4.    Perform day-to-day
operations of test execution as defined above.    X    5.    Provide weekly
reports on progress made on projects within TCOE, identifying projects in
trouble, and those that are on track.    X    6.    Coordinate with Health Net
and its vendors in the testing environment.    X    7.    Approve reporting and
testing plans for testing environments.       X 8.    Create and populate the
application testing environment where applicable.    X   

 

  4.5 Integration and Testing.

(a) Integration and testing Services are the activities associated with ensuring
that all individual program components configured with or added to the In-Scope
Applications work together properly as a single system performing all of the
intended Functions. This includes application interfaces to other applications
in production. Integration and testing Services include:

(i) System Testing;

(ii) Integration Testing;

(iii) User Acceptance Testing; and

(iv) Post Production Verification Testing.

 

 

Schedule A    A-53    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

(b) Supplier will perform all integration and testing Services Functions,
including those Functions listed in the roles and responsibilities tables below,
other than those expressly identified as retained Health Net responsibilities:

Table 29. System Testing Roles and Responsibilities

 

System Testing Activities Roles and Responsibilities

  

Supplier

  

Health Net

Within System testing:

      1.    Provide system testing environment requirements needed for from unit
testing to System testing.    X    2.    Environment Governance - how
environment is used, who is using it, who gives business requirements for
“architecture/content” of the environment.       X 3.    Building/supporting the
system test environments (everything but DBA and hardware)- Who builds/creates
the environment, designs the architecture based on the owner’s requirements,
refreshes the environments, operationally manages access.    X    4.    Build
and support the DBA environments (See separate DBA Roles and Responsibilities
Tables 16 - 21.    X    5.    Build and support the hardware environments      
X 6.    Defect resolution - environment.    X    7.    Defect resolution -
application/configuration etc - everything tied to development.    X    8.   
Defect resolution /correct infrastructure defects found as a result of testing
efforts.       X 9.    Initiate, triage, track and report system testing defects
in mutually agreed defect tracking system.    X    10.    Provide testing
oversight.       X 11.    Requesting code promotions, jobs.    X    12.   
Approving code promotions, jobs.    X    13.    Executing code promotions and
coordinating and working with the release management and infrastructure teams as
applicable    X    14.    Executing jobs, and other activities needed to be done
in environment to support testing.    X   

 

 

Schedule A    A-54    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

System Testing Activities Roles and Responsibilities

  

Supplier

  

Health Net

15.    Administration of the code/configuration management tools.    X    16.   
Support of the code/configuration management tools (installing the tool,
applying the patches).       X 17.    Authorizing access and authority levels to
the code management Software.       X 18.    Code build for move to next staging
environment.    X    19.    Recommend policies and procedures for environment
management.    X    20.    Recommend policies and procedures for Infrastructure
environment management.       X 21.    Approving policies and procedures for
environment management.       X 22.    Create test cases and perform all
appropriate system testing.    X    23.    Develop system test policies and
procedures.    X    24.    Approve system testing policies and procedures.      
X 25.    Support and monitor system testing environment (OS & hardware).       X
26.    Support and monitor system testing environment.    X    27.    Review and
approve system test results for compliance with policies, procedures, plans, and
test criteria and metrics (e.g. defect rates, progress against schedule, etc).
      X 28.    Test new releases of supported hardware and Software to ensure
conformance with Health Net specifications and Service Levels.    X   

Transition from System Test environment to SIT (System Integration Test)
environment:

      29.    Implementation plan for move from system to SIT environment.    X
   30.    Approve implementation plan for move from system to SIT environment.
      X 31.    Stage new and upgraded Software or services to smoothly
transition from Health Net system testing to SIT.       X 32.    Execute new and
upgraded, Software or services to smoothly transition from Health Net system
testing to SIT.    X   

 

 

Schedule A    A-55    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

System Testing Activities Roles and Responsibilities

  

Supplier

  

Health Net

33.   

Notify Supplier in the event Health Net notices a discrepancy between Health
Net’s requirements and the requirements document or Supplier deliverables.

      X 34.   

Identify and document application test requirements.

   X    35.   

Review and approve application test requirements.

      X 36.   

Preparing de-identified/scrubbed data to support test scenarios within modified
system.

   X    37.   

Define test data and environment requirements.

   X    38.   

Review and approve test data and environment requirements.

      X 39.   

Notify Supplier in the event Health Net notices a discrepancy between Health
Net’s requirements and any deliverables.

      X 40.   

Coordinate with the environment and data support groups.

   X    41.   

Lead defect triage meetings.

   X   

Table 30. Integration Testing Roles and Responsibilities

 

Integration and Testing Activities Roles and Responsibilities

  

Supplier

  

HNT Apps.

Within Integration testing:

      1.   

Provide integration testing application criteria to move from system testing to
SIT.

      X 2.   

Environment. Governance - how environment is used, who is using it, who gives
business requirements for “architecture/content” of the environment.

      X 3.   

Building/supporting the SIT environments (everything but DBA and hardware).
Builds/creates the environment, designs the architecture based on the owner’s
requirements, refreshes the environments, and operationally manages access to
environment.

   X    4.   

Build and support the DBA environments (See separate DBA Roles and
Responsibilities in Tables 16-21).

   X    5.   

Build and support the hardware environments.

      X

 

 

Schedule A    A-56    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

Integration and Testing Activities Roles and Responsibilities Within Integration
testing:

   Supplier    HNT Apps.

6.

  Initiate, triage, track and report SIT defects in mutually agreed defect
tracking system.    X   

7.

  Provide testing oversight.       X

8.

  Provide shared access to the defect tracking system.    X   

9.

  Requesting code promotions, jobs, and configuration changes.    X   

10.

  Approving code promotions, jobs, and configuration changes.    X   

11.

  Executing code promotions, and configuration changes.    X   

12.

  Executing jobs, and other activities needed to be done in environment to
support testing.    X   

13.

  Administration of the code/configuration management tools.    X   

14.

  Support of the code/configuration management tools (installing the tool,
applying the patches).       X

15.

  Authorizing access and authority levels to the code management Software.      
X

16.

  Code build for move to next staging environment.    X   

17.

  Package code for move to next staging environment.    X   

18.

  Recommend policies and procedures for environment management.    X   

19.

  Approving policies and procedures for environment management.       X

20.

  Develop integration and testing policies and procedures.    X   

21.

  Approve integration and testing policies and procedures.       X

22.

  Create test cases and perform all appropriate SIT.    X   

23.

  Conduct SIT.    X   

24.

  Review and approve SIT results for compliance with policies, procedures,
plans, and test criteria and metrics (e.g. defect rates, progress against
schedule, etc...).       X

25.

  Test new releases of supported hardware and Software to ensure conformance
with Health Net specifications and Service Levels.    X   

 

 

Schedule A    A-57    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

Transition from SIT Environment to UAT

   Supplier    HNT Apps.

26.

  Create implementation plan for move from SIT to UAT environment.    X   

27.

  Approve implementation plan for move from system to SIT environment.       X

28.

  Stage new and upgraded, Software or services to smoothly transition from
Health Net SIT to UAT.    X   

29.

  Execute new and upgraded, Software or services to smoothly transition from
Health Net SIT to UAT.    X   

30.

  Notify Supplier in the event Health Net notices a discrepancy between Health
Net’s requirements and the requirements document or the Deliverables.       X

31.

  Assist users in identifying, documenting and creating the application test
requirements    X   

32.

  Review and approve user acceptance application test requirements/plans. Items
to consider include size of environment, what is being tested, cycles being
tested etc.    X   

33.

  Manage the relationship with all interfaced systems necessary to conduct
testing.       X

34.

  Preparing requested data, and if needed de-identified/scrubbed data to support
test scenarios within modified system.    X   

35.

  Support users to progress through scenarios, simulating interfaces or working
with integrated systems to conduct end-to-end tests.    X   

36.

  Notify Supplier in the event Health Net notices a discrepancy between Health
Net’s requirements and any Deliverables.       X

37.

  Coordinate with the environment and data support groups.    X   

38.

  Lead defect triage meetings.    X   

Table 31. User Acceptance Testing Activities Roles and Responsibilities.

 

User Acceptance Testing Activities Roles and Responsibilities

   Supplier    HNT Apps.

Within UAT:

     

1.

  Develop UAT test plans (end-to-end).       X

2.

  Supplier to provide review comments on UAT test plan.    X   

 

 

Schedule A    A-58    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

User Acceptance Testing Activities Roles and Responsibilities Within UAT:

   Supplier    HNT Apps.

3.

  Review and approve UAT test plans (end-to-end).       X

4.

  Provide UAT environment requirements needed from SIT to UAT.       X

5.

  Provide Environment. Governance - how environment is used, who is using it,
who gives business requirements for “architecture/content” of the environment.
      X

6.

  Building/supporting the UAT environments (everything but DBA and hardware).
Who builds/creates the environment, designs the architecture based on the
owner’s requirements, refreshes the environments, and operationally manages
access to environment.    X   

7.

  Build and support the DBA environments (See separate DBA Roles and
Responsibilities Tables 16 -21).    X   

8.

  Build and support the hardware environments.       X

9.

  Initiate, triage, track and report UAT defects in mutually agreed defect
tracking system.    X   

10.

  Provide testing oversight.       X

11.

  Provide shared access to the defect tracking system.    X   

12.

  Requesting code promotions, jobs, and configuration changes from UAT to
production.       X

13.

  Approving code promotions, jobs, and configuration changes from UAT to
production.       X

14.

  Executing code promotions from UAT to production.       X

15.

  Executing jobs, and other activities needed to be done in environment to
support testing.    X   

16.

  Administration of the code/configuration management tools.    X   

17.

  Support of the code/configuration management tools (installing the tool,
applying the patches).       X

18.

  Authorizing access and authority levels to the code management Software.      
X

19.

  Manage the relationship with all interfaced systems necessary to conduct
testing.       X

 

 

Schedule A    A-59    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

User Acceptance Testing Activities Roles and Responsibilities Within UAT:

   Supplier    HNT Apps.

20.

  Code build for move to next staging environment.    X   

21.

  Package code for move to next staging environment.    X   

22.

  Recommend policies and procedures for environment management.    X   

23.

  Approving policies and procedures for environment management.       X

24.

  Develop UAT policies and procedures.       X

25.

  Approve UAT policies and procedures.       X

26.

  Create test cases, test data and perform all appropriate UAT.       X

27.

  Conduct UAT.       X

28.

  Lead defect triage meetings.    X   

29.

  Review and approve UAT results for compliance with policies, procedures,
plans, and test criteria and metrics (e.g. defect rates, progress against
schedule, etc).       X

Transition from UAT to Production Environment

     

30.

  Implementation plan for move from UAT to production environment.    X   

31.

  Approve implementation plan for move from UAT to production environment.      
X

32.

  Stage new and upgraded, Software or services to smoothly transition from
Health Net UAT to production environment.    X   

33.

  Execute new and upgraded, Software or services to smoothly transition from
Health Net UAT to production environment.       X

34.

  Manage the relationship with all interfaced systems necessary to conduct the
implementation.       X

35.

  Coordinate with the environment and data support groups.    X   

 

 

Schedule A    A-60    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

Table 32. Post-Production Implementation Roles and Responsibilities

 

Post Production Activities Roles and Responsibilities

   Supplier    HNT
Apps.

Post Production implementation:

     

1.

  Capture defects that occur postproduction via Problem resolution processes.
May involve attending production implementation meetings.       X

2.

  Resolve post production issues.    X   

3.

  Consolidate findings into root cause analysis, continuous process improvement,
and performance reporting and present to Health Net.    X   

 

5. Section 5: Application Development Services Requirements

“Application Development Services” are defined as all life-cycle activities
associated with the provision of Services related to the development of new
applications and system enhancements. Application Development Services include
(i) those Functions described in this Section 5, and (ii) the Cross Functional
Services related directly to Application Development Services as such Cross
Functional Services relate to the Functions described in this Section 5.
Application Development Services include:

 

  1. Performing planning and overall analysis;

 

  2. Performing application requirements definition;

 

  3. Performing high level design;

 

  4. Performing detailed/technical design;

 

  5. Performing planning for infrastructure prerequisites, and co-requisites,
including capacity planning;

 

  6. Performing Software acquisition or third party support acquisition;

 

  7. Performing programming and development;

 

  8. Performing the Change Control Process;

 

  9. Performing unit testing;

 

  10. Performing production implementation and migration;

 

  11. Providing Software configuration management;

 

  12. Creating interfaces, performing data conversions, data scrubbing, and data
translation associated with projects;

 

  13. Performing production environment support - post implementation;

 

  14. Creating and possibly providing training;

 

  15. Performing defect resolution as discovered during testing phases;

 

  16. Creating and providing Documentation; and

 

  17. Monitoring, reporting and review.

 

  5.1 Planning and Analysis

Planning and analysis Services are the activities associated with the research
of new application development trends, products, and services that offer
opportunities to improve the efficiency and effectiveness of the application
environment, as well as for meeting business requirements. Supplier shall
perform the planning and analysis Services, including those Functions listed in
the roles and

 

 

Schedule A    A-61    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

responsibilities table below, except for those Functions that are expressly
identified as retained Health Net responsibilities in the roles and
responsibilities table below.

Table 33. Applications Development Planning and Analysis Roles and
Responsibilities Application Changes

 

Planning and Analysis Activities Analysis Roles and Responsibilities

   Supplier    Health Net

1.

  Approve services and standards for planning and analysis activities.       X

2.

  Approve projects to implement applications enhancement opportunity.       X

3.

  Establish application security architecture.       X

4.

  Provide standards, procedures and policies regarding application security.   
   X

5.

  Perform application security planning.    X   

6.

  Perform environment (infrastructure) application security planning and
installation planning.       X

7.

  Establish communication plan across multiple vendor and Health Net
geographical locations.    X   

8.

  Review and approve communication plan across multiple vendor and Health Net
geographical locations.       X

9.

  Performing project estimation using industry standard methods to support the
Health Net project brief assessment process.    X   

10.

  Investigating and documenting new products, techniques, tools and services
that will improve efficiency and delivery.    X   

11.

  Assessing process re-engineering methodologies.    X   

12.

  Recommending overall systems development life cycle process improvements,
including those for which Health Net retains responsibility.    X   

13.

  Performing an annual portfolio analysis to identify and recommend applications
rationalization, consolidation, sun setting, etc.    X   

14.

  Conducting annual technical and business planning sessions to establish
standards, architecture and project initiatives.    X   

 

 

Schedule A    A-62    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

Planning and Analysis Activities Analysis Roles and Responsibilities

   Supplier    Health Net

15.

 

Conducting operational planning for capacity and performance purposes.

   X   

16.

 

Conducting feasibility studies for the implementation of new technologies.

   X   

17.

 

Conducting semi-annual technical reviews and workshops on trends and best
practices.

   X   

18.

 

Participating in the evaluation of potential project opportunities.

   X   

19.

 

Assisting in security planning.

   X   

 

  5.2 Requirements Definition

Requirements definition Services are the activities associated with the
capturing, collection and assessment of user requirements that are used to
define the business area’s needs for an application. These requirements are used
to determine the detailed application design which solves the requirements. The
following table identifies some of the roles and responsibilities associated
with requirements definition activities. Supplier shall perform the requirements
definition Services, including those Functions listed in the roles and
responsibilities table below, except for those Functions that are expressly
identified as retained Health Net responsibilities in the roles and
responsibilities table below.

Table 34. Applications Development Requirements Definition Roles and
Responsibilities

 

Applications Requirements Definition Roles and Responsibilities

   Supplier    HNT
Apps.

1.

  Define and document requirements standards, documents, Deliverables, and test
criteria.    X   

2.

  Approve requirements standards, documents, deliverables, and test criteria.   
   X

3.

  Act as primary point of contact with the business to define, gather, refine,
and prioritize business requirements.       X

4.

  Initiate and conduct interviews, group workshops and surveys to determine user
requirements.       X

5.

  Participate in, as requested, interviews, group workshops and surveys to
determine user requirements on approved project work.    X   

 

 

Schedule A    A-63    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

Applications Requirements Definition Roles and Responsibilities

  

Supplier

  

HNT
Apps.

6.    Identify need for Software upgrade conversion requirements to Health Net
for Commercial Off-The-Shelf (COTS) hardware and Software and execute based upon
a service request from Health Net.    X    7.    Approve Software upgrade
conversion requirements for COTS hardware and Software.       X 8.    Define
local adaptation/country-specific deployment criteria and delivery requirements
(i.e. language, laws).       X 9.    Develop project test strategy (analysis)   
X    10.    Review and approve test strategy (analysis)       X 11.    Establish
traceability between test plans and requirements.    X    12.    Review and
approve traceability between test plans and requirements.       X

 

  5.3 Design Specifications

Supplier will perform the design specification services in compliance with
Health Net technical architectural standards. Such specifications shall deliver
the most cost-effective solution to the requirements. Supplier shall perform the
design specification Functions listed in the roles and responsibilities tables
below, except for those Functions that are expressly identified as retained
Health Net responsibilities in the roles and responsibilities table below.

Table 35. Applications Development High-Level Design Activities Roles and
Responsibilities

 

High-Level Design Activities Roles and Responsibilities

  

Supplier

  

HNT

1.

   Create the high-level design document from the business and functional
requirements. Proposing development or COTS package solution recommendation.   
X   

2.

   Approve the high-level design document from the business and functional
requirements.       X

3.

   Evaluate COTS package solutions.       X

4.

   Conduct COTS application evaluations to demonstrate support of requirements.
      X

5.

   Participate and provide advice on COTS application evaluations and solutions.
   X   

 

 

Schedule A    A-64    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

High-Level Design Activities Roles and Responsibilities

  

Supplier

  

HNT

6.

   Participate and provide advice on COTS application evaluations and solutions
for within Health Net infrastructure environment.       X

7.

   Validate how COTS application solutions will fit in the recommended
infrastructure environment.       X

8.

   Develop prototype application configuration settings to demonstrate support
of requirements.    X   

9.

   Develop prototype application configuration settings within infrastructure to
demonstrate support of requirements.       X

10.

   Approve prototype application configuration settings that demonstrate support
of requirements including providing application configuration instructions that
support the prototype.       X

11.

   Provide high level requirements/criteria for extending prototyped application
configuration settings to the full complement of configuration settings required
to satisfy the complete business process.       X

12.

   Provide high-level logical data model.    X   

13.

   Provide technology plan to support application.    X   

14.

   Provide infrastructure plan to support application.       X

15.

   Approve technology plan to support application.       X

16.

   Provide application development and implementation cost and schedule
estimates.    X   

17.

   Identify infrastructure levels, pre-requisite changes, and monitoring needs.
   X   

18.

   Provide infrastructure cost and schedule estimates.       X

19.

   Develop overall project cost and schedule estimate.    X   

20.

   Approve overall project cost and schedule estimate.       X

21.

   Develop and recommend application test plan (e.g. functional, volume,
end-to-end, integration, stress, regression, system, and user acceptance test if
applicable).    X   

22.

   Approve application test plan (e.g. functional, volume, end-to-end,
integration, stress, regression, system, and user acceptance test if
applicable).       X

 

 

Schedule A    A-65    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

Table 36 Applications Development Detailed/Technical Design Activities Roles and
Responsibilities

 

Detail Design Activities Roles and Responsibilities

  

Supplier

  

HNT
Apps.

1.

  

Define design standards and documentation.

   X   

2.

  

Approve design standards and documentation.

      X

3.

  

Create the detailed design document from the business and functional
requirements and high-level design.

   X   

4.

  

Document and present implementation options evaluated as required by the
requirements document.

   X   

5.

  

Review and approve detailed design documentation.

      X

6.

  

Document technical requirements, logical and physical data models.

   X   

7.

  

Review and approve technical requirements and physical data models for
consistency with documented requirements.

      X

8.

  

Configure testing environments.

   X   

9.

  

Develop unit test plans.

   X   

10.

  

Review and approve unit test plans

      X

11.

  

Develop system and performance test plans.

   X   

12.

  

Review and approve system and performance test plans.

      X

13.

  

Develop integration test plans.

   X   

14.

  

Review and approve integration test plans.

      X

15.

  

Define implementation and deployment policies, project schedules and staffing
requirements to meet deployment and delivery requirements.

   X   

16.

  

Approve implementation, deployment policies, schedules and deployment staffing
levels.

      X

 

  5.4 Programming/Development

Programming and/or development Services are the activities associated with the
programming, development, scripting, configuring or customizing of application
modules using the information from the previous Software development lifecycle
phases as critical input. Supplier can accomplish programming and/or development
through in-house custom development, customization of commercial off-the-shelf
(COTS) products or implementation of COTS packages. Supplier shall make use of
technologically

 

 

Schedule A    A-66    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

current development tools (e.g., code generators) and languages as appropriate
to improve programmer productivity, code stability and reusability subject to
Section 12.5(a) of the Terms and Conditions. The following table identifies some
of the roles and responsibilities associated with programming and development
activities.

Table 37 Applications Development Programming and Development Roles and
Responsibilities

 

Programming and Development Activities Roles and Responsibilities

  

Supplier

  

HNT
Apps.

1.

  

Review Health Net existing technical standards (e.g. naming, JCL, etc.).

   X   

2.

  

Recommend programming, tools, development, and technical documentation policies,
procedures and standards.

   X   

3.

  

Approve programming, development and technical documentation policies,
procedures, and standards.

      X

4.

  

Review programming and development plans and procedures where there is an impact
on other Health Net entities/facilities.

      X

5.

  

Perform all necessary programming, configuring and customizing of application
modules as required to develop and implement the design plans and
specifications.

   X   

6.

  

Execute unit test plans.

   X   

7.

  

Manage all programming and development efforts using industry-standard project
management tools and methodologies.

   X   

8.

  

Conduct predetermined development status reviews and provides written report on
results to Health Net.

   X   

9.

  

Review results of Supplier development reviews at Health Net’s discretion.

      X

10.

  

Resolve application defects as identified during testing phases.

     

 

  5.5 Unit Testing

(a) Supplier shall conduct “Unit Testing” in which Supplier takes the smallest
piece of testable Software in the application, isolates it from the remainder of
the code, and determines whether it behaves exactly as expected. Each unit is
tested separately before integrating them into modules to test the interfaces
between modules. During the Unit Testing phase, Supplier shall include:

 

  (i) System Requirements;

 

  (ii) Design Specifications;

 

  (iii) Programming standards;

 

 

Schedule A    A-67    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

  (iv) Input and/or data validation;

 

  (v) I/O correctness (database records created, updated and/or deleted);

 

  (vi) Error handling;

 

  (vii) Performance; and

 

  (viii) Naming conventions (variable and control)

(b) In addition to the Unit Testing Functions listed in Section 5.5(a). Supplier
shall perform the Unit Testing Functions listed in the roles and
responsibilities table below, except for those Functions that are expressly
identified as retained Health Net responsibilities in the roles and
responsibilities table below.

Table 38 Unit Testing Roles and Responsibilities (part of Programming and
Development)

 

Unit Testing Activities Roles and Responsibilities

  

Supplier

  

HNT
Apps.

Within Unit testing:

     

1.

  

Provide environment requirements needed for unit testing.

   X   

2.

  

Provide environment Governance - how environment is used, users, who provides
business requirements for “architecture/content” of the environment.

      X

3.

  

Build and support the environments (everything but DBA and hardware):- Builds
and creates the environment, designs the architecture based on the owner's
requirements, refreshes the environments, operationally manages access to
environment.

   X   

4.

  

Build and support the DBA environments (See separate DBA Roles and
Responsibilities).

   X   

5.

  

Build and support the hardware environments.

      X

6.

  

Defect resolution - environment.

   X   

7.

  

Defect resolution - application/configuration etc - everything tied to
development.

   X   

8.

  

Testing oversight/defect triage/QA.

   X   

9.

  

Requesting code promotions, jobs.

   X   

10.

  

Approving code promotions, jobs.

   X   

11.

  

Executing code promotions.

   X   

 

 

Schedule A    A-68    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

Unit Testing Activities Roles and Responsibilities

  

Supplier

  

HNT
Apps.

12.

  

Executing jobs and other activities needed to be done in environment to support
testing.

   X   

13.

  

Administration of the code/configuration management tools.

   X   

14.

  

Support of the code/configuration/migration management tools (installing the
tool, applying the patches).

      X

15.

  

Authorizing access and authority levels to the code management Software.

      X

16.

  

Implementation plan for move to next staging environment.

   X   

17.

  

Code build for move to next staging environment.

   X   

18.

  

Recommend policies and procedures for environment management.

   X   

19.

  

Recommend policies and procedures for infrastructure environment management.

      X

20.

  

Approving policies and procedures for environment management.

      X

21.

  

Develop unit policies and procedures for unit testing.

   X   

22.

  

Approve unit testing policies and procedures for unit testing.

      X

23.

  

Review and approve unit testing results.

      X

24.

  

Identify and document application test requirements.

   X   

25.

  

Review and approve application test requirements.

      X

26.

  

Define test data and environment requirements.

   X   

27.

  

Review and approve test data and environment requirements.

      X

28.

  

Notify Supplier in the event Health Net notices a discrepancy between Health
Net’s requirements and any vendor Deliverables.

      X

29.

  

Coordinate with the environment and data support groups.

   X   

30.

  

Lead defect triage meetings.

   X   

 

 

Schedule A    A-69    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

5.6 Health Net Project Development Process

Supplier is expected to adhere to the Health Net project development process and
Quality Assurance Process.

 

 

Schedule A    A-70    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

SCHEDULE B

SERVICE LEVELS

 

 

Schedule B       Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

SCHEDULE B

SERVICE LEVELS

Table of Contents

 

1

  Introduction    1

2

  Definitions    1   2.1     Certain Definitions    1   2.2     Other Terms    2

3

  Measurement, reporting and supporting information    2   3.1     Measurement
   2   3.2     Measurement Tools    2   3.3     Reports and Supporting
Information    3

4

  Service Level methodology    3   4.1     General    3   4.2     Service Level
Codes    3   4.3     Failure to Perform    4   4.4     Excused Service Level
Failures    5   4.5     Service Level Credits    5   4.6     Earnback
Opportunities    6

5

  MODIFICATIONS AND improvements to Service Levels.    6   5.1     Deletions of
Service Levels    6   5.2     Additions of Service Levels    6   5.3
    Designation of Critical Service Levels and Weighting Factors    6   5.4
    Continuous Improvement    7   5.5     Quarterly or Annual Meeting to adjust
Service Levels    7

6

  CUSTOMER SATISFACTION SURVEYS    7

Table of Exhibits

 

Exhibit B-1:   Service Level Metrics Exhibit B-2:   Problem / Incident Severity
Level Definitions Exhibit B-3:   Service Request Completion Times

 

 

Schedule B    B - i    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

SCHEDULE B

SERVICE LEVELS

 

1 INTRODUCTION

This Schedule B sets forth the Service Levels that Supplier is required to meet
or exceed in performing certain of the Services during the Term. This Schedule
also describes (a) the methodology for calculating Service Level Credits that
will be provided to Health Net by Supplier if Supplier fails to meet a Critical
Service Level, and (b) the process the Parties will follow to add, modify or
delete Service Levels during the Term.

 

2 DEFINITIONS

 

2.1 Certain Definitions

 

  (a) “Amount at Risk” has the meaning given in Section 6.2 of the Terms and
Conditions.

 

  (b) “Business Days” mean Monday through Friday (except holidays on which the
offices of Health Net, as applicable, are not open for regular business). Where
this Schedule B provides for the addition or subtraction of a Business Day(s),
the result will mean the same time of day as the time of an event on the
original Business Day (i.e., a Problem that starts at 3:00 p.m. local time on
Monday is resolved by the following Business Day if such Problem is resolved by
3:00 p.m. local time on Tuesday, provided that both Monday and Tuesday are
Business Days).

 

  (c) “Critical Service Level” means those Service Levels that are assigned a
Weighting Factor and for which a Service Level Credit is payable in the event of
a Critical Service Level Failure. Critical Service Levels are designated by
Health Net in accordance with Section 5.3 of this Schedule B.

 

  (d) “Critical Service Level Failure” means, with regard to any Critical
Service Level, Supplier’s failure to perform at a level that meets the
corresponding Critical Service Level during any particular Measurement Period.

 

  (e) “Measurement Period” means, for any Service Level, the period of time
during which Supplier’s actual performance of the relevant Services is to be
measured against the corresponding Service Level. The Measurement Period for
each Service Level is set forth on Exhibit B-1.

 

  (f) “Pool Percentage Available for Allocation” means *** percentage points.

 

  (g) “Service Levels” has the meaning given in Section 6.1 of the Terms and
Conditions.

 

  (h) “Service Level Credit” has the meaning provided in Section 4.3(b) of this
Schedule B.

 

  (i) “Service Level Failure” means, with regard to any Service Level, a failure
by Supplier to either (i) perform at the level that meets the corresponding
Service Level during any particular Measurement Period, or (ii) to (A) properly
monitor or measure any Service Level, or (B) report on the performance for any
Service Level in accordance with Section 3.3 below.

 

 

Schedule B    B - 1    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

  (j) “Weighting Factor” means the portion of the Pool Percentage Available for
Allocation that Health Net has allocated with respect to a Critical Service
Level. The Weighting Factor for each of the Critical Service Levels as of the
Effective Date are set forth in Exhibit B-1, and shall be subject to
modification pursuant to Section 5 of this Schedule B.

 

2.2 Other Terms

Other terms used in this Schedule B (or any Exhibit or Attachment to this
Schedule B) are either defined in the context in which they are used or are
defined elsewhere in this Agreement, and in each case shall have the meanings
there indicated.

 

3 MEASUREMENT, REPORTING AND SUPPORTING INFORMATION

 

3.1 Measurement

 

  (a) Except as otherwise expressly provided for a particular Service Level in
Exhibit B-1, the Measurement Period for each Service Level shall be each
calendar month during the Term.

 

  (b) Except as otherwise expressly indicated in this Schedule B, all references
to time of day in this Schedule B shall refer to Pacific Time (“PT”), and any
reference to “hour” or “hours” shall mean clock hours.

 

3.2 Measurement Tools

 

  (a) Supplier shall measure its performance with respect to each Service Level
using the corresponding measurement tools, processes and methodologies
identified for such Service Level in Exhibit B-1, or as specified pursuant to
Sections 3.2(c), and 5.2(c)(i) of this Schedule B.

 

  (b) Supplier shall provide (except as expressly stated otherwise in this
Agreement) and utilize the necessary measurement and monitoring tools and
procedures required to measure and report Supplier's performance of the Services
against the applicable Service Levels. Such measurement and monitoring shall
permit reporting at a level of detail sufficient to verify compliance with the
Service Levels, and will be subject to verification and review by Health Net.
Supplier shall provide Health Net with information and access to such tools and
procedures upon request, for purposes of verification.

 

  (c) If, after the Effective Date, Supplier desires to use a different
measurement tool, process or methodology for any Service Level, Supplier shall
provide written notice to Health Net proposing:

 

  (i) the alternative measurement tool, process or methodology; and

 

  (ii) any reasonable adjustments to the Service Levels that are necessary to
account for any increased or decreased sensitivity that will likely result from
use of the alternative measurement tool, process or methodology.

Supplier may utilize such alternative measurement tool, process or methodology
only to the extent such tool, and any associated Service Level adjustments, are
approved in

 

 

Schedule B    B - 2    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

writing by Health Net.

 

3.3 Reports and Supporting Information

 

  (a) Supplier shall deliver the Monthly Performance Report to Health Net in
accordance with Section 17.3 of the Terms and Conditions.

 

  (b) Upon Health Net’s request, Supplier shall provide to Health Net detailed
supporting information (including raw performance data) relating to Supplier’s
performance relative to the Service Levels. Such information shall at a minimum
include all information that is necessary for Health Net to verify the accuracy
of Service Level measurements and reporting, and any other supporting
information requested by Health Net to the extent it is available to Supplier.

 

  (c) Supplier shall make the reporting and supporting information described in
this Section 3.3, available to Health Net both (i) in a form suitable for use on
a personal computer; and (ii) via a secure website; provided, however, that if
requested by Health Net, Supplier shall also provide to Health Net “real time”
electronic access to performance data (i.e., access to performance data that
reflects performance at the then-present time), to the extent that the
agreed-upon measurement tools used to measure performance are capable of
providing such access. To the extent that such tools are not capable of
providing Health Net with such “real time” access, Supplier shall promptly
provide access to timely data upon Health Net’s request.

 

4 SERVICE LEVEL METHODOLOGY

 

4.1 General

 

  (a) Subject to Section 4.2 of this Schedule B, commencing on the Services
Commencement Date Supplier shall meet or exceed each of the Service Levels.
Service Levels constitute one means, but not the exclusive means, of measuring
Supplier’s performance of its commitment under Section 5.4 of the Terms and
Conditions. If a Service Level includes multiple conditions or components (e.g.,
components (a), (b) and(c)), then Supplier’s performance must satisfy each and
every condition or component (i.e., components (a), (b) and (c)) to achieve the
corresponding Service Level.

 

  (b) If any portion of the Services are to be provided from a business
continuity recovery environment, the Service Levels shall continue to apply;
except to the extent a disaster occurring at a Health Net facility prevents
Supplier from meeting such Service Levels.

 

4.2 Service Level Codes

For each of the Service Levels set forth in Exhibit B-1, a corresponding “Code”
has been designated in the "Code" column of the applicable table. The Codes have
the following meanings:

 

  (a) “Code 1” – Code 1 has been assigned to Service Levels for which Health Net
believes it has performance data showing that such Service Levels were achieved
by Health Net prior to the Effective Date. Supplier shall meet or exceed each
Code 1 Service Level beginning on the Service Commencement Date, subject to the
following:

 

 

Schedule B    B - 3    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

  (i) During Transition, Supplier shall have the opportunity to review such
data. If the Parties agree that such data does not demonstrate a history of
compliance with a particular Code 1 Service Level, they shall (A) first work in
good faith to establish a Service Level that both Parties agree is supported by
the applicable performance data; and (B) if they are unable to agree upon the
Service Level, then they shall follow the baselining process set forth in
Section 5.2(c) to establish the Service Level.

 

  (ii) The process above shall be applied on an application-by-application basis
for the Application Availability, Application Response Time, and On-Time Batch
Processing Service Levels (i.e., Application Availability, Application Response
Time, and On-Time Batch Processing for some but not all In-Scope Applications
may need to be validated or baselined).

 

  (b) “Code 2” – Code 2 has been assigned to Service Levels that the Parties
agree should be established through the baselining process set forth in
Section 5.2(c).

 

  (c) “Code 3” – Code 3 has been assigned to the certain Service Levels for
which a target has been set that Health Net has not consistently achieved prior
to the Effective Date. The following applies to Code 3 Service Levels:

 

  (i) Beginning on the Service Commencement Date, Supplier shall meet or exceed
the levels of performance achieved by Health Net prior to the Effective Date;
and

 

  (ii) Within 60 days of the Service Commencement Date, Supplier shall provide
Health Net with a plan for improving the Code 3 Service Levels to meet the
target metrics set for such Service Levels. Upon approval from Health Net,
Supplier shall implement the plan and begin meeting the Service Level on the
date specified in the plan.

 

  (d) “Code 4” – Code 4 has been assigned to Service Levels that the Parties
agree do not require validation or baselining. Service Provider shall meet or
exceed Code 4 Service Levels beginning on the Service Commencement Date.

 

4.3 Failure to Perform

 

  (a) For each Service Level Failure, Supplier shall (i) investigate, assemble
and preserve pertinent information with respect to, and report on the causes of,
the problem, including performing a root cause analysis of the problem;
(ii) advise Health Net, as and to the extent requested by Health Net, of the
status of remedial efforts being undertaken with respect to such problem;
(iii) minimize the impact of and correct the problem and begin meeting the
Service Level; and (iv) take appropriate preventive measures so that the problem
does not recur.

 

  (b) Supplier recognizes that a Critical Service Level Failure may have a
material adverse impact on the business and operations of Health Net and that
the damage from such Critical Service Level Failure is not susceptible to
precise determination. Accordingly, in the event of a Critical Service Level
Failure for reasons other than ***. This Section 4.3(b) shall not limit Health
Net's rights with respect to the events upon which Health Net may rely as a
basis for Health Net's termination of this Agreement for cause.

 

 

Schedule B    B - 4    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

  (c) Supplier shall not be relieved for any Service Level Failure caused by a
Managed Third Party if such Service Level Failure arises from Supplier's failure
to manage such Managed Third Parties in accordance with the terms and conditions
of this Agreement.

 

4.4 Excused Service Level Failures

If Supplier fails to meet a Service Level and establishes within two months
after such failure that: (a) Health Net’s failure to perform a retained
responsibility was the root cause of Supplier’s failure to meet such Service
Level (e.g., providing the required infrastructure to host In-Scope
Applications); (b) Supplier would have achieved such Service Level but for such
Health Net failure; (c) Supplier used Commercially Reasonable Efforts to perform
and achieve the Service Level notwithstanding the presence and impact of such
Health Net failure; and (d) Supplier is without fault in causing such Health Net
failure, then no Service Level Credit shall be assessed against Supplier for any
resulting Service Level Failure, and Supplier shall otherwise be excused from
achieving such Service Level for as long as Health Net fails to perform such
retained responsibility and Supplier continues to use Commercially Reasonable
Efforts to prevent, overcome, or mitigate the adverse effects of such failure to
the extent required to achieve the applicable Service Level. Supplier shall not
be excused from a failure to achieve a Service Level other than under this
Section 4.4 or as expressly provided in this Agreement.

 

4.5 Service Level Credits

 

  (a) Calculation. For each Critical Service Level Failure, the applicable
Service Level Credit referenced in Section 4.3(b) above shall be calculated in
accordance with the following formula:

 

   Service Level Credit = A x B    Where:          A = the applicable Weighting
Factor; and       B = the Amount at Risk for such calendar month.   

 

  (b) Notification. For each Critical Service Level Failure, Supplier shall
report such failure to Health Net pursuant to Section 17.3(b) of the Terms and
Conditions and Section 3.3 of this Schedule B. Such report will, at a minimum,
(i) identify and describe as a “Critical Service Level Failure” such Critical
Service Level Failure, and (ii) calculate the amount of the corresponding
Service Level Credit, calculated pursuant to Section 4.5(a) of this Schedule B,
that Health Net may elect pursuant to Section 4.3(b) of this Schedule B.

 

  (c) Limitations.

 

  (i) In no event shall the sum of the Weighting Factors for all Critical
Service Levels exceed the Pool Percentage Available for Allocation.

 

  (ii) In no event shall the total amount of Service Level Credits payable by
Supplier for Critical Service Level Failures occurring during a calendar month
exceed the Amount at Risk for such calendar month.

 

 

Schedule B    B - 5    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

4.6 Earnback Opportunities

 

  (a) ***

 

  (b) ***

 

  (c) Eligible Service Levels means all Service Levels other than the following
Service Levels: ***.

 

5 MODIFICATIONS AND IMPROVEMENTS TO SERVICE LEVELS.

 

5.1 Deletions of Service Levels

***.

 

5.2 Additions of Service Levels

***

 

  (a) If Health Net adds a new Service Level for which there is at *** of
historical data within the past *** and such data indicates performance that is
acceptable to Health Net, then the Service Level metric shall be the arithmetic
mean of the most recent *** of historical data. For example, ***. Such Service
Level shall become effective ***, but no earlier than thirty (30) days after
written notice from Health Net.

 

  (b) If Health Net adds a new Service Level for which there is at least *** of
historical data within the ***, but such data does not indicate performance that
is acceptable to Health Net, then, upon Health Net’s written request, Supplier
will perform an assessment of the root causes of the unacceptable level of
historical performance within sixty (60) days.

 

  (i) At the end of such *** period, if Health Net reasonably determines that
Supplier’s performance is below an acceptable level (e.g., by reference to
industry standards), then ***.

 

  (ii) At the end of such *** period, if Health Net determines that Supplier’s
performance is at an acceptable level, then the Service Level metric shall be
determined in accordance with Section 5.2(a).

 

  (c) If Health Net adds a new Service Level for which at least *** of
historical data within the past *** does not exist, then such Service Level ***
in accordance with the following:

 

  (i) ***.

 

  (ii) ***.

 

  (iii) ***.

 

  (iv) ***.

 

5.3 Designation of Critical Service Levels and Weighting Factors

 

  (a) Critical Service Levels.

 

 

Schedule B    B - 6    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

  (i) As of the Effective Date, the Critical Service Levels are designated by
the letter “Y” appearing in the corresponding “Critical Service Level” column in
Exhibit B-1.

 

  (ii) ***.

 

  (b) Weighting Factors. ***:

 

  (i) ***; and

 

  (ii) the sum of the Weighting Factors for all Critical Service Levels shall
not exceed the Pool Percentage Available for Allocation.

 

5.4 Continuous Improvement

 

  (a) In addition to any improvements in Service Levels resulting from
application of the review processes described in Section 5.5, then (except as
otherwise set forth in Exhibit B-1 (i,e., with respect to those Service Levels
or components thereof that are not eligible for improvement)):

 

  (i) ***

 

  (ii) ***

 

  (b) ***.

 

5.5 Quarterly or Annual Meeting to adjust Service Levels

 

  (a) Health Net and Supplier will meet to review the Service Levels on a
quarterly or annual basis to discuss the Service Levels ***.

 

  (b) The Parties will also discuss in good faith revisions to Service Levels
that may be appropriate as a result of material changes in the characteristics
of Health Net’s In-Scope Application portfolio (e.g., re-engineering
initiatives).

 

6 CUSTOMER SATISFACTION SURVEYS

 

  (a) Within ninety (90) calendar days after the Effective Date or as otherwise
mutually agreed by the Parties, Supplier shall develop and propose for the
approval of the Parties a draft customer satisfaction questionnaire
(“Satisfaction Survey”) designed to measure the satisfaction of End Users and
other third parties who interact with Supplier with Supplier’s provision of the
Services. Following Health Net’s review of the foregoing, Supplier shall
incorporate reasonable comments or suggestions of Health Net and shall finalize
the Satisfaction Survey and process within sixty (60) calendar days after
receiving Health Net’s comments and suggestions. The final Satisfaction Survey
and process shall be subject to the approval of both Parties. Supplier shall
periodically update the Satisfaction to reflect New Services or changes to
existing Services; provided, however, that updates of the Satisfaction Survey
and process shall be provided to Health Net for review, comment, and approval.

 

  (b)

Periodically (but in no event less than annually), Health Net shall conduct a
survey using the Satisfaction Survey and process described in and agreed upon
pursuant to this

 

 

Schedule B    B - 7    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

 

Section. Health Net shall provide to Supplier the survey responses. Supplier
shall tally the results of such survey and report to Health Net the results, and
integrating the results with previous survey results (e.g., performing trend
analysis). The Parties shall meet to identify the areas of dissatisfaction as
such dissatisfaction relates to the Services. Supplier shall prepare a project
plan, with Health Net’s input and subject to Health Net’s final approval, that
specifically addresses the steps Supplier shall take to correct such
dissatisfaction. The project plan will specify the specific remedial steps
Supplier shall take to rectify deficiencies in satisfaction, and the time frames
in which Supplier will implement those steps.

 

 

Schedule B    B - 8    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Copy

SCHEDULE C

CHARGES



--------------------------------------------------------------------------------

Final Execution Version

 

SCHEDULE C

CHARGES

Table of Contents

 

1.      INTRODUCTION

   1    1.1     Overview of Charges    1    1.2     General Terms    1

2.      DEFINITIONS

   1    2.1     Certain Definitions    1    2.2     Other Terms    2

3.      SUPPLIER INVESTMENTS

   2

4.      PRODUCTION SUPPORT

   3    4.1     Production Support Charge    3    4.4     Minor Enhancements   
4    4.5     Offshore / Onshore Ratios    5    4.6     Productivity Assumptions
   6    4.8     Supporting Skillset Rates    6

5.      APPLICATIONS DEVELOPMENT

   6    5.1     General Terms    7    5.2     Adjustments to the Baseline AD
Hours    8    5.3     Charges for Productive Hours in Excess of the Baseline AD
Hours    8    5.4     Offshore / Onshore Ratios    8    5.5     Productivity   
9    5.6     Transitioned Employees    9

6.      T&M RATES

   9

7.      OTHER CHARGES, CREDITS AND TERMS

   9    7.1     Pass-Through Expenses    9    7.2     Currency    9    7.3
    New Services    10    7.4     Disaster Recovery    10    7.5     Remedial
Services    10    7.6     Disengagement Services    10    7.7     Taxes    10   
7.8     Minimum Commitment    11

8.      ADJUSTMENTS TO CHARGES

   11    8.1     Cost of Living Adjustment (COLA)    12    8.2     Service Level
Credits    12    8.3     Benchmarking    12

9.      TERMINATION CHARGES

   12    9.1     Termination Charge    12    9.2     Pro-ration of Termination
Charges    12

 

 

Schedule C (Charges)    C - i    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

Table of Exhibits

 

Exhibit C-1:    Production Support Charge Exhibit C-2:    Individual Application
Production Support Charges Exhibit C-3:    Applications Development Charge
Exhibit C-4:    Baseline AD Hours Exhibit C-5:    Transitioned Employees Exhibit
C-6:    T&M Rates Exhibit C-7:    Skillset Mix and Supporting Skillset Rates

 

 

Schedule C (Charges)    C - ii    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

SCHEDULE C

CHARGES

 

1. INTRODUCTION

 

1.1 Overview of Charges

This Schedule C describes the methodology for calculating the charges for the
Services provided by Supplier to Health Net under this Agreement. The charges
consist of the following (collectively, the “Charges”):

(a) the Production Support Charge described in Section 4.1, as it may be
adjusted under Sections 4.2, 4.3, 4.4, and 8;

(b) the Applications Development Charge described in Section 5.1, as it may be
adjusted under Sections 5.2, 5.3, and 8;

(c) any Out-of-Pocket Expenses expressly payable under this Agreement; and

(d) any other charges or adjustments (including COLA under Section 8) expressly
set forth in this Agreement.

 

1.2 General Terms

(a) There are no amounts other than the Charges defined in Section 1.1 payable
by Health Net under this Agreement.

(b) If any service or offering that Supplier is obligated to provide under this
Agreement is not measured by a specific Charge, the cost to Supplier of
providing that service or offering is subsumed in the Charges hereunder and
there shall be no separate charge for such service or offering.

(c) Supplier was given an opportunity to perform due diligence on the In-Scope
Applications prior to the Effective Date. ***

 

2. DEFINITIONS

2.1 Certain Definitions

(a) “Applications Development Charge” or “AD Charge” has the meaning given in
Section 5.1.

(b) “Applications Development Project” or “AD Project” means Applications
Development Services requested by Health Net that do not constitute a Minor
Enhancement.

(c) “Application Development Services” or “AD Services” has the meaning given in
Section 5 of Schedule A

(d) “Charges” has the meaning given in Section 1.

(e) “Contract Year” means each 12 month period during the Term beginning
January 1 and ending December 31, except Contract Year 1 shall commence on
November 10, 2008 and continue until December 31, 2009.

(f) “FTE” means a full-time equivalent personnel within a particular T&M Rate
category. One FTE = *** Productive Hours.

 

 

Schedule C (Charges)    C - 1    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

(g) “Individual Application Production Support Charges” has the meaning given in
Section 4.1.

(h) “In-Scope Applications” has the meaning given in Section 1.3 of Schedule C.

(i) “Joint Capacity Planning Process” has the meaning given in Schedule G.

(j) “Minor Enhancement” means an enhancement or upgrade to In-Scope Applications
requested by Health Net that is (i) estimated to require *** of Productive Work
of Applications Development Services and (ii) not otherwise required to perform
break-fix, operational support or other Production Support Services.

(k) “Offshore Personnel” has the meaning given in Section 4.5.

(l) “Onshore Personnel” has the meaning given in Section 4.5.

(m) “Production Support Charge” has the meaning given in Section 4.1.

(n) “Production Support Services” means all Services that are not Application
Development Services, including Application Support Services and the Software
Quality Assurance/Testing Services and Cross-Functional Services associated with
Application Support Services.

(o) “Productive Work” means productive work performed specifically for Health
Net, as appropriately recorded under a labor tracking system or other system
acceptable to both Parties. ***.

(p) “Service Commencement Date” has the meaning given in Section 2.1 of the
Terms and Conditions.

(q) “Steady-State” means, for each In-Scope Application, the later of (i) the
Scheduled Steady-State Date and (ii) the date Supplier satisfies the applicable
exit criteria in Exhibit A-2 and assumes full responsibility for Production
Support Services for the In-Scope Application.

(r) “T&M Rates” means the hourly personnel rates for Onshore Personnel and
Offshore Personnel for each In-Scope Application set forth in Exhibit C-6.

(s) “Transitioned Employees” has the meaning given in Schedule E.

 

2.2 Other Terms

Capitalized terms used in this Schedule C but not defined herein have the
meanings given in the Glossary attached as Schedule R or elsewhere in this
Agreement.

 

3. SUPPLIER INVESTMENTS

There are no charges or other amounts payable by Health Net for:

(a) ***

(b) ***

(c) ***

(d) ***

 

 

Schedule C (Charges)    C - 2    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

4. PRODUCTION SUPPORT

 

4.1 Production Support Charge

(a) Exhibit C-1 sets forth a monthly charge for Production Support Services
(“Production Support Charge”). Subject to Sections 4.2 and 8, the Production
Support Charge is a fixed amount payable for performance of all of the
Production Support Services, except to the extent Supplier may count such Cross
Functional Services against the Baseline AD Hours pursuant to Section 5.1(f).

(b) Exhibit C-2 sets forth the component of the Production Support Charge
applicable to each In-Scope Application (“Individual Application Production
Support Charges”). The Individual Application Production Support Charges shall
be used solely to adjust the Production Support Charge when required pursuant to
Sections 4.2 and 4.3.

(c) Subject to Sections 4.2 and 4.3, beginning in November 2008, Supplier shall
invoice Health Net on a monthly basis in arrears for the applicable Production
Support Charge set forth in Exhibit C-1 in accordance with Section 10.1 of the
Terms and Conditions.

 

4.2 Adjustments of Production Support Charge Due to Transition Delays

The Production Support Charge in Exhibit C-1 assumes each In-Scope Application
will be transitioned to Supplier (and reach Steady-State) by the corresponding
transition completion date set forth in Exhibit E-3 (“Scheduled Steady-State
Date”). If an In-Scope Application is not fully transitioned to Steady-State by
the Scheduled Steady-State Date set forth in Exhibit E-3, then the Production
Support Charge shall be reduced by an amount equal to the applicable Individual
Application Production Support Charge until such In-Scope Application is fully
transitioned to Steady-State (i.e., there are no charges payable for an In-Scope
Application until it reaches Steady-State, except as provided in Section 4.7
with respect to Transitioned Employees). If any of the In-Scope Applications can
be transitioned and reach Steady State prior to the applicable Scheduled
Steady-State Date, the Parties shall discuss whether to commence Steady-State
and the corresponding component of the Production Support Charge early. If the
Parties agree to make any such adjustment, they shall document their agreement
in advance and in writing.

 

4.3 Adjustments of Production Support Charge Due to Changes in the In-Scope
Application Portfolio

(a) If Health Net adds a new In-Scope Application to this Agreement, then:

(i) Supplier shall propose a staffing plan showing the incremental Supplier
Personnel required to support the new In-Scope Application. Upon request,
Supplier shall provide Health Net with supporting detail from Supplier’s
estimating tools to allow Health Net to understand and validate Supplier’s
proposed staffing.

(ii) After the staffing is determined, the Parties shall:

 

  (A) establish a new T&M Rate in Exhibit C-6 for Onshore Personnel and Offshore
Personnel for the new In-Scope Application, which shall be a blended rate
determined using the Supporting Skillset Rates set forth in Exhibit C-7; and

 

  (B)

equitably adjust the Production Support Charge to reflect the additional
staffing, which adjustment shall not exceed an amount equal to the number of
incremental FTEs in the revised staffing multiplied by the

 

 

Schedule C (Charges)    C - 3    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

 

new T&M Rates for the In-Scope Application established under
Section 4.3(a)(ii)(A).

(b) If Health Net removes an existing In-Scope Application, then:

(i) Supplier shall propose a revised staffing plan showing the reduction in
Supplier Personnel required to support the reduced workload. Upon request,
Supplier shall provide Health Net with supporting detail from Supplier’s
estimating tools to allow Health Net to understand and validate Supplier’s
proposed revisions.

(ii) After the revised staffing is determined, the Parties shall equitably
adjust the Production Support Charge to reflect the revised staffing, which
adjustment shall equal the applicable Individual Application Production Support
Charge for the In-Scope Application removed unless the Parties agree otherwise.

(c) The Production Support Charge assumes the MC400 In-Scope Applications will
be sunset by December 31, 2010 and their functions migrated to ABS. For purposes
of this Section, “sunset” means the date on which Health Net desires to cease
receiving full Production Support Services and to receive the more limited
support described below in Section 4.3(c)(iii). Health Net shall provide
Supplier with reasonable notice (at least 30 days) if it desires to change the
sunset date to a date other than December 31, 2010.

(i) If any of the MC400 In-Scope Applications are sunset prior to December 31,
2010, then the Production Support Charge shall be reduced by an amount equal to
the Individual Application Production Support Charges for such MC400 In-Scope
Applications during the period from (A) the sunset date, until (B) December 31,
2010.

(ii) If any of the MC400 In-Scope Applications require full Production Support
Services after December 31, 2010, then the Production Support Charge shall be
increased by an amount equal to the Individual Application Production Support
Charges for such MC400 In-Scope Applications during the period from
(A) December 31, 2010, until (B) the date Health Net no longer requires full
Production Support Services for such MC400 In-Scope Applications.

(iii) The Parties anticipate that Health Net will require a reduced level of
Production Support Services for the MC400 In-Scope Applications in the years
following the sunset and migration to ABS. Prior to the sunset date, the Parties
will agree upon the staffing required to provide such support, and calculate the
charges for such support by multiplying the Supplier Personnel FTEs in such
staffing plan by the applicable T&M Rates in Exhibit C-6.

 

4.4 Minor Enhancements

(a) The Production Support Charge includes a baseline of Productive Hours that
Supplier shall perform each calendar quarter on Minor Enhancements requested by
Health Net (“Baseline Minor Enhancement Hours”). Subject to Section 4.4(b), the
Baseline Minor Enhancement Hours included in the Production Support Charge are
as follows:

(i) There are no Baseline Minor Enhancement Hours in 2008.

(ii) In 2009, the Baseline Minor Enhancement Hours shall increase as follows
each calendar quarter as In-Scope Applications are transitioned:

 

 

Schedule C (Charges)    C - 4    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

    

Calendar Year 2009

    

Q1 2009

  

Q2 2009

  

Q3 2009

  

Q4 2009

Baseline Minor Enhancement Hours

   ***    ***    ***    ***

(iii) In 2010, and each Contract Year thereafter, the Baseline Minor Enhancement
Hours shall equal *** per calendar quarter, unless adjusted pursuant to
Section 4.4(b).

(b) The Baseline Minor Enhancement Hours shall be adjusted as follows:

(i) If Health Net retires or otherwise withdraws an In-Scope Application from
Production Support Services under this Agreement, beginning in the month
following such withdrawal, the Baseline Minor Enhancement Hours shall be ***.

(ii) If Health Net adds a new In-Scope Application, beginning in the month
following such addition, the quarterly Baseline Minor Enhancement Hours shall be
***.

(iii) Upon request, Supplier shall provide Health Net with supporting detail to
allow Health Net to understand and validate Supplier’s staffing numbers and
proposed adjustments.

(c) Health Net and Supplier shall each use Commercially Reasonable Efforts to
prioritize, manage and coordinate Minor Enhancement work to stay within the
Baseline Minor Enhancement Hours allocation each quarter. Notwithstanding the
foregoing, if Health Net requires a volume of Minor Enhancement hours above the
Baseline Minor Enhancement Hours in a quarter, Supplier shall provide such hours
using the Baseline AD Hours provided under Section 5.1.

 

4.5 Offshore / Onshore Ratios

The Parties have agreed on the following maximum ratios of Supplier Personnel
based in India (“Offshore Personnel”) and Supplier Personnel based in the United
States (“Onshore Personnel”) assigned to perform Production Support Services
(“Maximum Offshore/Onshore Ratio”):

 

    

Contract Year

    

Year 1

  

Year 2

  

Year 3

  

Year 4

  

Year 5

Maximum Offshore / Onshore Ratio

   ***    ***    ***    ***    ***

(a) The Maximum Offshore/Onshore Ratios reflect the maximum number of Offshore
Personnel Supplier may use to perform Production Support Services. These Maximum
Offshore/Onshore Ratios reflect the average ratio of Offshore Personnel and
Onshore Personnel during each Contract Year (i.e., the ratio of Offshore
Personnel to Onshore Personnel may increase temporarily as long as the average
ratio for the Contract Year does not exceed the applicable Maximum
Offshore/Onshore Ratio). If Supplier believes it can increase this ratio while
maintaining compliance with the Service Levels and other terms of this
Agreement, Supplier shall propose a revised staffing plan ***.

(b) Supplier is responsible for performing all functions required to transition
Services to Offshore Personnel (up to the permitted Maximum Offshore/Onshore
Ratio) while maintaining compliance with the Service Levels and other terms of
this Agreement. ***

(c) If Health Net directs Supplier to reduce the number of Offshore Personnel
below the permitted Maximum Offshore/Onshore Ratio for reasons other than
Supplier’s failure to meet Service

 

 

Schedule C (Charges)    C - 5    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

Levels or comply with other terms of this Agreement, then Supplier shall ***.
Supplier shall obtain Health Net’s written consent prior to implementing the
plan.

 

4.6 Productivity Assumptions

The Production Support Charge declines during the Term at a rate reflecting the
percentages set forth in the table below (“Productivity Commitments”). Supplier
shall be responsible for any costs associated with its failure to achieve the
Productivity Commitments. If the Production Support Charge is revised pursuant
to Section 4.2 in connection with the addition of a new In-Scope Application,
the revised Production Support Charge shall, at a minimum, reflect the
Productivity Commitments stated in the table below for each remaining year of
the Term.

 

    

Contract Years

    

CY 1

  

CY 2

  

CY 3

  

CY 4

  

CY 5

Productivity Commitment

   ***    ***    ***    ***    ***

 

4.7 Transitioned Employees

(a) Supplier shall hire 76 Transitioned Employees in accordance with Schedule E
as of the applicable Transfer Date defined in Schedule E. Of the 76 Transitioned
Employees, 47 will be assigned to perform Production Support Services. Supplier
shall be fully compensated for such 47 Transitioned Employees through the
Production Support Charge.

(b) The Production Support Charge assumes the Transfer Date (defined in Schedule
E) for all 47 Transitioned Employees shall be November 16, 2008. ***

(c) Without limiting any of Supplier’s obligations under this Agreement with
respect to Supplier Personnel, Health Net shall have the right to assign and
prioritize work for each Transitioned Employee during the period between the
applicable Transfer Date and the Scheduled Steady-State Date for the In-Scope
Application on which such Transitioned Employee is assigned to work.

 

4.8 Supporting Skillset Rates

Exhibit C-7 sets forth the skillset mix and individual supporting skillset rates
that were used to determine the blended T&M Rates in Exhibit C-6 for each
In-Scope Application (“Supporting Skillset Rates”). The Supporting Skillset
Rates shall be used solely for (a) benchmarking, (b) to create new T&M Rates
pursuant to Section 4.3(a), and (c) to adjust the T&M Rates for an In-Scope
Application if Health Net requests a material change in the skillset mix for
such In-Scope Application. If Health Net requests a material change under item
(c) above, the Parties shall document the new skillset mix requested by Health
Net in Exhibit C-7 and revise the blended T&M Rates in Exhibit C-6 to reflect
the new skillset mix using the individual Supporting Skillset Rates in Exhibit
C-7. For clarification, the adjustment in item (c) shall apply only if Health
Net requests a change in skillset mix; it shall not apply if Supplier determines
that it requires a different skillset mix in order to provide the Services
described in this Agreement.

 

5. APPLICATIONS DEVELOPMENT

Exhibit A-6 (Project Framework) sets forth a framework and terms under which
Health Net may authorize Supplier to perform Applications Development Projects.
This Section 5 describes how the Charges for AD Projects shall be determined.

 

 

Schedule C (Charges)    C - 6    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

5.1 General Terms

(a) Exhibit C-3 sets forth a monthly charge for the volume of Applications
Development Services authorized by Health Net as of the Effective Date
(“Applications Development Charge” or “AD Charge”). The AD Charge consists of
the following components for each In-Scope Application:

(i) The Onshore Personnel and Offshore Personnel components of the AD Charge for
each In-Scope Application in Exhibit C-3 are determined by multiplying the
volume of Productive Hours for Onshore Personnel (excluding Transitioned
Employees) and Offshore Personnel set forth in Exhibit C-4 for each such
In-Scope Application by the applicable T&M Rates in Exhibit C-6;

(ii) The Transitioned Employee component of the AD Charge is determined by
multiplying the number of Transitioned Employees assigned solely to perform
Applications Development Services for an In-Scope Application (as set forth in
Exhibit C-5) by *** per month.

(b) The Applications Development Charge includes a pool of Productive Hours of
Applications Development Services for each In-Scope Application (“Baseline AD
Hours”). The Baseline AD Hours for each In-Scope Application shall equal:

(i) The volume of Productive Hours for Onshore Personnel (excluding Transitioned
Employees) and Offshore Personnel for the In-Scope Application set forth in
Exhibit C-4 for the applicable month, plus

(ii)*** Productive Hours per month for each Transitioned Employee assigned to
perform Applications Development Services for the In-Scope Application (as set
forth in Exhibit C-4), plus

(iii) Any additional Productive Hours within the *** described in Section 5.3.

(c) Beginning in November 2008, Supplier shall invoice Health Net on a monthly
basis in arrears for the Baseline AD Hours, as they may be adjusted each month
under Section 5.2, through the Applications Development Charge in accordance
with Section 10.1 of the Terms and Conditions.

(d) Supplier will make available the Baseline AD Hours specified in Exhibit C-4,
as they may be adjusted by Health Net on a monthly basis pursuant to
Section 5.2(b). If Health Net does not request sufficient work to fully utilize
Baseline AD Hours for a particular In-Scope Application in a month, then
Supplier shall use reasonable efforts to redeploy the Supplier Personnel
assigned to provide such Baseline AD Hours for such In-Scope Application to work
on other In-Scope Applications that require similar skills (and such work shall
not be considered Incremental AD Hours under Section 5.3(b)). For the avoidance
of doubt, Health Net shall not be entitled to a credit or carry-over of Baseline
AD Hours in a month that are unused due to Health Net’s failure to request
sufficient work to utilize such Baseline AD Hours in the month.

(e) Health Net and Supplier shall each use Commercially Reasonable Efforts to
prioritize, manage and coordinate Applications Development Projects to stay
within the Baseline AD Hours allocation each month.

(f) Hours spent by Supplier in performing Cross Functional Services described in
Schedule A shall not be counted as Productive Hours or applied against Baseline
AD Hours except to the extent (i) they are spent performing activities described
in Sections 2.3, 2.4, 2.8, 2.9 2.10, 2.11 and 2.13 of Schedule A directly
relating to performing Application Development Projects, and (ii) they are not
precluded from being chargeable under Exhibit A-6 (Project Framework).

 

 

Schedule C (Charges)    C - 7    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

5.2 Adjustments to the Baseline AD Hours

(a) In connection with the Joint Capacity Planning Process, the Parties shall
work together to develop and maintain a rolling 12-month forecast of AD Projects
and associated resource requirements (“AD Project Forecast”). Each month, and as
otherwise requested by Health Net, the Parties shall meet to (i) update the AD
Project Forecast as necessary to remain current with Health Net’s estimated AD
Project demand and (ii) make any corresponding adjustments to the Baseline AD
Hours in accordance with Section 5.2(b).

(b) On a monthly basis, Health Net may request a change in the upcoming volume
or mix of Baseline AD Hours. In such event, Supplier shall make such change
within 30 days after receiving such request and recalculate the Applications
Development Charge for the remaining months in the applicable Contract Year
using the formulas in Sections 5.1(a)(i) and 5.1(a)(ii).

 

5.3 Charges for Productive Hours in Excess of the Baseline AD Hours

The Parties shall adjust the Applications Development Charge on a monthly basis
as provided in Section 5.2(b) to reflect changes in the Baseline AD Hours
forecasted by Health Net. This Section 5.3 describes the incremental Charge
Health Net shall pay if its actual usage of Productive Hours on Applications
Development Services for a particular In-Scope Application in a calendar quarter
exceeds the aggregate Baseline AD Hours for that In-Scope Application (as such
Baseline AD Hours may be adjusted pursuant to Section 5.2(b)) for such calendar
quarter.

(a) Not later than 30 days after the end of each calendar quarter, Supplier will
report (i) the quantity of Productive Hours authorized by Health Net and
performed by Supplier on Applications Development Services during the quarter
for each In-Scope Application (“Actual AD Hours”) and (ii) any variance in
Actual AD Hours above or below the Baseline AD Hours for the In-Scope
Application in that quarter.

(b) ***

 

  (i) ***

 

  (ii) ***

Example 1: ***

Example 2: ***

(c) Supplier shall use all Commercially Reasonable Efforts to minimize
Incremental AD Hours, including by cross-training Supplier Personnel so that
they can work on multiple In-Scope Applications (e.g., if an individual is
assigned to MC400 but not fully utilized performing AD Projects for MC400,
Supplier shall assign AD Projects for other In-Scope Applications to such
individual).

(d) Supplier shall include any additional charges payable under this Section 5.3
on the invoice for the month following the end of each calendar quarter.

 

5.4 Offshore / Onshore Ratios

As of the Effective Date, the Baseline AD Hours reflect what the Parties believe
is the optimal mix of Offshore Personnel and Onshore Personnel. Health Net may
alter this mix by adding or removing Baseline AD Hours performed by Offshore
Personnel or Onshore Personnel through the process described in Section 5.2.

 

 

Schedule C (Charges)    C - 8    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

5.5 Productivity

(a) Productivity Commitment. Supplier shall achieve at least the annual
productivity improvement set forth in the chart below for each Contract Year in
providing Application Development Services (e.g., Health Net shall receive ***
more Applications Development output by the end of Contract Year 2 than it
received at the beginning of Contract Year 1 for the same number of chargeable
Productive Hours):

 

    

Contract Years

    

CY 1

  

CY 2

  

CY 3

  

CY 4

  

CY 5

Productivity Commitment

   ***    ***    ***    ***    ***

(b) Measuring Productivity. Within 90 days after the Effective Date, Supplier
shall propose a detailed methodology for measuring productivity within the
Applications Development Services. The Parties shall then work together to
refine the details of such methodology and agree on a plan and timeline for
implementing it. Thereafter, Supplier shall report upon its performance against
the productivity commitments in this Section 5.5 on a quarterly basis.

 

5.6 Transitioned Employees

Supplier shall hire certain Transitioned Employees in accordance with Schedule E
as of the applicable Transfer Date defined in Schedule E. The charges for
Transitioned Employees (and associated Baseline AD Hours) are included in the
Applications Development Charge as explained in Section 5.1(a)(ii).

 

6. T&M RATES

(a) Exhibit C-6 contains the T&M Rates referenced in this Schedule C and
elsewhere in this Agreement. Supplier may charge Health Net using the T&M Rates
only where this Agreement expressly states that Supplier is permitted to charge
Health Net, or make adjustments to Charges, “using the T&M Rates” or on a “time
and materials” basis.

(b) ***

(c) ***

(d) ***

 

7. OTHER CHARGES, CREDITS AND TERMS

 

7.1 Pass-Through Expenses

(a) There are no Pass-Through Expenses as of the Effective Date. If the Parties
agree to add Pass-Through Expenses after the Effective Date, they shall document
them in an amendment to this Agreement.

(b) ***

 

7.2 Currency

All Charges in this Agreement are stated in U.S. Dollars, and shall be invoiced
by Supplier and paid by Health Net in U.S. Dollars. ***

 

 

Schedule C (Charges)    C - 9    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

7.3 New Services

The Charges for any New Services performed by Supplier at Health Net’s request
shall be calculated in accordance with Section 3.7 of the Terms and Conditions.

 

7.4 Disaster Recovery

The Charges for all disaster recovery Services described in this Agreement as of
the Effective Date are included in the Production Support Charge and
Applications Development Charge.

 

7.5 Remedial Services

Supplier shall not be entitled to charge Health Net for any rework or other
Services required as a result of Supplier’s failure to perform in accordance
with this Agreement.

 

7.6 Disengagement Services

Supplier shall invoice Health Net for Disengagement Services payable by Health
Net as provided in Section 16.5(b) of the Terms and Conditions.

 

7.7 Taxes

Supplier shall invoice Health Net for taxes payable by Health Net as provided in
Section 9.3 of the Terms and Conditions.

 

7.8 Minimum Commitment

(a) The chart in this Section 7.8 sets forth a minimum revenue commitment for
each Contract Year of the Term (each a “Minimum Commitment”). To the extent the
total Charges payable by Health Net under this Agreement in a Contract Year are
less than (or reasonably likely to be less than) the applicable Minimum
Commitment for that Contract Year as a result of Health Net’s decision to
withdraw Services from this Agreement and either perform them itself or use a
third party to perform them, then the Parties shall work in good faith to
equitably adjust the Charges to reflect the reduced volume of Services. If after
working in good faith the Parties are unable to agree on such an equitable
adjustment, then Health Net, at its option, shall either (i) pay Supplier an
additional amount equal to the difference between (A) the applicable Minimum
Commitment for such Contract Year and (B) the total Charges paid by Health Net
in such Contract Year, to the extent such difference results from Health Net’s
decision to withdraw Services from this Agreement and either perform them itself
or use a third party to perform them; or (ii) terminate this Agreement for
convenience. The Minimum Commitment shall be prorated for partial Contract
Years.

 

    

Contract Year

    

CY 1

  

CY 2

  

CY 3

  

CY 4

  

CY 5

Minimum Commitment

   ***    ***    ***    ***    ***

(b) If Health Net terminates Services in part pursuant to Section 16.1 of the
Terms and Conditions, the Minimum Commitment for each Contract Year shall be
reduced by an amount proportionate to the percentage of the Charges attributable
to the terminated Services for each Contract Year as set forth as of the
Effective Date.

 

 

Schedule C (Charges)    C - 10    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

7.9 Travel

(a) ***

(b) Health Net shall reimburse Supplier for actual expenses for travel requested
by Health Net in connection with an Applications Development Product or Minor
Enhancement; provided such expenses are (i) approved in advance by Health Net
and documented in advance and in writing; and (ii) incurred in accordance with
Health Net’s travel and expense policy.

 

8. ADJUSTMENTS TO CHARGES

 

8.1 Cost of Living Adjustment (COLA)

(a) On January 1 of each calendar year *** Supplier shall increase (i) the
Production Support Charge, (ii) the Applications Development Charge, and
(iii) the T&M Rates (collectively, the “Adjustable Charges”) by multiplying such
Adjustable Charges by the applicable Inflation Factor defined below (each
adjustment, a “COLA”). ***

(b) The “Onshore Inflation Factor” for each calendar year *** for the T&M Rates
for Onshore Personnel (including the fee set forth in Section 5.6 for
Transitioned Employees performing Applications Development Services) shall be
determined by the change in the AHE, and shall be equal to the sum of (i) one
(1) plus (ii) the quotient of (A) the AHE of the current calendar year less the
AHE of the prior calendar year (the “Prior Year AHE”) over (B) the Prior Year
AHE; provided the Onshore Inflation Factor shall not exceed *** in any calendar
year. The AHE used for this calculation will be the index published in September
of current year and September of immediately preceding year.

(c) The “Offshore Inflation Factor” for each calendar year *** for the T&M Rates
for Offshore Personnel shall be determined by the change in the UNME, and shall
be equal to the sum of (i) one (1) plus (ii) the quotient of (A) the UNME of the
current calendar year less the UNME of the prior calendar year (the “Prior Year
UNME”) over (B) the Prior Year UNME; provided the Offshore Inflation Factor
shall not exceed *** in any calendar year. The UNME used for this calculation
will be the index published in September of current year and September of
immediately preceding year.

(d) ***

(e) Supplier shall give Health Net notice of the applicable COLA for each
calendar year at least thirty (30) days prior to the beginning of such year,
including detailed calculations and supporting documentation as to the
determination of the Inflation Factor and the resulting changes to the Charges
for such year.

(f) Under no circumstances, shall any of the Inflation Factors used be less than
1.

(g) “AHE” means Average Hourly Earnings of Production workers for Professional
and business services as published by the Bureau of Labor Statistics of the
Department of Labor. If the Bureau of Labor Statistics (or its successor agency)
stops publishing the AHE or substantially changes its content and format, the
Parties will substitute another comparable index published at least annually by
a mutually agreeable source. “UNME” means Indian Consumer Price Index for Urban
Non-Manual Employees as published by Ministry of Statistics and Programme
Implementation, Government of India. If the Ministry of Statistics and Programme
Implementation (or its successor agency) stops publishing the UNME or
substantially changes its content and format, the Parties will substitute
another comparable index published at least annually by a mutually agreeable
source.

 

 

Schedule C (Charges)    C - 11    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

8.2 Service Level Credits

Supplier shall credit any Service Level Credits earned in a month against the
subsequent month’s Charges.

 

8.3 Benchmarking

***

 

9. TERMINATION CHARGES

 

9.1 Termination Charge

The following are the termination charges referenced in Section 16.1(b) of the
Terms and Conditions:

 

   

Contract Years

   

CY 1

 

CY 2

 

CY 3

 

CY 4

 

CY 5

Termination Charge

  ***   ***   ***   ***   ***

 

9.2 Pro-ration of Termination Charges

The termination charges set forth in Section 9.1 are the applicable amounts with
respect to terminations that are effective in the first month of the relevant
Contract Year and otherwise such amounts will be prorated according to the
following formula:

 

LOGO [g99156ex10_2page168.jpg]

  

 

; where

  

A = the termination charge applicable to the Contract Year in which the
termination is effective;

B = the termination charge applicable to the Contract Year after the Contract
Year in which the termination is effective; and

C = the number of whole calendar months after the effective date of termination
that remain during the Contract Year in which termination is effective.

 

 

Schedule C (Charges)    C - 12    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Exhibits C-1 through C-7

***

 

Exhibits C-1 through C-7    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

SCHEDULE D

KEY SUPPLIER POSITIONS

 

 

Schedule D       Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

SCHEDULE D

KEY SUPPLIER POSITIONS

 

Key Cognizant

Position

    

Description

    

Initially Approved

Individual

    

Minimum Time Period of Tenure

Client Partner      The Client Partner manages the overall relationship between
Supplier and Health Net. The Client Partner has complete authority and
responsibility to deliver all Services provided by Supplier to Health Net.     
***      See Note 1 below Account Manager      The Account Manager shall have
primary business operating performance responsibility for the account and shall
assure that all delivery commitments and deliverables required under the
Agreement are provided to Health Net.      ***      See Note 1 below

Program/Transition

Manager

     The Program/Transition Manager has the overall responsibility for the
successful transition of the Transitioned Employees to the Supplier account team
while ensuring that Service Levels and Health Net satisfaction are maintained.
This position is also responsible for the overall program management of the of
the provision of the      See Note 2 below      Completion of Transition with an
additional sixty (60) days of recall availability.

 

 

Schedule D    D - 1    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

     Services.           AO Engagement Manager (Three (3) Positions)      The AO
Engagement Managers are owners for a group of applications (currently classified
into 3 broad groups) for both Transition and the Steady State Services and shall
have the primary responsibility to deliver the Services associated with their
respective applications in each wave within the scope of the Agreement.      See
Note 2 below      See Note 1 below

Note 1: Individuals occupying these Key Supplier Positions shall not be removed
or replaced by Cognizant from such position for the following time periods:
(1) For the individual who is initially appointed to such position, for ***
months after completion of Transition, (2) for each individual who replaces the
initially appointed individual, for ***months after each such individual is
appointed to such position, and (3) no more than three (3) individuals occupying
the Key Supplier Positions to which this Note 1 applies may be removed or
replaced within any *** month period after the initial ***month period.

Note 2: Cognizant shall propose individuals to occupy these Key Supplier
Positions for Health Net’s approval within thirty (30) days after the Effective
Date, and the approved individuals shall be appointed to fill these Key Supplier
Positions within sixty (60) days after the Effective Date.

Note 3: Health Net shall have the right to designate ***additional full time Key
Supplier Positions to address Service quality concerns by giving written notice
to Supplier.

 

 

Schedule D    D - 2    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

SCHEDULE E

TRANSITIONED EMPLOYEES

***

 

Exhibit E-3   E-3 - 1    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

SCHEDULE F

FACILITIES

 

 

Schedule F    F - 1    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

SCHEDULE F

FACILITIES

 

1. INTRODUCTION

 

1.1 This Schedule F (Facilities) comprises the following three (3) lists of
Facilities:

 

  (a) a list of those Health Net Facilities at which Supplier Personnel will be
performing the Services as of the Effective Date, and applicable Supplier space
requirements;

 

  (b) a list of Supplier facilities from which Supplier plans to provide the
Services as of the Effective Date; and

 

  (c) a list of Approved Subcontractor facilities from which Approved
Subcontractors plan to provide the Services as of the Effective Date.

 

1.2 The Parties agree that the list attached hereto is subject to modification
during the Term pursuant to the Change Control Process .

 

2. HEALTH NET FACILITIES

 

Site ID

  

General Facility Name

  

Facility Address

  

Supplier Space Requirements

   Off Site/VPN       CA030    Gold Point - Building A Hazel Data Center   
12033 Foundation Place Rancho Cordova CA 95670    *** (in any of the 5 Rancho
Cordova buildings) CA134    International Drive    10834 International Drive
Suite 200 Rancho Cordova CA 95670    CA258    Gold Point - Building C    11971
Foundation Place Bldg C Rancho Cordova CA 95670   

 

 

Schedule F    F - 2    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

Site ID

  

General Facility Name

  

Facility Address

  

Supplier Space Requirements

CA259    Gold Pointe - Building D    11931 Foundation Place Bldg D Rancho
Cordova CA 95670    CA260    LNR - Bldg B    21281 Burbank Blvd. Building B –
Floors 1-5 Woodland Hills CA 91367   

*** at peak (in any of the LNR B or C buildings)

(to be offset by HN RIF)

CA261    LNR - Bldg C    21271 Burbank Blvd. Building C – Floors 2-5 Woodland
Hills CA 91367    CA297    White Rock    10540 White Rock Road Rancho Cordova CA
95670    CT003    Shelton-FMC    1 Far Mill Crossing Shelton CT 06484    *** (in
any of the 3 Shelton buildings) CT006    Shelton-KCB    100 Beard Saw Mill Road
2nd - 6th Floors Shelton CT 06484    CT017    Shelton - Research Drive    4
Research Drive 5th floor Shelton CT 06484   

 

3. SUPPLIER FACILITIES

 

  (a) The Supplier shall handle the current scope of work from the following
Facilities. The Primary facility would be from where the current scope of
Services would be provided, the Secondary facility would be the Disaster
Recovery (BCP Backup) facility.

 

COGNIZANT FACILITY NAME

  

COGNIZANT FACILITY ADDRESS

  

Classification

MEPZ   

Cognizant Technology Solutions Pvt. Ltd.

Plot no A15,16,17[part]B20,C10,C1 &D2

NH 45 ,Tambaram GST Road

   Primary

 

 

Schedule F    F - 3    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

  

Chennai -600045

India

   GMR   

Cognizant Technology Solutions Pvt. Ltd.

Varalakshmi Tech Park

5/639, Old Mahabalipuram Road

Kandanchavadi

Chennai-600096

India

   Primary PKN   

Cognizant Technology Solutions Pvt. Ltd.

Cee Dee Yes Software Technology Park

No 56/3a, 3b, 5a, 5b

Pallikaranai village

Thoraipakkam Pallvaram 200 Feet Road

Chennai – 601302

India

   Primary TCO   

Cognizant Technology Solutions Pvt. Ltd.

Techno Complex 5/535, Old Mahabalipuram Road

Thoraipakkam Okiyam

Chennai - 600097

India

   Primary

Mountain Mist Campus

Cognizant Technology Solutions India Pvt Ltd.,

  

Mountain Mist Campus, Unit – 1, STPI – IT Park,

No.363, KGISL Campus, Thudiyalur Road,

Coimbatore – 641035

India

   Secondary

 

  (b) The Supplier shall use the below mentioned facilities if and when
additional Services call for such usage, subject to receiving Health Net's prior
written consent pursuant to Section 5.2 of the Terms and Conditions.

 

 

Schedule F    F - 4    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

COGNIZANT FACILITY NAME

  

COGNIZANT FACILITY ADDRESS

  

Classification

SRI   

Cognizant Technology Solutions Pvt. Ltd.

Sipcot IT Park

Old Mahapalipuram Road

Navalur Post, Siruseri

Chennai - 603103

India

   Additional DLF   

Cognizant Technology Solutions Pvt. Ltd.

DLF-Infocity, Block 1-C,2nd-4th Floor

1/124 Sivaji Garden

Mount Ponnalalee High Road

Chennai - 600 089

India

   Additional WCB   

Cognizant Technology Solutions Pvt. Ltd.

1-3 floors ,Whites Road

Royapettah

Chennai - 600014

India

   Additional ENT   

Cognizant Technology Solutions Pvt. Ltd.

Elnet Software City, 1st Floor, T.S. 140 Block 2&9

CPT Road, Taramani

Chennai - 600113

India

   Additional TDL   

Cognizant Technology Solutions Pvt. Ltd.

1, 4, 6, 8 & 12 Floor, Tidel Park, # 4, Canal Bank Road,

Taramani,

Chennai - 600113

India

   Additional ASV   

Cognizant Technology Solutions Pvt. Ltd.

ASV Suntech Park

Old Mahabalipuram Road

   Additional

 

 

Schedule F    F - 5    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

  

Chennai – 600096

India

   Mountain View Campus   

Cognizant Technology Solutions Pvt. Ltd.

Unit I, STPI IT Park

Kumaraguru College of Technology Campus

Saravanampatti

Coimbatore – 641006

India

   Additional C2 Academy   

Cognizant Technology Solutions Pvt. Ltd.

Texcity Software Parks

#14, Puliyakulam Road

Coimbatore - 641037

India

   Additional Muthoot Technopolis   

Cognizant Technology Solutions Pvt. Ltd.

3rd Floor, Muthoot Technopolis, Plot # 1

CSEZ, Kakkanad

Cochin-682037

India

   Additional The Millenia Tower   

Cognizant Technology Solutions Pvt. Ltd.

The Millenia Tower B Level 8, 9 &10

Murphy Road, Ulsoor

Bangalore - 560008

India

   Additional Silver Jubilee Block   

Cognizant Technology Solutions Pvt. Ltd.

1/1 to 1/15 Silver Jubilee Block

3rd Cross Mission Road, Behind Unit Building

Bangalore – 5600027

India

   Additional Golf View Campus   

Cognizant Technology Solutions Pvt. Ltd.

No 45, NAL Wind Tunnel Road, Murgesh Palya

Bangalore – 5600017

India

   Additional

 

 

Schedule F    F - 6    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

Bagmane Tech Park   

Cognizant Technology Solutions Pvt. Ltd.

65/2, Adjacent To LRDE

Byrasandra C.V.Ramanagar Post

Bangalore – 5600013

India

   Additional Manyata Embassy Business Park   

Cognizant Technology Solutions Pvt. Ltd.

Outer Ring Road, Rachenahalli Village

Nagavaraha, Bangalore -560045

India

   Additional Auriga (VBIT Park)   

Cognizant Technology Solutions Pvt. Ltd.

The ‘V’ park, Plot No 17, Building ‘H’

Auriga Block 2nd & 3rd Floor

Software Units Layout, Madhapur

Hyderabad - 500081

Andhra Pradesh

India

   Additional Orion (VBIT Park)   

Cognizant Technology Solutions Pvt. Ltd.

The ‘V’ park

Plot No 17, Building ‘J’

Orion Block 3rd Floor

Software Units Layout

Madhapur

Hyderabad - 500081

Andhra Pradesh

India

   Additional Capella (VBIT Park)   

Cognizant Technology Solutions Pvt. Ltd.

The ‘V’ park

Plot No 17,

Capella Block 6th Floor

Software Units Layout

Madhapur

Hyderabad - 500081

   Additional

 

 

Schedule F    F - 7    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

  

Andhra Pradesh

India

   Pioneer Towers   

Cognizant Technology Solutions Pvt. Ltd.

Pioneer Towers

Plot No 16, 1st - 4th Floors

Software Units Layout

Madhapur

Hyderabad - 500081

Andhra Pradesh

India

   Additional E Park   

Cognizant Technology Solutions Pvt. Ltd.

E-Park

9th & 10th Floors

Plot No - 1

Jubilee Gardens

Cyberabad

Kondapur

Hyderabad - 500081

Andhra Pradesh

India

   Additional DLF   

Cognizant Technology Solutions Pvt. Ltd.

14th Flor , DLF Building

No .8 Tower C,

DLF Cyber City ,Phase III

Gurgaon

Haryana -122 002

India

   Additional Signature towers   

Cognizant Technology Solutions Pvt. Ltd.

Signature Tower,

15th Floor ,Tower B

South City – I

Gurgaon

   Additional

 

 

Schedule F    F - 8    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

  

Haryana – 122 001

India

   H1   

Cognizant Technology Solutions Pvt. Ltd.

Plot No. 26, Rajiv Gandhi Infotech Park

MIDC, Hinjewadi, Pune-411057

Maharashtra

India

   Additional H2   

Cognizant Technology Solutions Pvt. Ltd.

Plot No. 27 & 28, Rajiv Gandhi Infotech Park,

MIDC, Hinjewadi, Pune-411057

Maharashtra

India

   Additional ICC   

Cognizant Technology Solutions Pvt. Ltd.

ICC Trade Tower, Floor 7 & 8 City Survey No. 985

F.B.No. 403/A/2, Senapati Bapat Rd

Pune -410016

Maharashtra

India

   Additional SAI   

Cognizant Technology Solutions Pvt. Ltd.

P-1/1, Rajiv Gandhi Infotech Park

MIDC, Hinjewadi

Pune-411057

Maharashtra

India

   Additional

ISH

Phase I

Phase II

  

Cognizant Technology Solutions Pvt. Ltd.

P-1/4, Rajiv Gandhi Infotech Park, A Wing

MIDC, Hinjewadi, Pune-411057

Maharashtra

India

   Additional

 

 

Schedule F    F - 9    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

DLF   

Cognizant Technology Solutions Pvt. Ltd.

Block No. 2, Plot No. 28

DLF Akruti Info Parks (Pune) Limited

Rajiv Gandhi Infotech Park

MIDC, Phase-II, Hinjewadi

Pune-411057

India

   Additional ICC TECH PARK   

Cognizant Technology Solutions Pvt. Ltd.

ICC Tech Park

Tower B, Survey No 985, Senapati Bapat Road

Pune - 411016

India

   Additional Fairmont   

Cognizant Technology Solutions Pvt. Ltd.

401, 4th Floor, Fairmont

Hiranandani Business Park

Powai

Mumbai – 400076

India

   Additional Winchester   

Cognizant Technology Solutions Pvt. Ltd.

301, 3rd Floor, Winchester

Hiranandani Business Park

Powai

Mumbai – 400076

India

   Additional Kensington   

Cognizant Technology Solutions Pvt. Ltd.

12th and 13th Floor, Kensington

Hiranandani Business Park

Powai

Mumbai – 400076

India

   Additional Techno complex   

Cognizant Technology Solutions Pvt. Ltd.

GN 34/3 (Ground to 6th floor), Sector V

   Additional

 

 

Schedule F    F - 10    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

  

Salt Lake Electronics Complex

Kolkata-700091

India

   Techno polis   

Cognizant Technology Solutions Pvt. Ltd.

BP-4 (7th to 11th floor), Sector V

Salt Lake Electronics Complex

Kolkata-700091

India

   Additional CIC   

Cognizant Technology Solutions Pvt. Ltd.

Block EP, Plot Y/1, CALINCAST Building (1st to 4th floor)

Sector V, Salt Lake Electronics Complex

Kolkata-700091

India

   Additional Techno India   

Cognizant Technology Solutions Pvt. Ltd.

EM 4/1 (4th floor), Sector V

Salt Lake Electronics Complex

Kolkata-700091

India

   Additional BIPL(Omega Building)   

Cognizant Technology Solutions Pvt. Ltd.

A2,M2,N2, Block EP&GP, Omega Building (6th to 9th floor)

Sector V, Salt Lake Electronics Complex

Kolkata-700091

India

   Additional Vishnu   

Cognizant Technology Solutions Pvt. Ltd.

Plot J4,Block EP & GP (Ground to 5th floor), Sector V

Salt Lake Electronics Complex

Kolkata-700091

India

   Additional Pekon   

Cognizant Technology Solutions Pvt. Ltd.

Plot J9,Block EP & GP (Ground to 2nd floor), Sector V

Salt Lake Electronics Complex

Kolkata-700091

   Additional

 

 

Schedule F    F - 11    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

   India   

 

4. APPROVED SUBCONTRACTOR FACILITIES

 

SUBCONTRACTOR ENTITY

    

SUBCONTRACTOR facility address

INTENTIONALLY BLANK

    

 

 

Schedule F    F - 12    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

SCHEDULE G

GOVERNANCE

 

 

Schedule G    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

SCHEDULE G

GOVERNANCE

 

1 INTRODUCTION

This Schedule G (Governance) sets forth an integrated set of business office
processes, plans and tools (“Contract Governance”). The purpose of this Contract
Governance is to monitor and control all aspects of the Services in order to
promote smooth operation of the Services in accordance with the Agreement. This
Schedule G describes the Contract Governance plan, Health Net’s and Supplier’s
roles and responsibilities, the relationship management structure, and the
decision making processes related to the Services. Conflicts between this
Schedule G and the Terms and Conditions or other Schedules or Exhibits will be
governed by the Terms and Conditions or other Schedules or Exhibits.

 

2 CONTRACT GOVERNANCE PLAN

 

2.1 Development of the Governance Plan

Health Net and Supplier will jointly develop, approve and implement the Contract
Governance plan within one hundred twenty (120) days following the Effective
Date. Such plan will:

 

  (a) Specify the formal organizations, processes, and practices for managing
Health Net’s and Supplier’s relationship under the Agreement;

 

  (b) Establish organizational interfaces for management and operation of the
Agreement including:

 

  (i) the governance organization charts for Health Net and Supplier for
inclusion in the Procedures Manual;

 

  (ii) framework for reports and meetings calendars; and

 

  (iii) operational authority and delegation.

 

  (c) Provide a high level overview of the business office governance processes
requiring Health Net’s involvement and identify the process interfaces;

 

  (d) Establish a strategy for communicating and planning for major organization
changes (i.e., people, processes, functions); and

 

  (e) Enhance and facilitate effective operating protocols and resolution of
certain disputes in accordance with Section 26 of the Terms and Conditions.

 

2.2 Contents of the Contract Governance Plan

 

  (a) The Contract Governance plan initially consists of the following
components to be supplemented and refined pursuant to Section 2.1 above: A roles
and authorities matrix to identify Health Net and Supplier individual roles and
authorization levels required to operate Contract Governance for inclusion in
the Procedures Manual;

 

 

Schedule G    G - 1    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

  (b) A meetings plan reflecting the schedule, and attendees, and subject matter
for meetings between Health Net and Supplier and supports the management of such
meetings, which meeting plan shall include:

 

  (i) a weekly operations meeting to discuss daily performance, issues and
planned or anticipated activities and Changes;

 

  (ii) a monthly contract performance review of the monthly reports, Services
utilization, charges, contract performance, Changes, Deliverables, Projects and
other matters as appropriate;

 

  (iii) a quarterly Joint Management Committee meeting to review appropriate
contractual, business, planning, improvements or performance issues;

 

  (iv) a daily operations meeting to discuss Priority 1 and other escalated
issues;

 

  (v) a semi-annual Joint Steering Committee meeting to discuss the evolving
business agenda, review contract strategy and goals and assess performance
against such goals; and

 

  (vi) other meetings as set out in the Agreement or mutually agreed by the
Parties.

 

  (c) Unless otherwise agreed by the Parties, Supplier will publish an agenda
for each meeting.

 

2.3 Business Office Governance Processes

Unless otherwise set forth in the Agreement, the following is an initial
proposed series of business office governance processes for managing the
Services. Supplier and Health Net shall meet and agree upon actual process
within thirty (30) days after the Effective Date. These processes, set forth
below and further defined in the Contract Governance plan, in addition to any
additional processes included in the Contract Governance plan, apply to all the
Services and will be implemented, as described in the Agreement:

 

  (a) Change Control Process governance process to receive, log, assess and
track proposed and agreed upon contract Changes;

 

  (b) Deliverables governance process to identify Deliverables and track such
Deliverables to completion;

 

  (c) Customer satisfaction governance plan to assess Health Net’s priorities,
set realistic expectations, measure Health Net’s satisfaction with the Services
and to use such feedback to improve Health Net’s satisfaction with the Services;

 

  (d) Formal correspondence governance process to establish and implement an
agreed upon protocol for Health Net and Supplier formal communications;

 

  (e) Program issues governance process to receive, qualify and manage issues
that require the intervention of the Health Net Program Manager and/or Supplier
PE or their respective management teams to facilitate resolution;

 

 

Schedule G    G - 2    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

  (f) Capacity and resource planning governance process through which the
Parties will jointly monitor and review the capacity of the Supplier Personnel
to allow Health Net to prioritize and schedule the execution of Minor
Enhancements and AD Projects (the “Joint Capacity Planning Process”);

 

  (g) Request governance process for the submission, qualification and analysis
of service requests (excluding the day-to-day operational service requests),
development and delivery of proposals, as needed, for such services and logging
and tracking to closure; and

 

  (h) Service Level governance process to review, monitor and manage issues
related to the Service Levels.

 

2.4 Responsibilities

 

  (a) Supplier will:

 

  (i) assign an individual to be the single point of contact to Health Net for
the Contract Governance plan development and maintenance;

 

  (ii) identify the Supplier attendees for the meetings reflected in the
meetings plan and any updates as they occur;

 

  (iii) draft the initial Contract Governance plan and provide to Health Net
within ninety (90) days after the Effective Date;

 

  (iv) review Health Net feedback and revise the draft Contract Governance plan
and submit to Health Net for Health Net review and approval;

 

  (v) identify process inhibitors, and propose process improvements to Health
Net, as required;

 

  (vi) jointly review the Contract Governance plan on an annual basis or more
frequently as may be agreed by the Parties, and update / maintain the Contract
Governance plan accordingly; and

 

  (vii) provide appropriate Supplier employees access to the Contract Governance
plan, as needed.

 

  (b) Health Net will:

 

  (i) assign an individual to be the single point of contact to Supplier for the
Contract Governance plan development and maintenance;

 

  (ii) provide, update and maintain the Health Net organization charts;

 

  (iii) provide a list of Health Net attendees for the meetings reflected in the
meetings plan and any updates as they occur;

 

 

Schedule G    G - 3    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

  (iv) review and provide to Supplier, in writing, Health Net’s comments,
questions and proposed changes to the draft plan within thirty (30) days
following Health Net’s acknowledged receipt of the draft Contract Governance
plan;

 

  (v) acknowledge Health Net’s receipt and approval of the final version of the
Contract Governance plan;

 

  (vi) identify process inhibitors and propose process improvements to Supplier,
as appropriate;

 

  (vii) jointly review / update the Contract Governance plan on an annual basis
or more frequently as may be agreed by the Parties; and

 

  (viii) provide the Contract Governance plan to appropriate Health Net
employees, as appropriate.

 

2.5 Relationship Management Structure

Within thirty (30) days after the Effective Date, Health Net and Supplier will
identify the titles of the initial members of the committees set forth below and
will agree upon a process for replacement of the committee members during the
Term.

 

  (a) Joint Steering Committee.

 

  (i) Health Net and Supplier will jointly create a committee consisting of
three management employees from Health Net and its Affiliates and three
management employees from Supplier and its Affiliates who will focus on Health
Net’s and Supplier’s long-term strategic plans as they relate to the Services
(“Joint Steering Committee”).

 

  (ii) The Joint Steering Committee will:

 

  (A) meet at least semi-annually to discuss the evolving business agenda of
Health Net and Supplier as it relates to the Services;

 

  (B) facilitate the goals of the Agreement;

 

  (C) review performance against goals and revise such goals, as appropriate;

 

  (D) approve and/or propose Changes to the Agreement, as appropriate;

 

  (E) identify major Health Net organization changes (i.e., people, processes,
functions) or proposed changes affecting the Agreement;

 

  (F) review industry / business trends and the impact of technology on the
Services;

 

 

Schedule G    G - 4    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

  (G) evaluate Supplier industry initiatives for potential applicability to the
Services;

 

  (H) review operating and strategic plans prepared by the Health Net Program
Manager and/or the Supplier PE;

 

  (I) Review and validate the agenda and scope of the Annual Account Planning
meetings.

 

  (J) upon Health Net's or Supplier’s request, assist in resolving issues
arising under this Agreement; and

 

  (K) participate in the dispute resolution process set forth in Section 26 of
the Terms and Conditions, as necessary.

 

  (b) Joint Management Committee.

 

  (i) Health Net and Supplier will jointly create a committee consisting of
three management employees from Health Net and its Affiliates and three
management employees from Supplier and its Affiliates who will focus on
management of the Health Net and Supplier relationship and delivery of the
Services (“Joint Management Committee”).

 

  (ii) The Joint Management Committee will:

 

  (A) meet at least quarterly to promote effective relationship management and
to validate progress under this Agreement;

 

  (B) develop and implement plans to meet the goals of this Agreement;

 

  (C) review performance against the established Service Levels and address
contractual or management problems and issues, as appropriate;

 

  (D) assess the quality of Health Net’s and Supplier’s working relationship and
develop / implement action plans to strengthen such relationship, as
appropriate;

 

  (E) identify and address issues affecting performance of the Services;

 

  (F) identify and manage impending change; and

 

  (G) when appropriate, propose changes to the Joint Steering Committee
regarding the Health Net and Supplier relationship, and/or the Agreement.

 

  (c) Joint Operations Committee.

 

 

Schedule G    G - 5    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

  (i) Within thirty (30) days after the Effective Date, Health Net and Supplier
will jointly create one or more committees comprised of employees of Health Net
and its Affiliates and employees of Supplier and its Affiliates (“Joint
Operations Committee”) who will focus on the day-to-day operations and delivery
of the Services.

 

  (ii) Each Joint Operations Committee shall:

 

  (A) meet at least monthly to review operational performance status and plans;

 

  (B) conduct contract performance review meetings;

 

  (C) review operational trends and analysis and take corrective action, as
required;

 

  (D) identify and address potential operational issues;

 

  (E) identify and manage operational change; and

 

  (F) make recommendations, as appropriate, to the Joint Management Committee.

 

2.6 Risk Management

Supplier shall follow a comprehensive risk management methodology as mutually
agreed by the Parties.

 

2.7 Health Net ITG Office

 

  (a) Subject to Section 2.8 below, if there are issues relating to:

 

  (i) Managed Third Parties or Development Related Managed Third Parties that
impact performance of the Services or meeting Service Levels; or

 

  (ii) Any obligations of the Parties under this Schedule G required to be
completed prior to the execution of the Governance Plan.

 

  (b) The Parties shall utilize Health Net's ITG Project Delivery/Project
management office to facilitate resolution of such issues.

 

2.8 Dispute Resolution and Escalation Procedure

If Health Net and Supplier have a dispute regarding the Services, Health Net and
Supplier will follow the dispute resolution process described in Section 26 of
the Terms and Conditions of the Agreement.

 

 

Schedule G    G - 6    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

SCHEDULE H

SUPPLIER INSURANCE

 

 

Schedule H    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

SCHEDULE H

SUPPLIER INSURANCE

 

1. INTRODUCTION

With reference to Section 22 (INSURANCE) of the Terms and Conditions of the
Agreement, this Schedule H sets forth the requirements for insurance to be
maintained by Supplier and its Subcontractors in connection with the Agreement.

 

2. Types and amounts of coverage

Supplier represents that as of the Effective Date it will have, and agrees that
during the Term it will maintain in force, at least the following types and
amounts of insurance:

 

  (a) Employer’s Liability Insurance and Worker’s Compensation Insurance,
including coverage for occupational injury, illness and disease, and other
similar social insurance in accordance with the laws of the country, state or
territory exercising jurisdiction over the employee with minimum limits per
employee and per event of $1,000,000 or the minimum limit required by law,
whichever limit is greater.

 

  (b) Comprehensive General Liability Insurance, including Products, Completed
Operations, Premises Operations, Bodily Injury, Personal and Advertising Injury,
Broad Form Contractual and Broad Form Property Damage liability coverages, on an
occurrence basis, with a minimum combined single limit per occurrence of
$1,000,000 and a minimum combined single aggregate limit of $2,000,000. This
coverage will be endorsed to name Health Net and its Affiliates as additional
insureds.

 

  (c) Automotive Liability Insurance covering use of all owned, non-owned and
hired automobiles for bodily injury, property damage liability with a minimum
combined single limit per accident of $1,000,000 or the minimum limit required
by law, whichever limit is greater. This coverage will be endorsed to name
Health Net and its Affiliates as additional insureds.

 

  (d) Professional Liability Insurance / Errors and Omissions Insurance covering
liability of up to $1,000,000 per claim or $3,000,000 in the aggregate. This
coverage shall be maintained for a minimum of two (2) years following
termination or completion of Supplier’s work pursuant to the Agreement.

 

3. Terms of coverage

 

  (a) The insurance coverages described above will be primary, and all coverage
will be non-contributing with respect to any other insurance or self insurance
that may be maintained by Health Net. Supplier will be responsible for all
deductibles and retentions with regard to such insurance. All coverage described
above will include a waiver of subrogation and a waiver of any
insured-versus-insured exclusion regarding Health Net and its Affiliates.
Indemnification by Supplier shall not be limited or reduced by any insurance
coverage limitations. Supplier agrees that it shall work solely at Supplier’s
risk. To the extent any coverage is written on a claims-made basis, it will have
a retroactive date no earlier than the Effective Date and, notwithstanding the
termination of the Agreement, either directly or through ‘tail’ coverage will
allow for reporting of claims until the applicable limitation of actions period
has expired.

 

 

Schedule H    H - 2    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

  (b) Supplier will cause its insurers to issue certificates of insurance
evidencing that the coverages and policy endorsements required under this
Agreement are maintained in force and that not less than thirty (30) days
written notice will be given to Health Net and submitted to the Health Net
Strategic Sourcing representative prior to any cancellation of the policies.
Health Net shall be endorsed as an additional insured on all policies (excluding
Workers’ Compensation) and evidenced on the certificate of insurance. The
insurers selected by Supplier will have an A.M. Best rating of A-, Size VIII or
better, or, if such ratings are no longer available, with a comparable rating
from a recognized insurance rating agency. Supplier will endeavor to ensure that
all Approved Subcontractors, if any, maintain insurance coverages described
above naming Supplier as an additional insured or loss payee where relevant.

 

  (c) In the case of loss or damage or other event that requires notice or other
action under the terms of any insurance coverage described above, Supplier will
be solely responsible for taking such action. Supplier will provide Health Net
with contemporaneous notice and with such other information as Health Net may
request regarding the event.

 

  (d) The Parties do not intend to shift all risk of loss to insurance.
Supplier’s obligation to maintain insurance coverage in specified amounts will
not act as a limitation on any other liability or obligation which Supplier
would otherwise have under the Agreement. Similarly, the naming of Health Net
and its Affiliates as additional insureds is not intended to be a limitation of
Supplier’s liability under the Agreement and will in no event be deemed to, or
serve to, limit Supplier’s liability to Health Net to available insurance
coverage or to the policy limits specified in this Schedule H, nor to limit
Health Net’s rights to exercise any and all remedies available to Health Net
under the Agreement, at law or in equity.

 

 

Schedule H    H - 3    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

SCHEDULE I

THIRD PARTY CONTRACTS

 

 

Schedule I    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

SCHEDULE I

THIRD PARTY CONTRACTS

The Health Net Third Party Service Contracts consist of the following:

 

  A. The maintenance and other related contracts for the In-Scope Applications.

 

  B. The maintenance and other related contracts for the Associated Tools and
Software.

 

  C. The maintenance and other related contracts for the Health Net Licensed
Service Delivery Software.

 

 

Schedule I    I - 1    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

SCHEDULE J

SOFTWARE

 

 

Exhibit J-4    J-4 - 0    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

SCHEDULE K

BUSINESS ASSOCIATE ADDENDUM

 

 

Schedule K       Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

SCHEDULE K

BUSINESS ASSOCIATE ADDENDUM

This Business Associate Addendum (“Addendum”) is entered into by and between
Health Net, Inc., and/or one or more of its affiliates (“Health Net”) and
Cognizant Technology Solutions U.S. Corporation (“Business Associate”).

 

A. Health Net and Business Associate are parties to or are entering into, that
certain Master Services Agreement dated September 30, 2008 (the “Current
Contract”) pursuant to which Business Associate provides a service to, or
performs a function on behalf of, Health Net and, in connection therewith, uses
or discloses Protected Health Information including Electronic Protected
Information (“EPHI”) (collectively (“PHI”) , that is subject to protection under
the Health Insurance Portability and Accountability Act of 1996 (“HIPAA”) and
certain privacy and security regulations found at 45 CFR Parts 160 through 164
(“HIPAA Regulations”);

 

B. Any entity which creates or receives PHI from or on behalf of Health Net is a
business associate, as defined in the HIPAA Regulations;

 

C. Pursuant to the HIPAA Regulations, all business associates of Health Net must
agree in writing to certain mandatory provisions regarding the safeguarding, use
and disclosure of PHI; and

 

D. The purpose of this Addendum is to satisfy the requirements of the HIPAA
Regulations, including, but not limited to, business associate contract
requirements set forth at 45 C.F.R. § 164.308(b)(1) and § 164.314(a) and §
164.504(e), as they may be amended from time to time.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the parties agree as follows:

 

1. Definitions. Unless otherwise provided in this Addendum, capitalized terms
have the same meaning as set forth in the HIPAA Regulations.

 

2. Scope of Safeguards, Use and Disclosure of Protected Health Information.
Except as otherwise limited in this Business Associate Addendum, Business
Associate shall safeguard, use and disclose PHI solely to provide the services,
or perform the functions, described in the Current Contract, provided that such
use or disclosure would not violate the HIPAA Regulations if so used or
disclosed by Health Net. Business Associate, to the full extent applicable,
shall ensure that its directors, officers, employees, contractors and agents
shall:

 

  (A) Not use or further disclose PHI other than as permitted or required by
this Business Associate Addendum or as Required By Law;

 

  (B) Implement all appropriate and reasonable administrative, physical and
technical safeguards to protect the confidentiality and integrity of the PHI
that it creates, receives, maintains or transmits and to prevent use or
disclosure of PHI other than as provided by this Business Associate Addendum;

 

  (C) Mitigate, to the extent practicable, any harmful effect that is known to
Business Associate of a safeguard, use or disclosure of PHI by Business
Associate in violation of the requirements of this Business Associate Addendum;

 

 

Schedule K    K - 2    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

  (D) Report promptly to Health Net’s designated Privacy Officer any use or
disclosure of PHI not provided for by this Business Associate Addendum of which
Business Associate becomes aware;

 

  (E) Require contractors or agents to whom Business Associate provides PHI
received from, or created or received by Business Associate on behalf of, Health
Net, to agree to the same safeguards, restrictions and conditions that apply to
Business Associate with respect to such PHI under this Business Associate
Addendum;

 

  (F) Provide to Health Net or, as directed by Health Net, to an Individual, in
the time and manner designated by Health Net, any information necessary to allow
Health Net to respond timely to a request by an Individual for a copy of the
Individual’s PHI pursuant to 45 C.F.R. § 164.524.

 

  (G) Maintain for a period of six (6) years all Designated Record Sets relating
to PHI received from, or created or received by Business Associate on behalf of,
Health Net.

 

  (H) Maintain for a period of six (6) years records of all disclosures of PHI,
other than for the purpose(s) set forth in this Business Associate Addendum,
including the date, name of recipient, description of PHI disclosed and purpose
of disclosure.

 

  (I) Provide to Health Net or, as directed by Health Net, to an Individual, in
the time and manner designated by Health Net, any necessary information
collected in accordance with Section 2(H) of this Business Associate Addendum in
order to allow Health Net to respond timely to a request by an Individual for an
accounting of the disclosures of the Individual’s PHI pursuant to 45 C.F.R.
§ 164.528.

 

  (J) Make any amendments to PHI that Health Net directs or agrees to pursuant
to 45 C.F.R. § 164.526 at the request of Health Net or an Individual in the time
and manner designated by Health Net;

 

  (K) Make reasonable efforts to implement any restriction of the use or
disclosure of PHI that Health Net has agreed to as described under Section 3.C
of this Business Associate Addendum.

 

  (L) As required by 45 CFR Part 164, Subpart C with respect to EPHI, implement
administrative, physical, and technical safeguards that reasonably and
appropriately protect the confidentiality, integrity, and availability of the
EPHI that Business Associate creates, receives, maintains, or transmits on
behalf of Health Net.

 

  (M) As required by 45 CFR Part 164, Subpart C with respect to EPHI, ensure
that any agent, including a subcontractor, to whom Business Associate provides
EPHI, agrees to implement reasonable and appropriate safeguards to protect the
EPHI.

 

  (N) As required by 45 CFR Part 164, Subpart C with respect to EPHI, report to
Health Net any Security Incident of which Business Associate becomes aware.

 

  (O)

Make Business Associate’s internal practices, books, and records relating to the
safeguards, use and disclosure of PHI received from, or created or received by
Business Associate on behalf of, Health Net available to Health Net or, at the
request of Health Net, to the Department of Health and Human Services (“DHHS”),
in a time and manner

 

 

Schedule K    K - 3    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

 

designated by Health Net or DHHS, for purposes of determining Health Net’s
compliance with the HIPAA Regulations; provided that, in all events, Business
Associate shall immediately notify Health Net upon receipt by Business Associate
of any request received from DHHS relating to Health Net’s compliance with the
HIPAA Regulations and shall provide Health Net with copies of any materials
provided to DHHS;

 

  (P) Business Associate agrees that with respect to any and all PHI received
from Health Net or created or received by Business Associate on behalf of Health
Net that Business Associate maintains, or which is maintained by any contractor
or agent of Business Associate, in any form (collectively for this Section
referred to as "Health Net PHI") and is no longer needed to perform services
under the Current Contract, or, at any time upon Health Net’s request and upon
termination of the Current Agreement(s), Business Associate will return or
destroy all Health Net PHI, and shall retain no copies of such Health Net PHI;
provided that if such return or destruction is not feasible, in Health Net's
reasonable discretion, Business Associate shall extend the protections of this
Business Associate Addendum to the Health Net PHI and limit further uses and
disclosures to those purposes that make the return or destruction of the Health
Net PHI infeasible. A senior officer of Business Associate shall certify in
writing to Health Net, within five (5) days after termination, that all PHI has
been returned or destroyed as provided above and that Business Associate retains
no copies of PHI in any form; and

 

  (Q) Allow Health Net, upon reasonable notice and subject to any other audit
terms and restrictions set forth in the Current Contract, to inspect Business
Associate’s procedures and practices with respect to compliance with the terms
of this Business Associate Addendum; provided, however, that Health Net has no
duty to inspect and its decision not to inspect does not relieve Business
Associate of its compliance responsibility.

 

3. Obligations of Health Net. To assist Business Associate in the proper use and
disclosure of PHI, Health Net shall:

 

  (A) Provide Business Associate with the notice of privacy practices that
Health Net produces in accordance with 45 C.F.R. § 164.520, as well as any
changes to such notice;

 

  (B) Provide Business Associate with any changes in, or revocation of,
permission by an Individual to use or disclose PHI, if such changes affect
Business Associate’s permitted or required uses and disclosures;

 

  (C) Notify Business Associate of any restriction on the use or disclosure of
PHI that Health Net has agreed to in accordance with 45 C.F.R. § 164.522; and

 

  (D) Not request Business Associate to use or disclose PHI in any manner that
would not be permissible under the HIPAA Regulations if the PHI were to be so
used or disclosed by Health Net.

 

4.

Standard Transactions. To the extent Business Associate conducts Standard
Transaction(s) on behalf of Health Net, Business Associate shall, without
limitation, comply with the HIPAA Regulations, “Administrative Requirements for
Transactions,” 45 C.F.R. § 162.100 et seq., and shall not: (a) Change the
definition, data condition or use of a data element or segment in a standard;
(b) Add any data elements or segments to the maximum defined data set; (c) Use
any code or data elements that are either marked “not used” in the standard’s
implementation

 

 

Schedule K    K - 4    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

 

specification or are not in the standard’s implementation specification(s); or
(d) Change the meaning or intent of the standard’s implementation
specifications.

 

5. Termination for Breach. Health Net shall have the right to terminate the
Current Contract upon written notice if Health Net determines that Business
Associate has breached a material term of the provisions of this Business
Associate Addendum; provided that Health Net’s remedies under this Business
Associate Addendum and the section(s) of the Current Contract related to
termination, if any, shall be cumulative.

 

6. Survival of Terms. The obligations of Business Associate under Sections 2(F),
2(G), 2(H), 2(I) and 2(P) of this Business Associate Addendum shall survive the
termination or expiration of the Current Contract.

 

7. Injunctive Relief. Business Associate agrees that the remedies at law for any
breach by it of the terms of this Business Associate Addendum shall be
inadequate and that monetary damages resulting from such breach are not readily
measured. Accordingly, in the event of a breach or threatened breach by Business
Associate of the terms of this Business Associate Addendum, Health Net shall be
entitled to immediate injunctive relief. Nothing herein shall prohibit Health
Net from pursuing any other remedies available to it for such breach, and Health
Net's rights under this Business Associate Addendum and the sections of the
Current Contract related to injunctive relief, if any, shall be cumulative.

 

8. Amendment of Addendum. In the event of a material change in the HIPAA
Regulations or state law affecting safeguards or the use or disclosure of PHI,
or amendments for new or changed Standard Transactions or Identifiers, Health
Net may amend this Business Associate Addendum and the Current Contract as
necessary to comply with the change in the law or regulation and such amendment
shall become effective sixty (60) days after receipt by Business Associate.
Health Net’s rights under this Addendum and the section(s) of the Current
Contract related to amendments, if any, shall be cumulative.

 

9. Notice of Investigation or Lawsuit and Indemnification. Business Associate
shall notify Health Net immediately upon receipt of notice of an investigation
or of a lawsuit filed against Business Associate related to or arising from the
use or disclosure of PHI by Business Associate pursuant to this Business
Associate Addendum. ***

 

10. Confidentiality. Notwithstanding the foregoing, PHI shall not be included
within the definition of “confidential information” in the section(s) of the
Current Contract related to protection of confidential information, if any, as
Business Associate’s obligations with respect to PHI are set forth in this
Business Associate Addendum.

 

11. State Law Requirements. To the extent that state law is more stringent than
the HIPAA Regulations, any safeguard, use or disclosure of PHI by Business
Associate shall be made in accordance with state law.

 

12. Interpretation. Any ambiguity in this Business Associate Addendum shall be
resolved in favor of a meaning that permits Health Net to comply with the HIPAA
Regulations.

 

13. Effective Date. This Business Associate Addendum shall be effective on the
effective date of the Current Contract.

* * * * *

 

 

Schedule K    K - 5    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

SCHEDULE L

DISENGAGEMENT ASSISTANCE

 

 

Schedule L       Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

SCHEDULE L

DISENGAGEMENT ASSISTANCE

Disengagement Assistance shall include the assistance described in this Schedule
L and as described in Section 16.5 of the Terms and Conditions of the Agreement.

 

1 GENERAL

Supplier’s general responsibilities with respect to Disengagement Assistance
shall include the following:

 

  (a) Supplier shall provide to applicable personnel of Health Net and its
successor provider training in the performance of the Services that are to be
transferred, including training in the use as permitted under the Agreement of
Supplier Software.

 

  (b) Supplier shall provide Health Net and its successor provider with
information regarding the Services to support Health Net or its successor
provider in assuming responsibility for, and continuing the performance of, the
Services in an orderly manner. Such information shall include identifying key
support contacts (names and telephone numbers) of Supplier Personnel and third
party providers.

 

  (c) Disengagement Plan.

 

  (i) Disengagement Assistance will be provided pursuant to a mutually agreed
plan, which will include a plan and schedule for (i) migrating performance of
the affected Services to Health Net and/or a third party service provider
designated by Health Net (or winding down the affected Services, as applicable),
(ii) to the extent requested by Health Net, the transfer of the Transitioned
Employees as described in Section 16.5(a)(i) of the Terms and Conditions,
(iii) the staff roll-off schedule for the Supplier Personnel performing the
affected Services; and (iv) other information as set forth in this Schedule L
(the “Disengagement Plan”). The Disengagement Plan will include Supplier’s plan
for providing, to Health Net and/or its designee, reasonable training in the
performance of the affected Services.

 

  (ii) The Parties will develop the Disengagement Plan as described below
promptly upon written request from Health Net to commence development of such
Disengagement Plan.

 

  (iii)

The Disengagement Plan will focus on Supplier’s performance of the Disengagement
Assistance Services described in this Schedule L and is intended to be a
component of Health Net’s (and if applicable its designee’s) master plan for
transferring responsibility for the Services to Health Net (or its designee).
Supplier will prepare the proposed Disengagement Plan for Health Net’s review,
comment and mutual agreement. Supplier shall provide other information regarding
the affected Services or Supplier’s performance of Disengagement Assistance with
respect to the affected Services that may be reasonably requested by Health Net
in connection with Health Net’s review and comment on the Disengagement Plan.
Supplier shall identify to Health Net (i) known risks associated with any Health
Net proposed changes to the Disengagement Plan (including any potential
disruption in the affected Services) and suggested means

 

 

Schedule L    L - 1    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

 

by which such risks may be mitigated, and (ii) operational constraints that may
conflict with Health Net’s proposed changes to the Disengagement Plan.

 

  (iv) Once the Disengagement Plan has been agreed upon, both Parties will
comply with it, subject to Health Net’s right to extend the Disengagement
Assistance Period as provided in this Agreement.

 

2 PRE-TRANSFER OBLIGATIONS

Supplier’s pre-transfer responsibilities with respect to Disengagement
Assistance shall include the following:

 

  (a) Reviewing the test and production Software libraries with Health Net’s or
its successor provider’s operations staff.

 

  (b) Assisting Health Net or its successor provider in the analysis of the
space required for Software libraries.

 

  (c) Providing the Source Code, object code, and related Documentation
(including for In Scope Applications, Software, and Associated Tools and
Software) in Supplier’s possession for Health Net Software and Work Product and,
subject to Health Net’s and Supplier’s rights and obligations with respect to
Supplier Software or Supplier third party software, providing such code and
Documentation for any other Supplier Software or supplier third party software
which Health Net is licensed or otherwise authorized to use subject to
Section 12 and Section 15 of the Terms and Conditions.

 

  (d) Assisting Health Net or its successor provider in transferring and/or
establishing naming conventions, including, as requested by Health Net,
providing Documentation regarding the naming conventions used by Supplier in
providing the Services.

 

  (e) Providing and coordinating assistance to Health Net or its successor
provider in notifying relevant Suppliers of the procedures to be followed during
the transfer.

 

  (f) Providing all other Documentation related to the Services.

 

  (g) Providing to Health Net:

 

  (i) A list of Transitioned Employees in accordance with Section 6.1 of
Schedule E; and

 

  (ii) The following additional information relating to Supplier Personnel:

 

  •  

The approximate number of current Supplier Personnel that are not Key Supplier
Personnel, the estimated number of full-time equivalents represented by such
group, and the number of heritage Health Net employees within such group; and

 

  •  

A current account organizational chart that identifies all key subject matter
experts and higher level Supplier Personnel, and summarizes their organizational
relationship among one another, including the Key Supplier Personnel (e.g.,
solid-line versus dotted-line reporting from one person to another), and which
specifically distinguishes the Key Supplier Personnel

 

 

Schedule L    L - 2    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

 

from other Supplier Personnel. For the Key Supplier Personnel, such chart shall
include roles, responsibilities, and authority of such personnel.

 

  (h) Allowing Health Net or its designee to undertake *** in accordance with
Section 16.5(a)(i) of the Terms and Conditions.

 

  (i) Providing to Health Net or its successor provider reasonable access to
onshore key subject matter expert Supplier Personnel performing (or who were
performing) the Services and to a Supplier representative familiar with the
provision of the relevant Services, in order that these personnel may answer
Health Net or its successor provider’s questions.

 

  (j) Providing to Health Net or its successor provider copies of Documentation,
including the Procedures Manual, that is used by Supplier in performing the
Services (but excluding, in the case of a successor provider, documentation
identified to Health Net in advance as proprietary to Supplier).

 

  (k) Reviewing and explaining the Procedures Manual to Health Net’s or its
successor provider’s operations staff (but excluding, in the case of a successor
provider, Documentation identified to Health Net in advance as proprietary to
Supplier).

 

  (l) Providing for the orderly hand-off of ongoing projects as requested by
Health Net.

 

  (m) Providing to Health Net or its successor provider the end user profiles
from the Help Desk and the requested problem management records, as these exist
as of the effective date of the termination or expiration.

 

  (n) Providing to Health Net or its successor provider the plans and status of
current and pending projects.

 

  (o) Cooperating with Health Net or its successor provider in the preparation
for and conduct of migration testing.

 

  (p) In conjunction with Health Net, conducting rehearsal(s) of the transfer
prior to cutover at times reasonably designated by Health Net.

 

  (q) Providing an inventory of the documentation and media stored off-site.

 

  (r) Providing an inventory of telephone numbers being used by Supplier in
conjunction with performing the Services.

 

  (s) Explaining Supplier’s plan for transition of the Services to Health Net or
its successor provider, and modifying the plan to incorporate reasonable
suggestions by Health Net or its successor provider.

 

  (t) Explaining the extent and nature of the impact of legal and regulatory
requirements compliance, if any, on the Services.

 

  (u) Providing in-depth review of Documentation.

 

  (v) Completing current Minor Enhancement and AD Project milestones, as
directed by Health Net.

 

 

Schedule L    L - 3    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

  (w) Training on all Applications, including functionality, program code, data
model and data base structure, access methods, and all development related
processes.

 

  (x) Assist in the transfer and implementation of tools into a Health Net
specified environment.

 

  (y) Reviewing all Application Software with Health Net or its successor
provider.

 

3 TRANSFER OBLIGATIONS

Supplier’s transfer responsibilities with respect to Disengagement Assistance
shall include the following:

 

  (a) Reasonably cooperating with Health Net or its successor provider in the
implementation of the successor provider’s plan for transition of the Services.

 

  (b) In conjunction with Health Net or its successor provider, conducting the
cutover of the Services and supporting Health Net’s or its successor provider’s
commencement of the operations.

 

  (c) Unloading requested Health Net Data from the systems used to provide the
Services if there are any; returning to Health Net or providing to its successor
provider Health Net Data.

 

  (d) Delivering Health Net requested data files associated with the Services,
including content listings and printouts of control file information to Health
Net or its successor provider.

 

  (e) Providing reasonable assistance to Health Net or its successor provider in
loading the data files.

 

  (f) Providing assistance to Health Net or its successor provider with the
turnover of operational responsibility, including providing assistance and
cooperation in the execution of parallel operation testing.

 

  (g) Porting telephone numbers to Health Net or its successor provider.

 

  (h) Maintaining the capability to cut back to Supplier in case of a service
failure or service problem within sixty (60) days following the transition of
Services to Health Net or its successor provider.

 

4 POST-TRANSFER SERVICES

Supplier’s post-transfer responsibilities with respect to Disengagement
Assistance shall include the following:

 

  (a) Providing additional assistance as reasonably requested by Health Net to
assure continuity of operations.

 

  (b) Returning to Health Net remaining property of Health Net in Supplier’s
possession, including remaining reports, data and other Health Net Data
(alternatively, as required by Health Net, Supplier shall destroy such
property).

 

 

Schedule L    L - 4    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

  (c) Certifying that Health Net Data has been removed from Supplier’s systems,
premises and control and returned or destroyed.

 

  (d) Vacating Health Net’s premises in an orderly manner.

 

  (e) Providing to Health Net or its successor provider reasonable access to
Supplier Personnel to address questions or issues with respect to Supplier’s
prior performance and transfer of the Services.

 

5 OTHER TERMS REGARDING DISENGAGEMENT ASSISTANCE

 

5.1 Commercially Reasonable Efforts

The Disengagement Plan will provide for each Party to use Commercially
Reasonable Efforts to assist the other Party in the orderly termination of the
affected Services and the transfer of all Deliverables, work-in-progress, and
other items and materials, as may be specified in this Agreement (including
Sections 12 and 15 of the Terms and Conditions and applicable project plans or
statements of work executed by the Parties under this Agreement) or as requested
by Health Net to facilitate the orderly, non-disrupted business continuation of
each Party.

 

5.2 Post-Disengagement Assistance Period

*** During the six (6) month period following the Disengagement Assistance
Period, if Supplier has not already delivered to Health Net all Health Net-owned
reports and Documentation in Supplier’s (or its Affiliates’ or subcontractors’)
possession, it will do so.

 

5.3 Survival of Agreement

Disengagement Assistance will be deemed to be governed by the terms and
conditions of this Agreement notwithstanding its earlier termination or
expiration, other than any terms or conditions that do not reasonably apply to
the Disengagement Assistance.

 

5.4 Compensation

Health Net shall compensate Supplier for performing the Disengagement Assistance
Services in accordance with Section 16.5(b) of the Terms and Conditions.

 

 

Schedule L    L - 5    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

SCHEDULE M

HEALTH NET POLICIES AND PROCEDURES

 

 

Schedule M       Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

SCHEDULE M

HEALTH NET POLICIES AND PROCEDURES

In accordance with Section 5.4 of the Terms and Conditions of the Agreement,
listed below are the Health Net polices and procedures which the Parties
acknowledge have been disclosed to Supplier by Health Net prior to the Effective
Date.

 

A. SECURITY POLICIES

SECURITY POLICIES

 

Area

  

Policy Name

  

Description

  

Category

  

Folder

  

Filename

Cross-Functional    SOX404 - IT Key Controls    System and process controls to
reduce financial impacts and comply with SOX.    SOX Compliance    Auditing   
SOX404 - IT Key Controls (2008).xls Cross-Functional    SOX IT Controls   
System and process controls to reduce financial impacts and comply with SOX. A
more comprehensive list than the one above.    SOX Compliance    Auditing    All
SOX IT Control 051308.xls Data Center    Database Security Policies    Oracle
and DB2 control and security policies pertaining to user access, rights, and
DITSCAP restrictions.    Database Security    DBA    Database Security
Policies.doc Data Center    iSeries Team - Security Policies    documents the
procedures related to security for the iSeries systems    Mainframe Security   
iSeries    AS400 Security Policy & Procedures.doc Data Center    AS-400 Security
Policies & Procedures    Security Administration Policy & Procedures documents
user security, system security, monitoring and reporting    Mainframe Security
   iSeries    Security Procedures.doc Data Center    RACF Backup & Restore
Procedure    The following policy and procedure is used to describe the RACF
database structure and weekly backup cycle    Database Security    zSeries   
RACF Backup and Restore Procedure.doc Data Center    RACF Extraordinary Access
Request Procedure    The following procedure is used to validate and selectively
grant requests for extraordinary access to RACF accounts.    User Accounts   
zSeries    RACF Extraordinary Access Request Procedure.doc Data Center    RACF
FHP1 & HNP2 Password Standards    password standards    Password    zSeries   
RACF FHP1 & HNP2 Password Standards.doc Data Center    RACF Identification
Naming Standards    All RACF logon identification names must conform to accepted
naming convention and standards required for production processing.    User
Accounts    zSeries    RACF Identification Naming Standard.doc

 

 

Schedule M    M - 1    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

Data Center    RACF RVARY Password Response Procedure    The following procedure
is used to respond to RACF message ICH702A or ICH703A. These messages are issued
to the S/390 system master console in response to a RACF RVARY command request.
   Password    zSeries   

RACF RVARY Password

Response Procedure.doc

Data Center    Resetting Passwords for FTP Userids in RACF   
The following procedure can be used when a password is changed for a RACF FTP
userid at the request of a client    Password    zSeries    Resetting Passwords
for FTP Userids in RACF.doc Data Center    Setting the RACF RVARY Password for
the S/390 System    The following procedure is used to set/change the RACF RVARY
passwords.    Password    zSeries    Setting the RACF RVARY Password for the
OS390.doc Data Center    z_OS OFFSHORE Process    A new RACF group named
OFFSHORE has been created exclusively for Medi-cal staff augmentation
programmers located in India    User Accounts    zSeries   

z_OS OFFSHORE

Process.doc

Data Center    z_OS RACF Change Password Procedure    Procedure for user
password changes    Password    zSeries   

z_OS RACF Change

Password procedures.doc

Data Center    z_OS Security Procedures    Security Administration Procedures
for z/OS Security Server (RACF) documents user security, system security,
monitoring and reporting    Mainframe Security    zSeries   

z_OS Security Procedures

version 3.doc

Data Center    Security Administration Procedures    Security Administration
Procedures for Health Net Unix Systems documents user security, system security,
monitoring and reporting    Midrange Security    Unix   

Security Administration

Procedures - OSG Unix

V2.0.doc

Data Center    HIPAA Procedures    The purpose of this document is to provide
guidance to all Information Technology Group (ITG) associates for protecting PHI
in the course of completing their job duties and responsibilities.    HIPAA   
VMS    HIPAA_Procedures.doc Data Center    Corporate Information Security
Standards & Guidelines    These standards and guidelines are intended to provide
guidance to all Company users for protecting Company information in carrying out
their job responsibilities.    Information Security    VMS   

Information_Security

_Standards.pdf

Data Center    Network Security Data Storage on Home PC’s Policy    The policy
at Health Net to have a standard for using non-company owned PC’s when
transferring confidential information.    Data Storage    ISS    eNS3001POL -
Network Security Data Storage on Home PC’s.pdf Data Center    Network Security
Electronic Transfer of Data Policy    The purpose of this document is to define
Health Net’s policy of prohibiting electronic file transfers unless specifically
allowed per an approved EFT Request Form    Data Transfer    ISS    eNS3002POL -
Network Security Electronic Transfer of Data.pdf Data Center    Network Security
Electronic File Transfer Request Procedure    The purpose of this document is to
detail the procedure for Electronic File Transfer (EFT) requests.    Data
Transfer    ISS    eNS3002PRa - Network Security Electronic File Transfer
Request Procedure.pdf

 

 

Schedule M    M - 2    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

Data Center    Electronic File Transfer (EFT) Request Form    Form used to
request the following: 1. Electronic File Transfers (EFT) to be performed by the
EFT Team as a scheduled job with external parties. 2. “Self-Service” File
Transfers to be performed by the requesting entity (and not by the EFT Team)
with external parties.    Data Transfer    ISS    eNS3002PRb - Network Security
Electronic File Transfer (EFT) Request FORM.pdf Data Center   

Network Security Encryption

of Data Networks Policy

   The purpose of this document is to explain encryption standards required when
transferring data through private Health Net, Inc. WAN links    Data Encryption
   ISS    eNS4002POL - Network Security Encryption of Data Networks.pdf Data
Center   

Network Security Encryption

of VPN Connections Policy

   The purpose of this document is to explain encryption standards required when
transferring data through Virtual Private Networking (VPN) connections.    Data
Encryption    ISS    eNS4003POL - Network Security Encryption of VPN
Connections.pdf Data Center    Network Security Remote Control Software Policy
   The purpose of this policy is to document the reason why the Remote Control
Software shall not be used in the Health Net, Inc. network without Corporate
Information Security approval    Remote Control    ISS    eNS2001POL - Network
Security Remote Control Software.pdf Data Center   

Network Security Approved

Remote Control Software Usage

   The purpose of this document is to provide a list of remote control software
that has been approved by Client technology Services.    Remote Control    ISS
   eNS2001PRa - Network Security Approved Remote Control Software Usage.pdf Data
Center    Network Security Remote Control Software on Workstations    The
purpose of this document is to describe the process for obtaining approval for
remote control software on a user workstation when deemed necessary for business
needs.    Remote Control    ISS    eNS2001PRb - Network Security Remote Control
Software on Workstations.pdf Data Center    Network Security Secure RIB
Configuration Procedure ????    The purpose of this document is to explain the
security features that must be implemented for RIB access.    Remote Control   
ISS    eNS2001PRc - Network Security Secure RIB Configuration.pdf Data Center   
Network Security Requesting a New SSL Certificate Procedure    The purpose of
this document is to explain the procedure for processing NEW (not pre-existing
renewals) for SSL Certificate requests.    SSL Certificates    ISS    eNS2003PRa
- Network Security Requesting a New SSL Certificate.pdf Data Center    Index of
ISS Documents    A complete listing of all ISS Policy & Procedures documents   
Cross-functional    ISS    Index of ISS Documents.xls Data Center    Network
Security Port Scanning Policy    The purpose of this document is to explain the
policy of multiple IP address scans.    Scanning    ISS    eNS7003POL - Network
Security Port Scanning.pdf Data Center    Network Security Port Scanning Request
Procedure    The purpose of this document is to explain the procedure for
processing a Port Scan Request with the Network Infrastructure Security Services
(NISS) team.    Scanning    ISS    eNS7003PRa - Network Security Port Scanning
Request.pdf

 

 

Schedule M    M - 3    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

Data Center    Network Security Use of ICMP Policy    The purpose of this
document is to explain the use of ICMP.    ICMP    ISS    eNS7004POL - Network
Security Use of ICMP.pdf Data Center    Network Security Foreign Computers on
HNI Core Network    The purpose of this document is to explain the corporate
policy when foreign computers and or contractors are connecting to the Health
Net, Inc. network    Foreign Computers    ISS    eNS1002POL - Network Security
Foreign Computers on HNI Core Network.pdf Data Center    Network Security - Use
of Additional Communications Interfaces by Network Attached Devices Policy   
This policy prohibits any device connected to the Health Net network from having
more than one communication interface enabled at any given time. The purpose of
this policy is to provide a standard for Health Net regarding communication
interfaces       ISS    eNS1010POL - Network Security Use of Additional
Communications Interfaces. PDF Data Center    Network Security Enterprise
Routing Policy    The purpose of this document is to describe the criteria for
acceptable network traffic routing within the Health Net, Inc. Network.      
ISS    eNS1021POL - Network Security Enterprise Routing. PDF Data Center   
Network Security Wireless Networking    The purpose of this document is to
explain the corporate policy for wireless access to Health Net, Inc. networks,
hosts, and services       ISS    eNS1022POL - Network Security Wireless
Networking. PDF Data Center    Network Security Internet Content Filtering   
The purpose of this policy is to Provide defined use for content filtering
within Health Net, Identify the oversight and administrative roles involved with
content filtering operations, Provide the criteria for authorizing a request for
a reporting of an associate’s Internet usage, Provide guidance on how to make
changes to Internet content filtering.    Content Filtering    ISS    eNS1023POL
- Network Security Internet Content Filtering. PDF Data Center    Network
Security Management Monitoring of Associate Internet Usage    The purpose of
this policy is to provide definition for content filtering reporting within
Health Net.    Content Filtering    ISS    eNS1024POL - Network Security
Management Monitoring of Associate Internet Usage.pdf Data Center    Remote
Access Services Policy    This policy is being written to summarize all
activities and support criteria associated with existing Dial Network and VPN
Network policies and processes. There are several process/procedure documents
and rules of thumb that have existed for Health Net for many years - but are now
quite outdated and are to be superseded by this policy    Remote Access    ISS
   eNS1025POL - Network Security RAX Services Policy.pdf

 

 

Schedule M    M - 4    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

Data Center    Network Security SSL Certificate Policy    The purpose of this
document is to explain the policy that will be used by the Network
Infrastructure Security Service team (NISS) to generate, order, and track new
Secure Sockets Layer - SSL Certificate    SSL Certificates    ISS    eNS2003POL
- Network Security SSL Certificate.pdf Data Center    Network Security
Categories of Managed Network Devices    The purpose of this document is to
provide a corporate definition for Health Net network attached end-user hosts,
including workstations and laptops. The document will also provide guidance on
how each category of host shall be supported       ISS    eNS2004POL - Network
Security Categories of Managed Network Devices.pdf Data Center    Network
Security Encryption Standards Policy    The purpose of this document is to
explain the Health Net encryption policy when transmitting Electronic Protected
Health Information (EPHI) data over Internet or Dial-up lines       ISS   
eNS4001POL - Network Security Minimum Encryption Standards.pdf Data Center   
Network Security Network Assessment Scanning    The purpose of this policy is to
provide explicit permission and restrictions regarding network security scanning
performed by the approved internal auditing entities within Health Net       ISS
   eNS7005 - Network Security Network Assessment Scanning.pdf Data Center   
Network Security Small Site    The purpose of this document is to explain the
Health Net Inc. policy of Small Site Security       ISS    iNS1017POL - Network
Security Small Site Security.pdf Data Center    Network Security Internet Only
VLAN Implementation Policy    The purpose of this policy is to establish
parameters in permitting temporary access for contractors and vendors to access
Health Net, Inc. provided resources.       ISS    iNS1019POL - Network Security
Internet Only VLAN Implementation.pdf Data Center    Network Security Remote
Access Security    The purpose of this document is to explain the attributes of
perimeter access control devices.       ISS    NS1008POL - Network Security
Remote Access Security.pdf Data Center    Network Security Foreign Computers on
HNI Network    The purpose of this document is to explain the procedure for
processing an exception to policy eNS1002POL.    Procedures    ISS    eNS1002PRa
- Network Security Foreign Computers on HNI Network.pdf Data Center    Network
Security Partner Connections    The purpose of this policy is to set a standard
for all partner connections to meet all corporate and regulatory security
standards       ISS    eNS1005POL - Network Security Partners Connection
Policy.pdf

 

 

Schedule M    M - 5    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

Data Center    Network Security Partner Audits    Vendors and/or contractors
requiring remote access are deemed Partner Connections. Remote access includes,
but may not be limited too, dedicated connections (e.g. Site –VPN, Site-Citrix,
Frame-Relay, etc), Internet client connections (e.g. Client –VPN, Client-Citrix)
and dial-up. Each Partner Connection must have an associated Partner Connection
Form. This form is reviewed annually    Procedures    ISS    eNS1005PRb -
Network Security Partners Connection Audit.pdf Data Center    Network Security
Third Party Remote Control of Systems    The purpose of this document is to
explain the procedure for requesting remote control access for Partner
Connections.    Procedures    ISS    eNS1005PRc - Network Security Partners
Connection Remote Control.pdf Data Center    Network Security Vendor Modem
Security Checklist    Following is a checklist to assist teams in gathering the
required information for requesting a Third Party Vendor connection.   
Procedures    ISS    eNS1005PRd - Network Security Partners Connection Modem
Checklist.pdf Data Center    Network Security Perimeter Access Control Policy   
The purpose of this document is to explain the attributes of perimeter access
control devices       ISS    eNS1018POL Network Security Firewall Policy.pdf
Data Center    Network Security Firewall Access Requests    “Separation of
Duties” requires a Network Security Auditor to examine and scrutinize requests
for network traffic flow and IP device access to other environments. The audit
process for analyzing access on the corporate firewalls is provided in this
procedure    Procedures    ISS    eNS1018PRa Firewall Access Requests.pdf Data
Center    Request a Basic Internet Only VLAN Procedure    This document outlines
the procedure for requesting access to the Basic Internet only-VLAN, and the
services available.    Procedures    ISS    eNS1019PRb - Network Security
Request a Basic Internet Only VLAN.pdf Data Center    Network Security Wireless
Access Procedure    The purpose of this document is to describe the specifics
for connectivity to the wireless LAN at some Health Net, Inc. facilities by
contractors, vendors, non-HNI associates as well as HNI associates.   
Procedures    ISS    eNS1022PRa - Network Security Wireless Access.pdf Data
Center    Network Security Extranet VPN Security Policy    The purpose of this
document is to explain the policy for securing Extranet VPN connections      
ISS    iNS1009POL - Network Security Extranet Security VPN Security.pdf Data
Center    Network Security Modem Request Procedure    The purpose of this
document is to explain the procedure for requesting an outside connectivity
device.    Procedures    ISS    iNS1010PRa - Network Security Modem Request.pdf
Data Center    Network Security Analog Line Audit Procedure    This document
will outline the process by which Health Net analog phone lines will be audited
and reported.    Procedures    ISS    iNS1010PRb - Network Security Analog Line
Audit.pdf

 

 

Schedule M    M - 6    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

Data Center    Network Security Perimeter Security Scan Scheduling    The
purpose of this document is to explain three basic types of Perimeter Security
scans and when they are scheduled to be run.    Procedures    ISS   
iNS1013PRa - Network Security Perimeter Security Scan Scheduling.pdf Data Center
   Network Security Internet Site Access Policy    The purpose of this document
is to explain the policy that Health Net, Inc. associates must follow when
accessing all electronic transmissions.       ISS    iNS1014POL - Network
Security Internet Site Access.pdf Data Center    Network Security Restricted
Internet Site Access Procedure    The purpose of this document is to create a
process when associates are accessing the Internet or any electronic
transmissions and are requesting access to a blocked location.    Procedures   
ISS    iNS1014PRa - Network Security Restricted Internet Site Access.pdf Data
Center    Network Security Unrestricted Internet Site Access Procedure    The
purpose of this document is to explain the procedure for requesting unrestricted
internet access.    Procedures    ISS    iNS1014PRb - Network Security
Unrestricted Internet Site Access.pdf Data Center    Network Security Third
Party Vendor Access Policy    The purpose of this document is to provide a
corporate policy of Third Party Vendor access to the Health Net Inc. Network.   
   ISS    iNS1016POL - Network Security Third Party Vendor Access.pdf Data
Center    Network Security Basic Internet Only VLAN Procedure    The purpose of
this document is to explain the procedure for configuring a network connection
to support foreign computers.    Procedures    ISS    iNS1019PRa - Network
Security Basic Internet Only VLAN.pdf Data Center    Network Security Support of
Non-Policy IP Connections Procedure    This document defines the options for
supporting a partner connection that does not meet Health Net’s minimum standard
for fully supported partner connections as defined in Health Net Policy
eNS1020POL - Partner IP Addressing    Procedures    ISS    iNS1020PRa - Network
Security Support of Non-Policy IP Connections.pdf Data Center    Network
Security Remote Access Malicious Activity Response Procedure    The purpose of
this document is to explain the procedure for addressing malicious activity from
a device connected through remote access    Procedures    ISS    NS1008PRa -
Network Security Remote Access Malicious Activity Response.pdf Data Center   
Network Security Policy Development    The purpose of this policy is intended to
provide the Network Infrastructure and Security Services (NISS) team guidelines
when creating Corporate Policies and Procedures    Policies    ISS    eNS0001POL
- Network Security Policy Development.pdf Data Center    Network Security
Procedure Approval Procedure    The purpose of this procedure is to describe the
process by which the Network Infrastructure Security Services (NISS) team will
follow in having procedures and/or policies approved and implemented.   
Procedures    ISS    eNS0001PRa - Network Security Policy Approval Procedure.pdf

 

 

Schedule M    M - 7    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

Data Center    Network Security Policy Numbering System    The purpose of this
document is to describe the method by which NISS Policies, Procedures, Risk
Assessment, Standards and Guidelines are documented and cataloged for reference,
storage and retrieval purposes in the Domino Doc Lotus Notes Database.       ISS
   eNS0001PRb - Network Security Policy Numbering System.pdf Data Center   
Network Security Policy Approval    The purpose of this procedure is to describe
the processes the Network Infrastructure Security Services (NISS) team will
follow in having policies approved and implemented.       ISS    eNS0001PRg -
Network Security Policy Approval Procedure.pdf Data Center    Network Security
HNI Security Environments Policy    The purpose of this document is to define
the policy for the Network Infrastructure Security Services (NISS) team when
conducting testing of any new products and/or services before implementation
into production environments       ISS    eNS0002POL - Network Security HNI
Security Environments.pdf Data Center    Network Security Corporate Change v   
The purpose of this document is to define the policies the ITG Network
Infrastructure Security Services (NISS) team is to follow in regards to
effecting changes in the Health Net Enterprise Network. These processes are
located in the HNI Corporate Change Management Request policy. (Located in
section “IV. Related Policies”).       ISS    eNS0003POL - Network Security
Change Control Policy.pdf Data Center    Network Security Change Management
Request Procedure    The purpose of this document is to explain the procedure
that the NISS team will follow when creating a routine Change Management Request
(CMR).    Procedures    ISS    eNS0003PRa - Network Security Notification Only
CMR.pdf Data Center    Network Security CMR Meetings Agenda Procedure   
Describes the tasks that contribute to a successful CMR meeting.       ISS   
eNS0003PRd - Network Security CMR Meetings Agenda.pdf Data Center    Network
Security Spoofed Email Notification Policy    The purpose of this document is to
explain that NISS shall respond to reports of spoofed email       ISS   
eNS0004POL - Network Security Spoofed Email Notification.pdf Data Center   
Network Security Response to Spoofed Email Notification Procedure    The purpose
of this document is to explain how NISS shall respond to reports of spoofed
email       ISS    eNS0004PRa - Network Security Response to Spoofed Email
Notification.pdf Data Center    Network Security Logging Policy    The purpose
of this document is to describe the importance regarding logging capabilities
that must be enabled on equipment that collects and maintains system and user
events       ISS    eNS0005POL - Network Security Logging Policy.pdf

 

 

Schedule M    M - 8    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

Data Center    Network Security Password Maintenance Policy    The purpose of
this document is to explain the corporate password policy for Network
Infrastructure Security Services (NISS).       ISS    eNS0006POL - Network
Security Password Maintenance Policy.pdf Data Center    Network Security
Administrative Password Procedure    The purpose of this document is to explain
administrative password changes by Network Infrastructure Security Services
(NISS) associates    Procedures    ISS    eNS0006PRa - Network Security
Administrative Passwords.pdf Data Center    Network Security Emailing New
Administrative Password Procedure    The purpose of this document is to describe
how to send the Enable Password Change email    Procedures    ISS    eNS0006PRb
- Network Security Emailing New Admin Password.pdf Data Center    Network
Security Changing Cisco Passwords Procedure    The purpose of this document is
to explain the process for changing Cisco passwords    Procedures    ISS   
eNS0006PRc - Network Security Changing Cisco Passwords.pdf Data Center   
Network Security Document Creation Procedure    The purpose of this document is
to explain in detail the procedure that the NISS Personnel must follow when
creating and storing documents, particularly Policies, Procedures, Guidelines
and Risk Assessments. This procedure does not address Standards, as those
documents are the responsibility of INFOSEC.    Procedures    ISS    iNS0001PRc
- Network Security Document Creation.pdf Data Center    Network Security
Document Revision Procedure    The purpose of this document is to define Minor
and Material Document revisions and to explain the procedure for updating a
document after a revision. This procedure will specifically apply to Network
Security Policies, Procedures, Guidelines and Risk Assessments.       ISS   
iNS0001PRd - Network Security Document Revision.pdf Data Center    Network
Security Domino Document Manager Storage and Revision Procedure    The purpose
of this document is to explain in detail the procedure to add documents and
revise existing documents in Domino Document Manager (DomDoc); this would
include Policies, Procedures, Guidelines and Risk Assessments.       ISS   
iNS0001PRe - Network Security Domino Document Manager Storage and Revion.pdf
Data Center    Network Security Firewall Change Requests    Describe the details
involved in making a request to modify a firewall rule base    Procedures    ISS
   iNS0003PRe - Network Security Firewall Change Request.pdf Data Center   
Network Security Firewall Audit    Describe the details involved in extracting
open IP/port information from the Health Net Cisco PIX firewalls. The
information is then compared and cross-referenced to existing audit documents
for purposes of updates and maintenance    Procedures    ISS    iNS0003PRf -
Network Security Firewall Audit.pdf

 

 

Schedule M    M - 9    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

Data Center    Network Security Altiris Weekly Summary Report Policy    The
purpose of the Altiris report is to document and track the number of unaccounted
workstations for Health Net, Inc.       ISS    iNS0008POL - Network Security
Altiris Weekly Summary Report Policy.pdf Data Center    Network Security Altiris
Weekly Summary Report Procedure    The purpose of this procedure is to describe
the process by which the Network Infrastructure Security Services (NISS) team
will follow in updating and running the Weekly Altiris Summary Report.   
Procedures    ISS    iNS0008PRa - Network Security Altiris Weekly Summary Report
Procedure.pdf Help Desk    Convergence Phone Updating Your Personal Greeting   
Voicemail greetings procedures    Procedures    Help Desk    Convergence Phone
Personal Greeting Update Procedure.doc Help Desk    Help Desk Password Reset
Verification    The purpose of the Policy is to support compliance with
Information Security regulations. Associates contacting the Help Desk requesting
a password reset for ANY application, will be required to verify their identity
including providing the last four digits of their Social Security number.   
Password    Help Desk    Password reset verifications policy.doc Help Desk   
Privacy and Security Awareness Week Script Policy    The purpose to this policy
is to outline why a Help Desk agent must input a special phone script on their
personal greeting to greet a client via the Rockwell Convergence IVR during,
Privacy and Security Awareness Week.       Help Desk    Privacy and Security
Awareness Week Policy.doc Help Desk    Privacy and Security Awareness Week
Scripts    This purpose to this procedure is to outline the scripts the Help
Desk will use to greet a client via the Rockwell Convergence IVR during, Privacy
and Security Awareness Week    Procedures    Help Desk    Privacy and Security
Awareness Week Procedure.doc Help Desk    Novell Directory Services (NDS) and NT
Domain Administration Guideline and Procedure    This guideline is intended to
prevent abuse of administrative capabilities on NT and NetWare file servers and
their associated directories (NDS, AD, LDAP). The assignment of NDS and NT
Domain Access administrative rights is contingent upon acceptance of these
terms, as represented by signature of this document       Help Desk    SS NDS-NT
security guideline rev6.doc Help Desk    Visitor Confidentiality Notification   
Copy of notice to visitors to a Health Net secure facility    Site Visitors   
Help Desk    Visitor Confidentiality Notification (Final).doc Data Center   
Client Technology Services Directory    List of all services provided by Client
Technology Services    CTS Services    CTS    Client Technology Services
Summary.xls Data Center    Example Intrust & NetVision alerts    Samples of
alerts    Alerts    CTS    Example Alert Data.doc

 

 

Schedule M    M - 10    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

Data Center    Security Logging - Alerts and Reports    The purpose of this
document is to provide a list of Alerts and Reports CTS generates from the
security log data collected by the NetVision and Quest InTrust systems    Alerts
   CTS   

Security Logging - Alerts

and Reports.pdf

Data Center    Security Logging Detailed Design    This document will provide a
detailed architectural design of the Security logging that has been implemented
on Client Technology Services (CTS) supported Microsoft Windows and Novell
NetWare servers.    Security Logging    CTS   

Security Logging - Detailed

Design v1.5.pdf

Data Center    Security Administration Procedures for Microsoft Active Directory
   Security responsibilities are conducted for the following Microsoft Active
Directory Forest HEALTHNET.COM (Including Domains HNCORP, FS, and RMT) for
Health Net, Inc.:    MS Active Directory    CTS   

Security_Admini

stration_Pro

cedures_AD.doc

Data Center    Security Administration Procedures for Novell eDirectory   
The above responsibilities are conducted for the following Novell eDirectory
Trees Meta and FHC for Health Net, Inc.:    Novell eDirectory    CTS   

Security_Admini

stration_Pro

cedures_eDir.doc

Cross-Functional    ITG Protecting Health Information    The purpose of this
document is to provide guidance to all Information Technology Group (ITG)
associates for protecting PHI in the course of completing their job duties and
responsibilities    PHI    Logistics   

HIPAA_

Procedures.doc

Cross-Functional    Corporate Information Security Standards & Guidelines   
This document contains the corporate information security standards and
guidelines for Health Net, Inc. and its subsidiaries and affiliates (the
“Company”). These standards and guidelines are intended to provide guidance to
all Company users for protecting Company information in carrying out their job
responsibilities. In addition, these standards and guidelines help ensure
Company personnel meet applicable laws and regulations regarding security and
privacy of information protection including the Health Insurance Portability and
Accountability Act of 1996 (HIPAA).    Information Security    InfoSec   

Information_

Security_Stand

ards.pdf

Cross-Functional    ARISC Form    Use this form to document acknowledgment of
temporary noncompliance with a security control standard or of noncompliance on
a permanent basis (reviewed annually).    Security Control Waiver    InfoSec   
ARISC Form.doc

 

 

Schedule M    M - 11    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

Cross-Functional    Business Unit Security Review Program    Business Units have
a duty to protect information assets from a variety of threats such as service
interruption, error, fraud, embezzlement, sabotage, terrorism, extortion,
industrial espionage, privacy violation and natural disaster       InfoSec   

HNI Business Unit Security

Review Program.doc

Cross-Functional    Business Unit Security Review Questionnaire    The Business
Unit Security Review Questionnaire is intended to provide a process to meet the
due diligence of evaluating a Health Net company entity’s (i.e., Business unit)
information security compliance with the Health Net Inc’s corporate programs,
policies, standards and appropriate state and federal security regulations or
published security criteria.       InfoSec   

HNI Business Unit Security

Review Questionnaire.doc

Cross-Functional    Service Provider Security Assessment Questionnaire    The
Service Provider Security Assessment Questionnaire is intended to provide a
process to meet the due diligence of evaluating a non-company entity’s (i.e.,
service provider) information security compliance with the Health Net Inc’s
corporate programs, policies, standards and appropriate state and federal
security regulations or published security criteria       InfoSec    HNI
Security Assessment Questionnaire.doc Cross-Functional    HN Incident Report
Form    Security breach incident report form       InfoSec    Incident Report
Form.doc Cross-Functional    Information Security Policy    All information used
in the course of business is considered a Company asset. Toward this end,
management and Users are responsible and accountable for its protection.      
InfoSec    Information Security Policy.pdf Cross-Functional    Acknowledgment of
Reduced Information Security Control (A-RISC) Form Instructions    Due to unique
or special business circumstances, a department may not be able to comply with a
particular aspect of a Corporate Information Security policy or standard.   
Security Control Waiver    InfoSec   

INFOSEC A-RISC Instructions.ver1.

0.928905.final.doc

Cross-Functional    Security Self-Assessment Questionnaire Instructions   
Security Self-Assessment Questionnaire Instructions. The
Security Self-Assessment Questionnaire (“Questionnaire”) review is intended to
help departments determine how well their security systems are in compliance
with Company security policies and standards       InfoSec    Security
Self-Assessment Questionnaire Instructions.pdf Cross-Functional    Security
Self-Assessment Questionnaire    Security Self-Assessment Questionnaire.      
InfoSec    Security Self-Assessment Questionnaire.xls

 

 

Schedule M    M - 12    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

Cross-Functional    Security Administration Procedures Template Instructions   
All security systems at Health Net, including physical security, network,
operating system, application, and databases, need to have documented procedures
that are used to administer their security    System Security    InfoSec   

Security_

Administration_Pr

ocedures_Template

_Ins

tructions.pdf

Cross-Functional    Security Administration Procedures Template    Security
Administration Procedures template    System Security    InfoSec   

Security_

Administration_Pr

ocedures_

Template.doc

Cross-Functional    Security and Privacy Incident Response Plan    This document
will provide the details of the Security and Privacy Incident Response Plan
including the typical events that would invoke it and the definition of the
roles and responsibilities of the Incident Response Management Team that will
support it.    Incident Response    InfoSec   

Security_and

_Privacy_Incident_ Response_ Plan (September 2007 - website edition).doc

Cross-Functional    Vendor Product Security Assessment    As part of the process
in evaluating vendor products with security functions, Health Net Inc. (HNI)
requires potential vendors to elaborate on the security functions and controls
that the product has in place to meet company information security standards.
The answers to this assessment will be used by Health Net Inc. to gain an
insight into the overall security capabilities of a potential vendor product   
Vendor Products Security    InfoSec    Vendor Product Security Assessment.doc
Data Center    ABS PROD - DAccount Violation Policy    D Account Violation
Policy    ABS    DCS    ABS D Account Violation Policy - Procedure.doc Data
Center    Alternate Approval List for Power and D Accounts    Alt Approver
roster for Power and D Accounts    ABS    DCS    Alternate Approval List for
Power and D Accounts.xls Data Center    CICS TS Newcopy Procedures    This
document describes how to do a CICS Newcopy and validate the Newcopy worked.   
CICS    DCS    CICS TS Newcopy Procedures.doc Data Center    Data Center Access
Log Sheet    Data Center Access Log Sheet (Form)    Data Center    DCS    Data
Center Access Log Sheet_ 2-3-08.xls Data Center    SCLM Code Moves    Program
Code Moves via SCLM utility    ZOS/390    DCS    IBM - SCLM Moves.doc Data
Center    MC400 Power Account Policy    Power Acct Enable/Disable guideline and
SLA    AS400    DCS    MC400 Power Account Policy - Procedure.doc Data Center   
Programming Code Migration for MC400/HNNE    MC400 Code Migration - MKS    MC400
   DCS    MKS Proccedure.doc Data Center    MKS Rollback Procedure    MC400 Code
Migration - MKS    MC400    DCS    MKS Rollback.doc Data Center    Operations
procedure for Data Center Vendor Access    Provides direction for Operations
when Vendor access to the Data Center is requested.    Data Center    DCS   
Operations Actions For Vendor Access.doc

 

 

Schedule M    M - 13    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

Data Center    Code Move Access Audit - Quarterly    Quarterly audit of Computer
Operations and Production Control access to move program code into Production.
   Production Control    DCS    Pgm Code Move Access Audit.doc Data Center   
PRELUDE AS400 Procedure for enabling/disabling Power Accounts    Power Acct
Enable/Disable - Prelude    AS400    DCS    Power account Procedure for
PRELUDE.doc Data Center    SYMPHONY AS400 Procedure for enabling/disabling Power
Accounts    Power Acct Enable/Disable - Symphony    AS400    DCS    Power
account Procedure for SYMPHONY.doc Data Center    HNNE AS400 Procedure for
enabling/disabling Power Accounts    Power Account Enable/Disable - MC400.   
AS400    DCS    Procedures to enable-disable power accouts.doc Data Center   
Gold Pointe building “A” temporary and contractor badge issuance    This
procedure will provide direction for security personnel when issuing access
badges for the Health Net, Inc. data center Gold Pointe building “A” located at
12033 Foundation Place, Hazel Data Center (HDC). Only HDC is covered by this
procedure.    Data Center    DCS    Revised Desk officer policy 10-31-07.doc
Data Center    SCLM Package Backout Process    SCLM Move Backout - explains the
new function in SCLM    ZOS/390    DCS    SCLM Package Backout facility.doc Data
Center    SCLM Package Restore Procedure    SCLM Move Backout - is the
procedures on backing out a package.    ZOS/390    DCS    SCLM Package Restore
Procedure.doc Data Center    Offsite & Onsite Tape Management    Vendor Dial-in
Access    All Platforms    DCS    Vendor Access - Procedure.doc Data Center   
VMS BACKOUT MOVES ON ALPHA CLUSTER Procedures    ABS Move Backout    ABS    DCS
   VMS BACKOUT MOVES ON APLHA CLUSTER.doc Data Center    VMS PRD VMS MOVES ON
ALPHA CLUSTER    ABS Moves    ABS    DCS    VMS PRD VMS MOVES ON APLHA
CLUSTER.doc Data Center    Plan to Ensure Continued Preservation of
Electronically Stored Information (ESI)    Presentation on the need to maintain
auditable records regarding Electronically Stored Information (ESI)    ESI   
DCS SWS    Health Net ESI Preservation Roadshow - Privileged and Confidential -
rev05.ppt Data Center    ITLS Process Manual For Associate Document Requests   
Process Manual For Associate Document Requests    General    DCS SWS    ITLS
Process Manual.doc Data Center    Intent to Archive Data System    Intent to
Archive Data System form    Storage    DCS SWS    Sample Archive
Documentation.doc Data Center    Intent to Decommission or Transfer System   
Intent to Decommission or Transfer System form    Storage    DCS SWS    Sample
Decommission Transfer Documentation.doc Cross-Functional    CODE OF BUSINESS
CONDUCT AND ETHICS    Corporate Code of Business Conduct and Ethics    General
   Privacy    business_conduct_code.pdf

 

 

Schedule M    M - 14    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

Cross-Functional    Notification of Access    Procedures for notification to
requesters of accounts for new users and notification of modifications and
additional system access for current users.    Access Admin    Access Admin   
Access Administration Notification Policy 3-14-07.doc Cross-Functional    Rules
of Engagement    Policy stating the conditions under which the Access
Administration (“AA”) Team will agree to perform the duties of Access
Administration (account adds, modifies, & deletes), Periodic Review, and
Supervision of Account Inactivity for a system/application.    Access Admin   
Access Admin    Access Administration Project Implementation Rules.doc
Cross-Functional    Roles & Responsibilities    Policy stating the roles &
responsibilities of the Access Administration Team, and the expected
responsibilities of other teams with which they work.    Access Admin    Access
Admin    Access Administration Roles & Responsibilities.doc Cross-Functional   
Security Roles & Responsibilities    Definition of the roles and
responsibilities of a security administrator, security SME, and of the Access
Admin team.    Access Admin    Access Admin    Access Administration Security
Roles & Responsibilities.doc Cross-Functional    Naming Standard – All New
Accounts    Health Net naming standard for all new user id accounts    Access
Admin    Access Admin    Company Naming Standard 10-4-05.doc Cross-Functional   
Contractor/Temporary Employee Policy    Access Admin policies and procedures
pertaining to contract and temp employees.    Access Admin    Access Admin   
Contractor - Temp Employee Policy.doc Cross-Functional   
Inactive/Disable/Delete Policy    P&P pertaining to inactive and disabled user
accounts    Access Admin    Access Admin    Disable and Delete Policy
6-26-07.doc Cross-Functional    Novell eDirectory & Microsoft Active Directory
Security Policy    Agreement form relating to various policies and procedures
surrounding Novell eDirectory and Microsoft Active Directory security    CTS   
Access Admin    eDIR - AD Security Policy v14b.pdf Cross-Functional    Executive
Account Deletions    P&P relating to the deletion of userid accounts held by
executive officers, such a CXO and SVPs.    Access Admin    Access Admin   
Executive Accounts - Deletion 3-14-05.doc Cross-Functional    Emergency Access
Procedures    To provide a quick means for a person, such as an associate, , a
vendor, or a contractor, to gain access to Health Net information and systems
during an interruption of normal connectivity, when necessary to maintain Health
Net business.    Access Admin    Access Admin    HNFS Emergency Access
Procedures 6-1-04.doc Cross-Functional    Disabled Account Policy    Older
version of Disable and Delete Policy 6-26-07.doc above (This document should be
deleted.)    Access Admin    Access Admin    Inactive Account Policy 4-17-07.doc
Cross-Functional    MC400 Power Accounts    (Duplicate of document above. This
document should be deleted.)    Access Admin    Access Admin    MC400 Power
Account Policy - Procedure.doc

 

 

Schedule M    M - 15    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

Cross-Functional    Notification of Account Ids and Passwords    Older version
of Access Administration Notification Policy 3-14-07.doc above. (This document
should be deleted.)    Access Admin    Access Admin    Notification of Account
IDs and Passwords Procedure.doc Cross-Functional    Novell eDirectory &
Microsoft Active Directory Security Policy    (Duplicate of eDIR - AD Security
Policy v14b.pdf above. One of these should be deleted.)    Access Admin   
Access Admin    NT-HIPAA Domain Account Policy 2-25-03.pdf Cross-Functional   
OS390 Termination Policy    The purpose of this document is to describe the
process to terminate/remove a RACF account from the IBM OS390 system when the
associate/contractor has been terminated or inactive for greater than 60 days.
   Access Admin    Access Admin    OS390 RACF Termination Policy.doc
Cross-Functional    OS390 Termination Policy    The purpose of this document is
to describe the process to terminate/remove a RACF account from the IBM z-Series
system when the associate/contractor has been terminated or inactive for greater
than 60 days.    Access Admin    Access Admin    OS390 Termination Policy
7-27-04.doc Cross-Functional    Role-Based Access in the MC400    P&P relating
to the creation and maintenance of roles and the assignment of roles to users
within the MC400 environment    MC400    Access Admin    Role Based Access MC400
P&P rev.04.28.04.doc Cross-Functional    IS Request Processing – Temp to Perm   
This document will state the policy on submitting an IS Request for the purpose
of converting a temporary employee to a permanent one and vice versa. The policy
aims to reduce the time spent by Access Administration in reviewing and
processing the IS Requests for temp to perm and perm to temp conversion.   
Access Admin    Access Admin    Temp to Perm Policy 3-22-07.doc Cross-Functional
   Associate/Contractor Termination Policy    This document will describe
Associate/Contractor Termination Policy. The termination should be completed on
or as close to the termination date as possible. The goal is to revoke access
from all systems. In certain cases, the associate may need to maintain their
access to the former position for a period of time. It is the responsibility of
the supervisor/manager to notify OE that an associate or contractor will be
terminated.    Access Admin    Access Admin    Termination Policy 20070706.doc
Cross-Functional    Training Accounts    The purpose of this document is to
describe the process to establish and maintain training accounts within the
guidelines of the Information Security Policy    Access Admin    Access Admin   
Training Account Policy.doc

 

 

Schedule M    M - 16    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

Cross-Functional    Associate Transfer Process    P&P relating to the transfer
of an associate from one department to another within HN. Includes P&Ps relating
to the temporary “bridging” of an associate’s access across two departmental
boundaries.    Access Admin    Access Admin    Transfer Policy and Procedure
6-6-07.doc Cross-Functional    Associate Transfer - IS Request Processing    An
older version of the Transfer Policy and Procedure 6-6-07.doc document listed
above. (This document should be deleted.)    Access Admin    Access Admin   
Transfer Policy.doc Cross-Functional    ASSOCIATE GUIDELINES AND PROCEDURES
ACKNOWLEDGMENT FORM    ASSOCIATE GUIDELINES AND PROCEDURES ACKNOWLEDGMENT FORM
   Access Admin    Access Admin    Associate Acknowledgment Form-hard copy dist.
version.doc Cross-Functional    CONFIDENTIALITY STATEMENT - RESTRICTED GROUP
ACCESS EMPLOYEE CLAIM, MEDICAL AUTHORIZATION AND ELIGIBILITY DATA   
CONFIDENTIALITY STATEMENT - RESTRICTED GROUP ACCESS EMPLOYEE CLAIM, MEDICAL
AUTHORIZATION AND ELIGIBILITY DATA    Access Admin    Access Admin   
Confidentiality Agreement.doc Cross-Functional    ASSOCIATE PROPRIETARY PASSWORD
AGREEMENT    ASSOCIATE PROPRIETARY PASSWORD AGREEMENT    Access Admin    Access
Admin    Password Agreement 2.01.doc Cross-Functional    Novell Directory
Services (NDS) and NT Domain Administration Guideline and Procedure    Older
version of the eDIR - AD Security Policy v14b.pdf listed above. (This version
should be deleted.)    Access Admin    Access Admin    SMS NDS-NT Security
Guideline rev13.pdf Data Network    Critical Security Incident Escalation
Process    This purpose of this document is to provide guidelines for the
Network Operations staff to notify Health Net the IT Utility of a critical
security issue.    Security Escalation    NetOps    Critical Security Incident
Escalation Process.doc Data Network    Enterprise Networking Security Document
Index    (Should be deleted).       NetOps    Enterprise Networking Security
Document Index.doc Data Center    System Password Documentation    System
password documentation and update used by Computer Operations and Production
Control    Data Center    DCS    99.Documentation Template.doc Data Center   
ABS PROD - DAccount Policy & (User’s) Procedures    Method and criteria for
enable / disable of D Accounts    Data Center    DCS    Policy and Procedure for
Activating D Accounts.doc Data Center    Access Administraation Policy and
Procedures    Policies and Procedures used by Access Administration staff to
process requests for system accounts.    Access Admin    Access Admin   
Access_Administration_Policy.pdf

B.

 

 

Schedule M    M - 17    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

OTHER HEALTH NET POLICIES AND PROCEDURES

OTHER HEALTH NET POLICIES

 

Tower

  

Policy Name

   Description   

Category

  

Notes

Help Desk    Remedy Incident Priority Category Definitions    Defines Incident
Priority    Incident and Problem Management    Help Desk    Remedy Problem
Priority Category Definitions    Defines Problem Priority    Incident and
Problem Management    Help Desk    Remedy Problem Management Policy and User
Guide    Remedy Problem Management Policy and User Guides.    Problem Management
   Help Desk    Point of Contact Guide    Provides procedure for calls in to the
Help Desk    Help Desk    Cross-Functional    Change Management User Guide   
Remedy Change Management User Guide describes basic Change
Management functions.    Change and Release Management    Cross-Functional   
Change Management Policy-       Change and Release Management    Help Desk   
Remedy User Guide       Change and Release Management    Cross-Functional   
Change Management Quick Reference Guide       Change and Release Management   
Cross-Functional    Oracle Naming Standards          Cross-Functional    Health
Net Disaster Recovery Policies and Procedures Document   
https://hnconnect.healthnet.com/business_units/itg/
policies_and_procedures/Disaster_Recovery/
DR_Critical_Applications_Policies__Procedures_Revised_July_2.pdf    IT
Continuity & Disaster Recovery Services    Cross-Functional    Mission Critical
Applications Policies and Procedures       IT Continuity & Disaster Recovery
Services   

 

 

Schedule M    M - 18    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

Cross-Functional    DR Account Management Procedure       IT Continuity &
Disaster Recovery Services Cross-Functional    2007 ITG Disaster Recovery
Program Overview       IT Continuity & Disaster Recovery Services
Cross-Functional    Disaster Recovery Critical Path       IT Continuity &
Disaster Recovery Services Cross-Functional    Disaster Recovery Process
Lifecycle       IT Continuity & Disaster Recovery Services Cross-Functional   
Plan to Ensure Continued Preservation of Electronically Stored Information (ESI)
      Storage Management, Data Retention Data Center    Internal Policies for
ISeries    Describes the Health Net iSeries Policies    Cross-Functional   
Outage Reporting Procedure    Describes how to report an outage    Help Desk
Cross-Functional    Tibco Posting Procedures    Details how to obtain Tibco
support from Tibco website    Cross-Functional    Vendor Technical Support
Message Posting Policies    Describes how to post messages regarding support of
Middleware    Data Network    Network Engineering Charter    Provides functional
roles for the Network Design and Engineering and Network Engineering
Architecture and Converged Services    Engineering/Development Data Network   
Network Facilities design and engineering charter    Provides descriptions and
responsibilities for design and engineering    Engineering/Development Data
Network    Network Production Support engineering charter    Provides functional
roles for the Network Production Support Team    Engineering/Development
Cross-Functional    Tape Management Policy Procedures    Purpose of the document
is provide Tape Management guidelines in order to comply with SOX   
Storage Management, Data Retention Voice Network    Voice Network Policies and
Procedures    Documents are Corporate Telecom Functional Responsibilities
(including Roles and Responsibilities and the Telecom Services Charter    Voice
Network Operations and Administration

 

 

Schedule M    M - 19    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

Help Desk    Help Desk Internal Policies and Procedures    Service Desk
Procedure database containing all policies and procedures that are used for the
Help Desk    Help Desk General Policies and Procedures    Service Desk Policy &
Procedures Lotus Notes database located on SACDOM50 Cross-Functional   
Facilities Standards & Policies       Environment and Facilities Support    Data
Center    Batch and Online Processing Policy    Guidelines for Batch and Online
process and monitoring.    General Policies and Procedures for Ops and Prod
Cntrl    Batch and Online Processing Policy - Procedure.doc Data Center   
Document and Archive Retention Policy    Archive and retention policy for
Production documents.    General Policies and Procedures for Ops and Prod Cntrl
   Document Archive Retention Policy - Procedure.doc Data Center    Escalation
and Notification Policy    Policy for escalation and notification of Priority 1
and 2 problems.    General Policies and Procedures for Ops and Prod Cntrl   
Escalation and Notification Policy Procedure for Problem Pri 1 and 2 Oct
2006.doc Data Center    Exceptions to Normal Processing Policy    Error handling
measures for exceptions to normal processing.    General Policies and Procedures
for Ops and Prod Cntrl    Exceptions to Normal Processing Policy - Procedure.doc
Data Center    File Transfer Validation Policy    Validation of file transfers /
uploads.    General Policies and Procedures for Ops and Prod Cntrl    File
Transfer Validation Policy - Procedure.doc Data Center    Media Retention Policy
and Procedure    Media retention and definition.    General Policies and
Procedures for Ops and Prod Cntrl    Media Retention Policy - Procedure.doc Data
Center    Monitoring Batch Processing Policy    Monitor of batch process to
ensure completion and accountability of exceptions.    General Policies and
Procedures for Ops and Prod Cntrl    Monitoring Batch Processing Policy -
Procedure.doc Data Center    Output and Report Policy    Guideline for
Operations to support output report issues normally addressed by remote sites.
   General Policies and Procedures for Ops and Prod Cntrl    Output and Report
Policy.doc Data Center    Removable Labeling of Backup Media Policy    Guideline
for Operations to ensure backup output media created outside of tape tracking
software is being labeled.    General Policies and Procedures for Ops and Prod
Cntrl    Removable labeling of backup media Policy - Procedure.doc Data Center
   Scheduling Policy - Procedure    Guideline for setting up required jobs in
automated scheduler.    General Policies and Procedures for Ops and Prod Cntrl
   Scheduling Policy - Procedure.doc

 

 

Schedule M    M - 20    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

Data Center    Spool File Retention Policy    Guideline to control amount of
spool files currently being generated on system.    General Policies and
Procedures for Ops and Prod Cntrl    Spool File Retention Policy - Procedure.doc
Cross Functional    ITG Technology Plan 2008    Provides the Technical
Architecture for Health Net    Planning and Analysis;    Cross Functional   
Preservation of Electronic Data    Preservation of Electronic Data    Data
Retention    Data Center    Cumulative PTF Application Strategy    PTF
Application Strategy       Data Center    AS400 System Software Maintenance
Policy    AS400 System Software Maintenance       Cross Functional    Health Net
Associate Policy    Provides the Health Net policies regarding its associates   
Human Resources    Cross Functional    Health Net Signature Authority Policy   
Provides the Health Net rules regarding Signature Authority    Cross Functional
   Unity    Unity Environment Support Roles and Responsibilities    This with
the Environment request forms controls the configuration of the Unity test
environments       Unity    Unity-EDS Support Roles and Responsibilities    This
along with the Production Support Guidelines, Unity Production Support-Portfolio
Agreement, and workflow diagram help establish Roles in the support of Unity.   
   Application Development    ITG Development Standards   
https://hnwiki/bin/view/CTOTeam/StdMain Provides Standards for Application
Development.       Medi-Cal    Medi-Cal Application Development Standards   
Provides Coding and Naming standards for COBOL program development support
Medi-Cal area Applications.       Medi-Cal    Remdy Release Process and
Procedure    Defines the process to use Remedy to relase packages through the
Medi-Cal Testing area.      

 

 

Schedule M    M - 21    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

Data Warehouse    Bus Objext Data Security             Data Warehouse   
Database Design Guidelines for ODW and ADW             Data Warehouse    ODW
Roler and Privileges             Data Warehouse    ODW Data Dictionary
Guidelines             Hyperion    Hyperion End User Service Level Agreement   
Lays out availability run times, and Base response times to Remedy tickets.   
      Cross-Functional    ME-ESB Procedures    ESB deployment request Procedures
   Development       Cross-Functional    Middleware Workfflow    Web service
deployment work flow    Development       Cross Functional    Middleware ESB
Request    Form use to request web services moved from STG to PRD.   
Development       Cross Functional    PDLC Framework Manual    Describes Health
Net’s Project Development Life Cycle (PDLC) framework, including its processes,
disciplines and concepts.    Development      

 

 

Schedule M    M - 22    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

SCHEDULE N

EQUIPMENT

 

 

Schedule N       Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

SCHEDULE N

EQUIPMENT

As of the Effective Date, there is no Equipment to list in this Schedule N.

 

 

Schedule N    N - 1    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

SCHEDULE O

APPROVED SUBCONTRACTORS

 

 

Schedule O       Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

SCHEDULE O

APPROVED SUBCONTRACTORS

As of the Effective Date, there are no Approved Subcontractors.

 

 

Schedule O    O - 1    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

SCHEDULE P

REPORTS

 

 

Schedule P    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

SCHEDULE P

REPORTS

Without limiting Supplier’s obligations and Health Net’s rights set forth
elsewhere in the Agreement (including Section 17.3 of the General Terms and
Conditions), this Schedule P lists certain reports that Supplier shall create
and provide to Health Net as of the Effective Date. In addition to those reports
listed in this Schedule P, as reasonably requested by Health Net, Supplier shall
also provide Health Net with ad hoc reports.

The Reports formats will be defined in the Procedures Manual. The Reports may
take the form of an Electronic and Printed Report.

 

Area

  

Report Title

  

Description of Report

  

Frequency

  

Current Report

Production Support   

Missed

Resolution

Report

   A report that includes for each Problem or Incident for which Supplier failed
to meet the Problem/Incident Resolution Time, a summary of such Problem or
Incident, the reason(s) why Supplier failed to meet the Problem/Incident
Resolution Time, target resolution date, and the steps taken (and currently
being taken) by Supplier during the resolution efforts.    Business Day   
Written report in a form specified in the Procedures Manual. Development   

Development Resource /

Project

Summary Status

  

Every month, the Supplier will provide Health Net reports that include the
following:

 

Identify the number of projects and their respective milestones (critical and
non-critical). . For each application development project, the number of
personnel hours planned (for each month including forward months) and actual
hours expended (by month). The Personnel Support Plan shall include the accurate
accounting and reporting of planned and

   Monthly    Written report in a form specified in the Procedures Manual

 

 

Schedule P    P - 1    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

      expended personnel hours or status on each milestone (critical and
non-critical). The Personnel Support plan will include reporting by resources by
location, allocation to phase of development (So Health Net can appropriately
Capitalize work products) and skill set that are providing the Application
Development Services.       Production Support   

Production Support Resource /

Project

Summary

Status

  

Every month, the Supplier will provide Health Net reports that include the
following:

 

Identify the number of Remedy Tickets by type and Priority, the number of Missed
Resolution Dates, the time spent on Minor enhancements The Personnel Support
Plan shall include the accurate accounting and reporting of planned and expended
personnel hours on minor enhancements in each application. The Personnel Support
plan will include reporting by resources by location and skill set that are
providing the Application Production Support Services. Report should be provided
in electronic format as well so it can tie to Project Estimating Summary report.

   Weekly, Monthly, Quarterly, On-Demand    Written report in a form specified
in the Procedures Manual TCOE   

TCOE Project Coming Soon

Status

  

Every Quarter, the Supplier will provide Health Net reports that include the
following:

 

Identify the number of Projects scheduled for the TCOE in the next Quarter, as
well as projects currently in the TCOE. The report shall include at a minimum;
Name, status, the time spent on the Project, target dates for the testing,
issues, and concerns as related to the Testing of the projects in the TCOE.

   Quarterly    Written report in a form specified in the Procedures Manual

 

 

Schedule P    P - 2    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

TCOE   

TCOE

Resource

Personnel

Support Plan

   The Personnel Support Plan shall include the accurate accounting and
reporting of planned and expended personnel hours on each project by
application, or TCOE Operations. The Personnel Support plan will include
reporting by resources by location and skill set that are providing the Testing
Support Services, as well as phase in the testing process.    Monthly    Written
report in a form specified in the Procedures Manual. TCOE   

TCOE

Readiness

Checklist

Summary

   Projects expected to be in test should provide a status on Readiness
checklist. The exception is minor enhancements of duration 40 hours or less or
projects that enter and exit within the week (The exception will appear in the
following week.)   

Weekly, at beginning

of week. Monday

7:00AM.

   Written report in a form specified in the Procedures Manual. TCOE   

Project LOE

Summary

Report

   Weekly, Defect Densities are based on Development effort; Each Project Due
into the TCOE will need to report Development Days to drive metrics for Defect
Density.    Weekly    Written report in a form specified in the Procedures
Manual. Account Management   

Service Level

Missed Report

   Every month, the Supplier will provide Health Net reports that include, each
service level performance, including trending data, and whether there was a
miss. The service levels included will be critical or not critical service
levels.    Monthly    Written report in a form specified in the Procedures
Manual. Account Planning   

Quarterly

Account

Planning

Report

   This report provides information with respect to all business related
activities identified for the Account Management and Account Planning and
Analysis aspects of Schedule A chapter 2.1, 2.2 and 2.5    Quarterly    Written
report in a form specified in the Procedures Manual Account Planning   

Quarterly Technical Planning

Report

   This report provides information with respect to all Technology activities
identified for Account Planning aspects    Quarterly    Written report in a form
specified in the Procedures Manual

 

 

Schedule P    P - 3    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

Account

Planning

  

Annual

summary of

Innovation

Center

   The Quarterly Technical Planning Report will be augmented annually on the
Contract anniversary to highlight the specific concepts and innovations that
were provided to Health Net with the Supplier’s Innovation Center.    Annual   
Written report in a form specified in the Procedures Manual

Project

Status

  

Project

Dashboard

Summary

   Identify the number of open projects and their respective milestones
(critical and non-critical). Ahead of Schedule, behind schedule, and brief
status (status, Changes, Risks, Issues), and current Development Effort expended
(To affect Defect Density).    Weekly    Current Weekly Dashboard

Project

Management

  

Project

Estimating

Summary

   The report should be provided electronically and include Estimate amount, by
status, and status for active projects. This report will tie to the Development
Resource / Project Summary Status.    Monthly    Written report in a form
specified in the Procedures Manual

Project

Management

  

Project

Inventory in initiation.

   Identify the number of projects that were received to be estimated, their
status and what is waiting estimation, or clarification as Project Briefs and
BARRs.    Weekly    Written report in a form specified in the Procedures Manual
Security    Security report    Report on any identified security violations,
including Security Incidents    Weekly, On Demand    Written report in a form
specified in the Procedures Manual.

Production

Support

  

Root Cause

Analysis

(RCA) report

   This is a report regarding all RCAs performed (and those in progress) since
the previous report for Priority 1 Problems and Incidents as well as those
Priority 2 Problems and Incidents that have been promoted to a Priority. 1 by
Supplier of Health Net including remediation efforts (if any). These will also
be required to be entered into an electronic format.    Monthly or as RCAs occur
   Written report in a form specified in the Procedures Manual Project
Management   

Schedule

Variance

report

   The schedule variance for a major enhancement or projects.    Monthly, On
Demand    Written report in a form specified in

 

 

Schedule P    P - 4    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

            the Procedures Manual Project Management   

Financial

Variance

reporting

   The financial variance for a Project shall not exceed ten percent (10%). This
report applies only to Projects that are not priced on a fixed price basis or
other basis with an agreed limitation on total price, such as time and materials
with a cap.    Monthly, On Demand    Written report in a form specified in the
Procedures Manual Production Support   

Software

Currency

Report

   This report will track the Software in the environment, the levels relevant
to current manufacturer level and if the version in the environment still has
maintenance. This will help identify the In-Scope Applications and third party
application software, This is an extension to the Software list maintained by
infrastructure. .    Quarterly    Written report in a form specified in the
Procedures Manual

 

 

Schedule P    P - 5    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

SCHEDULE Q

GLOSSARY

 

 

Schedule Q    Q - 1    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

SCHEDULE Q

GLOSSARY

The following capitalized terms, when used in the Agreement, will have the
meanings given below unless the context requires otherwise. In the event of a
conflict between the definitions in the body of the Terms and Conditions and
this GLOSSARY, the provisions in the body of Terms and Conditions shall prevail.

 

Defined Term

  

Meaning

  

Primary Use Location

“Acceptance Criteria”    Has the meaning set forth in Section 1.2(b)(vi) of
Exhibit A-6 to Schedule A of the Terms and Conditions    Exhibit A-6 “Acceptance
Period”    Has the meaning set forth in Section 2 of Attachment A-6-1 to Exhibit
A-6 to Schedule A of the Terms and Conditions    Attachment A-6-1 “Acceptance
Tests”    Has the meaning set forth in Section 4(a) of Attachment A-6-1 to
Exhibit A-6 to Schedule A of the Terms and Conditions    Attachment A-6-1
“Actual AD Hours”    Has the meaning set forth in Section 5.3(a)(i) of Schedule
C to the Terms and Conditions    Schedule C “Actual Uptime”    Has the meaning
set forth in Section 1 of Exhibit B-1 to Schedule B to the Terms and Conditions
   Exhibit B-1 “AD Charge”    Has the meaning set forth in Section 2.1(a) of
Schedule C to the Terms and Conditions    Schedule C “***”    Has the meaning
set forth in Section 5.3(b) of Schedule C to the Terms and Conditions   
Schedule C “AD Project”    Has the meaning set forth in Section 2.1(b) of
Schedule C to the Terms and Conditions    Schedule C “AD Project Forecast”   
Has the meaning set forth in Section 5.2(a) of Schedule C to the Terms and
Conditions    Schedule C “AD Services”    Has the meaning set forth in Section
2.1(c) of Schedule C to the Terms and Conditions    Schedule C “Addendum”    Has
the meaning set forth in the introductory paragraph of Schedule K to the Terms
and Conditions    Schedule K “Adjustable Charges”    Has the meaning set forth
in Section 8.1(a) of Schedule C to the Terms and Conditions    Schedule C
“Affected    Has the meaning set forth in Section 2(a) of Sched-    Schedule E

 

 

Schedule Q    Q - 2    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

Defined Term

  

Meaning

  

Primary Use Location

Employees”    ule E to the Terms and Conditions    “Affiliate”    Has the
meaning set forth in Section 2.1(a) of the Terms and Conditions    Terms and
Conditions “Agreement”    Has the meaning set forth in Section 2.1(b) of the
Terms and Conditions    Terms and Conditions “AHE”    Has the meaning set forth
in Section 8.1(g) of Schedule C to the Terms and Conditions    Schedule C
“Amount at Risk”    Has the meaning set forth in Section 6.2(a) of the Terms and
Conditions    Terms and Conditions “Application”    Has the meaning set forth in
Section 2.1(c) of the Terms and Conditions    Terms and Conditions “Application
Availability”    Has the meaning set forth in Section 1 of Exhibit B-1 to
Schedule B to the Terms and Conditions    Exhibit B-1 “Application Development
Charge”    Has the meaning set forth in Section 2.1(a) of Schedule C to the
Terms and Conditions    Schedule C “Application Development Project”    Has the
meaning set forth in Section 2.1(b) of Schedule C to the Terms and Conditions   
Schedule C “Application Development Services”    Has the meaning set forth in
Section 5 of Schedule A to the Terms and Conditions    Schedule A “Application
Maintenance Services”    Has the meaning set forth in Section 3.1 of Schedule A
to the Terms and Conditions    Schedule A “Application Operation Support”    Has
the meaning set forth in Section 3.2(e) of Schedule A to the Terms and
Conditions    Schedule A “Application Optimization”    Has the meaning set forth
in Section 3.1(e) of Schedule A to the Terms and Conditions    Schedule A
“Application Response Time”    Has the meaning set forth in Section 1 of Exhibit
B-1 to Schedule B to the Terms and Conditions    Exhibit B-1 “Application
Software”    Has the meaning set forth in Section 2.1(c) of the Terms and
Conditions    Terms and Conditions “Application Support Services”    Has the
meaning set forth in Section 3 of Schedule A to the Terms and Conditions   
Schedule A

 

 

Schedule Q    Q - 3    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

Defined Term

  

Meaning

  

Primary Use Location

“Approved Leave”    Has the meaning set forth in Section 2(b) of Schedule E to
the Terms and Conditions    Schedule E “Approved Subcontractor”    Has the
meaning set forth in Section 7.7(c) of the Terms and Conditions    Terms and
Conditions “Associated Tools and Software”    Has the meaning set forth in
Section 1.3(a) of Schedule A to the Terms and Conditions    Schedule A
“Auditors”    Has the meaning set forth in Section 18.1(a) of the Terms and
Conditions    Terms and Conditions “Audits”    Has the meaning set forth in
Section 18.1(a) of the Terms and Conditions    Terms and Conditions “Available
for Use”    Has the meaning set forth in Section 1 of Exhibit B-1 to Schedule B
to the Terms and Conditions    Exhibit B-1 “Availability Management”    Has the
meaning set forth in Section 2.12 of Schedule A to the Terms and Conditions   
Schedule A “Availability Plan”    Has the meaning set forth in Section
2.12(viii) of Schedule A to the Terms and Conditions    Schedule A “Background
Checks”    Has the meaning set forth in Section 7.2 of the Terms and Conditions
   Terms and Conditions “Bankruptcy Code”    Has the meaning set forth in
Section 15.7(c) of the Terms and Conditions    Terms and Conditions “Baseline AD
Hours”    Has the meaning set forth in Section 5.1(b) of Schedule C to the Terms
and Conditions    Schedule C “Baseline Minor Enhancement Hours”    Has the
meaning set forth in Section 4.4(a) of Schedule C to the Terms and Conditions   
Schedule C “Baselining Period”    Has the meaning set forth in Section
5.2(c)(ii) of Schedule B to the Terms and Conditions    Schedule B “Batch Job
Completion Time”    Has the meaning set forth in Section 1 of Exhibit B-1 to
Schedule B to the Terms and Conditions    Exhibit B-1 “Batch Job Start Time”   
Has the meaning set forth in Section 1 of Exhibit B-1 to Schedule B to the Terms
and Conditions    Exhibit B-1 “Batch Window”    Has the meaning set forth in
Section 1 of Exhibit B-1 to Schedule B to the Terms and Conditions    Exhibit
B-1 “Benchmarker”    Has the meaning set forth in Section 9.4(b) of the Terms
and Conditions    Terms and Conditions

 

 

Schedule Q    Q - 4    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

Defined Term

  

Meaning

  

Primary Use Location

“Beneficiary”    Has the meaning set forth in Section 2.1(d) of the Terms and
Conditions    Terms and Conditions “Benefit Program”    Has the meaning set
forth in Section 2.1(e) of the Terms and Conditions    Terms and Conditions
“Blended Inflation Factor”    Has the meaning set forth in Section 8.1(d) of
Schedule C to the Terms and Conditions    Schedule C “Business Associate”    Has
the meaning set forth in the introductory paragraph of Schedule K to the Terms
and Conditions    Schedule K “Business Days”    Has the meaning set forth in
Section 2.1(b) of Schedule B to the Terms and Conditions    Schedule B “Business
Hour(s)”    Has the meaning set forth in Section 1 of Exhibit B-1 to Schedule B
to the Terms and Conditions    Exhibit B-1 “Cause”    Has the meaning set forth
in Section 2(c) of Schedule E to the Terms and Conditions    Schedule E “Change”
   Has the meaning set forth in Section 17.5(a) of the Terms and Conditions   
Terms and Conditions “Change Control Process”    Has the meaning set forth in
Section 17.5(a) of the Terms and Conditions    Terms and Conditions “Change of
Control of Health Net”    Has the meaning set forth in Section 16.1(d) of the
Terms and Conditions    Terms and Conditions “Change of Control of Supplier”   
Has the meaning set forth in Section 16.1(e) of the Terms and Conditions   
Terms and Conditions “Change Management” or “CM”    Has the meaning set forth in
Section 2.10(a) of Schedule A.    Schedule A “Change Notice” or “CN”    Has the
meaning set forth in Section 2.1 of Exhibit A-5 to Schedule A to the Terms and
Conditions    Exhibit A-5 “Charges”    Has the meaning set forth in Section 1 of
Schedule C to the Terms and Conditions    Schedule C “Claim    Has the meaning
set forth in Section 23.1 of the Terms and Conditions    Terms and Conditions
“Client Partner”    Has the meaning set forth in Section 17.1(a) of the Terms
and Conditions    Terms and Conditions

 

 

Schedule Q    Q - 5    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

Defined Term

  

Meaning

  

Primary Use Location

“Code”    Has the meaning set forth in Section 4.2 of Schedule B to the Terms
and Conditions    Schedule B “Code 1”    Has the meaning set forth in Section
4.2(a) of Schedule B to the Terms and Conditions    Schedule B “Code 2”    Has
the meaning set forth in Section 4.2(b) of Schedule B to the Terms and
Conditions    Schedule B “Code 3”    Has the meaning set forth in Section 4.2(c)
of Schedule B to the Terms and Conditions    Schedule B “Code 4”    Has the
meaning set forth in Section 4.2(d) of Schedule B to the Terms and Conditions   
Schedule B “COLA”    Has the meaning set forth in Section 8.1(a) of Schedule C
to the Terms and Conditions    Schedule C “Combined Service Time”    Has the
meaning set forth in Section 2(d) of Schedule E to the Terms and Conditions   
Schedule E “Commercially Reasonable Efforts    Has the meaning set forth in
Section 2.1(f) of the Terms and Conditions    Terms and Conditions “Confidential
Information”    Has the meaning set forth in Section 21.1(a) of the Terms and
Conditions    Terms and Conditions “Contract Governance”    Has the meaning set
forth in Section 1 of Schedule G to the Terms and Conditions    Schedule G
“Contract Year”    Has the meaning set forth in Section 2.1(e) of Schedule C to
the Terms and Conditions    Schedule C “Control” and its derivatives    Has the
meaning set forth in Section 2.1(g) of the Terms and Conditions    Terms and
Conditions “Core Applications”    Has the meaning set forth in Section I of
Exhibit B-2 to Schedule B to the Terms and Conditions    Exhibit B-2 “Core
Supplier Personnel”    Has the meaning set forth in Section 2 of Exhibit B-1 to
Schedule B to the Terms and Conditions    Exhibit B-1 “Critical Batch Job”   
Has the meaning set forth in Section 1 of Exhibit B-1 to Schedule B to the Terms
and Conditions    Exhibit B-1 “Critical Service Level”    Has the meaning set
forth in Section 2.1(c) of Schedule B to the Terms and Conditions    Schedule B
“Critical Service Level Failure”    Has the meaning set forth in Section 2.1(d)
of Schedule B to the Terms and Conditions    Schedule B

 

 

Schedule Q    Q - 6    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

Defined Term

  

Meaning

  

Primary Use Location

“Critical Test”    Has the meaning set forth in Section 2 of Exhibit B-1 to
Schedule B to the Terms and Conditions    Exhibit B-1 “Cross Functional
Services”    Has the meaning set forth in Section 2 of Schedule A to the Terms
and Conditions    Schedule A “Current Contract”    Has the meaning set forth in
Section A of Schedule K to the Terms and Conditions    Schedule K “days”    Has
the meaning set forth in Section 25.10(b) of the Terms and Conditions    Terms
and Conditions “Defect”    Has the meaning set forth in Section 2 of Exhibit B-1
to Schedule B to the Terms and Conditions    Exhibit B-1 “Defect Density”    Has
the meaning set forth in Section 2 of Exhibit B-1 to Schedule B to the Terms and
Conditions    Exhibit B-1 “Deliverable”    Has the meaning set forth in Section
2.1(h) of the Terms and Conditions    Terms and Conditions “Deliverable Defect”
   Has the meaning set forth in Section 4(e) of Annex A-6-1 to Exhibit A-6 to
Schedule A to the Terms and Conditions    Attachment A-6-1 “Dependents”    Has
the meaning set forth in Section 4.1(f) of Schedule E to the Terms and
Conditions    Schedule E “Derivative Work”    Has the meaning set forth in
Section 15.1(c) of the Terms and Conditions    Terms and Conditions “Development
Related Managed Third Parties”    Has the meaning set forth in Section 1.3(b) of
Schedule A to the Terms and Conditions    Schedule A “Development Related
Managed Third Party Contracts”    Has the meaning set forth in Section 1.3(c) of
Schedule A to the Terms and Conditions    Schedule A “DHHS”    Has the meaning
set forth in Section 2(O) of Schedule K to the Terms and Conditions    Schedule
K “Disengagement Assistance”    Has the meaning set forth in Section 2.1(i) of
the Terms and Conditions    Terms and Conditions “Disengagement Assistance
Period”    Has the meaning set forth in Section 2.1(j) of the Terms and
Conditions    Terms and Conditions “Disengagement    Has the meaning set forth
in Section 2(e) of Sched-    Schedule E

 

 

Schedule Q    Q - 7    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

Defined Term

  

Meaning

  

Primary Use Location

Event”    ule E to the Terms and Conditions    “Disengagement Plan”    Has the
meaning set forth in Section 1(c)(i) of Schedule L to the Terms and Conditions
   Schedule L “Dispute Date”    Has the meaning set forth in Section 26.1(a)(i)
of the Terms and Conditions    Terms and Conditions “Documentation”    Has the
meaning set forth in Section 2.1(k) of the Terms and Conditions    Terms and
Conditions “Earnback Methodology”    Has the meaning set forth in Section 4.6(a)
of Schedule B to the Terms and Conditions    Schedule B “Effective Date”    Has
the meaning set forth in the preamble to the Terms and Conditions    Terms and
Conditions “End User”    Has the meaning set forth in Section 2.1(m) of the
Terms and Conditions    Terms and Conditions “EPHI”    Has the meaning set forth
in Section A of Schedule K to the Terms and Conditions    Schedule K “Equipment”
   Has the meaning set forth in Section 2.1(n) of the Terms and Conditions   
Terms and Conditions “***”    Has the meaning set forth in Section 9.4(d) of the
Terms and Conditions    Terms and Conditions “Financial Responsibility”    Has
the meaning set forth in Section 2.1(o) of Terms and Conditions    Terms and
Conditions “Force Majeure Event”    Has the meaning set forth in Section 24.3(a)
of the Terms and Conditions    Terms and Conditions “Former Health Net
Affiliate”    Has the meaning set forth in Section 2.1(p) of the Terms and
Conditions    Terms and Conditions “Former Health Net Personnel”    Has the
meaning set forth in Section 6.1(a) of Schedule E to the Terms and Conditions   
Schedule E “Former Health Net Personnel Information”    Has the meaning set
forth in Section 6.1(a) of Schedule E to the Terms and Conditions    Schedule E
“FTE”    Has the meaning set forth in Section 2.1(f) of Schedule C to the Terms
and Conditions    Schedule C “Functions”    Has the meaning set forth in Section
3.1(a) of the Terms and Conditions    Terms and Conditions

 

 

Schedule Q    Q - 8    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

Defined Term

  

Meaning

  

Primary Use Location

“Furnishing Party”    Has the meaning set forth in Section 21.1(a) of the Terms
and Conditions    Terms and Conditions “GLB Act”    Has the meaning set forth in
Section 14.6(a) of the Terms and Conditions    Terms and Conditions “Health Net”
   Has the meaning set forth in the preamble to the Terms and Conditions   
Terms and Conditions “Health Net 401(k) Savings Plan”    Has the meaning set
forth in Section 2(h) of Schedule E to the Terms and Conditions    Schedule E
“Health Net Bonuses”    Has the meaning set forth in Section 3.8(b) of Schedule
E to the Terms and Conditions    Schedule E “Health Net Competitors”    Has the
meaning set forth in Section 15.5(b) of the Terms and Conditions    Terms and
Conditions “Health Net Data”    Has the meaning set forth in Section 14.1 of the
Terms and Conditions    Terms and Conditions “Health Net Facility”    Has the
meaning set forth in Section 2.1(q) of the Terms and Conditions    Terms and
Conditions “Health Net Indemnities”    Has the meaning set forth in Section 23.2
of the Terms and Conditions    Terms and Conditions “Health Net Leased
Equipment”    Has the meaning set forth in Section 11.3(a) of the Terms and
Conditions    Terms and Conditions “Health Net Licensed Associated Tools and
Software”    Has the meaning set forth in Section 11.6(a) of the Terms and
Conditions    Terms and Conditions “Health Net Licensed In Scope Applications”
   Has the meaning set forth in Section 11.6(a) of the Terms and Conditions   
Terms and Conditions “Health Net Licensed Service Delivery Software”    Has the
meaning set forth in Section 11.6(a) of the Terms and Conditions    Terms and
Conditions “Health Net Licensed Software”    Has the meaning set forth in
Section 11.6(a) of the Terms and Conditions    Terms and Conditions “Health Net
Non-public Data”    Has the meaning set forth in Section 14.6(a) of the Terms
and Conditions    Terms and Conditions “Health Net Owned Associated Tools and   
Has the meaning set forth in Section 11.5(a) of the Terms and Conditions   
Terms and Conditions

 

 

Schedule Q    Q - 9    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

Defined Term

  

Meaning

  

Primary Use Location

Software”       “Health Net Owned Equipment”    Has the meaning set forth in
Section 11.2(a) of the Terms and Conditions    Terms and Conditions “Health Net
Owned In Scope Applications”    Has the meaning set forth in Section 11.5(a) of
the Terms and Conditions    Terms and Conditions “Health Net Owned Service
Delivery Software”    Has the meaning set forth in Section 11.5(a) of the Terms
and Conditions    Terms and Conditions “Health Net Owned Software”    Has the
meaning set forth in Section 11.5(a) of the Terms and Conditions    Terms and
Conditions “Health Net PHI”    Has the meaning set forth in Section 2(P) of
Schedule K to the Terms and Conditions    Schedule K “Health Net Third Party
Service Contracts”    Has the meaning set forth in Section 11.4(a) of the Terms
and Conditions    Terms and Conditions “HIPAA”    Has the meaning set forth in
Section A of Schedule K to the Terms and Conditions    Schedule K “HIPAA
Regulations”    Has the meaning set forth in Section A of Schedule K to the
Terms and Conditions    Schedule K “hour” or “hours”    Has the meaning set
forth in Section 25.10(b) of the Terms and Conditions    Terms and Conditions
“HVAC”    Has the meaning set forth in Section 11.8(a) of the Terms and
Conditions    Terms and Conditions “Incident”    Has the meaning set forth in
Section I of Exhibit B-2 to Schedule B to the Terms and Conditions    Exhibit
B-2 “including” (and any of its derivative forms)    Has the meaning set forth
in Section 25.10(a)(i) of the Terms and Conditions    Terms and Conditions
“Incremental AD Hours”    Has the meaning set forth in Section 5.3(b)(i) of
Schedule C to the Terms and Conditions    Schedule C “Independent IP”    Has the
meaning set forth in Section 15.1(b) of the Terms and Conditions    Terms and
Conditions “Individual Application Production Support    Has the meaning set
forth in Section 2.1(g) of Schedule C to the Terms and Conditions    Schedule C

 

 

Schedule Q    Q - 10    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

Defined Term

  

Meaning

  

Primary Use Location

Charges”       “In-Flight Projects”    Has the meaning set forth in Section
13.2(b) of the Terms and Conditions    Terms and Conditions “In Scope
Applications”    Has the meaning set forth in Section 1.3(d) of Schedule A to
the Terms and Conditions    Schedule A “Intellectual Property Rights”    Has the
meaning set forth in Section 15.1(a) of the Terms and Conditions    Terms and
Conditions “in writing”    Has the meaning set forth in Section 25.10(a)(iv) of
the Terms and Conditions    Terms and Conditions “IT Infrastructure”    Has the
meaning set forth in Section 2.1(s) of the Terms and Conditions    Terms and
Conditions “Joint Capacity Planning Process”    Has the meaning set forth in
Section 2.3(k) of Schedule G to the Terms and Conditions    Schedule G “Joint
Management Committee”    Has the meaning set forth in Section 2.5(b)(i) of
Schedule G to the Terms and Conditions    Schedule G “Joint Operations
Committee”    Has the meaning set forth in Section 2.5(c)(i) of Schedule G to
the Terms and Conditions    Schedule G “Joint Steering Committee”    Has the
meaning set forth in Section 2.5(a)(i) of Schedule G to the Terms and Conditions
   Schedule G “Key Supplier Positions”    Has the meaning set forth in Section
7.4(a) of the Terms and Conditions    Terms and Conditions “KT    Has the
meaning set forth in Exhibit A-2 to Schedule A to the Terms and Conditions   
Exhibit A-2 “Law”    Has the meaning set forth in Section 2.1(t) of the Terms
and Conditions    Terms and Conditions “Level of Effort (LOE) Estimate
Deviation”    Has the meaning set forth in Section 1 of Exhibit B-1 to Schedule
B to the Terms and Conditions    Exhibit B-1 “Losses”    Has the meaning set
forth in Section 23.1 of the Terms and Conditions    Terms and Conditions “Low”
   Has the meaning set forth in Section I of Exhibit B-3 to Schedule B to the
Terms and Conditions    “Managed Third Parties”    Has the meaning set forth in
Section 7.8 of the Terms and Conditions    Terms and Conditions

 

 

Schedule Q    Q - 11    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

Defined Term

  

Meaning

  

Primary Use Location

“Maximum Offshore/Onshore Ratio”    Has the meaning set forth in Section 4.5 of
Schedule C to the Terms and Conditions    Schedule C “may”    Has the meaning
set forth in Section 25.10(a)(ii) of the Terms and Conditions    Terms and
Conditions “may not”    Has the meaning set forth in Section 25.10(a)(ii) of the
Terms and Conditions    Terms and Conditions “Measurement Period”    Has the
meaning set forth in Section 2.1(e) of Schedule B to the Terms and Conditions   
Schedule B “Mental Impressions”    Has the meaning set forth in Section 15.8(a)
of the Terms and Conditions    Terms and Conditions “Methodology Compliance
Percentage”    Has the meaning set forth in Section 2 of Exhibit B-1 to Schedule
B to the Terms and Conditions    Exhibit B-1 “Milestones”    Has the meaning set
forth in Section 1.2(b)(iii) of Exhibit A-6 to Schedule A of the Terms and
Conditions    Exhibit A-6 “Minimum Commitment”    Has the meaning set forth in
Section 7.8(a) of Schedule C to the Terms and Conditions    Schedule C “Minimum
Retention Period”    Has the meaning set forth in Section 3.6(a) of Schedule E
to the Terms and Conditions    Schedule E “Minor Enhancements”    Has the
meaning set forth in Section 2.1(j) of Schedule C to the Terms and Conditions   
Schedule C “Monthly Performance Report”    Has the meaning set forth in Section
17.3(b) of the Terms and Conditions    Terms and Conditions “New Services”   
Has the meaning set forth in Section 3.7(a) of the Terms and Conditions    Terms
and Conditions “New Work”    Has the meaning set forth in Section 15.1(c) of the
Terms and Conditions    Terms and Conditions “Non-Core Applications”    Has the
meaning set forth in Section I of Exhibit B-2 to Schedule B to the Terms and
Conditions    Exhibit B-2 “Non-Critical Batch Job”    Has the meaning set forth
in Section 1 of Exhibit B-1 to Schedule B to the Terms and Conditions    Exhibit
B-1

 

 

Schedule Q    Q - 12    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

Defined Term

  

Meaning

  

Primary Use Location

“Non-Disclosure Agreement”    Has the meaning set forth in Section 11.2(d) of
the Terms and Conditions    Terms and Conditions “Non Impacting Service Levels”
   Has the meaning set forth in Section 4.6(a) of Schedule B to the Terms and
Conditions    Schedule B “Notice of Election”    Has the meaning set forth in
Section 23.5(a) of the Terms and Conditions    Terms and Conditions “Offshore
Inflation Factor”    Has the meaning set forth in Section 8.1(c)of Schedule C to
the Terms and Conditions    Schedule C “Offshore Personnel”    Has the meaning
set forth in Section 2.1(k) of Schedule C to the Terms and Conditions   
Schedule C “Onshore Inflation Factor”    Has the meaning set forth in Section
8.1(b) of Schedule C to the Terms and Conditions    Schedule C “Onshore
Personnel”    Has the meaning set forth in Section 2.1(l) of Schedule C to the
Terms and Conditions    Schedule C “On-Site Health Net Resources”    Has the
meaning set forth in Section 11.10(a) of the Terms and Conditions    Terms and
Conditions “Open Source Code”    Has the meaning set forth in Section
19.8(a)(iv) of the Terms and Conditions    Terms and Conditions “Operational
Deliverable”    Has the meaning set forth in Section 4(a) of Attachment A-6-1 to
Exhibit A-6 to Schedule A of the Terms and Conditions    Attachment A-6-1
“Operational Support Services”    Has the meaning set forth in Section 3.2 of
Schedule A to the Terms and Conditions    Schedule A “OSS”    Has the meaning
set forth in Section 3.2(g)(v)(A) of Schedule A to the Terms and Conditions   
Schedule A “Other Developed Items”    Has the meaning set forth in Section
15.5(a) of the Terms and Conditions    Terms and Conditions “Out-of-Pocket
Expenses”    Has the meaning set forth in Section 2.1(u) of the Terms and
Conditions    Terms and Conditions “Participant”    Has the meaning set forth in
Section 2(j) of Schedule E to the Terms and Conditions    Schedule E “Parties”
   Has the meaning set forth in the preamble to the    Terms and Conditions

 

 

Schedule Q    Q - 13    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

Defined Term

  

Meaning

  

Primary Use Location

   Terms and Conditions    “Party”    Has the meaning set forth in the preamble
to the Terms and Conditions    Terms and Conditions “Pass Through Expenses”   
Has the meaning set forth in Section 9.1(a) of the Terms and Conditions    Terms
and Conditions “PCR”    Has the meaning set forth in Section 2(b) of Exhibit A-6
to Schedule A of the Terms and Conditions    Exhibit A-6 “PHI”    Has the
meaning set forth in Section A of Schedule K to the Terms and Conditions   
Schedule K “Pool Percentage Available for Allocation”    Has the meaning set
forth in Section 2.1(f) of Schedule B to the Terms and Conditions    Schedule B
“Priority”    Has the meaning set forth in Sections I and II of Exhibit B-2 to
Schedule B to the Terms and Conditions    Exhibit B-2 “Problem”    Has the
meaning set forth in Section II of Exhibit B-2 to Schedule B to the Terms and
Conditions    Exhibit B-2 “Problem/Incident Missed Resolution Report”    Has the
meaning set forth in Section 1 of Exhibit B-1 to Schedule B to the Terms and
Conditions    Exhibit B-1 “Problem/Incident Resolution Time”    Has the meaning
set forth in Section 1 of Exhibit B-1 to Schedule B to the Terms and Conditions
   Exhibit B-1 “Problem/Incident Response Time”    Has the meaning set forth in
Section 1 of Exhibit B-1 to Schedule B to the Terms and Conditions    Exhibit
B-1 “Procedures Manual”    Has the meaning set forth in Section 17.4(a) of the
Terms and Conditions    Terms and Conditions “Production Control and Scheduling”
   Has the meaning set forth in Section 3.2(d) of Schedule A to the Terms and
Conditions.    Schedule A “Productivity Commitments”    Has the meaning set
forth in Section 4.6 of Schedule C to the Terms and Conditions    Schedule C
“Program Manager”    Has the meaning set forth in Section 8.1(a) of the Terms
and Conditions    Terms and Conditions “Programmer Effectiveness Percentage”   
Has the meaning set forth in Section 2 of Exhibit B-1 to Schedule B to the Terms
and Conditions    Exhibit B-1

 

 

Schedule Q    Q - 14    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

Defined Term

  

Meaning

  

Primary Use Location

“Programming Standard Defect”    Has the meaning set forth in Section 2 of
Exhibit B-1 to Schedule B to the Terms and Conditions    Exhibit B-1 “Project”
   Has the meaning set forth in Section 1.3(e) of Schedule A to the General
Terms and Conditions    Schedule A “Project Brief”    Has the meaning set forth
in Section 1.1(a) of Exhibit A-6 to Schedule A of the Terms and Conditions   
Exhibit A-6 “Project Estimate”    Has the meaning set forth in Section 1.1(b) of
Exhibit A-6 to Schedule A of the Terms and Conditions    Exhibit A-6 “Production
Support Charge”    Has the meaning set forth in Section 2.1(m) of Schedule C to
the Terms and Conditions    Schedule C “Production Support Services”    Has the
meaning set forth in Section 2.1(m) of Schedule C to the Terms and Conditions   
Schedule C “Productive Work”    Has the meaning set forth in Section 2.1(o) of
Schedule C to the Terms and Conditions    Schedule C “Project Manager”    Has
the meaning set forth in Section 1.2(b)(viii) of Exhibit A-6 to Schedule A to
the Terms and Conditions    Exhibit A-6 “PTO”    Has the meaning set forth in
Section 4.3 of Schedule E to the Terms and Conditions    Schedule E “RCA
Completion Time”    Has the meaning set forth in Section 1 of Exhibit B-1 to
Schedule B to the Terms and Conditions    Exhibit B-1 “RCO”    Has the meaning
set forth in Exhibit A-3 to Schedule A to the Terms and Conditions    Exhibit
A-3 “RPO”    Has the meaning set forth in Exhibit A-3 to Schedule A to the Terms
and Conditions    Exhibit A-3 “RTO”    Has the meaning set forth in Exhibit A-3
to Schedule A to the Terms and Conditions    Exhibit A-3 “Receiving Party”   
Has the meaning set forth in Section 21.1(a) of the Terms and Conditions   
Terms and Conditions “Regulatory Change”    Has the meaning set forth in Section
27.7(c) of the Terms and Conditions    Terms and Conditions “Release Management”
or    Has the meaning set forth in Section 2.10(b) of Schedule A to the Terms
and Conditions    Schedule A

 

 

Schedule Q    Q - 15    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

Defined Term

  

Meaning

  

Primary Use Location

“RM”      

“Release Package”

   Has the meaning set forth in Section 2.10(b)(i) of Schedule A to the Terms
and Conditions    Schedule A “Required Consents”    Has the meaning set forth in
Section 2.1(v) of the Terms and Conditions    Terms and Conditions “Requirements
Coverage Percentage”    Has the meaning set forth in Section 2 of Exhibit B-1 to
Schedule B to the Terms and Conditions    Exhibit B-1 “Re-Transfer”    Has the
meaning set forth in Section2(k) of Schedule E to the Terms and Conditions   
Schedule E “Re-Transfer Date”    Has the meaning set forth in Section2(l) of
Schedule E to the Terms and Conditions    Schedule E “Re-Transfer Employee”   
Has the meaning set forth in Section 2(m) of Schedule E to the Terms and
Conditions    Schedule C “SAP Components”    Has the meaning set forth in
Section 3.2(g)(i) of Schedule A to the Terms and Conditions    Schedule A
“Satisfaction Survey”    Has the meaning set forth in Section 6(a) of Schedule B
to the Terms and Conditions    Schedule B “SEC”    Has the meaning set forth in
Section 21.2(d) of the Terms and Conditions.    Terms and Conditions “Scheduled
Downtime”    Has the meaning set forth in Section 1 of Exhibit B-1 to Schedule B
to the Terms and Conditions    Exhibit B-1 “Scheduled Steady-State Date”    Has
the meaning set forth in Section 4.2 of Schedule C to the Terms and Conditions
   Schedule C “Scheduled Uptime”    Has the meaning set forth in Section 1 of
Exhibit B-1 to Schedule B to the Terms and Conditions    Exhibit B-1 “Security
Incident”    Has the meaning set forth in Section 2.13(g) of Schedule A to the
Terms and Conditions    Schedule A “Self Help Tools”    Has the meaning set
forth in Section 3.3(e) of Schedule A to the Terms and Conditions    Schedule A
“Service Commencement Date”    Has the meaning set forth in Section 2.1(w) of
the Terms and Conditions    Terms and Conditions “Service Level    Has the
meaning set forth in Section 2.1(h) of    Schedule B

 

 

Schedule Q    Q - 16    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

Defined Term

  

Meaning

  

Primary Use Location

Credit”    Schedule B to the Terms and Conditions   

“Service Level Failure”

   Has the meaning set forth in Section 2.1(i) of Schedule B to the Terms and
Conditions    Schedule B “Service Levels”    Has the meaning set forth in
Section 6.1 of the Terms and Conditions    Terms and Conditions “Service
Recipient”    Has the meaning set forth in Section 3.4(a) of the Terms and
Conditions    Terms and Conditions “Services”    Has the meaning set forth in
Section 3.1 of the Terms and Conditions    Terms and Conditions “Services
Solution”    Has the meaning set forth in Section 2.3(a) of Schedule A to the
Terms and Conditions    Schedule A “shall”    Has the meaning set forth in
Section 25.10(a)(iii) of the Terms and Conditions    Terms and Conditions
“Software    Has the meaning set forth in Section 2.1(x) of the Terms and
Conditions    Terms and Conditions “Software Quality Assurance/Testing Services”
   Has the meaning set forth in Section 4 of Schedule A to the Terms and
Conditions    Schedule A “Source Code”    Has the meaning set forth in Section
2.1(y) of the Terms and Conditions    Terms and Conditions “Staff Augmentation
Agreement”    Has the meaning set forth in Section 1.1(c) of the Terms and
Conditions    Terms and Conditions “Status Update Time”    Has the meaning set
forth in Section 1 of Exhibit B-1 to Schedule B to the Terms and Conditions   
Exhibit B-1 “Steady-State”    Has the meaning set forth in Section 2.1(p) of
Schedule C to the Terms and Conditions    Schedule C “Subcontractor”    Has the
meaning set forth in Section 7.7 of the Terms and Conditions    Terms and
Conditions “Successor Supplier”    Has the meaning set forth in Section 2(n) of
Schedule E to the Terms and Conditions    Schedule E “Supplier”    Has the
meaning set forth in the preamble to the Terms and Conditions    Terms and
Conditions “Supplier 401(k) Plan”    Has the meaning set forth in Section 2(o)
of Schedule E to the Terms and Conditions    Schedule E

 

 

Schedule Q    Q - 17    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

Defined Term

  

Meaning

  

Primary Use Location

Supplier Competitor    Has the meaning set forth in Section 2.1(z) of the Terms
and Conditions    Terms and Conditions “Supplier Facilities”    Has the meaning
set forth in Section 5.2 of the Terms and Conditions    Terms and Conditions
“Supplier Indemnities”    Has the meaning set forth in Section 23.4 of the Terms
and Conditions    Terms and Conditions “Supplier Personnel”    Has the meaning
set forth in Section 2.1(bb) of the Terms and Conditions    Terms and Conditions
“Supplier Proprietary Items”    Has the meaning set forth in Section 12.5(a) of
the Terms and Conditions    Terms and Conditions “Supplier Software”    Has the
meaning set forth in Section 2.1(ee) of the Terms and Conditions    Terms and
Conditions “Supporting Skillset Rates”    Has the meaning set forth in Section
4.8 of Schedule C to the Terms and Conditions    Schedule C “Systems Software”
   Has the meaning set forth in Section 2.1(aa) of the Terms and Conditions   
Terms and Conditions “T&M Rates”    Has the meaning set forth in Section 2.1(r)
of Schedule C to the Terms and Conditions    Schedule C “Target Problem Impact”
   Has the meaning set forth in Section 2 of Exhibit B-1 to Schedule B to the
Terms and Conditions    Exhibit B-1 “Target Problems”    Has the meaning set
forth in Section 2 of Exhibit B-1 to Schedule B to the Terms and Conditions   
Exhibit B-1 “TBCP”    Has the meaning set forth in 2.7(a) of Schedule A to the
Terms and Conditions    Schedule A “TCOE”    Has the meaning set forth in
Section 4(a)(i) of Schedule A to the Terms and Conditions    Schedule A
“Technical Solution”    Has the meaning set forth in Section 1.5 of Schedule A
to the Terms and Conditions    Schedule A “Technology Plan”    Has the meaning
set forth in Section 17.6 of the Terms and Conditions    Terms and Conditions
“Term”    Has the meaning set forth in Section 4.1 of the Terms and Conditions
   Terms and Conditions “Terms and Conditions”    Has the meaning set forth in
Section 1.3 of the Terms and Conditions    Terms and Conditions

 

 

Schedule Q    Q - 18    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

Defined Term

  

Meaning

  

Primary Use Location

“Test Case”    Has the meaning set forth in Section 2 of Exhibit B-1 to Schedule
B to the Terms and Conditions    Exhibit B-1 “Testing Completeness Percentage”
   Has the meaning set forth in Section 2 of Exhibit B-1 to Schedule B to the
Terms and Conditions    Exhibit B-1 “Testing Failure Rate”    Has the meaning
set forth in Section 2 of Exhibit B-1 to Schedule B to the Terms and Conditions
   Exhibit B-1 “Transfer Date”    Has the meaning set forth in Section 2(p) of
Schedule E to the Terms and Conditions    Schedule E “Transition”    Has the
meaning set forth in Section 13.1 of the Terms and Conditions    Terms and
Conditions “Transition Plan”    Has the meaning set forth in Section 13.2(a) of
the Terms and Conditions    Terms and Conditions “Transition Start Date”    Has
the meaning set forth in Section (i) of Schedule E to the Terms and Conditions
   Schedule E “Transitioned Employee”    Has the meaning set forth in Section
2(q) of Schedule E to the Terms and Conditions    Schedule E “Turnover Rate”   
Has the meaning set forth in Section 2 of Exhibit B-1 to Schedule B to the Terms
and Conditions    Exhibit B-1 “UAT”    Has the meaning set forth in Section 2 of
Exhibit B-1 to Schedule B to the Terms and Conditions    Exhibit B-1 “Unit
Testing”    Has the meaning set forth in Section 5.5(a) of Schedule A to the
Terms and Conditions    Schedule A “UNME    Has the meaning set forth in Section
8.1(g) of Schedule C to the Terms and Conditions    Schedule C “Unscheduled
Downtime”    Has the meaning set forth in Section 1 of Exhibit B-1 to Schedule B
to the Terms and Conditions    Exhibit B-1 “UPS”    Has the meaning set forth in
Section 11.8(a) of the Terms and Conditions    Terms and Conditions “Use”    Has
the meaning set forth in Section 2.1(cc) of the Terms and Conditions    Terms
and Conditions “Virus”    Has the meaning set forth in Section 19.9 of the Terms
and Conditions    Terms and Conditions “WARN”    Has the meaning set forth in
Section 5.3 of Sched-    Schedule E

 

 

Schedule Q    Q - 19    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

Defined Term

  

Meaning

  

Primary Use Location

   ule E to the Terms and Conditions    “Warranty Period”    Has the meaning set
forth in Section 19.5 of the Terms and Conditions    Terms and Conditions “Wave
6 Affected Employee”    Has the meaning set forth in Section 2(r) of Schedule E
to the Terms and Conditions    Schedule E “Weighting Factor”    Has the meaning
set forth in Section 2.1(j) of Schedule B to the Terms and Conditions   
Schedule B “will”    Has the meaning set forth in Section 25.10(a)(iii) of the
Terms and Conditions    Terms and Conditions “Work Order”    Has the meaning set
forth in Section 1.2(a) of Exhibit A-6 to Schedule A of the Terms and Conditions
   Exhibit A-6 “Work Product”    Has the meaning set forth in Section 15.1(c) of
the Terms and Conditions    Terms and Conditions “Working Paper Employee”    Has
the meaning set forth in Section 2(s) of Schedule E to the Terms and Conditions
   Schedule E “Working Paper Employment Costs”    Has the meaning set forth in
Section 5.2(c) of Schedule E to the Terms and Conditions    Schedule E “written”
   Has the meaning set forth in Section 25.10(a)(iv) of the Terms and Conditions
   Terms and Conditions “Written Deliverables”    Has the meaning set forth in
Section 3(a) of Attachment A-6-1 to Exhibit A-6 to Schedule A of the Terms and
Conditions    Attachment A-6-1 “years”    Has the meaning set forth in Section
25.10(b) of the Terms and Conditions    Terms and Conditions

 

 

Schedule Q    Q - 20    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

SCHEDULE R

SUPPLIER COMPETITORS

 

 

Schedule R       Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

SCHEDULE R

SUPPLIER COMPETITORS

The following is a complete list of Supplier Competitors as referenced in
Section 18.1(b) of the Terms and Conditions. Supplier Competitors shall also
include all Affiliates of any of the following:

***

 

 

Schedule R    R - 1    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

SCHEDULE S

FORM NON-DISCLOSURE AGREEMENT

***

 

 

Schedule S    S - 1    Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

SCHEDULE T

SECURITY QUESTIONNAIRE

 

 

Schedule T       Health Net / Cognizant Confidential



--------------------------------------------------------------------------------

Final Execution Version

 

LOGO [g99156ex10_2page267.jpg]

Health Net Inc.

Service Provider

Security Assessment

Questionnaire

Version 2.00

Corporate Information Security Department

(INFOSEC)

***

 

 

Schedule T    T - 2    Health Net / Cognizant Confidential